INTHECOURTOF APPEALS                     Fl:LED J:N
                 FIFTH DISTRICT OF TEXAS AT DALLAS             Court of Appeals

                                                                Jt;N 0 7 2018
                                                                 Lis2 Matz
                                                              Clerk 1 5th District
                        CAUSE NO. 05-16-00784-CV



              TONY A PARKS & PARKS REALTY FIRM, LLC

                                     vs.

                         AFFILIATED BANK, ET AL




                  On Appeal from the County Court of Law #3
                            Dallas County, Texas
                    Trial Court Cause No. CC-15-04540-C




  APPELLANT'S MOTION FOR EN BANC RECONSIDERATION AND
 MODIFICATION OF JUDGMENT AND MEMORANDUM OPINION OF
                       MAY 3, 2018




Tonya Parks
ProSe
1401 Bristlewood Dr.
McKinney, Tx 75070
telephone: (214) 980-8816
email: tonvaparks@!parksrealtvfirm.com

APPELLANTS MOTION FOR EN BANC RECONSIDER/\TION AND MODIFICATION
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
TO THE HONORABLE JUSTICES OF SAID COURT:

       NOW COME TONY A PARKS PRO SE, one of the Appellants in the above-style and

numbered appeal, and pursuant to Rule 49.7 of the Texas Rule of Appellate Procedure file this

Appellant's J.'vfotionf(w En Bane Reconsideration and Afod!fication of.Judgment o(Afemorandum

Opinion on Afay 3. 2018, and. in support of same. respectfully show:

                       POINTS FOR EN BANC RECONSlDERATION

Appellant respectfully request this court to reconsider en bane this Court's Alemorandum

Opinion and Judgment on May 3. 2018 (which are together attached as Appendix I hereto)

because, in the opinion the court of appeals ened by ( 1) stating they do not need to address

Parks' concerns about abating the appeal back to the trial court, (2) stating they have resolved the

issues on appellant's assertion that Judge Akin abused his discretion by entering the Findings of

Fact and Conclusions of Law. (3) stating that by abating the appeal, this court allowed Parks to

have her due process by conducting a hearing to see if Parks entered into an enforceable

agreement pursuant to Rule of Civil Procedure 11 , (4) stating Affiliated Bank and Campbells

complied with the agreement and appellants breached the agreement (5) stating Judge Akin

held an evidentiary hearing to determine whether there was an agreement between the parties and

whether any agreement was enforceable, and that conflicting evidence was presented at the

hearing, (6) citing they reviewed de novo that "[t]here was no coercion,'' and .. [t]here was no

coercion or duress" based on Judge Akin's ·'Findings o.lFacts Conclusions of Law" paragraph 25

and 28. (7) stating that based on the "unchallenged" findings and the evidence at the hearing

before Judge Akin, they that concluded Judge Akin did not err by determining Parks did not

enter into the settlement agreement due to coercion or duress, (8) stating they conclude Rymer is

distinguishable and does not control whether the agreement entered into by Parks is enforceable.



APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                      2
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
(9) stating they will not address Appellants issue on any subsequent compliance with the

agreement by either Affiliated Bank or Appellants because it is not relevant to the issues before

Judge Akin, (10) stating accordance with this Comi's opinion on May 3, 2018 they dismissed

Appellants appeal, ( 11) by not addressing the rendition of modifying or vacating the Judgment

entered by Hon. Sally Montgomery on Mar. 24, 2016 (CR:255-256: Appendix 14) after the

hearing held on the Motion for New Trial (transcript Appendix 2) which was requested in the

Order from this court on Dec. 20,2017 (Appendix 8), (12) by not addressing Appellant's letters

to this court (Appendix 3 - tiled on July 25, 2016, Appendix 4 -Aug. 15, 2016, Appendix 5-

Aug. 22, 2016), Affidavit of Bennie Gibson (Appendix 6- filed Aug. 24, 2016), Appellants'

Response to Objection of Bennie Gibson Affidavit (Appendix 7 tiled on Aug. 30, 2016) and all

Appellants' briefs tiled that were overlooked and not addressed in the opinion of May 3, 2018,

(13) Items discussed in Oral Argument on Dec. 12, 2017 by John Browning and misrepresented

as fact to the Panel of Justices and of which this court should have taken note per the clerk's

record that and briefs submitted by Appellants after the abatement, per the order on Mar. 8,

2018, and (14) not considering the bulk of evidence of conspiracy and/or cronyism, conflict of

interest and collusion among the attorneys and judge of the trial court this, of which court may

have known, had not known or should have known when drafting the opinion on May 3, 2018.

There has also been new evidence during the appeal abatement period in which receiving justice

requires it to be heard and taken into consideration for Appellant to receive due process and

relief from this court.

                                 STATEMENT OF THE CASE

        PlaintiffTonya Parks (hereinafter also referred to as Parks or Appellant) and Parks Realty

Finn (hereinafter also refened to as ''PRF'' or Appellant) initiated the present lawsuit by filing



APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                       3
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
their Plaintiffs' Original Petition (the ··Petition'') on Sept. 2, 2015 and then tiled the final

Plaintiffs· Second Amended Petition on Sept. 23, 2015 (CR:40-56). Defendant Affiliated Bank

(the "Appellee") with the help of Attorneys Jerry Alexander and John Browning tiled Defendant

Affiliated Bank's Ansrver. Ver!fied Denial and .1/firmative Defenses to     Plaint~//.~'   Second

Amended Petition on Oct. 16, 2015 and Defendant Joshua and Katherine Campbell through their

Attorney Christopher Hansen tiled their answer to the Petition on Oct. 23, 2015. Defendant

Joshua Campbell (hereinafter also referred to as "Campbell'') alone filed a 111/otion to Dismiss

(CR:69-92) pursuant to Texas Civil Practice and Remedies Code Sec 27.001 (hereinafter also

referred to as "TCPA") on Nov. 23, 2015. Affiliated Bartle from the date of their Original

Answer to Plaintiffs' Petition on Oct. 16, 2015 to the date Josh Campbell filed in /tis name onlv

as Defendant Joshua Campbell's Afotion to Dismiss Under the Texas Citizens Participation Act

(CR:69-92) on Nov. 23, 2015 did not file any request with the trial court nor any evidence

supporting a dismissal of Appellee Affiliated Bank at or the hearings held on the Motion to

Dismiss on 1lfar. 21, 2016 and continued on 1Uar. 22, 2016. On April21, 2016. Plaintiff tiled a

Plaintiffs' JHotionfor New Trial and Alternative Afotion to Vacate, Mod(fj:, Correct or Reform

Judgment (part of his motion is in Appendix 23b a full copy is apart of the record). Hearing on

Motion for New Trial was held on June 13, 2016

        This appeal arises from the dismissal by the trial court of Appellants' claims against Josh

and Katherine Campbell and Appellee Aftlliated Bank for negligence, negligent

misrepresentation. negligent hiring. retention and supervision, gross negligence, libel per se, libel

per quod, slander, business disparagement, invasion of privacy, tortious interference with

prospective contracts and business relationships, intentional inf1iction of emotional distress,

fraud. fraudulent misrepresentation, respondeat superior. and malice (see Plaintiff's Second



APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                      4
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
Amended Petition, CR:40-56) pursuant to the trial court's Order on Defendant Joshua

Campbell's Motion to Dismiss (CR:255-256)(Appendix 14).

        After oral argument on Dec, 12, 2017 this Comi entered an Order on Dec. 20, 2017

(Appendix 8) abating this appeal and ordering the trial court ''to conduct a hearing to determine

whether Parks, individually and on beha(lofPRF. entered into the rule 11 agreement due to

coercion or duress or whether the rule 11 agreement is enforceable, de.\pite Appellants time(v

revocation (?l the coerced consent by appealing··.

        On Jan. 8, 2018 Appellants filed a Motion to Recuse Judge Montgomery.

        On Jan 17,2018 Appellants filed an Amended Motion to Recuse Judge Montgomery.

        On Jan 30, 2018 a hearing was held on the Motion to Recuse, which motion was denied

by Judge Emily Miske!.

        On Feb. 14, 2018 Appellants filed Appellants Emergency Alotion to S'tay Proceeding in

Trial Court and Reconsider and Withdraw Order that Trial Court Conduct Hearing on Whether

Trial Court Judge Coerced Plaintiff's into Entering into a Rule 11 Agreement and, in the

Alternative Motion that Case be Transferred to Other County Court to Conduct Said Hearing in

this court. On Feb. 15, 2018, this Court entered an Order denying said motion, despite Judge

Montgomery's campaign relationship with John Browning, and Browning's current campaign

for a seat in this court.

        The hearing ordered by this court was conducted in the trial court on Feb 16,2018 (RSR,

Vol. 1-4), with visiting Judge Ted Akin presiding. At the conclusion of said hearing Appellee's

counsel John Browning submitted pre-prepared, ''Proposed Findings of Fact and Conclusions ql

Law" (Appendix 9) to Judge Akin.




APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                      5
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
       On Feb. 19,2018. Appellants filed Plaintiffs·· Objections and Response to Defendant

Affiliated Bank's Proposed Findings (4'Facts and Conclusions ofLaw and Request.fhr Entry l?[

Order That Plaint(ffs' Were Denied Their Constitutional Rights to Due Process and a Fair

Hearing by an Impartial Judge, entered into a Rule 11 Agreement as a Result of Coercion or

Duress, and the Rule 11 Agreement is Not Enforceable (CSR: 11-155)

       On Feb. 27, 2018 Judge Akin entered a document in the trial court entitled "Findings of

Fact and Conclusions of Law" (Appendix 10) stating the mle 11 agreement was enforceable and

Parks was not coerced or put into "extreme duress."'

        On Mar. 8, 2018 this court entered an Order (Appendix 12) reinstating this appeal and

allowed Appellants to file a supplemental brief on~v allowing Parks the opportunity to file a

limited brief, not exceeding fifteen pages. raising only issues relating to the trial court's rulings

on objections at the Feb. 16, 2018 hearing and the trial court's Feb. 27, 2018 '"Findings q(Facts

and Conclusions qllaw. ··but they allowed Affiliated Bank to file any response on unlimited

issues, within fifteen pages. Parks and PRF could then file any reply. not exceeding 5 pages.

Briefs were filed and are a part of this courts record.

       On May 3, 2018 this court entered aklemormrdum Opinion (Appendix 1) dismissing

this appeal.

        Appellant seek relief from:

   (a) The Order on Defendants Joshua Campbell's 1\fotion to Dismiss (CR:255-256: Appendix

        14) entered by the Hon. Sally Montgomery, presiding judge sitting in County Court at

        Law No.3 of Dallas County, Texas, in Cause No. CC-15-04540-C. in which ·'TCPA"

        was misapplied,




APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                          6
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
   (b) The Court of Appeals' Order dated Dec. 20,2017 (Appendix 8 hereto) in which

       Appellant was sent back to the same court that had coerced Appellant's consent by

       misapplying a Rule of Civil Procedure.

   (c) The Findings   (~(Fact   and Conclusions oflmv (Appendix 10) dated Feb. 27, 2018,

       entered by Judge Ted Akin. as visiting judge. in the County Com1 at Law No. 3 of Dallas

       County, Texas in Cause No. CC-15-04540-CV in which, despite clear and convincing

       evidence to the contrary, he adopted Appellee's filing verbation: and

   (d) This Court's .Memorandum Opinion (Appendix 1) dated May 3, 2018.

   (e) Any and all relief this court can grant and any attorney fee accrued during appeal.

         Additional Statement of Fact During the Motion to Dismiss Hearing on March 22,
                 2016 Prior to the Order and Judgment on March 24, 2016

       To began, Appellant respectfully submits that this court erred by failing to overrule Judge

Montgomery's dismissal of the case based on her misapplication of TCP A.

       In the Order by this court on Dec. 20, 2016 it states that, "Campbell tiled a motion to

dismiss under the TCP A, arguing the claims against him were based on statement he made in

connection with a matter of public concern, and Parks and PRF could not establish by clear and

specific evidence a prima facie case for each essential element of their claim". Also, in the

Order by this court on Dec. 20, 2016 it also states that, "At the hearing on Campbell's Motion,

Atliliated Bank argued it "should be included as far as being dismissed" because there was no

evidence to support the causes of action asserted against it and requested that it be awarded

attorneys' fees pursuant to the TCP A··.

       According to the TCP A "Exercise of the right of free speech" means a communication

made in connection with a matter of public concern. The business transaction between Campbell

and Parks' clients was never a matter ofpublic concern and looking at the Ripoff Report


APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                    7
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
defamatory statement full oflies and false representation, the Campbelrs were never a client of

Mrs. Parks so false infonnation is not a matter of public concern. The Statute also says that a

court may not dismiss a legal action under this section if the party bringing the legal action

establishes by clear and specific evidence a prima facie case for each essential element of the

claim in question. Defamatory statements classified as libel or slander must be statements that

are untrue, and the person making the statement must know that they are untrue. What is a lie

and known to be a lie when made with malicious intentions is not protected in the exercive of

the right to free speech and what is a lie ami is known to be a lie when made with malicious

intention is not a matter of public concern. In the Motion to Dismiss hearing on Mar. 22, 2016

Parks provided evidence in the hearing supported in her Plaintiffs' Response to the Campbell

Defendant's Motion to Dismiss on Mar. 21,2016 (CR:118-253) and in Attomey Jason Berent

Affidavit filed on Mar. 21,2016 that the trial court should not dismiss Parks' lawsuit. The

following evidence was submitted to evidence deceit, malicious intent, attempts to subvert the

truth, and knowledge/acquiescence by the bank:

        1) A malicious/threaten text message from Josh Campbell to Parks stating, .. 'I'm going

           to make an audience so you your slander will stop."

       2) Af1idavit of Tonya Parks,

       3) The defamatory posting on Rip-off Report,

       4) Text message from Parks to Campbell requesting loan status because the title

           company inforn1ed her the buyer was not going to be closing on that day and she had

           not heard from the Campbell's,

       5) An email from the buyer to the Campbells stating that Parks has been nothing but

           professional and helpful,



APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                    8
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
    6) An email sent from Parks to Campbell stating the buyers could lose the home they

        were attempting to purchase and all the money exceeding $1 000 they had already

        spent in eamest money, inspection and extension,

    7) Email from the Campbells stating that the buyers loan was approved/eligible but

        changed to refer/eligible which would cause an additional delay,

    8) A demand letter from Affiliated Banks lawyer,

    9) Rip-off report Documents stating the posting was from the Campbell's,

    10) Affidavit from Tiffany Martin setting forth transaction chronology and that the

        posting on Rip-off report was very similar to their transaction but identified the

        "wrong bad guy"' meaning the Campbells were the problem not Parks. She states

        Parks was always there for them and she was always very knowledgeable and very

        compassionate. She always kept them in the loop and maintained good

        communication. Without Parks they would have never been able to buy their home.

     11) Letters from Buyers thanking Parks for everything she did to help them get into their

        home,

     12) Deposition of Campbell stating that he works in the late evening to does work for

        Affiliated Bank at home which was approved ami known by Affiliated Bank.. That

        he feels its ok to ''lie.'' The bank withheld emails and/or documents that the bank

        provided his lawyers and he did not know \Vho was paying them,

     13) An email from Josh Campbell to Parks and the buyer that was sent on Wed. Sep. 3,

        2014 at 3: 15 am around the same time the Campbells wrote the posting on Rip-off

        Report which would show that he was working,




APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                   9
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
       14)An email from the buyer on Sept. 2, 2014 at 11:13 \Vondering why they were not

          closing the next day,

       15) An email from the listing agent on Sept. 5, 2016 stating "let's get this to the finish

           line,·· and to hang in there because of all the delay Parks and the listing agent just

           wanted to get the transaction closed for the buyer and seller,

       16) The HUD statement for closing,

       17) An a affidavit from Jason Berent providing 115 pages of the multiple felony history

           of Josh Campbell and showing that he was on probation for one of the felonies when

           At1iliated Bank hired him,

       18) Along with lots of other evidence that would show none of the defendants should

           have been dismissed.

       All of which was submitted to the lower court in Plaintiffs' Response to Defendant

Campbell only Motion to Dismiss.

(Some of the evidence is attached in Appendix 23)

       Josh Campbell who was a Branch Manager for Affiliated Bank only provided his

personal atl:idavit with no supporting evidence of all the claims against him.

       Katherine Campbell had no motion to dismiss filed within the court only filed a

personal affidavit with no additional evidence to support the dismissal.

       Affiliated Bank the employer of Josh Campbell and Katherine Campbell had no

motion to be dismissed and had not filed any summary judgment. They also did not

provide any evidence of any claims against them mentioned in Parks petition to support

their dismissal.




APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                      I0
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
       During the hearing on Mar. 22,    ~016   Judge Montgomery and all the law)'ers had the

following exchanges (the full transcript to this hearing is a part of the trial court record and or

reporter's record filed in this court and Defendant's Campbell Deposition transcript attached to

Plaintiffs Response to the motion to Dismiss incorporated her by reference):

THE COURT: So, it sounds like maybe the Campbells were saying they were preapproved and
weren't really for a home. That's what I'm getting out of it. Now if that's the case, then the
Campbe/ls set in motion this whole problem with Mrs. Parks. I realize this is coming in late, but
--and it's very concerning to me.

MR. BERENT: And also, you know, in the context of all of these things that are false, I asked
Mr. Campbell in his deposition on page 95, "Is it ever okay to lie?" He says, "Even under anv
circumstance is it okay to not tell the full truth? Yes." That's on page 95.

MR. BERENT: Okay. The elements for business disparagement, defendants published false and

disparaging infom1ation about plaintiffs, with malice, without privilege, that resulted in damages

to the plaintiff. Now, we've got the false and disparaging information about the plaintiffs that

we've seen in Exhibit A 1 with malice. In his deposition testimony lUr. Campbell says plainlv

he was frustrated with Tonva Parks, and he wanted her out of his hair. Ami he acted

intentionally, and then he lied about it. His subsequent conduct alone shows malice.

       So the lower court knew that the Campbell's statements were false, thereby not

dismissible under TCP A. Furthermore, the lower court erred by dismissing Defendants

Katherine Campbell and Affiliated without motions or proper evidence supporting dismissal of

Plaintiffs causes of action. Here is another exchange:

MR. BERENT: That's fair, you're Honor. The other issue is going right to your point. Ms. Parks

is not a bad actor. Mr. Campbell is a twice convicted felon and admits that he lied, not only to

Ms. Parks, but to the bank, and also that his posts-

THE COURT: So, you're going to let the bank off: right?
MR. BERENT: No. Your Honor. There are other issues as to the bank for another day.



APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                        ll
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
MR. BROWNING: Actually. maybe not for another day. Your Honor. He's required to prove
evidence as to each essential element of causes of action. He's alleged causes of action against
the bank, and there's no evidence supporting those.
THE COURT: But you didn't bring a motion to dismiss today, right?
MR. BROWNING: Your Honor, it's based on the movant's motion to dismiss. The language in
the statute refers to the action. Not part of the action, not some of the claims. Refers to the legal
action. And, Your Honor, it's undisputed. as we pointed out before. that he's alleged respondent
superior where somehow, we're vicariously liable when. in fact, the only evidence, undisputed
evidence, is that this was done at Mr. Campbell's residence at three in the morning on his
home computer at his home IP address.
THE COURT: The fact that he was at home doesn't bother me if it was in the course and scope
of his business if he worked at home in his business.
MR. BROWNING: And he also testified, Your Honor, and it hasn't been controverted, that he
was not doing the bank's work. This is his own time, using his own equipment.

Actually, it was controverted because Plaintiff provided evidence to the trial court that

would show Josh Campbell was working for Affiliated Bank at the time of the posting

entered on Ripoff Report website. The posting on Ripoff Report was written around 2 or

3am in the morning on Wed, Sept. 3 2014 and he also sent an email to Parks, the buyers

and Katherine Campbell around the same time \Ved, Sept. 3, 2014 at 3:15am. This entire

incident came from a transaction in which the Camp bells were working for Affiliated

Bank. Parks did not have any relationship with the Campbells outside of them providing

loans for her clients in real estate. They were never a client of Parks. She also would not

have met them if they were not allowed to provide mortgages for Affiliated Bank who gave

them the license and branch manager position to act on their behalf and operated a

business on the behalf of Affiliated Bank.



THE COURT: I would think it would be outside his scope.
MR. BROWNING: Exactly. Because there's nothing proving that element or any element, for
that matter. ofthat cause of action, then there's nothing to support keeping the bank in here. And
the bank should be included as far as being dismissed.
THE COURT: The only pleading from you against the banks is in the respondeat superior?
MR. BROWNING: He's also alleged negligent hiring. negligent supervision, and negligent
retention. However --

APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                      12
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
THE COURT: Wait. wait. Negligent supervision, negligent hiring, m1d what?
MR. BROWNING: And negligent retention. Your Honor. Again, the only evidence --and
there's no evidence as to any of the elements before the Court as he was supposed to bring, much
less any essential elements. The only evidence is that Mr. Campbell did this on his own time at
his home on his own equipment his home computer. without the bank's knowledge. And, in fact
when he was asked by the bank, did you do this, he lied to them. So, Your Honor, 1 don't see
how that's negligent hiring, retention, or supervision. When we did find out, we fired him.
Now. we don't have the burden -- it's his burden to come forward with evidence to support each
essential element of every cause of action alleged in the lawsuit. not just the communication
related ones. He has not done that at all with regard to my client, m1d the bank should be
dismissed.
THE COURT: Okay.
MR. BERENT: Do you want a response, Your Honor?
THE COURT: No, J don't need it. Okay. The causes of action against Mr. Campbell are what?
MR. ROSSINI: They are --
MR. BERENT: Here's a copy.

       From this exchange - The Court would not let Jason Berent respond after Mr. Brow11ing

so that he could show cause on why the bank should not be dismissed. The lower court ened by

dismissing defendants' with motion and in contravention to the evidence before her. Despite

Browning assertions. evidence was present that Josh Campbell defamatory comment was posted

while in the course of also sending work emails.

       Also in deposition "1,.hich afitll copy ofthe transcript was submitted in trial court

Plaintiffs· Response to lvlotion to Dismiss and is part ofthis trial court clerks record. Jason

Berent asked Josh Campbell what his position was and he stated Branch lvlanager. He said his

responsibilities were to originated loans, build a team. make sure they were in compliance. train,

educate staff: hire crew. do payroll. met with clients, did marketing. fixed problem, created a

culture. made phone calls, responded to clients, took application, assessed credit reports,

determined whether or not people were ready to fully applyfiJr a loan, he dissolved or solved

conflicts and he commonly andjrequently worked late. He also said he ·would sometimes sleep

at the office and take work home after midnight. I also said that he 1vould sometimes ·work until

1, 2, 3, 4 o'clock in the morning to get work done because he would lose track l?f'time. He also


APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                    13
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
said he was given a lap top by Affiliated Bank and was able to use that computer at home.

(Appendix 23A)

        Also in the deposition there was some discussion about emails that Campbell wanted to

submit in this case but the bank would not allow or let him have indicated that they originated

from a bank issued computer.

        Here are a few statements also discussed in the deposition transcript of Josh Campbell

provided to Judge Montgomery: page 98 Campbell said, ·'I was very clear with the bank as to

what happened.''

        He also said after being asked if a document of importance was produced on page 104,

his response was, "No, it was not. This was- this was the email that we could not find. I

know that we read the email together at the bank, but once we were gone, we had no more

access and we've- we were advised not to get email. We wanted the email. This is the

foundation of what started this. So, the bank was withholding evidence requested and the

bank clearly knew what happened, but they did not immediately tire Campbell until Parks

notified the bank of the information that came in from the Ripoff Report investigation revealing

the IP address of the Campbells confirming that Campbell defamed Parks while working tor the

bank.

        Parks notified Atliliated Bank of the defamatory posting on Sept 11, 2014 by providing

evidence of emails and text messages from Campbell to Parks and Campbell to the buyer which

would show that the Camp bells made the negative posting because of the similar wording,

timing and threat Campbell to Parks stating he was going to make an audience of her. Even

though Afliliated Bank is stating the Campbells lied to them, from the deposition noted above,

Affiliated Bank clearly new what happened. When Parks reported the posting to Kerri White



APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                    14
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
who was the compliance officer for Affiliated Bank, Parks asked Ms. White if she thought that

the Campbells made the negative posting, she said, "I think they did, but you will never be able

to tind out because the posting is anonymous." Affiliated Bank did not terminate the Camp bells

immediately contrary to Mr. Browning's assertions, Atliliated Bank did not terminate the

Campbells until July 24, 2015, almost 1 year after the defamation posting when Parks could

prove the IP address. Had Campbell not been working for Affiliated Bank. under its authority,

Parks would not have met them or transacted business with the Campbells.

       It is also clear, from the deposition present to Judge Montgomery that Affiliated Bank

accepts responsibility for the Campbells by providing them with free legal defense because he

did not know who was paying them. This was told on record before J. Montgomery during the

hearing.

       John Browning was in fact the one who told Judge Montgomery that she had to dismiss

all parties in the lawsuit including Affiliated Bank. John Browning was able to orchestrate this

dismissal because of his improper influence on Judge Montgomery and she went along with him

because of their relationship. The court did not follow the law. made up law as they went along

to get all parties dismissed and blindly agreed with everything Browning presented. There were

no grounds to dismiss any party in the Parks lawsuit with her evidence she provided to the Judge

and this court erred in not overruling the lower court's decision. Parks lawsuit was not frivolous

because it was supported by evidence on all defendants.

       Another important fact to take notice in this motion, is that before Parks filed this lawsuit

on September 2, 2015 she tried to mediate with the defendants (Affiliated Bank and Affiliated

Bank representative was also the only contact for Josh Campbell at this time) so she personally

paid $1.425.00 for a full session of mediation at Gilbert Mediation Group with James J. Juneau



APPELLANTS MOTION FOR EN BANC RECONSTDERA TION AND MODIFICATION                                    15
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
on June 30,    ~015.   Parks found out through her own efforts in gathering evidence for this appeal

that the mediator Mr. James Juneau works at the same Gilbert Mediation Group as Gregory J.

McCarthy who is the long time private counsel and long time friend of Affiliated Bank and

President Garry Graham. Mr. Juneau has been working with Gilbert Mediation Group since July

2008 and Mr. McCarthy has worked with the same firm since 2009. Gilbert Mediation is a small

mediation group in Dallas who at the time only had approximately 10 mediators. Parks ended

the meditation after 8 hours because she felt that the mediator was not being fair, impartiaL he

knew a lot more about Atliliated Bank than a mediator would know about a party, he was

showing signs of advocacy for Affiliated Bank and he also started making offers without

authority (meaning - he did not go back to Afliliated Bank to notif)' them she \Vas leaving to

make another otTer) from At1iliated Bank once Parks told him she was done with the mediation,

but Parks had no idea until a year or more later that the mediator was at a cont1ict of interest

because of his close ties with Affiliated Bank's in house cmmsel Greg McCarthy. Parks had a

gut feeling that something was not right and after tinding out about this connection between the

mediator and Greg McCarthy. her feelings were right. It will also be laid out in this motion all

the colluding. manipulation and cont1ict of interest which occurred in Parks attempts to find

justice.

           All of the events that have happened in this case and you will see laid out in the motion

are a true example of obstruction of justice and the loss of the integrity of the judicial system!

        ''The parties have a right to a fair trial under both the United States Constitution and the
Texas Constitution. See In re Afurchison. 349 U.S. 133. 136. 75 S. Ct. 623, 625, 99 L. Ed. 942
(1955) (holding that 'fa] fair trial in a fair tribunal is a basic requirement of due process'); Babcock v.
Northwest ;t[emorial Hosp., 767 S.W.2d 705, 708 (Tex.l989) (holding that. '[i]n Texas, the right to a fair
and impartial trial is guaranteed by the Constitution').'' Metzger v. Sebek, 892 S.W.2d 20, 37 (Tex. App.-
Houston [I st Dist.] 1994, writ denied).
        An employer can be held liable for the acts of an employee acting within his managerial
capacity. Purvis v. Prattco, Inc., 595 S.W.2d l 03 (Tex.1980).
        Even when an employee acts maliciously against a third patty, an employer can be held


APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                           16
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
liable for the negligent hiring of an employee who acts maliciously. Duraud v. A1oore, 879 S.W.2d 196
(Tex.Civ.App.-Houston [14th Dist.] 1994, no writ).
         "An employer may be liable for punitive damages for an employee's misconduct if: (1) the
employer authorized the doing and manner of the act; OR (2) the employee was unfit and the employer
was reckless in employing him; OR (3) the employee was engaged in managerial capacity and was
acting in the scope of his employment; OR (4) the employer or manager of the employer ratified or
approved the act. King v. McGuff, 149 Tex. 432,234 S.W.2d 403,405 (1950)." Durandv.lvfoore, 879
S.W.2d 196,202 (Tex.Civ.App.-Houston[l4th Dist.] 1994, no writ.


                                             Argument

       Appellant respectfully submits that Court has erred in dismissing this appeal and stating

Parks and Parks on the behalf ofPRF entered into an enforceable mle of civil procedure 11

agreement and was not put into "extreme duress" and coerced by all the Defendants, Defendants'

lawyers Jolm G. Browning and Jerry Alexander, Gregory J. McCat1hy working the behalf of

Affiliated Bank- Defendants' Lawyer Christopher Hansen, Gino J. Rossini working on the

behalf of Josh Campbell and Katherine Campbell and the trial court Hon. Sally Montgomery to

dismiss their claims against all Defendants, by claiming Appellants' Motion for New Trial would

be dismissed by misapplication of a Rule of Civil Procedure. This Court also erred in abating the

appeal, especially to a Court already partial against Appellants.

        This Opinion relies upon the "Findings of Facts and Conclusions l~{Law'' vvTitten by

John BroVvning for Judge Akin prior to the hearing held on Feb. 16,2018 which should be

reversed because the trial court's findings and conclusions oflaw are clearly and unequivocally

at odds with the facts and evidence presented at the evidentiary hearing on Feb. 16, 2018.

Specifically, the Court erred by:

(1) Stating they felt by abating the appeal this court would allow Parks to have her due

process by conducting a hearing to see if Parks entered into an enforceable agreement

pursuant to rule of civil procedure 11 and they erred by stating they do not need to address

Parks concerns about abating the appeal back to the trial court because:

APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                      17
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
       (a) This court had enough information in the Appellants' briefs. oral argument on Dec.

12, 2017 and Appellants' letters tiled in this court to rule on the appeal without abatement to a

biased lower court. This abatement was fundamentally flawed and unconstitutional in sending

Appellants back to the same court that twice misapplied law in order to manipulate Appellant's

case and had a conflict of interest with defense counsel;

       (b) It failed to properly protect the Appellants' constitutional rights by not ordering the

trial judge to recuse herself and send Appellants to an alternate county so that there would be an

unbiased or impartial Judge who did not have improper influence in the "Findings of FclC'f and

Conclusions of Law" (i.e., Appellant" s rights to procedural due process under the 14th

Amendment to the United States Constitution and/or the equivalent due process of law provision

in Art. 1, Sec 19 ofthe Texas Constitution).

       (c) They put Parks in an unsafe and physically threatening environment where they knew

from Parks· own letters and briefs to this court that she would feel unsafe and threatened by the

Ot1icers of the Trial Court who could potentially do more harm. Parks was in fat physically

threatened and intimidated during the proceeding: Parks was the only African American woman

in a room full of4 Caucasian defense la\\'yers {John G. Browning. Jerry Alexander, Gregory

McCarthy and Ryan Cole)- 1 Caucasian Judge (Judge Ted Akin) who was coached/hired by

Hon. Sally Montgomery at the last minute, 1 Appellant Lawyer (Baltasar Cruz) and during the

entire hearing the trial court had 5-6 Caucasian Bailiffs in the small court room at all times with

2 BailitTs sitting on the directly next to Parks on her right in the jury box seats, 1Caucasian

Bailiff sitting directly behind Parks inside the bar in the extra chairs for additional counsel. 1

African American male Bailifi who was standing next to the Judge's bench and two others

Caucasian Bailiffs standing at each entrance door to the court room or sitting in the pews as you


APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                       18
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
come into the court room plus there was also another Caucasian male (who said he was an

intern) sitting next to Judge Montgomery's Bailiff (the one who had previously physically

threatened to take Parks to jail in the Motion for New Trial Hearing (RR Vol4, 25:5, full

transcript Appendix 2). Parks also witnessed Attorney John Browning speak to the court intern

several times who was directly sitting to the right of Appellant Parks. This hearing was

facilitated by this Court of Appeals Fifth District of Texas at Dallas to allow the trial court Judge,

Defendants and Defendants' Lawyers the ability to abuse, intimidate. harass and antagonized

Parks to give up her case through financial intimidation, litigation fatigue and to accelerate

Appellant's legal fees all knowing that the intended result of this appeal was not going to change

because it was premeditated which subvert Appellant's right to relief through physical

intimidation.

(2) Stating this Court had resolved the issues on appellants assert on how Judge Akin

abused his discretion by entering "'Findings of Fact and Conclusions of Law" because they

say an evidentiary hearing was held between the parties and conflicting evidence was

presented at the hearing, but yet they ignored the clear and weight of evidence and on

which this Court could have ruled without abatement based upon the lower court's March

24,2016 and June 13, 2016 hearing transcript made a part ofthe appellate record along

with Appellant Parks' letters to this court, briefs and oral argument;

       (a) The ·'Findings ofFact Conclusions ofLaw" (Appendix 9) was written prior to the

hearing by Attorney John Browning and given to Judge Akin at the end of the hearing on Feb.

16, 2018, and was adopted verbation despite of the weight of clear evidence to the contrary.

       (b) The on(v additional items of evidence added to the ·'Findings ofFacts and Conclusion

ofLaw" (Appendix 10) from the hearing was #18- Parks is a graduate of the University of North



APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                      19
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
Texas with a B.B.A degree (which is actually a Bachelors in Fine Arts in Fashion Design with a

minor in Marketing), # 19 - Parks is a licensed Realtor and owns and operates her own company,

and #20 - Parks is at least 42 years old and is a "sophisticated businesswoman", which is an

additional attempt to humiliate, intimidate and harass Appellant Parks.

       (c) Because of these 3 inserts of accurate evidence presented in the hearing to generate

the "Findings qfFacts and Conclusions    l~{Law. ,.   this Court erred in concluding that, Parks was

not coerced or put into "extreme duress". Someone's age, education and success in a specialized

business practice does not negate J. Montgomery's clear misuse oflaw and intimidation that is

clear on the record to cause Parks to unwittingly accept a deceptive choice. Parks is not a lawyer

and had never practiced law or acted in a pro se manor for herself or anyone else prior to the

hearing on the Motion for New· Trail on June 13, 2016 so when her lawyer, Judge Montgomery

and the Defendants Lawyers misrepresented a civil procedure rule to confuse Parks into thinking

her case was over by operation of law and with Hon. Sally Montgomery haranguing Parks'

multiple times (for half an hour or longer) that her case was over and with the Bailiff threatening

jail, Parks could only know from what she was being told that she had no other means of

protection and in her eyes there was nothing else she could do about the judgment against her

and her compan.v. From what Parks was being falsely told, she had no choices except (I money

judgment against her or no money judgment against her, which can be read in the following

exchange:

The Court: Okay. I have many- if you wanted to file a motion to recuse, that would have
been fine, too. But the time is over because the case is over. (RR, Vol 4; 15: 15-17)
(Appendix 2)

       Judge Sally Montgomery and the defendants' lawyers also said only Parks a non-lawyer

could on(v choose knowing Parks did not know the law. while Parks' Lawyer Jason Berent stood



APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                     20
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
mute. likely worrying about a malpractice claim had Parks not agreed to the agreement. for

losing Parks' case with late filings (Appendix 2 pg 13 lines 14-16). one of which was noted in

this appeal with Josh CampbelL possible sanction from J. Montgomery toward him which was

discussed in the breaks, the abusive professional assassinations written in John Browning's

Deji.mdant Affiliated Bank's Re,sponse in Opposition to Plaintiffs' Motion for New Trial and

Alternative Motion Vacate. Mod(!}•, Correct or Re.fimn Judgment (Appendix 3 exhibit F- also a

part of clerks record) which started and caused additional tension before the hearing between

Berent and Parks and many other issues, is why Parks believes that during the Motion f()f New

Trial, Mr. Berent moved into the "conspiracy to defraud'' the plaintiff with the trial court Judge

and all defense Lawyers. Also. in that hearing the record states:

       Ms. Parks: So, basically, I lost my case because of date? And so, my name, I don't
       get a fair trial. The bank is representing Josh.

       The Court: It is what it is. And so, you want to get rid of this judgment against you
       and just have the case dismissed with prejudice or do you want a judgment against
       you? Those really are your two choices.

       Ms. Parks: And neither one- I've walked away to two years. I've just let my whole
       life go.

       The Court: I'm out of time. It's 3:20. You've got to make your choice.
       Ms. Parks: I just feel set up
       The Court: I can't help it
       Ms Parks: I just feel set up
       The Court: I know you're not happy about this, and I understand. But as the judge,
       I have to follow the law. So, you have to choose-
       Ms. Parks: But are you supposed to let us go if you know the other side?
       The Court: What'!
       Ms. Parks: Didn't John Browning represent you during your campaign'!
       The Court: No.
       Ms, Parks: Are you sure? It was legal services. Legal service that-
       The Court: It ended up I didn't use him.
       Ms. Parks: Oh, but you still paid him $3,000'?
       The Court: No
       Mr. Browning: No
       Ms. Parks: It's expenditure.


APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                   21
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
       The Court: I did not.
       Ms. Parks: It's expenditure. Did you do an amendment?
       Mr. Browning: Judge, I don't think this is relevant to anything
       Ms. Parks: I just feel set up.


       (RR, Vol4; 14: 2- 15: 5) Parks was also confused on why Hon. Sally Montgomery and

Mr. Browning would not be honest or not admit to their past lawyer-client relationship noted on

Montgomery's campaign finance report pages (in Appendix 3) that Parks was holding up during

this exchange listed above. Now knowing through the actual testimony given by John

Brmming's own admission when refusing to answer questions on the hearing of the Motion for

Recusal based on Attorney-Client privilege that they did in fact have a history of lawyer-client

relationship, but choose to deny it in the Motion for New Trial when asked by Parks.

       With all that said. from the actual evidence presented during the evidentiary hearing, no

matter what your age is, your education or your success in business one can still be fraudulently

baited into an agreement that should be unenforceable and voided due to fraud, deception,

Parks' timely appeal and the court's coercion placed upon Iter..

       Mr. Browning later stated on the record under oath (transcript excerpts - Appendix 13

pgs. 12-29) in the Recusal hearing held on Jan. 30, 2018 for the Motion to Recuse.!

Aiontgomery held with Judge Emily Miskel from 470 111 District Court (Family Law Judge) in

Collin County (Judge Miskel was selected and Ordered by First Administrated Judge Mary

Murphy), that he couldn't answer questions about this representation of Judge Montgomery

based upon Attorney-Client privilege.

       The Recusal motion was denied even though in the hearing Judge Miskel: 1) saw

certified campaign finance report evidence showing Judge Montgomery had a conflict of interest

with the Defendant's Lawyer (because John Browning and his previous firm consulted J.



APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                     22
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
Montgomery and paid John Browning personally $3.000 in Nov. 2013 (Appendix 19) to his

home address and to his firm $240 in Feb 2014 and $300 in May 2015 (which could have been

invoiced from 2014 before Mr. Browning departure in late 2014- Browning joined Passman and

Jones in January 20 15) also knowing Parks lawsuit was tiled in Sept 2, 2015 and assigned to

Montgomery which was 3 to 4 short months after that payment, 2) saw evidence that Passman

and Jones. P.C., is the same finn of Judge Montgomery's former campaign chairman and is the

current law fim1 of John Browning and Jerry Alexander, 3) she also heard testimony proving J.

Montgomery and John Browning knowing lied about the relationship on the record in open

court, 4) she also heard evidence that would show Judge Montgomery and the Defendants'

lawyers knowingly misrepresented the rules of civil procedure to coerce and defraud the Plaintiff

/Appellant (Judge Miskel travels and conducts a law course with John Browning (Appendix 16)

so Judge Miskel had to have known Browning knew J. Montgomery, still had plenary power and

the misrepresentation of the rules of civil procedure was only an attempt to intimidate. coerce.

defraud the plaintiff and had improperly applied TCPA). 5) saw evidence to support Parks' then

Lawyer, Baltasar Cruz's assertion that J. Montgomery would continue to retaliate against

Appellant because of the known cont1icts in their past history, 6) heard testimony from Mr. Cruz

under oath stating that J. Montgomery was heard making racial comments by using the word

''11igger" to reference African American churches who were a party in her court room (Appendix

13 pg. 20), 7) by reading the transcript and seeing how Judge Montgomery had a total disregard

of the law when it came to the TCPA statute to dismiss Parks' lawsuit and not knowing she still

had plenary power when she did, and had to have known she did, would show that Montgomery

had a prejudice or bias towards Parks for pointing out the conf1ict of interest and opposing her

friend and previous Lawyer John Browning (Judge Montgomery has been a Judge since the late



APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                     23
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
90's so over 20 years), 8) J. Miskel also heard testimony from Judge Montgomery's fonner court

reporter Cayce Coskey stating Montgomery has retaliated against individuals who challenge her.

Parks tiling this appeal has challenged Judge Montgomery and Parks then lawyer. Baltasar Cruz,

was a Political Opponent of Judge Montgomery's in the late 2000's, 9) J. Miskel was also

presented and accepted evidence on a case law opinion from this court, No. 05-00-00769-cv

(Appendix 20) stating "Judge Sally Montgomery clearly abused her discretion by signing two

orders granting a new trial while a motion to recuse was pending and this court voided those

orders because she committed a clear abuse of discretion:' This court also states in that opinion,

"this is the second time in as many weeks that it was forced to address a trial judge's actions that

appears to be the result of animosity stemming from a lost election. We do not condone such

conduct and expect it to stop." and 10) read on the transcript of the Motion of New Trial where

Judge Montgomery states on the record that Parks could ''tile a motion to recuse. that would

have been tine, too. But the time is over because the case is over." (Appendix 2) based on the

judge's misuse of a rule of civil procedure (commonly used) to force Appellant to abandon her

case;

        (d) As the Supreme Court of Texas has noted "[b]ias, in its usual meaning, is an

inclination towards one side ofthe issue rather than the other" while "[p]rejudice means

prejudgment." Compton v. Henrie. 36-1 S. TV2d 179, 181 (tex. 1963). Judge Montgomery's on-

record advocacy for the Defendants intentional misapplication of the laws and treatment toward

Parks in all hearings before her show that with out a doubt the judge had clear biases and/or

prejudices towards Parks;

        (e) Public policy demands that a judge appear impmiial so that no doubts or suspicions

exist as to the fairness of the integrity of the court. Aetna L{le lnsur. Co. v. Lavoie, -175 U.S. 813,



APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                       24
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
106 S. Ct. 1580 (1986). To promote confidence in the justice system, not only must the judiciary

be fair and impartial, the judicimy must appear to be fair and impartial. See In Re .Murchison,

3-19 U.S133, 136, 75 S. Ct. 623, 99 L. Ed. 942 (1955) ("justice must satisfy the appearance of

justice"): Nevv·come v. Light, 58 Tex.141, 145 (1882) ("It is the design of the law to maintain the

purity and impartiality of the courts and to insure for their decisions the respect and confidence

of the community."); J\Janges v. Garcia, 616 S. W2d 380. 382 (Tex. App.-San Antonio 1981, orig.

proceedings) ("One of the hallmarks of our system of justice is the constant attempt to prevent

even the probability of unfairness."),

        In addition to the grounds set forth above. Judge Montgomery should have been recused

in order to avoid the appearance of impropriety, and in the interest of prudence, fairness and to

maintain and promote the community's confidence and respect in the judicial system. Sun

Exploration and Prod. Co. v. Jackson. 783 S. W2d 202 (Tex. 1989) (Spears, .J, concurring)

("The judiciary must be extremely diligent in avoiding any appearance of impropriety and must

hold itself to exacting standards lest it lose its legitimacy and suffer a loss of public confidence.")

        (f) The abatement Order by this court to hold the evidentiary hearing had this purpose

and effect to accelerate Parks' legal fees because and cause litigation fatigue the evidence on

record in the lower court transcript could have been, but was not used in generating the

''Findings l?(Facts and Conclusions ofLaw" or otherwise determine the veracity of Appellant's

claims. It was a waste of time, money. an impediment to justice and an Obstruction of Justice

because ofjudicial misconduct the out come was detennined before Appellant appeared in court,

to fmiher wear and burden her.

(3) Stating that Affiliated Bank and Campbells complied with the agreement, and

appellants breached the agreement;



APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                       25
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
       (a) on November 22, 2017, John Browning, on the behalf of Joshua Campbell and

while the appeal was the subject of this court's abatement sent Parks lawyer, Mr. Cruz, post-

judgment discovery request tmbeknownst to Parks' Plaintiffs counsel due to technical glitches.

After Mr. Cruz filed Appellants' Motion to Recuse Judge Afontgomery on Jan. 8, 2018. Mr.

Browning sent Mr. Cruz an email on Jan. 9, 2018 threatening to file a motion to compel and for

sanction if Parks does not respond by Jan. 17, 2018 to the post-judgment discovery request.

This was Appellees' retaliation to the filing of the 1Hotion to Recuse. Brow11ing uses the law to

further harass and intimidate Appellant. Mr. Browning did not say anything about Mr. Cruz not

responding to this request at the Oral Argument in this court on Dec. 12, 2017 or any other time

after the date the discoveries were actually due. In oral argument on Dec. 12, 2017, Mr.

Browning actually said that, --my clients can still direct me as counsel to go after that, I can

represent to you in the court as of the current date that has not happened." In oral argument. Mr.

Browning also stated he did not have the authority to decide whether the Campbells were going

to go after (pursue) Parks for the judgment of legal fees which is not be true - taking notice of the

threatening email he sent to Mr. Cruz written by Mr. Browning. After receiving the post-

judgment discovery, Parks went to speak to the Campbells at their otlice to ask the Campbells if

they were attempting to collect on the judgment and Katherine Campbell did not know what

Parks was talking about because they had not spoken with Mr. Browning so she nor her husband

had authorized Browning to do so. Mr. Browning is clearly not being honest to this court. So

while Browning is arguing that Appellant is bound by an agreement, he attempts to collect on a

judgment in contravention of the agreement without client knowledge, and lies about it to the

Court evidencing his use of process for improper purposes. Mr. Browning is clearly trying to

intimidate and retaliate against Appellant Parks who is an African American woman who owns a



APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                      26
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
small boutique company while she attempt to get justice from the ones who destroyed her name

and business. This same Court, in which Appellant attempts to get justice happens also to be in

the same court in which Mr. Browning is seeking to be a Court of Appeals Justice - place 11 - in

the Nov. 2018 elections.

(4) Stating that .Judge Akin held an evidentiary hearing to determine whether there was an

agreement between the parties and whether any agreement was enforceable, and which

conflicting evidence was presented at the hearing.

       (a) As stated above this hearing was held and evidence was presented that this agreement

should be unenforceable due to the coercion and duress use to create it, the defective docket and

by prompt appeal and any findings by this Judge should be reversed and voided because of the

unla\\:ful misconduct and collusion of the court and defense counsel.

       b) An agreement should not be enforceable if it's a product of misrepresentation,

coercion or duresss and conflicts of interest with supported convincing and overwhelming weight

of evidence would this agreement should not be enforceable.

(5) Stating that they reviewed de novo and that ••[t]here was no coercion," and ••[t]here was

no coercion or duress" based upon Judge Akin's "Findings of Facts Conclusions of Law"

paragraph 25 and 28.

       (a) Paragraph 25 states There was no coercion. (Written by John Browning for Judge Ted

Akin) ''Coercion exists when a party, by the unlawful conduct of another is induced to enter into

a contract by depriving him of the exercise ofhis free will." Man Industries (India) Ltd. V.

Midcontinent Express Pipeline, LLC, 407 S.W.3d 342 (Tex. App.- Houston [141h Dist.] 2013 no

writ. When the lower court and Appellant's lawyer agreed with defense counsel in the




APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                  27
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
misrepresentation of the law. and used it to manipulate Appellant into believing here was over

and she would be sanctioned with attorney's fees, it created prima facie coercion on the record.

          (b) Actually the conduct was unlawful by the trial Judge and all defense lawyers working

on behalf of their clients by fraudulently misrepresenting the law to induce Parks' consent and

which deprived Parks the exercise of her free will by wrongfully influencing. making threats,

lies, restraint and false urgency into believing that her case was over because of this she only had

one logical choice: to dismiss her claims against all defendants for the removal of the $96,000

awarded legal fees or rick having a judgment that could be executed against her in addition to the

tremendous personal and business losses already suffered .

          With all the false information, threats of sanction and threating to take Parks to jail,

placing time pressures upon Parks (Appendix 2 pg 14line 4-5 and pg 15 lines 1-7), her attorney

standing by silently while she was coached by Judge Montgomery directly on how to accept the

deal after Parks states on the record, she is "forced'' to accept the deal, and while Judge

Montgomery stood at the defellse table with defense counsel, clear and convincing evidence

exist that the agreement was the product of duress and coercion and is unenforceable.

          Parks was in a oppressive and hostile environment where none of the otlicers ofthe court

gave correct counsel or had her best interests in mind for receiving a fair outcome for Parks

loses. When the Officers of the trial court conspired to misrepresent the law TRCP 329b(e) in ex

parte discussions to then wrongfully convince Parks that her case was over because they knew

this would be he only way to get Parks to enter into an agreement because they failed at 2 out of

3 forced recesses in which they had not been able to break her. Only by misrepresenting the

rules and minutes/hours of threats and intimidation did they get Parks to agree to dismiss her

claims.



APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                       28
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
       (c) The   1st   break/recess consisted of only female Tonya Parks, her lawyer Jason Berent,

her father Bennie Gibson. Defendants' lawyers John Browning. Jerry Alexander, Greg

McCarthy, Christopher Hansen, Gino Rossini. This break lasted approximately 34 minutes with

Defendants' lawyers working on the behalf of their clients Affiliated Bank. Joshua and Katherine

Campbell- full of threats of sanctions, attorneys' fees, judgments, jail, etc, (illegal threats

without merit) with no consideration to the loses Parks and her company had already sufl:ered

because of the defamatory online posting while working for Affiliated Bank. Parks walked out

of the conference 'still not agreeing to dismiss the claims because she wanted a fair and impartial

trial. Parks learned after the judgment entered on March 24. 2016 and before the hearing on the

Motion for New Trail on June 13. 2018 through her own investigation that Judge Montgomery

and John Browning had a prior relationship that would show by her ruling and actions toward

Parks at the hearing for the Motion to Dismiss that Judge Montgomery was not impartial.

        (d) The 2nd break/recess consisted of the same people for approximately 23 mins, but this

time the defendants' lawyers left the last few minutes leaving Jason Berent, Bennie Gibson and

Parks to speak privately. In this break, the defense lawyers went back into the court room with

Judge Montgomery with the door closed (allowing tor ex parte discussion) and toward the end

Judge Montgomery opened the door after being with the defense lawyer alone to tell Parks. Mr.

Berent and Mr. Gibson that they needed to make a decision because she had grounds for

sanctioning Parks for bringing a frivolous lawsuit. The Defendants' Lawyers were able to hear

this exchange because the door was open. Parks tiled Bennie Gibson .•Ufidavit on Aug. 24, 2016

in this court to support these facts (Appendix 6) and additional items noted in Appellants·

Response to Appellees'      O~jection   to Bennie Gibson Affidavit tiled in this court on Aug. 30, 2016

(Appendix 7). In the response to the objection filed August 30, 2016, it says "Mr. Gibson was



APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                       29
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
also in the hallway \Vhen Jerry Alexander, John Browning, Chris Hansen, Gino Rossini and Greg

McCarthy left the courtroom before Tonya Parks and Jason Berent. While in the hallway,

Bennie Gibson witnessed Judge Sally Montgomery's BailitT call out John Browning's name to

escort him into Judge Sally Montgomery's chambers following the hearing on June 13,2016.

The other lawyers who were with John Browning at the time went also into chambers for a

private meeting. Tonya Parks' lawyer at the time Jason Berent was not in attendance at this

meeting as far as Tonya Parks knows." This would - along with - other assertions in this motion

-show ex parte communication between defendants' lawyers and Judge Montgomery and her

advocacy for the Defendants because in the Motion to Dismiss hearing Judge Montgomery states

that the Defendants were the individuals who caused the problems for Parks and that she hated

the Defendants Campbells' lied, but she still wrongfully influenced by the defense counsel to

dismiss all parties from Parks lawsuit by ignoring, misapplying and/or not interpreting the TCPA

statute as to all parties according to the actual law. including the Affiliated Bank without a

motion, and then awarded Detendants inflated and fabricated legal fees even with Montgomery

stating on the record in the hearing for the Motion for New Trial that:

       "No, they didn't have their own motion pending at the time ofthe hearing. And the
issue of attorney fees was not fully discussed, I would agree." (RR vo14; 4: 17-19)

       (e) After the   2nd   break/recess- Parks went back into court to obtain her day in court in

her hopes and prayers of getting a new trial with a Judge who had already threatened Parks.

Once the hearing started again this exchange occurred:

       Court: Okay. So do we have any agreement'!
       Mr. Berent: No agreements, Your Honor.
       The Court: Okay I'm going to grant the new trial as to Affiliated Bank.




APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                        30
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
       Mr. Hansen: Your Honor, there's one thing we were just talking. And it appears
that this hearing is after the 75th day, and the motion for new trial has already been
overruled by operation of law, it looks.
       The Court: Has it'!
       Mr. Browning: Yes, Your Honor.
       Mr. Berent: I believe that's accurate, Your Honor.
       Mr. Hansen: The 75th day was .June 7 following the entry of the judgment in this
case on March 24. Therefore, as of June 8 it's overruled by operation of law under the Rule
329b, subpart E.
       The Court: I know the rules. I just don't know the dates.
       Mr. Hansen: I'm sorry.
       (f) Before this exchange Parks still wanted to move forward to get her Motion for New
Trial granted so that she could recuse J. Montgomery to get an impartial Judge who did not have
any long history or strong affiliation with the Defendants' lawyers like Montgomery has with
John Browning and Passman & Jones LLP. Judge Montgomery should have been recused, but
Parks did not know until after the judgment was \\Titten and tiled. J. Montgomery should have
voluntarily recused herself from conducting any proceeding in Parks case for any one or more of
the following reasons. 1) she has ·•an interest in the subject matter in controversy'' as
contemplated under Rule 18b.(a)(2) TRCP: 2) her "impartiality might reasonable be
questioned'', as contemplated under Rule 18. (b)( 1) TRCP: 3) she "has a personal bias or
prejudice concerning the subject matter or a party," as contemplated under Rule 18b.(b)(1)
TRCP; 4) she "has personal knowledge of disputed evidentiary facts concerning the proceeding",
as contemplated under Rule 18b.(b)(3) TRCP; and/or E) she ··is a material witness conceming
the proceeding", as contemplated under Rule 18b.(b)(4) TRCP.
       (g) After the 3rct break/recess which was approximately 10 minutes, with he tirst few

minutes in the court room with everyone present while Mr. Berent studied the TRCP 329b(e) in a

law books, after which Parks and her lawyer went into a private room leaving J. Montgomery

and the Defendants' lawyers in the Court (again with an opportunity for ex parte discussion).

When retumed to the court room, this exchange occmTed:



APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                  31
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
           The Court: Where are we?
           Mr. Berent: Do we have an agreement?
           Ms. Parks: I didn't really get to talk to you.
           The Court: Come on up. I can't hear you back there.
           Ms. Parks: I was just answering that I really didn't get a chance to talk to him to see
what--- to see, you know, what my parameters were, if that's something that I had to sign
off on.
           The Court: All you have to do is say you accept their modifying the judgment where
there's no judgment against you:
           Ms. Parks: And then after that ...
           The Court: That's it, though.
           Ms. Parks: Then there's no additional trial.
           The Court: No, because you've run out of time.
           The Witness: And why did I run out of time?
           The Court: Because you're over 75 day on the hearing for the motion for new trial.
           Ms. Parks: And who sets the hearing. Did the Court set the hearing?
           The Court: I have nothing to do with that, except for my clerks.
           Ms. Parks: No, so why was it set after the 75 days?
           Mr. Berent: Ms. Parks is concerned that I did not set the hearing timely, and I'm
trying to explain that the clerk sets the hearing.
           The Court: I didn't know about this issue. If I had known about this issue, we could
have set it sooner, but I didn't know about it.
           Ms. Parks: So, basically, I lost my case because date? And so my name, I don't get a
fair trial. The bank is representing Josh.
           The Court: It is what it is. And so you want to get rid of this judgment against you
and have the case dismissed with prejudice or do you want a judgment against you? Those
really are your two choices.
           Ms. Parks: And neither one- I've walked away to two years. l've just let my whole
life go.
           The Court: I'm out of time. It's 3:20. You've got to make your choice
           Ms. Parks: I just feel set up.


APPELLANTS MOTION FOR EN BANC RECONSTDERA TION AND MODIFICATION                                   32
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
       (g) The Texas Rule of Civil Procedures 329b subpart E clearly states:

       If a motion for new trial is timely filed by any party, the trial court, regardless of
       whether an appeal has been perfected, has plenary power to grant a new trial or to
       vacate, modify, correct, or reform the judgment until thirty days after all such
       timely-filed motions are overruled, either by a written and signed order or by
       operation of law, whichever occurs first.


This means that J. Montgomery still had 30 days after the 75th day. giving Parks a total of 105

days, for J. Montgomery to grant a New Trial because Parks I'vfotionfor    lv'e1t'   Trial was timely

filed. All representations' that Appellants' case was over were fraudulent and/or erroneous. So

clearly knowing that all the defense la\v-yers were looking up the rule in the law books, surprised

by the defense's assertion, plaintifi' s lawyer had to time to look up the rule that had been

discussed ex parte, in plaintiffs' absence. Mr. Hansen said they were even talking about it while

they were in the room with Judge Montgomery and Parks was in the meeting with Mr. Berent

and her father before J. Montgomery walked in the room and threatened Parks with sanctions.

       It is unlikely, with professed knowledge of the law, long history of practicing law,

through education. awards, accomplishment. etc (Appendix 17), that the judge's conduct was

unintentional, rather it was a connivance and scheme to defeat Parks' claims, manipulate Parks,

for the benefit of Defendants and their attorneys. One could only see that this was an attempt by

all the officers of the court to Deceive Parks a non-lawyer by fraudulently misrepresenting the

law ofTRCP 329b subpart E to get Parks to act in a way of not using her free will because she

did not know that the law clearly states that she had a total of 105 days not the 75 days they were

telling Parks. There is no way that the lmvyers and judge in that room could have made a

mistake like this other than to defraud the plaintiff into doing something she would have not

done if she knew she still had more days like Parks represented after the first t\vo breaks full of



APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                          33
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
threats. Parks consistently requested a new fair trail (which should have been given according

to the American Constitution) until the judge persisted with phony defense-biased options. Parks

did not understand why her case was over which can be seen in the exchange above because

Parks could not have known the law and Parks was being tleceived to by all present in the court

while her advocate was paralyzed by the idea of a potential malpractice claim.. It was a

complete Conspiracy and Collusion with the Actors o(the Court and the only person in the

room who was not privileged to this conspiracy was the plaintiffTonya Parks. Parks was

coerced into a dismissal of her case because Judge Montgomery at Dallas County Court of

Law #3, John G. Browning on the behalf of Affiliated Bank, Jerry Alexander on the behalf of

Affiliated Bank, Greg ~McCarthy on the behalf of Affiliated Bank, Christopher Hansen on the

behalf of Josh and Katherine Campbell, Gino Rossini on the behalf of Josh and Katherine

Campbell and Jason M. Berent all conspired through their collective acts to "coerce" and put

Parks in "e.l:treme duress" by their unlawful conduct to induce Tonya Parks and Tonya Parks

on the behalf of Parks Realty to enter into a contract which deprived her of the exercise of

free will and judgment. As Parks had shown when she did not agree to the same agreement that

was discussed multiple times in the first two breaks/recesses - then Judge Montgomery acting as

Judge said she was going to grant Parks a new trial - then Mr. Hansen after a discussion in the

courtroom outside of Plaintiffs' presence, lied about TRCP 329b(e), a final desperate means to

manipulate Parks so this was when the unlawful conduct of coercion starts. The consent is void

."iince it was not knowing, intelligently given aml was immediately revoked, Under Texas law.

the term ·'duress" rather then "coercion" is used when parties are seeking to avoid a contract.

One element of duress is improper or unlawful conduct and/or threat of improper or unlawful

conduct that is intended to and does interfere with another's person exercise of free will and



APPELLANTS MOTION FOR EN BANC RECONSTDERA TION AND MODIFICATION                                   34
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
judgment. The threat must be imminent and the party must have no present means of protection.

Further "duress'' must be shown from the acts or conduct of the party accused of duress as is

clear from the record in the case. With that said, the conduct was from the party accused of the

duress and it was very unlawful because it was a conspiracy to deceive/deprive Parks. Parks did

not have proper protection because her own lawyer was ineffective and assented to the

assertions being made against Parks. In addition, when Parks asked the court for permission to

go into the hallway to obtain advise from or consult with her father who was in the hall, J.

Montgomery denied Parks of that free agency to speak with someone who she knew had her best

interest since Parks had already stated on the record she felt that she did not have proper

representation.

       Judge Montgomery has sho\\n through her own violation of the law and she has violated

her judicial oath (Appendix 21) that through conduct that breached her duty (which occurs

when one person has a duty of care toward another person but fails to live up to that standard,

which in this was the duty of fairness, truth and impartiality). A person may be liable for injury

case if their breach of duty caused another person's injury. Her conduct is a, breach of trust (any

act which is in violation of her duties) and she has obstructed justice (the crime or act of

willfully interfering with the process of justice and law especially by int1uencing, threatening,

ham1ing, or impeding a witness. potential witness, juror, or judicial, such as J. Akin, or legal

officer or by furnishing false information in or otherwise impeding an investigation or legal

process). Judge Montgomery has shown through her own actions that she was not preserving,

protecting and defending the Constitution and laws of the United States and Texas per her

judicial oath. With J. Montgomery going along with all the lawyers who she aided to

intentionally furnish false infonnation by misrepresenting and/or ignoring (to be ignorant of, or



APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                       35
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
unacquainted with. the disregard willfully; to refuse to recognize; to decline to take notice of) the

law to induce Parks into an agreement to dismissal of case for the defendants in contravention of

what was true and accurate. Parks would not have done (dismissed her case) if she knew what

under TRCP 329b subpart E really meant.

       Per Judge Akin's and Jolm Brow11ing's findings, because someone is 40 plus years of

age, a college graduate, runs her own business and is a sophisticated businesswoman does not

mean they can't be forced to enter into a fraudulent agreement that should be voided. It also

should not matter if the party had a lawyer where that lawyer was clearly not protecting the

interest of his client (which they acted on). rendered ineffective after which the Judge spoke only

and directly to Parks, not her attorney. Judge 1l'lontgomery even said, "I know the rules"- so

she should have know11 what they were saying was false which can also be presumed to have

misapplied the law intentionally. J. Montgomery has a duty to protect and defend the laws of our

State so she should have said, "no. that's not the correct interpretation ofTRCP 329b subpart E''.

but she did not and went along with the lawyers after several ex parte consultations to collude,

coerce and/or conspire against Parks while threatening artificial time constraints. sanctions, and

jail. J. Montgomery showed that she had a conflict of interest and was not impartial by the

defense and aiding them in manipulating Parks to their advantage. She and all the lmvyers had a

duty and went against the Texas Rules qj'Civil Procedures hy not maintaining the integrity (~lthe

profession because of their zmlmvfill conduct. Judge Montgomery acting as Judge also violated

the Texas Code oj'.Judicial Conduct (Appendix 22). Judge Montgomery is to defend the law even

if a patty's own attorney is showing an ignorance of the law and/or lack of knowledge of the law

so that the court can maintain the integrity of the judicial system.




APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                     36
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
       The hearing held on Feb 16, 2018 was not a fair hearing with an impartial Judge and

Judge Akin was fully connected \Vith John Browning and Judge Montgomery as will be more

fully laid out hereinafter. Also, the hearing was held Friday, Feb 16, 2018 and Judge Akin said

that he would have a decision by Monday, February 19, 2018, but he did not have his "Findings

(?lFacts and Conclusions qlLaw" tiled with the court until Feb. 27,2018 using the same

''Findings   (~IFact   and Conclusions ofLmv ., previously prepared by John Bro\\'ning. This was an

11 day of a delay.

       (7) Stating that they based their decision on the unchallenged findings and the

evidence at the hearing before Judge Akin, they concluded Judge Akin did not err by

determining Parks entered into the settlement agreement without coercion or duress.

       (a) First, Mr. Cruz did challenge the findings and evidence. Judge Akin used only the

verbation, pre-hearing proposed defense findings despite clear and contrary evidence and

testimony from Parks except to erroneously add Parks' education and experiences against her.

Judge Akin's hearing conduct was unabashedly weighted against Parks and he would sustain a

lot of the testimony that would show Parks refusing to allow testimony that proved she was

coerced, put in extreme duress, threatened. or improperly int1uence into an agreement, but

allowing the defense lawyer, John Browning to use a near limitless questioning on irrelevant

matters beyond the scope of the hearing and matters nearly 1 years after the Motion for New

Trial hearing that was held on June 13, 2016. Parks even notice John Browning and Judge Akin

making knowing and colluding facial expressions to each other that are not seen when a Judge is

impartial. In fact, J. Akin was not impartial, is a colleague of Montgomery, had been briefed

against Parks before the hearing, and was improperly inf1uenced in his decision and J. Akin is

large campaign donor to J. Montgomery. This would also show that Judge Akin \Vas in on the



APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                   37
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
conspiracy to deceive Parks. Due to this conspiracy and unlawful practices. any action Judge

Akin took in deciding on Parks case should be reversed. This court should not have abated the

appeal to the same court in which the conflict of interest exist

(8) Stating they conclude Rymer is distinguishable and does not control whether the

agreement entered into by Parks is enforceable.

       (a) Parks has spoken with Rymer and through their conversation could tell that even

though their cases \vere different, Judge Montgomery actions were still the same in depriving

one party by denying intitled valid claims.

(9) Stating they will not address Appellant's issue on any subsequent compliance with the

agreement by either Affiliated Bank or Appellants because it is not relevant to the issues

before Judge Akin.

       (a) Relevant to this matter is Browning's cont1icting positions that the Campbells can

execute on a judgment for awarded their legal tees, which would necessitate the agreement be

tmenforceable, and that the agreement is enforceable as to Afliliated Bank, all while an appeal

was pending, for the purpose of manipulating and intimidating Parks.

       (b) John Bnmming is representing the defendants, but using conflicting/opposing process.

Browning is attempting judgment execution for one party in this appeal to intimidate, harass and

bully Parks, while using a conflicting attempt to enforce an appealed agreement at the same time,

all while Judge Montgomery left the docket/record uncorrected and refused to use her remaining

plenary po\ver to order a new trial. This is an abuse of process and should not be permitted

especially as John Browning is running for judge on Court of Appeals.




APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                    38
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
       (c) Browning should not be permitted to appear in front of this court as he runs for a

judgeship in it and is a Republican candidate with all the current Justices who are Republican

and all have Democrat opponents.

       (d) Browning has been allowed. by all courts. to unethically influence decisions by

misrepresenting the law to intimidate, harass and manipulate Parks. Even though he is

representing the defendant, he should still be ethical and follow the letter of the law. There is no

excuse to deprive someone of their due process. 14 amendment and their right to a fair and

unbiased trial.

(10) Not addressing the rendition issue of modifying or vacating the Judgement entered by

Hon. Sally Montgomery on March 24, 2016 (CR: 255-256- Appendix 14) after the hearing

held on the Motion for New Trial (transcript Appendix 2).

        (a) This comi stated in its Order on December 20, 2017 that "Accordingly, ifthere was

an enforceable rule 11 agreement, the trial court had a duty to enforce the agreement entered into

by the parties by modifying or vacating the March 24 1h Order to reflect the parties' agreement

see in re Barton, 2017 WL 6275920 at (trial court ''has no authority to render judgment which

does not fall strictly within the terms of the agreement dictated into the record by themselves"),

but failed to do so" because Parks revoked any consent by appeal shortly and timely after the

agreement. Once Parks spoke with competent counsel who knew the law and she became aware

that she was lied to and that Montgomery still had the power to grant Parks a new triaL but the

trial court were telling Parks that her case was over. That's all Parks could hear and it was

devastating to Parks with no one advocating on her defense because of the conspiracy between

Lawyers and Judge. Everyone in the court room knew their role to deceived Parks into entering

into an agreement she would not have done if she new she had the opportunity to continue her



APPELLANTS MOTION FOR EN BANC RECONSIDERA TJON AND MODIFICATION                                   39
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
lawsuit. Parks thought her case was over because that's what she understood and they

denied/restrained her the opportunity to speak with someone who was sitting in the hall who

would have told her to leave and move forward with the appeal because they were lying to Parks.

With the events that has happen to Parks in her tight for justice would show a true case of

obstruction of justice in the Dallas County Court of Law #3 and Parks prays that this court does

not condone this type of injustice. Although Parks is 43 years of age, a college graduate,

successful business women Parks still needed to speak with someone who understood the law

because Parks is not a lawyer nor had Parks ever practiced or studied law before the hearing on

June 13, 2016.

       John Browning also stated in Oral Argument on Dec. 12, 2017 that they did not go to the

efforts of Modifying the Judgment because they thought the case was over (as if he controls the

lower court), but Parks had communicated her desires to AppeaL to defense counsel who would

not respond to Parks' emails or calls. Jason Berent also knew Parks wanted to file this appeal,

but he did not file it nor did he timely release himself as Parks Attorney of Record.

(11) In not addressing Appellants' letters to this court (Appendix 3- filed on July 25, 2016,

Appendix 4- August 15, 2016, Appendix 5-August 22, 2016), Affidavit of Bennie Gibson

(Appendix 6- filed August 24, 2016), Appellants' Response to Objection of Bennie Gibson

Affidavit (Appendix 7 filed on August 30, 2016) and all Appellants' briefs tiled that were

overlooked and not addressed in the opinion.

       (a) In the letters, motions, responses and briefs, Parks mentions ''conflicts of interesf'.

"undue influences," "voided judgment," ..fraud" (as a material representation. which was

false, and which was either known to be   t~1lse   when made or \vas asserted without knowledge of

its truth, which was intended to be acted upon. which was relied upon. and which caused injury.



APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                       40
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
Union Pac{jic Resources Group, Inc. v. Rhone-Poulenc. Inc., 247 F.3d 547), ·•conspiracy" (is

characterized by an agreement between two or more people for the purposes of promoting or

committing a crime), '"conspiracy to defraud" (on pati of two or more persons with a common

purpose. supported by concerted action to defraud, that each has the intent to do it and that it is

common to each of them, and that each has the understanding of that purpose), "collision" (a

secret or illegal cooperation or conspiracy, especially in order to cheat and deceive others).

       (b) Parks hopes this court can see by the evidence presented in this court a clear picture

of things that happen behind the scenes. As outlined hereinabove there have been multiple ex

parte communications and conferences among the Judges and Defendants; /Appellees' Lawyers

(in furtherance of their common purposes). Communication also occurred when the plaintifTs or

plaintifT counsel had not been present and same with appellant and appellants counsel.

(Appendix 15). For example, Judge Montgomery was scheduled to conduct the hearing Ordered

by this Court on December 20. 2017 and again on February 15. 2018, but somehow shortly

before and after business hours Appellants counsel learned that Browning had submitted the pre-

hearing defense documents to a visiting Judge Akin. Without any court notification to

Appellants', Browning knew that J. Montgomery had decided to have J. Akin conduct the

hearing only because of an approaching after hours trru1smitting email to J. Akin which cc' d Mr.

Cruz. Upon arrival at the courthouse on February 16,2018, Appellants found J. Montgomery on

the bench in an unrelated matter from which she had descend the bench to conduct an ex patie

discussion with defense counsel (Appendix 15 which pictures J. Montgomery, defense lawyer

Browning. Alexander, McCarthy and Cole conferencing ex parte. Upon seeing Parks the judge

retreated and never spoke to plaintiff or her attorney). When the parties proceeded to J. Akin

courtroom for the hearing, it was cleru· that had been briefed on this case. as the last minute



APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                        41
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
reassigmnent (without time to notify all parties of the change) would not have permitted his

detailed and thorough knowledge of the details he had, had he not been briefed. At the

conclusion ofthe hearing J. Akin said that he would issue his decision the next day, but instead

took nearly two week to issue his decision, allowing for plenty of time for J. Montgomery to read

the hearing transcript and int1uence the decision. It is clear from the lengthy careers. experience,

education and convoluted inter-relationship that cronyism has repeatedly determined the

decisions in this case. (See face book posts. comments, campaign materials, pictures and resumes

in Appendix 15-17)

       (c) Parks tiled a complaint with the OCC (Office of Comptroller of Currency) shortly

after filing this appeal to report Afliliated Bank had other issues and a loan oflicer who was hired

by Affiliated Bank's team despite the employee's prior Felony conviction for forgeries and theft.

The OCC enforced the laws which required Affiliated Bank to tire this individual with all the

felonies for forgeries and theft. Despite OCC' s demand to file the individuaL the person was still

working at the bank as a loan officer, so the OCC had to reiterate its demand on Afliliated Bank

to immediately tenninate him. Recently, Parks noticed this individual still had websites showing

this individual still had advertise websites that would direct a person back to Affiliated Bank to

apply for loans under his contact which would look as if he was still employed with Affiliated

Bank. Parks has a voicemail message from the OCC confirming the same findings and they will

be pursuing the bank again. Also Parks was told by the OCC that they have taken other actions

from her compliant, but can not be known to the public. Josh Campbell was also hired by

Affiliated Bank despite prior multiple felonies. If Affiliated Bank would not hire individual with

this type of history Parks would not be going through this today. Aftiliated Bank hires

individuals who could pose a threat to the personal identity of the elderly and their community



APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                       42
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
they serve with employees like this. This type of hiring is a risk to the public and in

contravention of conswner protection statutes which is why the OCC enforced the termination of

one of their employees who was still working for Affiliated Bank. Parks does not want

Atliliated Bank to be able to hurt anyone else like they have done to her, her family and her

business. This evidence, combined with the misapplication of law, make it clear that the bank

knowingly, intentionally and/or negligently hire, direct, or supervise its employees so they

should have never been dismissed.

( 12) Items discussed in Oral Argument on Dec. 12, 2017 by John Browning and presented

as fact to the Panel of Justices in this court that were false and this court should have taken

judicial notice of the clerk's record that was presented to this court and briefs submitted by

Appellants after the abatement per the order on Mar. 8, 2018.

       (a) John Browning was not truthful with this court when he stated he did not have

authority to attempt to collect the fabricated legal fees. As argued above, Browning had already

begun judgment execution prior to this Court's hearing, but did not force the issue until

Appellant filed a motion to recuse Judge Montgomery (his past client) also his clients the

Campbell knew nothing of it and he used this attempt to harass appellants tor filing a motion to

recuse Judge Montgomery a formal client of his. Either Browning lied or he lacked authority,

either of which is an ethics violation.

        (b) When Justice Robert M. Fillmore asked Mr. Browning why Browning thought he

could not tile and why, according to the statue, did he not tile a summary judgment motion tor

his clients absent a stay of proceeding, Mr. Browning stated that he wanted to file a summary

judgment, but he said Judge Montgomery ordered a stay on other proceeding. As is clear on the

docket and the record, there was never an order to stay placed on the proceedings, so Browning



APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                   43
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
statement was a falsehood. especially in light of his attempts to both collect judgment and

enforce dismissal for defendants after the appeal was filed.

(13) By not looking at all evidence which would show a conspiracy and collusion between

the Officers of the Court and entertained when drafting its opinion dated May 3, 2018 and

Parks has also retrieved new evidence during the abatement and has more evidence coming

in that happened during the abatement of this appeal.

           •   .Judge Montgomery - has been a Judge for over 20 years and lawyer since 1980

           •   John Browning - had been a Lawyer since 1989 and has won several awards and

               teaches lawyers and Judges ethics and is running for place 11 in the   5th   Court of

               Appeals as a Republican candidate. (Parks has been told by some of his endorser

               that have reviewed this entire case that they would not have endorsed him if they

               had seen Parks case prior to endorsing him, but unfortunately it was too late for

               them to take the endorsement back. but they willllot give him any more money

               toward his campaign because of his unethical practices in this case toward Parks).

           •   Jerry Alexander - has been a la\\-)'er since 1972 before Parks was even born and

               still did not know Judge Montgomery still had Plenary Power, but some how

               Tonya Parks a nonlawyer was the only one who could make a choice when

               Montgomery still had time to grant Parks her New Trial.

           •   Gregory McCarthy- has been a lawyer since 1985 and works closely with Garry

               Graham president of Affiliated Bank. He is also a close friend to Garry Graham

               and has been cited in a book called The Texas lv!iracle and Playing Possum the

               Tale of the River Card both written by John Marshall. Parks has been told by the

               Oftice of Comptroller of Currency that they are aware of these two books.



APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                         44
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
           •   Christopher Hansen - has been a la\\';er since 1994 and is a partner in his law

               firm.

           •   Gino Rossini - has been a lawyer since 1998 and is a partner in his law firm.

           •   Ryan Cole - has been a lawyer since the late 1990's and has followed John

               Browning around to di±Terent firms throughout his career.

           •   .Jason Berent- Plaintiff Lawyer has been a lawyer since 2000

           •   Judge Ted Akin -lawyer and or Judge since 1955

       (a) In looking at the careers and the length of time these Lawyers and Judges have been

practicing law (Appendix 15) you can \Vithout a shadow of a doubt know these officers of the

court were intending to deceive Parks.

       (b) Parks has pictures that she took outside of Judge Montgomery's court room the

morning of the said hearing on Feb 16,2018 with Judge Ted Akin. In these pictures Parks

caught Judge Montgomery, John Browning, .Jerry Alexander, Ryan Cole, and Greg

McCarthy speaking (ex parte communication) without Mr. Cruz. Since Judge

Montgomery was not going to hear the hearing Ordered, she was in another hearing and

got off the bench to go to the door to privately speak with all the defendant lawyers who

had arrived for the hearing Ordered by this Court - .John Browning, Jerry Alexander,

Greg McCarthy and Ryan Cole (Appendix 15).

       (c) Parks' lawyer Baltasar Cruz was not present so Judge Montgomery should have

waited to have any communication with the other side without both sides being present-

especially for of the reasons this hearing was ordered. When she noticed Parks walk up - she

immediately walked away. On another note, Baltasar had no idea Judge Akin was going to have

any involvement in the hearing on Feb. 16, 2016 until the late evening before the hearing


APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                   45
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
because Mr. Cmz received a cc'd email from John Browning sending documents for review to

Judge Akin. Baltasar was not able to send Plaintiffs' documents until the early morning the day

of the hearing. Somehow John Browning knew about this before Mr. Cmz had any kind of

notice of this change and could prepare Judge Akin's with Parks' documents. Even after sending

documents, Parks and Mr. Cruz had no idea until the time of the hearing that Judge Akin was

going to hear the ordered hearing.

       (d) This court erred in denying on Feb. 15, 2018 (Appendix 11) Appellants' Emergency

1Hotion to Stay Proceedings in the Trial Court and Reconsider and Withdraw Order rhat Trial

Court Conduct Hearing on FVhether Trial Court Judge Coerced Plaintiff's into Entering into a

Rule 11 Agreement and. in Alternative 1Hotion that Case be   T!·an~'[erred   to Other Court to

Conduct Said Hearing which was filed on Feb. 14, 2018, for all the foregoing reasons.

       (e) Parks has also attached a letter from First Assistant District Attorney Office of

Dallas Michael Snipes stating he has carefully reviewed Parks complaint and that he wishes he

had jurisdiction to help Parks, but he did not, but advised Parks to seek help through Appeal

and the Judicial Board. (Appendix 18)

       (f) On Friday 18.2018 Mr. Gibson sent off for a Freedom oflnformation Act. 5U.S.C.

552 requests for Investigation of Records for AHiliated Bank. (Appendix 23)

                                           Conclusion

       Appellant respectfully contends that. based upon all of the foregoing the Opinion

contains clear errors of fact and law, in the Trials Court's Judge Akin's "Finding ofFacts

Conclusions (?(Law'' without using all the actual evidence presented in the hearing which was

ordered by this court to have during the abatement. This court erred in abating the appeal to the

same lower court, disregarded the evidence presented in Appellant's briefs. letters to the court.



APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                      46
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
motions to both this court and the trial court and oral argument. This court also erred in allowing

the lower court to improperly excluded actual evidence presented in making the ruling to dismiss

Appellant's lawsuit.

                                              Prayer

       Parks prays to God that you will look at all the action and evidence of misconduct form

the trial court and not look at your long personal relationships and history with Mr. Browning to

make thing right and return Parks to status quo. Parks knows that you don't know her, but please

trust that she is coming to this court sincerely asking for help from the years of abuse she has

suffered from all the lawyers during the trial court at the motion to dismiss, the defendants. and

the trial Judge Sally Montgomery and Judge Ted Akin.

       Just because a person has known and/or worked with a person for many years does not

mean that you really know what a person will do behind close doors when they feel no one is

watching. With the help of the trial court Judge, John Browning and his team have done a lot

illegal and unethical thing according to the law in this case. Everyone who has really looked into

this case who are Lawyers, elected officials and regular citizens have all said what has happened

to Parks was wrong. Some have said they wished they could help her. but they could not. Some

have said if they go against J. Montgomery it would be ··lawyer suicide", and some have said

what they did was just evil (one ofwa"> John Browning's own campaign endorsers). Many have

said what happened to Parks was not fair and or justified because her evidence was clear.

       Please do not turn a blind eye to this and please return integrity and justice to the court by

willing to call one of your own (.Jolm Browning).

       Just like in the Me-Too Movement, people are hearing about people they have know11 and

loved, but they had no idea what they were doing when no one was watching. Please act as you



APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                     47
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
did \Vhen you did not condone the actions of the Judges cited in the opinion on the recusal of J.

Montgomery in the past and reversed everything (Appendix 20).

          WHEREFORE, PREMISES CONSIDERED, Appellant respectfully prays this

Honorable Court grant this Motion, reconsider its Opinion, accept additional evidence presented

in this Motion, reverse the Trial Court's ''Findings (?(Facts Conclusions qf'Law" entered on Feb.

27, 2018, reverse the lower court order of March 24 and grant Appellant such additional and

t\.1rther relief. legal or equitable, special or general, to which she may be entitled in law and

equity.

Respectfully submitted,




Tonya arks
ProSe
1401 Bristlewood Dr
McKinney, Tx 75070
(214) 980-8816
tonvaparks(ii!parksrealtvtirm.com




APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                      48
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
                                      Certificate of Service

       I certify that on this. the i 11 day of Jw1e. 2018, complete and accurate copy of this
document was electronically served upon the following attomeys for Appellee by means of this
transmission to their respective electronic filing service provides in compliance with rule 9.5 of
the Texas Rules of Appellate Procedures:

John G. Browning
Jerry Alexander
Passman & Jones. PC
2500 Renaissance Tower
1201 Elm Street
Dallas, Tx 75270




                                                         Tonya Parks




APPELLANTS MOTION FOR EN BANC RECONSIDERATION AND MODIFICATION                                   49
OF JUDGMENT AND MEMORANDUM OPINION OF MAY 3, 2018
APPENDIX 1
Dismissed and Opfnfon Filed May 3, 2018




                                            In The
                                   Qtnurt nf Appeala
                        lt1ift}f iliatrirt nf we*ail at ilallas
                                     No. 05-16-00784-CV

             TONYA PARKS AND PARKS REALTY FIRM, LLC, Appellants
                                              v.
                               AFFILIATED BANK, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-15-04540-C

                            MEMORANDUM OPINION
                      Before Justices Lang-Miers, Fillmore, and Stoddart
                                  Opinion by Justice Fillmore
       Tonya Parks and Parks Realty Firm, LLC (PRF) appealed from a trial court order signed

by the Honorable Sally Montgomery that dismissed appeltants' ciaims against Affiliated Bank

pursuant to the Texas Citizens Participation Act, see TEX. Civ. PRAC. & REM. CODE ANN.

§§ 27.001-.0ll(West 2015) (the TCPA), and awarded Affiliated Bank $29,876.40 in attorneys'

fees. The record, however, reflects that Parks, individually and on behalf of PRF, orally agreed

on the record not to appeal the order. Because Judge Montgomery did not modify the order to

reflect that agreement, we abated this appeal and remanded the case to the trial court for a

determination of whether Parks, individually and on behalf of PRF, voluntarily entered into an
agreement under rule of civil procedure 11, i pursuant to which appellants forfeited their right to

bring this appeal, and whether any agreement was enforceable.

            The Honorable Ted Akin conducted an evidentiary hearing and determined Parks agreed

in open court not to appeal the order dismissing appellants' claims and the agreement was

enforceable pursuant to rule of civil procedure 11. Appellants filed a supplemental brief asserting

( 1) this Court erred by abating this appeal because any agreement made by Parks is unenforceable

due to Judge Montgomery's violation of appellants' right to procedural due process, and (2) Judge

Akin abused his discretion by entering findings of fact and conclusions of law when there had not

been a trial and by determining Parks did not enter into the agreement due to coercion or duress,

the agreement was enforceable, Affiliated Bank complied with the agreement, and appellants

breached the agreement. We dismiss this appeal.

                                                                  Background

            Appellants sued Joshua A. Campbell and his former employer, Affiliated Bank, asserting

a number of causes of action based on an internet posting by Campbell concerning Parks's work

as a real estate agent. Campbell filed a motion to dismiss under the TCPA on grounds the claims

against him were based on statements he made in connection with a matter of public concern and

appellants could not establish by clear and specific evidence a prima facie case for each essential

element of their claims. Campbell requested the dismissal of the claims against him and the award

of reasonable attorneys' fees. At the hearing on Campbell's motion, Affiliated Bank argued it

"should be included as far as being dismissed" because there was no evidence to support the causes

of action asserted against it. Affiliated Bank also requested that it be awarded attorneys' fees

pursuant to the TCP A. On March 24, 2016, Judge Montgomery signed an Order on Defendant



      1
       Rule of civil procedure II states that, unless otherwise provided in the rules of civil procedure, "no agreement between attorneys or parties
touching any suit pending will be enforced unless it be in writing, signed and filed with the papers as part of the record, or unless it be made in open
court and entered of record." TEX. R. CIV. P. II.

                                                                         -2-
Joshua Campbelrs Motion to Dismiss (the March 24th Order), dismissing with prejudice

appellants' claims against both Campbell and Affiliated Bank and awarding $62,297.50 to

Campbell and $29,876.40 to Affiliated Bank for court costs, reasonable attorneys' fees, and other

expenses incurred in defending the litigation.

          Appellants filed a motion for new trial. At the hearing on the motion, the parties agreed

on the record that (1) Campbell and Affiliated Bank would not seek to recover the fees and

expenses awarded in the March 24th Order, and (2) appellants would not appeal the March 24th

Order. However, Parks subsequently filed a prose notice of appeal for both herself and PRF.

Affiliated Bank moved to dismiss the appeal based, in part, on Parks's agreement not to appeal the

March 24th Order. 2 Parks and PRF responded Parks was "coerced by the trial court" into non-

suiting their claims under "extreme duress."

           After retaining counsel, appellants filed an appellate brief arguing in four issues that the

trial court erred by dismissing appellants' claims against Affiliated Bank and the dismissal violated

appellants' right to procedural due process. Following oral argument, we abated this appeal and

remanded the case to the trial court for findings relating to whether Parks, individually and on

behalf of PRF, voluntarily entered into an agreement under rule of civil procedure 11, pursuant to

which appellants forfeited their right to bring this appeal, and whether any agreement was

enforceable.

           In compliance with our order, Judge Akin conducted an evidentiary hearing on February

16, 2018. Judge Akin admitted into evidence pleadings from the underlying proceedings as well

as the transcript of the hearing on appellants' motion for new trial. Parks also testified about the

hearing on appellants' motion for new trial and her state of mind at the time she agreed to the



   2
       On December 2, 2016, we dismissed appellant's appeal against Campbell because the notice of appeal was untimely as to him.



                                                                   -3-
settlement. On February 26, 2018, Judge Akin entered findings of fact and conclusions of law.

Judge Akin specifically found: 3

           1. Parks is at least forty-two years old, has a B.B.A. degree from the University of North
                 Texas, is a licensed realtor, owns and operates her own company, and is a sophisticated
                 businesswoman;

           2. In the underlying case, appellants' motion for new trial was heard on June 13, 2016,
                 more than seventy-five days after the March 24th Order was signed;

           3. Appellants were represented by counsel during the hearing, and appellants counsel was
              among the counsel who represented to Judge Montgomery that appellants' motion for
              new trial had been overruled by operation of law;

           4. During the hearing, Judge Montgomery directed the parties to confer regarding
              potential settlement at three separate junctures, including one break that lasted for more
              than thirty minutes;

           5. After the final break, during which Parks conferred with her counsel, the parties
              announced they had reached an agreement;

           6.    Counsel for all parties agreed on the record that Ca:tnpbeU and Affiliated Bank would
                 forego seeking to recover the attorneys' fees awarded in the March 24th Order in
                 exchange for a "full waiver of any appeal or further filings" by appellants;

           7. The agreement constituted a "dismissal with prejudice" with appellants "giving a full
              and complete release of all claims" against Affiliated Bank and Campbell;

           8. Defense counsel requested that Parks give her verbal assent to the agreement on the
              record;

           9. Appellants' counsel "made it clear to his client that it was her decision, stating 'I'm not
              telling you what to do. I'm not pressuring you. It's your decision'";

           10. After Parks expressed reluctance about the agreement, Judge Montgomery asked her
               whether she was going to dismiss the case with prejudice;

           11. Parks stated "whatever you guys want," and Judge Montgomery advised Parks that she
               was the only one who could make the agreement and Judge Montgomery could not do
               it for her;

           12. Parks responded that she would accept the settlement, but indicated she had been "put
               in this position" and had not had the "representation she wanted to have";


     3
       The numbering of the findings set out in this opinion do not correspond with the numbering of the findings in Judge Akin's findings of fact
and conclusions of law.

                                                                      -4-
        13. Judge Montgomery advised Parks that she needed to say yes or no to the agreement
            and that Judge Montgomery could not make the choice for her;

       14. Parks "tried to claim she was 'forced' to accept the settlement," and Judge Montgomery
           cautioned her that the settlement "would not hold" under those circumstances;

       15. Parks stated in open court, "I accept the deal";

       16. Affiliated Bank and Campbell complied with the agreement and did not pursue
           collection of the attorneys' fees awarded in the March 24th Order; and

        17. Appellants breached the agreement by filing a notice of appeal.

Judge Akin concluded Parks did not enter into the agreement due to coercion or duress from her

cotitlsel, the other parties, oi Judge Montgomery, and the parties' agreement was enforceable under

rule of civil procedure 11.

       We granted appellants' request to file supplemental briefing, but specifically limited the

supplemental briefing to "issues relating to the trial court's rulings on objections at the February

16, 2018 hearing and the trial court's February 21,2018 findings of fact and conclusions oflaw.;'

Appellants filed a supplemental brief complaining in six issues, numbered five through ten, that

this Court erred by abating this appeal because any agreement made by Parks was unenforceable

due to Judge Montgomery's violation of appellants' right to procedural due process and Judge

Akin abused his discretion by ( 1) entering findings of fact and conclusions of law in a case in

which there was not a trial, and (2) determining Parks did not enter into the rule 11 agreement due

to coercion or duress, the rule 11 agreement was enforceable, Affiliated Bank and Campbell

complied with the agreement, and appellants breached the agreement.

                                       Abating the Appeal

       In their fifth issue, appellants complain this Court erred by abating this appeal and

remanding the case to the trial court for findings pertaining to any agreement between the parties.

This complaint is outside the limited scope of issues on which we allowed supplemental briefing.

Accordingly, we will not address appellants' fifth issue.
                                                -5-
                 Authority to Enter Findings ofFact and Conclusfons of Law

       In their sixth issue, appellants assert Judge Akin abused his discretion by entering findings

of fact and conclusions of law because findings of fact and conclusions of law may be made only

pursuant to rules of civil procedure 296 through 299a following a bench trial. Rule of civil

procedure 296 provides that "'Ti]n any case tried in the district or county court without a jury, any

party may request the court to state in writing its findings of fact and conclusions of law." TEX.

R. CIV. P. 296. "A case is 'tried' when the court's judgment is based on an evidentiary hearing

containing conflicting testimony." R.H. v. Smith, 339 S.W.3d 756, 761 (Tex. App.-Dallas 2011,

no pet.); see also Shanklin v. Shanklin, No. l3-15-0U392-CV, 2016 WL 3tJ62707, at *2 (Tex.

App.-Corpus Christi July 21, 2016, no pet.) (mem. op.).            "Findings and conclusions are

appropriate if there is an evidentiary hearing and the trial court is called upon to determine

questions of fact based on conflicting evidence." Ezy-Lift of Ca., Inc. v. EZY Acquisition, LLC,

No. 01-13-0005·8-CV, 2014 WL 1516239, at *3 (Tex. App.-Houston[lst Dist.] Apr. 17, 2014,

pet. denied) (quoting Int 'l Union, United Auto., Aerospace Agric. Implement Workers ofAm.-UA W

v. Gen. Motors Corp., 104 S.W.3d 126, 129 (Tex. App.-Fort Worth 2003, no pet.)).

        Judge Akin held an evidentiary hearing to determine whether there was an agreement

between the parties and whether any agreement was enforceable, and conflicting evidence was

presented at the hearing. Accordingly, Judge Akin did not err by entering findings of fact and

conclusions oflaw. See My Three Sons, Ltd. v. Midway/Parker Med. Ctr., L.P., No. 05-15-01068-

CV, 2017 WL 2351082, at *7 (Tex. App.-Dallas May 31, 2017, no pet.) (mem. op.) (noting trial

court is permitted to make findings of fact and conclusions of law following evidentiary hearing);

R.H., 339 S.W.3d at 761 (concluding that, on proper request of party, trial court was required to

make findings of fact and conclusions of law following hearing on motion at which conflicting

evidence was presented). We resolve appellants' sixth issue against them.


                                                -6-
                           Findings ofFact and Condusions ofLaw

       In their seventh through tenth issues, appellants argue Judge Akin abused his discretion by

ruling Parks did not enter into the settlement agreement due to coercion or duress, the agreement

is enforceable pursuant to rule of civil procedure 11, Affiliated Bank and Campbell complied with

the agreement, and appellants breached the agreement.

                                       Standard of Review

       Findings of fact entered in a case tried to the court have the same force as a jury verdict

upon questions. Anderson v. City ofSeven Points, 806 S.W.2d 791, 794 (Tex. 1991); Scott Pelley

P. C. v. Wynne, No. 05-15-01560-CV, 2017 WL 3699-823, at *8 (Tex. App.-Da11as Aug. 28, 2017,

pet. denied) (mem. op.). We thus review findings of fact by the same standards that are applied in

reviewing the legal and factual sufficiency of the evidence supporting a jury finding. Anderson,
806 S.W.2d at 794; Scott Pelley P.C., 2017 WL 3699823, at *8. Unchallenged findings offact are

binding on this Court unless the contrary is established as a matter of law or there is no evidence

to support the finding. Walker v. Anderson, 232 S.W.3d 899, 907 (Tex. App.-Dallas 2007, no

pet.); see also Tenaska Energy, Inc. v. Ponderosa Pine Energy, LLC, 437 S.W.3d 518, 526 (Tex.

2014) (concluding unchallenged findings supported by some evidence were binding on appellate

court); McGalliard v. Kuhlmann, 722 S.W.2d 694, 696 (Tex. 1986).

       We review the trial court's conclusions of law de novo. BMC Software Belgium, NV v.

Marchand, 83 S.W.3d 789, 794-95 (Tex. 2002); Credit Suisse AG v. Claymore Holdings, LLC,

No. 05-15-01463-CV, 2018 WL 947902, at *4 (Tex. App.-Dallas Feb. 20, 2018, no pet. h.)

(mem. op.). We may not reverse a trial court's conclusion oflaw unless it is erroneous as a matter

oflaw. Credit Suisse AG, 2018 WL 947902, at *4.

                                       Duress or Coercion




                                               -7-
       Citing to paragraphs twenty-five and twenty-eight of Judge Akin's findings of fact and

conclusions oflaw, appellants argue in their seventh issue that the "trial court abused its discretion

in ruling that Parks, individually and on behalf of PRF, did not enter into the rule 11 agreement

due to coercion or duress[.]"' The standard of review relied on by appellants is not applicable to

our review of either the trial court's findings of fact or conclusions oflaw. See BMC Software

Belgium, NV, 83 S.W.3d at 794-95; Anderson, 806 S.W.2d at 794. However, whether an

agreement is voluntary is generally a question oflaw. See Tower Contracting Co., Inc. of Tex. v.

Burden Bros, Inc., 482 S.W.2d 330, 335 (Tex. Civ. App.-Dallas 1972, writ refd n.r.e.) ("What

constitutes duress is a question oflaw but whether the facts exist to make up the elements of duress

may be an issue of fact."); see also Dallas Cty. Cmty. Coli. Dist. v. Bolton, 185 S.W.3d 868, 880

(Tex. 2005) ("Where the facts are undisputed, determination of whether a payment is voluntary or

involuntary is a question of law."); Park Plaza Solo, LLC v. Benchmark-Hereford, Inc., No. 07-

16-00004-CV, 2016 WL 6242824, at *2 (Tex. App.-Amarillo Oct. 24, 2016, no pet.) (mem. op.)

("[W]hether or not circumstances of duress are established is generally a question of fact, but

whether established facts constitute duress is a matter of law to be determined by the court.").

Paragraphs twenty-five and twenty-eight of Judge Akin's findings of fact and conclusions of law

state "[t}here was no coercion," and '"[t]here was no coercion or duress." We conclude these are

conclusions of law that we review de novo.

       "Coercion exists when a party by !he unlawful conduct of another, is induced to enter into

a contract which deprives him of the exercise of his free will." Man Indus. (India), Ltd. v.

Midcontinent Express Pipeline, LLC, 407 S.W.3d 342, 367 (Tex. App.-Houston I14th Dist.]

2013, pet. denied) (quoting Metro-Goldwyn-Mayer Distrib. Corp. v. Cocke, 56 S.W.2d 489, 491

(Tex. Civ. App.-Amarillo 1933, no writ). Generally, under Texas law, the term "duress" rather

than "coercion" is used when parties are seeking to avoid a contract. Id. "A common element of


                                                -8-
duress in all its forms (whether called duress, implied duress, business compulsion, economic

duress or duress of property) is improper or unlawful conduct or threat of improper or unlawful

conduct that is intended to and does interfere with another person's exercise of free will and

judgment." Bolton, 185 S.W.3d at 878-79; see also McCord v. Goode, 308 S.W.3d 409, 413 (Tex.

App.-Dallas 2010, no pet.). ''The threat must be imminent and the party musthave no present

means of protection." McCord, 368 S.W.3d at 413. Further, "[d]uress must be shown from the

acts or conduct of the party accused of duress, not the emotions ofthe purported victim." !d. There

can be no duress when the threatened conduct is not unlawful. In re C.E. W, No. 05-14-00459-

CV, 2015 Wt 5W9336, at *3 (Tex. App.-Oalias Aug. 31,2015, pet. denied).

         Appellants argue they established Parks entered into the agreement under duress because

Judge Montgomery falsely represented that she no longer had jurisdiction to grant appellants'

motion for new trial and threatened to leave an "unlawful judgment" in place and sanction

appellants for bringing a frivolous lawsuit if Parks did not agree to settle the case; these "threats"

were "of such a character as to destroy the free agency" of Parks to refuse the settlement; and these

"threats" "overcame Parks' [s] will and caused her to do that which she would not otherwise have

done."

         Judge Akin found that Parks was at least forty-two years old, has a college degree, runs her

own business, and is a sophisticated businesswoman. He also found that Parks was represented

by counsel at the motion for new trial hearing, had an opportunity to confer with her counsel about

the proposed settlement agreement on multiple occasions, was cautioned by Judge Montgomery

that she was the only one who could make the decision to accept the offer of Campbell and

Affiliated Bank to settle the case, and agreed in open court to the settlement. These facts are

supported by evidence admitted at the hearing, including the transcript of the motion for new trial




                                                 -9-
    hearing and Parks's testimony. 4 The record also reflects that, although she was highly emotional

    at the hearing on the motion for new trial, Parks understood the consequences of accepting or

    refusing the settlement and agreed to the settle in order to avoid a "$96,000 judgment" against her.

               Based on the unchallenged findings and the evidence at the hearing before Judge Akin, we

    conclude Judge Akin did not err by determining Parks did not enter into the settlement agreement

    due to coercion or duress. We resolve appellants' seventh issue against them.

                                                  Enforceability of Rule 11 Agreement

               Relying on Rymer v. Lewis, 206 S.W.3d 732 (Tex. App.-Dallas 2006, no pet.), appellants

    argue in their eighth issue that Judge Akin erred by concluding the rule 11 agreement entered into

    by the parties was enforceable. Rymer involved the appeal to the county court of a forcible detainer

    judgment in the amount of $5,000 in favor of Rymer's landlord. Id. at 733-34. Both Rymer and

    her landlord appeared pro se in the county court. I d. at 734 n.1. During the pendency of the appeal,

    Rymer paid $1,20() into the registry of the county court. Id. at 734.                                         Rymer and her landlord

    subsequently agreed Rymer would vacate the property and the landlord would receive the $1,200.

    Id. at 734. Before an order memorializing the agreement was presented to the trial court, the

    landlord moved Rymer's property from the house into the garage. Id. Rymer alleged the landlord

    caused thousands of dollars of damage to the property. !d.

               Rymer informed the trial court that she no longer consented to the original terms of the

    parties' agreement because the landlord had damaged her property. !d. After the trial court

    expressed concern about the landlord's actions, Rymer informed the trial court that she wanted the

    case dismissed to allow her to recover the money in the registry of the court. Id. The trial court

    stated the case was dismissed. Id. The landlord then asked what would happen to the money in
•

         4
            In order to challenge Judge Akin's findings of fact, Parks was required to attack specific findings under the appropriate legal and factual
    sufficiency standards. See Defense Resource Servs., LLC v. First Nat 'I Bank of Cent. Tex., No. I 0-14-00327-CV, 2015 WL 4064781, at *4 (Tex.
    App.-Waco July 2, 2015, pet. denied) (mem. op.). Because Parks has failed to do so and the referenced findings of fact are supported by the
    evidence, they are binding on this Court. See Tenaska Energy, 437 S.W.3d at 526; Walker, 232 S.W.3d at 907.

                                                                         -10-
the registry of the court, and the trial court asked an attorney in the courtroom    to   mediate the

parties' dispute. ld. The attorney subsequently informed the trial court the parties had "some sort

of fact issues" that needed to be resolved concerning the property the landlord removed from the

house. !d. Rymer told the trial court that she wanted the case dismissed and she would file another

lawsuit for property damages. Id. The landlord indicated that Rymer could keep the $i,200 she

paid into the registry of the court to "end this entire matter." !d. Rymer stated she was "not

agreeing to.not do anything later down the road." !d. at 735. The trial court indicated it was "going

to let [the landlord] have the $1200, and I'll do an order right now. It's your choice." !d. Rymer

responded, ''I'll take the [$}1200, and we'll go-.'' !d. The trial court indicated it needed "to have

an answer." !d. Rymer responded, "Okay, that's fine," and indicated she would "agree to what

you're doing." !d.

       The trial court signed a final judgment that stated the parties had reached an agreement on

the record, all issues of fact and law were tried to the court, and "'after receiving the evidence

presented and the testimony of the witnesses," the trial court awarded possession of the house to

the landlord and awarded Rymer the $1,200 from the registry of the court. !d. The judgment also

stated Rymer would not pursue any cause of action against the landlord for issues relating to

Rymer's personal property. !d. Rymer appealed, arguing the trial court acted improperly by

forcing her to choose between relinquishing either the $1 ,200 in the registry of the court or her

right to pursue a claim against her landlord for damages to her personal property. !d. at 736.

       We concluded there was no evidence to support the trial court's apparent conclusion that

the $1200 would offset Rymer's claim for the damage to her property or to award relief to the

landlord. !d. We noted the case had been dismissed when the landlord asked what would happen

to the money in the registry of the court and, "[w]ithout saying so, the trial court essentially

reopened the case after the landlord agreed to let Rymer have the $1200 if Rymer agreed to drop


                                               -11-
all claims against him." I d.               This required Rymer to '"agree to forego any claim for damages she

may have had against her landlord" in order to recover the $1,200. Id.

           In this case, the hearing on appellants' motion for new trial was held more than seventy-

five days after the March 24th Order, and counsel, including appellants' counsel, represented to

Judge Montgomery that the order was final. Judge Montgomery did not reopen the case and did

not make a decision about the value of appellants' claims without any evidence.                                                      Judge

Montgomery gave the parties three opportunities to discuss settling the case and did not attempt to

force a settlement by stating she would withhold money in the registry of the court from appellants

or award any such money to the other side ifParks refused to settle the dispute. Finally, appellants,

who were represented by counsel, did not relinquish any claims that could have been asserted

against Affiliated Bank or Campbell in a subsequent lawsuit. Rather, appellants agreed not to

appeal the March 24th Order in exchange for Affiliated Bank's and Campbell's agreement not to

pursue the attorneys' fees awarded by the trial court in the March 24th Order. All parties waived

a right relating to the March 24th Order in order to settle the dispute.

           We conclude Rymer is distinguishable and does not control whether the agreement entered

into by Parks is enforceable. We resolve appellants' eighth issue against them.

                                                  Compliance with Agreement

           In their ninth and tenth issues, appellants assert Judge Akin abused his discretion by

determining Affiliated Bank5 complied with the parties' agreement and appellants breached the

settlement agreement. However, we remanded this case for a determination of whether Parks,

individually and on behalf of PRF, voluntarily entered into an agreement under rule of civil

procedure 11, pursuant to which appellants forfeited their right to bring this appeal, and whether ·




     5
       Appellants also complain Judge Akin abused his discretion by ruling Campbell complied with the rule II agreement. Campbell is no longer
a party to this appeal. Accordingly, his conduct is not relevant to our analysis.

                                                                   -12-
any agreement was enforceable.        Any subsequent compliance with the agreement by either

Affiliated Bank or appellants is not relevant to the issues before Judge Akin. Accordingly, we will

not address appellants' ninth and tenth issues.

                                            Conclusion

          An agreement to settle a case is enforceable if it complies with rule 11. Padilla v.

LaFrance, 907 S.W.2d 454, 460 (Tex. 1995); In re Barton, No. 05-17-00364-CV, 2017 WL
6275920, at *1 (Tex. App.-Dallas Dec. 11, 2017, orig. proceeding) (mem. op.). As relevant to

this appeal, an agreement complies with rule 11 if the agreement is made in open court and entered

of record. T:Ex. R. Civ. P. 1 I.   Judge Akin found the parties' agreement to settle this case was

made in open court and entered of record, and concluded the agreement was enforceable under

rule 11. One of the terms of the agreement was that Parks and PRF forfeited their right to bring

this appeal. See Estate of Crawford, No. 14-17-00703-CV, 2017 WL 5196309, at *2 (Tex. App.-

Houston {14th Dist.] Nov. 9, 2017, pet denied) (mem. op.) (per curiam) ('4The right to appellate

review may be waived by agreement." (citing Rodriguez v. Villarreal, 314 S.W.3d 636, 645 (Tex.

App.-Houston [14th Dist.] 2010, no pet.)). Because Parks and PRF entered into an enforceable

rule 11 agreement pursuant to which they agreed not to appeal from the March 24th Order, we will

enforce the terms of their agreement. Estate ofCrawford, 2017 WL 5196309, at *2; In reMarriage

ofLong, 946 S.W.2d 97, 99 (Tex. App.-Texarkana 1997, no writ). Accordingly, we dismiss this

appeal.




                                                    /Robert M. Fillmore/
                                                    ROBERT M. FILLMORE
                                                    ruSTICE


160784F.P05

                                                  -13-
                                    Qtnurl nf 1\pp.eula
                       1Jrtfti,   iliairitl nf w.exus al ilallas
                                      JUDGMENT

 TONYAPARKSANDPARKSREALTY                           On Appeal from the County Court at Law
 FIRM, LLC, Appellants                              No. 3, Dallas County, Texas,
                                                    Trial Court Cause No. CC-15-04540-C.
 No. 05-16-00784-CV         v.                      Opinion delivered by Justice Fillmore,
                                                    Justices Lang-Miers and Stoddart
 AFFILIATED BANK, Appellee                          participating.

       Tn accordance with this Court's opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee Affiliated Bank recover its costs of this appeal from
appellants Tonya Parks and Parks Realty Firm, LLC.


Judgment entered May 3, 2018.




                                             -14-
APPENDIX 2
                                                                        Page: 1 of 27


09:53:34         1                           REPORTER'S RECORD
09:53:34
09:53:34         2                              VOLUME 1 OF 1

09:53:34         3                TRIAL COURT CAUSE NO. 15-04540-C

09:53:34         4   TONYA PARKS, PARKS REALTY         (    IN THE COUNTY COURT
09:53:34             FIRM, LLC,                        (
09:53:34         5                                     (
09:53:34                     Plaintiff,                (
09:53:34         6                                     (
09:53:34             vs                                (    AT LAW NO. 3
09:53:34         7                                     (
09:53:34             AFFILIATED BANK,                  (
09:53:34         8   AFFILIATED BANK FSB,              (
09:53:34             AFFILIATED BANK FSB, INC.,        (
09:53:34         9   BANCAFFILIATED, INC.,             (
09:53:34             JOSHUA CAMPBELL and               (
09:53:34        10   KATHERINE CAMPBELL,               (
09:53:34                                               (
09:53:34        11           Defendants.               (    DALLAS COUNTY, TEXAS

09:53:34        12

09:53:34        13

09:53:34        14                         MOTION FOR NEW TRIAL

09:53:34        15

09:53:34        16

:)9:53:34       17

:)9:53:34       18

)9:53:34        19

)9:53:34        20

)9:53:34        21             On the 13th day of June, 2016, the following
            •
                22   proceedings came on to be heard in the above-entitled and

                23   numbered cause before the Honorable Sally L. Montgomery,

                24   Judge presiding, held in Dallas, Dallas County, Texas:

)9:53:34        25             Proceedings reported by machine shorthand.




                                            Janet E. Wright
                            Official Court Reporter - County Court At Law No. 3
                                               214/653-7831
                                                                      Page: 2 of 27


J9:53:34       1                   A P F E A R A N C E S

J9:53:34       2   JASON M. BERENT
J9:53:34           SBOT NO. 24027143
)9:53:34       3   Berent Law Firm PLLC
)9:53:34           5600 Tennyson Parkway, Suite 310
)9:53:34       4   Plano, Texas 75024
)9:53:34           214/692-5800
)9:53:34       5   ATTORNEY FOR PLAINTIFF
)9:53:34
)9:53:34       6
)9:53:34
)9:53:34       7   GINO J. ROSSINI
)9:53:34           SBOT NO. 24007953
)9:53:34       8   CHRISTOPHER HANSEN
)9:53:34           SBOT NO. 00790818
)9:53:34       9   Hermes Law, PC
)9:53:34           2001 N. Lamar Stret, Suite 450
)9:53:34      10   Dallas, Texas 75202
)9:53:34           214/749-6512
)9:53:34      11   ATTORNEYS FOR DEFENDANTS JOSHUA AND KATHERINE CAMPBELL
)9:53:34
)9:53:34      12
)9:53:34
)9:53:34      13   JOHN G. BROWNING
)9.: 53.:34        SBOT NO. 03223050
)9:53:34      14   JERRY ALEXANDER
)9:53:34           SBOT NO. 00993500
)9:53:34      15   Passman & Jones
)9:53:34           2500 Renaissance Tower
)9:53:34      16   1201 Elm Street
)9:53:34           Dallas, Texas 75270
)9:53:34      17   214/742-2121
)9:53:34
)9:53:34      18   GREGORY J. McCARTHY
)9:53:34           SBOT NO. 13367500
)9:53:34      19   Attorney at Law
)9:53:34           2222 Patterson Place
)9:53:34      20   Arlington, Texas 76102
)9:53:34           214/448-7154
)9:53:34      21   ATTORNEYS FOR DEFENDANTS AFFILIATED BANK
)9:53:34
)9:53:34      22
l9:53:34
)9:53:34      23
)9:53:34
J9:53:34      24
)9:53:34
J9:53:34      25
!9:53:34




                                          Janet E. Wright
                          Official Court Reporter - County Court At Law No. 3
                                             214/653-7831
                                                                   Page: 3 of 27


09:53:34    1                           INDEX

09:53:34    2   JUNE 13, 2016                                      PAGE

09:53:34    3   Announcements.                                       4

09:53:34    4   Proceedings.    .                                    4

09:53:34    5   Court Reporter's Certificate                        26

09:53:34    6

)9:53:34    7

14:01:00    8

14:01:00    9

14:01:00   10

14:01:00   11

14:01:00   12

14:01:00   13

14:01:00   14

14:01:00   15

14:01:00   16

L4:01:00   17

L4:01:00   18

L4:01:00   19

L4:01:00   20

L4:01:00   21

L4:01:00   22

L4:01:00   23

L4:01:00   24

L4:01:00   25




                                       Janet E. Wright
                       Official Court Reporter - County Court At Law No. 3
                                          214/653-7831
                                                                   Page: 4 of 27


14:01:00    1                       P R 0 C E E D I N G S

14:01:00    2               THE COURT:    15-4540 Tonya Parks, Parks Realty

            3   Firm, LLC, versus Affiliated Bank, et al.

14:01:10    4               Go ahead and state your names for the record.

14:01:14    5               MR. BERENT:     My name is Jason Berent, The Berent

            6   Law Firm.     I'm here representing the plaintiffs, Tonya

            7   Parks and Parks Realty Firm, LLC.

14:01:27    8               MR. BROWNING:     John Browning and Jerry Alexander

            9   on behalf of Affiliated Bank, Your Honor.

14:01:35   10               MR. HANSEN:     Your Honor, Chris Hanson and Gino

           11   Rossini on behalf of Joshua Campbell and Katherine

           12   Campbell.

L4:01:44   13               (Off the record)

L4:02:09   14               THE COURT:    Motion for New Trial brought by

           15   plaintiff.     I read a lot of this.     Let's talk about

           16   Affiliated Bank first.

L4:02:34   17               No, they didn't have their own motion pending at

           18   the time of the hearing.        And the issue of attorney fees

           19   was not fully discussed,       I would agree.   At the same

           20   time, the evidence was pretty clear that they were in no

           21   way, shape, or form involved with Campbell and Campbell's

           22   decision to post

L4:03:08   23               If I were to grant a new trial on the attorney

           24   fee issue, any of it, but your pleadings are such as they

           25   are where it's clear that there is no linkage between the




                                          Janet E. Wright
                       Official Court Reporter - County Court At Law No. 3
                                          214/653-7831
                                                                     Page: 5 of 27


            1   bank and their employee, you might be faced with a motion

            2   for sanctions for bringing a frivolous case.           And then

            3   you have additional problems versus the current problems.

14:03:54    4              So I'm going to let you two go talk about that,

            5   see if you all can resolve something.

14:04:00    6              We're going to do that right now.

14:04:07    7              MR. BERENT:     Where would you like to us visit,

            8   Your Honor?

14:04:09    9              THE COURT:    Conference room.

14:38:45   10              (A break was held.)

14:38:46   11              THE COURT:    Okay.   Where are we?

14:38:55   12              MR. BROWNING:     We couldn't arrive at any

           13   agreement with regard to Affiliated Bank, Your Honor.

14:39:00   14              MR. BERENT:     That's accurate, Your Honor.

14:39:02   15              THE COURT:    Let me say this.      What were the

           16   attorney fees on that that the bank was awarded?

14:39:14   17              MR. BROWNING:     27,000 and change, Your Honor.       I

           18   can get it.

14:39:17   19              THE COURT:    That's close enough.

14:39:24   20              I have thought to myself that -- just throw this

           21   thought out there -- if that was dropped by 10 or 11,000

           22   dollars, it might make it more palatable for both sides.

           23   And,   in the meantime, there's been an order.

14:39:48   24              MR. BROWNING:     Rip Off Report, Your Honor.

14:39:48   25              THE COURT:    So to grant an entire new trial when




                                         Janet E. Wright
                         Official Court Reporter - County Court At Law No. 3
                                            214/653-7831
                                                                    Page: 6 of 27


            1   there's already been compliance is. a concern of the

            2   Court's.

14:40:01    3              So you want to discuss that between the

            4   attorneys first?     At least as to Affiliated for starters.

14:40:16    5              MR. McCARTHY:     Your Honor, for Affiliated we're

            6   in a position what we would prefer doing and have made

            7   abundantly clear is that we would like for this to be

            8   over as to us, and we're willing to make the entire thing

            9   over as to us.

14:40:30   10              That doesn't seem to suit the plaintiff, and so

           11   I don't have any place else to go.

14:40:39   12              THE COURT:   I don't know what y'all have

           13   discussed, of course, back in the back.         If Affiliated

           14   what are you saying?       You would be willing to drop all

           15   the attorney fees just to make it go away?          That is an

           16   incredibly generous offer.

14:40:52   17              MR. McCARTHY:     I thought so, too.

14:40:54   18              MR. BROWNING:    We have made that, Your Honor.

           19   That was before the motion for new trial was filed --

14:40:58   20              THE COURT:   Are you serious?

14:40:59   21              MR. BROWNING:     Yes, Your Honor.     We did not want

           22   the Court to have to be burdened with this exercise, nor

           23   did we think it would be in the best interests of any of

           24   the parties.     That's why we agreed or made the offer that

           25   we would not seek our attorney's fees.




                                        Janet E. Wright
                       Official Court Reporter - County Court At Law No. 3
                                          214/653-7831
                                                                         Page: 7 of 27


14:41:12        1              THE COURT:    Let me ask you this question.         In

                2   your briefing on the motion to dismiss, okay, that was

                3   brought by the Campbells, you're saying without a

                4   severance if I dismiss it as to the Campbells, it's

                5   dismissed as to Affiliated?        Are you sure about that case

                6   law?

L4:41:38        7              MR. BERENT:     There is none.

L4:41:39        8              MR. BROWNING:     There is no case law, Your Honor.

                9   The statute itself says dismissal of the legal action,

               10   meaning the case in its entirety.         Legal comment I site

               11   the Court to in my response has said because of this,

               12   because of this potential ambiguity, plaintiff's

               13   attorneys responding to a motion to dismiss were faced

               14   with this situation as to a nonspeech-related cause of

               15   action if they assert multiple and alternative causes of

               16   action, or sue more than one defendant, would be well

               17   advised just to sever those causes of action so they're

               18   not --

_4:   42: 15   19              THE COURT:    It would have to be free speech.

               20   Well, it doesn't make any sense because if I dismiss free

               21   speech, then everything else does go away.           There's

               22   nothing left .

. 4:42:25      23              MR. BROWNING:     Your Honor, in fact, the things

               24   they have alleged against the bank are related to the --

.4:42:30       25              THE COURT:    They're all related.




                                             Janet E. Wright
                             Official Court Reporter - County Court At Law No. 3
                                                214/653-7831
                                                                    Page: 8 of 27


14:42:30    1               MR. BROWNING:     So, really, the motion to dismiss

            2   the case in its entirety was proper.         The Court's

            3   granting of it was proper.        And, frankly, we don't

            4   understand, you know, any basis whatever.

14:42:41    5               The Court itself even directed plaintiff's

            6   counsel when he --

14:42:45    7               THE COURT:   I don't even want to go there with

            8   that.   But the fact of the matter is if you make the

            9   attorney fees go away, that would be a really good deal

           10   because, otherwise, without any evidence, you're looking

           11   at a frivolous case.        And I don't know where there would

           12   be evidence, based on what I've heard.         There may be

           13   something else, but I don't know where any additional

           14   evidence will come from because plaintiffs have

           15   absolutely no insights as to the relationship between the

           16   bank and the Campbells or Mr. Campbell, and they've been

           17   real clear about it.

L4:43:19   18               So, yes, sanctions would apply if this becomes a

           19   frivolous case, which it looks like there's no way it

           20   wouldn't.

_4:43:26   21               MR. BROWNING:     Right.

_4:43:28   22               THE COURT:   Now,    I don't know who you are,

           23   sir.

_4:43:35   24               MS. PARKS:   This is my father.

_4:43:36   25               THE COURT:   Okay.    But he's shaking his head no,




                                         Janet E. Wright
                        Official Court Reporter - County Court At Law No. 3
                                           214/653-7831
                                                                      Page: 9 of 27


            1   and he's not a lawye.r .·    And I'm known for trying to help

            2   folks in here.    And .I don't say things in here, having

            3   been doing this for 20 years, that are not a matter of

            4   law.

14:43:51    5              And you're·putting your daughter at risk by

            6   getting dug in on a position ·when I, as the Court, say·

            7   this is what could occur I       and it could.     So don It be dug'

            8   in on this thing.

14:44:10    9              I'll give you five minutes to discuss it as to

           10   Affiliated.    That's it.      Clock's ticking.

14:44:20   11              MR. HANSEN:      Your Honor, we would point out,

           12   too, with regard to the Campbells, we have also made that

           13   same offer to Ms. Parks that we would not pursue the

           14   attorney's fees previously

14:44:29   15              THE COURT:    Well, they got the relief that they

           16   sought, which is the order to Rip Off.

14:44:33   17              MR. HANSEN:      And as the Court's already ruled,

           18   you granted the motion to dismiss.         Again, we would renew

           19   that offer to them.

14:44:40   20              THE COURT:    Okay.     Five minutes.

14:44:42   21              MR. BROWNING:      I think plaintiff's counsel and

           22   his client need to discuss it.

14:44:46   23              THE COURT:    You've got five minutes.        Clock's

           24   ticking.

14:44:51   25              MR. BERENT:      Would you like to join us?




                                         Janet E. Wright
                        Official Court Reporter - County Court At Law No. 3
                                           214/653-7831
                                                                         Page: 10 of 27


-   ~:   44:53    1               MR. BROWNING:       We've reiterated our offer.
14:44:56          2               THE COURT:     If he wants you to join him, he
                  3   will, but if not, that's fine, too.          He'll do whatever

                  4   you want.     So will Jerry Alexander.
14:45:04          5               MR. BERENT:     I'll be in the jury room.

14:45:09          6               THE COURT:     Do you want him or not?    Anyone you
                  7   want will join you.
14:45:13          8               MR. BERENT:     Does my daughter count?
14:45:15          9               THE COURT:     No, your daughter should probably
                 10   stay here with me.
14:45:19         11               MR. BERENT:     I   would like to invite my client,

                 12   her father, and any lawyer that would care to discuss
                 13   matters in good faith.

... -s:45:28     14               THE COURT:     If you want to name one, now would
                 15   be a good time.     Who do you want?

14:45:30         16               MR. BERENT:     John and Chris and Jerry.
14:45:36         17               (A break was held.)
15:08:38         18               THE COURT:     Okay.    So do we have any agreements?
15:08:43         19               MR. BERENT:     No agreements, Your Honor.
15:08:46         20               THE COURT:     Okay.    I'm going to grant the new
                 21   trial as to Affiliated Bank.
15:08:50         22               MR. HANSEN:     Your Honor, there's one thing we
                 23   were just talking.        And it appears that this hearing is

                 24   after the 75th day, and the motion for new trial has

                 25   already been overruled by operation of law, it looks




                                                 Janet E. Wright
                             Official Court Reporter - County Court At Law No. 3
                                                214/653-7831
                                                                    Page: 11 of 27


            1   like.

15:09:03    2              THE COURT:    Has it?

15:09:06    3              MR. BROWNING:     Yes, Your Honor.

15:09:06    4              MR. BERENT:     I believe that's accurate, Your

            5   Honor.

15:09:07    6              MR. HANSEN:     The 75th day was June 7 following

            7   the entry of the judgment in this case on March 24.

            8   Therefore, as of June 8, it's overruled by operation of

            9   law under Rule 329(b), subpart E.

15:09:22   10              THE COURT:    I know the rules.       I just don't know

           11   the dates.

15:09:25   12              MR. HANSEN:     I'm sorry.

15:09:25   13              THE COURT:    I entered it on March 24?

15:09:30   14              MR. HANSEN:     Yes, ma'am.

15:09:31   15              THE COURT:    And the motion for new trial was

           16   filed within 30.

15:09:34   17              MR. HANSEN:     Yes, ma'am.

15:09:35   18              THE COURT:    Okay.     Hang on.

15:10:08   19              It is.

15:10:09   20              MR. BROWNING:     And there's Dallas Court of

           21   Appeals directly on point, Your Honor, concerning that.

l5:10:13   22              THE COURT:    Okay.     So I can't.   So I'm going to

           23   do one last thing, though.         See if you can reach an

           24   agreement on the attorney's fees since it's too late to

           25   overrule the motion for new trial; it can only be done by




                                         Janet E. Wright
                         Official Court Reporter - County Court At Law No. 3
                                            214/653-7831
                                                                       Page: 12 of 27


               1   agreement.     That's still a good agreement.        If y'all

               2   agree to it, then it doesn't matter.          If you don't agree

               3   to it, then it's too late.

15:10:43       4              Why don't y'all go back there and talk one last

               5   time?    This can be a win or it can be complete zero for

               6   plaintiff.

15:10:53       7              MR. BROWNING:     We've already reiterated the

               8   offer, Your Honor.

15:10:56       9              THE COURT:    They didn't know about the 81 days.

              10   So go back one last time.

15:11:10      11              (A break was held.)

15:21:26      12              THE COURT:    Where are we?

15:21:48      13              MR. BERENT:     Do we have an agreement?

15:21:50      14              MS. PARKS:    I didn't really get to talk to

              15   you.

15:21:52      16              THE COURT:    Come on up.     I can't hear you back

              17   there.

15:21:56      18              MS. PARKS:    I was just answering that I really

              19   didn't get a chance to talk to him to see what -- to see,

              20   you know, what my parameters were, if that's something

              21   that I had to sign off on.

!.5:22:06     22              THE COURT:    All you have to do is say you accept

              23   their modifying the judgment where there's no judgment

              24   against you.

!.5: 22: 13   25              MS. PARKS:    And then after that ...




                                            Janet E. Wright
                            Official Court Reporter - County Court At Law No. 3
                                               214/653-7831
                                                                   Page: 13 of 27


15:22:15    1             THE COURT:     That's it, though.

15:22:17    2             MS. PARKS:     Then there's no additional trial.

15:22:20    3             THE COURT:     No, because you've run out of

            4   time.

15:22:22    5             THE WITNESS:    And why did I run out of time?

15:22:24    6             THE COURT:     Because you're over 75 days on the

            7   hearing for the motion for new trial.

15:22:28    8             MS. PARKS:     And who sets the hearing?       Did the

            9   Court set the hearing?

15:22:32   10             THE COURT:     I have nothing to do with that,

           11   except for my clerks.

15:22:36   12             MS. PARKS:     No, so why was it set after the 75

           13   days?

15:22:39   14             MR. BERENT:     Ms. Parks is concerned that I did

           15   not set the hearing timely, and I'm trying to explain

           16   that the clerk sets the hearing.

15:22:47   17             THE COURT:     I didn't know about this issue.       If

           18   I had known about this issue, we could have set it

           19   sooner, but I didn't know about it.

15:22:53   20             MS. PARKS:     So, basically, I lost my case

           21   because dates?    And so my name, I don't get a fair trial.

           22   The bank is representing Josh.

15:23:04   23             THE COURT:     It is what it is.     And so you want

           24   to get rid of this judgment against you and just have the

           25   case dismissed with prejudice or do you want a judgment




                                         Janet E. Wright
                        Official Court Reporter - County Court At Law No. 3
                                           214/653-7831
                                                                   Page: 14 of 27


            1   against you?     Those really are your two choices.

15:23:17    2               MS. PARKS:    And neither one -- I've walked away

            3   to two years.     I've just let my whole life go.

15:23:23    4               THE COURT:     I'm out of time.    It's 3:20.     You've

            5   got to make your choice.

15:23:29    6               MS. PARKS:     I just feel set up.

15:23:32    7               THE COURT:     I can't help it.

15:23:35    8               MS. PARKS:     I just feel set up.

15:23:38    9               THE COURT:     I know you're not happy about this,

           10   and I understand.        But as the judge, I have to follow the

           11   law.   So you have to choose --

15:23:47   12               MS. PARKS:    But are you supposed to let us go if

           13   you know the other side?

15:23:53   14               THE COURT:    What?

15:23:53   15               MS. PARKS:     Didn't John Browning represent you

           16   during your campaign?

15:23:57   17               THE COURT:    No.

15:24:00   18               MS. PARKS:    Are you sure?     It was legal

           19   services.     Legal services that --

L5:24:06   20               THE COURT:     It ended up I didn't use him.

L5:24:09   21               MS. PARKS:    Oh, but you still paid him $3,000?

L5:24:12   22               THE COURT:    No.

L5:24:13   23               MR. BROWNING:       No.

L5:24:13   24               MS. PARKS:     It's an expenditure.

L5:24:15   25               THE COURT:     I did not.




                                          Janet E. Wright
                        Official Court Reporter - County Court At Law No. 3
                                           214/653-7831
                                                                   Page: 15 of 27


15:24:16    1             MS. PARKS:     It's an expenditure.      Did you do

            2   an amendment?

15:24:19    3             MR. BROWNING:       Judge, I don't think this is

            4   relevant to anything.

15:24:26    5             MS. PARKS:     I just feel set up.

15:24:29    6             THE COURT:     I'm going to tell you, you've got

            7   one minute.

15:24:34    8             MS. PARKS:     Here it says -- did you do an

            9   amendment on there, on one of your expenditures where you

           10   paid John Browning $3,000 in 2013?         Jerry Alexander has

           11   been contributing to your campaign since 1999.

15:24:49   12             MR. ALEXANDER:       Yes, I have.

15:24:50   13             THE COURT:     Attorneys are always allowed --

15:24:52   14             THE WITNESS:       I'm just saying.

15:24:53   15             THE COURT:     Okay.    I have many -- if you wanted

           16   to file a motion to recuse, that would have been fine,

           17   too.   But the time is over because the case is over.

15:25:03   18             And in the meantime

15:25:06   19             MS. PARKS:     And you paid $250 --

L5:25:08   20             THE COURT:     In the meantime, the one thing that

           21   can happen in a campaign is attorneys are always allowed

           22   to give money.    And I take from plaintiff and defense

           23   counsel, both sides.

L5:25:18   24             MS. PARKS:     I   understand.

L5:25:19   25             THE COURT:     So what are you going to do?




                                         Janet E. Wright
                        Official Court Reporter - County Court At Law No. 3
                                           214/653-7831
 [WJJI:if_j




                                                                       Page: 16 of 27


15:25:21       1               MS. PARKS:     It says legal services.

15:25:23       2               THE COURT:     Okay.   This case is over, and I

               3   guess there's going to be a judgment against you.              Take

               4   your pick.     I'm trying to help you.

15:25:31       5               THE WITNESS:     I wasn't prepared to take a pick

               6   like this today.

15:25:34       7               THE COURT:     I'm trying very hard to help you.           I

               8   really am.

15:25:39       9               MS. PARKS:     I don't think I was given a fair

              10   trial.    I'm sorry.     I'm human.    This is why this world is

              11   like this.     No one gets justice in this system.         I'm

              12   sorry,   I'm just a product of corruption at this point.               I

              13   just feel like there's some things that were going on and

              14   some things that have been said --

L5:25:57      15               THE COURT:     If you don't choose, then you're

              16   making a choice.

L5:26:00      17               MS. PARKS:     But I wasn't prepared to make a

              18   choice like this today.

L5:26:03      19               THE COURT:     You don't have a choice.      If you

              20   don't choose       because I doubt if they're going to keep

              21   this offer open outside of walking through that door.                 If

              22   you don't    choose~   then it can't be modified because they

              23   have to agree to modify it.        And they're agreeing to wipe

              24   out the judgment against you, which is incredibly

              25   generous.




                                              Janet E. Wright
                            Official Court Reporter - County Court At Law No. 3
                                               214/653-7831
                                                                     Page: 17 of 27


15:26:23     1              And if you don't choose, I have no jurisdiction

             2   to do anything.      I can't do anything in this case because

             3   the time has expired.       I can accept a modification by

             4   agreement.    That's all I can do.

15:26:37     5              THE WITNESS:     And what is "a modification by

             6   agreement"?

1.5:26:39    7              THE COURT:     I have no authority.

15:26:40     8              MR. BERENT:     A modification by agreement would

             9   be they drop all of their claims for attorney's fees and

            10   no judgment is entered against you.

L5:26:48    11              MS. PARKS:     And still I never got to have a fair

            12   trial.

L5:26:52    13              MR. McCARTHY:     May I, Your Honor?

L5:26:54    14              THE COURT:     Okay.

L5:26:54    15              MR. McCARTHY:     Craig McCarthy for Affiliated

            16   Bank.

L5:26:56    17              All previous offers as to modification of

            18   judgment, forgiveness of attorney's fees on the order

            19   that's been entered by this Court, are withdrawn.

_5:27:03    20              THE COURT:     Okay.   That's the end of the case.

_5:27:07    21              MR. HANSEN:     Same for Campbell.

_5:27:10    22              MR. BROWNING:     May we be   excused~   Your Honor?

            23              THE COURT:     If they walk through that door,

            24   that's it.    So you better make up your mind by the time

            25   it takes them to walk out that door.




                                           Janet E. Wright
                          Official Court Reporter - County Court At Law No. 3
                                             214/653-7831
                                                                       Page: 18 of 27


15:27:21    1               MS. PARKS:    But I don't even know what my --

15:27:26    2               THE COURT:    Walk slowly.

15:27:28    3               MR. ALEXANDER:       Thank you,   judge.

15:27:29    4               MR. BROWNING:       Thank you, Your Honor.

15:27:30    5               MS. PARKS:    Can you give me a second?         I've been

            6   dealing with this for two years.          This is my livelihood.

            7   Do you not mind giving me one second -- giving me a

            8   second to think about this?

15:27:40    9               MR. ALEXANDER:      We gave you plenty of time.

15:27:41   10               MS. PARKS:    How, if this just came on my table?

15:27:44   11               You are cruel.       This is gross.    This is my life.

           12   This is my kids' life.          Give me a fricking second.      I'm

           13   sorry.

15:27:51   14               THE COURT:    You had a second.

15:27:53   15               MS. PARKS:    But I haven't had a chance to

           16   talk.

15:27:55   17               THE COURT:    You've said all you want to say.

           18   There's nothing else for me to decide.

15:28:00   19               MS. PARKS:    Can I just have a second so I can

           20   talk to my dad for a second?

15:28:04   21               THE COURT:    No.    Their offer, they've withdrawn

           22   it.

15:28:09   23               MS. PARKS:    Can I not get a second to talk to my

           24   dad?     Will they not give me that?

15:28:14   25               THE COURT:    He wasn't here for this discussion.




                                          Janet E. Wright
                          Official Court Reporter - County Court At Law No. 3
                                             214/653-7831
                                                                   Page: 19 of 27


            1   I doubt they want to repeat it.

_5:28:18    2               MS. PARKS:    I don't need them to repeat it.       I

            3   would just like to speak to him.

_5:28:23    4               THE COURT:    I'm leaving.

.5:28:25    5               MS. PARKS:    Is all this on record?

.5:28:26    6               THE COURT:    Yes, it's on record.

.5:28:28    7               MR. BERENT:     Guys, can you give us two seconds,

            8   seriously?

.5:28:31    9               MR. McCARTHY:    With all due respect to all the

           10   parties involved, the time that has been offered today

           11   already is more than should have been needed to make this

           12   decision.     And we've given plenty of opportunities for

           13   this sort of thing to happen in the past, and, frankly,

           14   we've just hit the end of our patience.          The offer is

           15   withdrawn, and there's really nothing else to discuss.

5:28:51    16               THE COURT:    I ask you, as the judge of this

           17   court, having listened to y'all the last two hours, if

           18   you would give her about one minute.

5:29:00    19               MR. McCARTHY:    We would be happy to do that,

           20   Your Honor.

5:29:03    21               THE COURT:    Okay.

5:29;05    22               { P.au.se)

5:29:05    23               THE COURT:    What did you decide?

5:31:22    24               MR. BERENT:     I believe we have an agreement,

           25   Your Honor.




                                          Janet E. Wright
                       Official Court Reporter - County Court At Law No. 3
                                          214/653-7831
                                                                  Page: 20 of 27


_5:31:27    1            MR. BROWNING:     Your Honor, it's our

            2   understanding Ms. Parks has agreed to accept the generous

            3   offer for the defendants to forego their -- for seeking

            4   attorney's fees that's currently reflected in the

            5   judgment that the Court signed March 24, in exchange for

            6   full waiver of any appeal or further filings,        release of

            7   both Mr. and Mrs. Campbell and Affiliated bank.

.5:31:58    8            MR. BERENT:     I guess it's just the order stands,

            9   absent the attorney's fees .

.5:32:01   10            THE COURT:     There will be no judgment otherwise.

           11   There will just be a dismissal order with prejudice.

5:32:06    12            MR. BROWNING:     And, Your Honor,    I've summarized

           13   it, but I would ask the Court to ask Ms. Parks to

           14   indicate her agreement with this on the record.

5:32:14    15            THE COURT:     I will, through you.

5:32:18    16            MR. BERENT:     Just so I'm clear, it's going to be

           17   a dismissal with prejudice.

5:32:22    18            THE COURT:     Right.

5:32:22    19            MR. BERENT:     With no fees.

5:32:25    20            MR. HANSEN:     And Ms. Parks, by her verbal assent

           21   here today, is giving a full and complete release of

           22   Affiliated and the Campbell.s of any and all claims that

           23   she has brought or

5:32:34    24            THE COURT:    Well, kind of it's done if she says

           25   so on the record.     So you're probably not going to get a




                                        Janet E. Wright
                       Official Court Reporter - County Court At Law No. 3
                                          214/653-7831
,_ rnriWifl




                                                                       Page: 21 of 27


               1   written release.

 L5:32:39      2               MR. HANSEN:     It doesn't have to be written.

 ~5:32:41      3               MR. BROWNING:     We would like her verbal

               4   acknowledgment of this on the record.

 _5:32:44      5               MS. PARKS:    That I'm not going to come back

               6   after you?

 _5:32:47      7               THE COURT:    No, you can't because it's with

               8   prejudice.      They complicated things with their

               9   legalese.

 _5: 32:56    10               MR. BERENT:     What their offer is having --

 .5:33:00     11               THE COURT:    Everybody goes their way, and y'all

              12   stay away from each other, but they drop the judgment

              13   against you .

 . 5:33:07    14               MR. HANSEN:     That's correct.

 .5: 33: 13   15               THE COURT:    That's all you have to agree to.

 .5:33:17     16               MR. BERENT:     There will be no judgment against

              17   you.    I'm not telling you what to do.        I'm not pressuring

              18   you.    It's your decision.

  5:33:40     19               MS. PARKS:    I'm set up.

  5:33:43     20               THE COURT:    You accept?

  5:33:46     21               MS. PARKS:    I was set up.

  5:33:46     22               MR. BERENT:     Do you .accept the deal?    That's

              23   what they want to know.        That's what the judge wants to

              24   know.

  5:33:54     25               MS. PARKS:    My name is ruined.




                                             Janet E. Wright
                            Official Court Reporter - County Court At Law No. 3
                                               214/653-7831
                                                                        Page: 22 of 27


_5:33:57      1                THE COURT:   They did send in that order based on

              2   Rip Off where they had to stop.          It has to come off.       Did

              3   it?

.5: 34: 05    4                MS. PARKS:   It doesn't.     It won't.    It will not

              5   come off .

. 5:34:09     6                THE COURT:   It will because there's a court

              7   order.

.5:34:11      8                MS. PARKS:   No, it will not .

. 5:34:12     9                MR. BROWNING:    Your Honor, they represented that

             10   she had agreed to that term.         We simply want a verbal

             11   assent.

5:34:16      12                THE COURT:   Do you agree?

.5:34:19     13                MS. PARKS:   But it will not come off.        It

             14   absolutely --

5:34:22      15                THE COURT:   You're not a lawyer, and there are

             16   repercussions if they don't.

5:34:25      17                MS. PARKS:   No, but I'm saying Rip Off Report

             18   will not remove it even with a court order.

5:34:29      19                THE COURT:   Let me say one last thing.        Bear

             20   with me here.

5:34:33      21                If they violate this court order, then if you

             22   went to trial against the defendant.s and you won, you

             23   still couldn't stop this problem you have from Rip Off.

             24   So there's nothing to gain by suing them--

5:34:50      25                MS. PARKS:   Damages.




                                            Janet E. Wright
                            Official Court Reporter - County Court At Law No. 3
                                               214/653-7831
JL   JlllUU 1M




                                                                           Page: 23 of 27


L5:34:51          1               THE COURT:    -- because if Rip Off doesn't obey

                  2   my court order.       So we're back to the same spot.           They

                  3   have a court order.       They have to take i t dovm.       If they

                  4   don't, then talk to your attorney about what we can do

                  5   after that.

_5:35:08          6               MR. BROWNING:       Your Honor, not to belabor the

                  7   point --

~5:35:12          8               MS. PARKS:    You don't care about me.        I'm just a

                  9   black person in your courtroom.          You don't care about

                 10   me.

_5:35:19         11               THE COURT:    What are you going to do?        Are you

                 12   going to dismiss it with prejudice or not?

.5:35:23         13               MS. PARKS:    I just need a second.        Can I just

                 14   have a second?

.5:35:28         15               THE COURT:    No,    I'm going to leave.     I'm going

                 16   to hit that door and not come back .

 . 5:35:32       17               MS. PARKS:    Whatever y'all want to do.

 .5:35:34        18               (Simultaneous speakers}

.5:35:35         19               THE COURT:    If you don't say it on the record,

                 20   the judgment stands .

. 5:35:38        21               MS. PARKS:    It's whatever you guys want.

     5;35;41     22               THE COURT;    I don't want a judgment against you.,

                 23   but I can't make that agreement for you .

. 5:35:41        24               MS. PARKS:    You should have thought about that

                 25   before.




                                                Janet E. Wright
                                Official Court Reporter - County Court At Law No. 3
                                                   214/653-7831
                                                                            Page: 24 of 27


L5:35:45     1                    THE COURT:    I can not make this agreement for

             2        you.     It's only one you can do.

~5:35:50     3                    MS. PARKS:    What if I wasn't here?        I didn't

             4        have to come, but my life is still important to me that

             5        I -- you know, my livelihood and what I've worked for 42

             6        years --

_5:36:00     7                    THE COURT:    Okay.    I'm walking.

_5:36:02     8                    MS. PARKS:    Okay.    Whatever you want.

_5:36:04     9                    THE COURT:    No.     If you don't --

_5:36:07    10                    MS. PARKS:    Whatever you want.        You're the
                 ~·
            11        judge.

.5:36:09    12                    THE COURT:    You know what?     I don't get and will

            13        not make that call for you.         That is not my place.

. 5:36:16   14                    MS. PARKS:    I mean, you put me in this position .

            15        I take it.     I take it .

. 5:36:20   16                    THE COURT:    You take what?

.5:36:21    17                    MS. PARKS:    The deal.     I'm being put on the

            18        spot .

.5:36:24    19                    THE COURT:    I'm not offering you a deal .

.5:36:25    20                    MS. PARKS:    I've been threatened if I go to

            21        sanction.     You know, I've been threatened.          I've been

            22        t-old what t-o do.    I haven't had the repre.sent.ation that I

            23        wanted to have.      You guys don't care about me .

. 5:36:36   24                    I'll take it.       I'm a prisoner in your courtroom.

            25        I'm take it.      I'll take whatever you guys want to




                                                Janet E. Wright
                                Official Court Reporter - County Court At Law No. 3
                                                   214/653-7831
                                                                      Page: 25 of 27


             1   tricking give me.

L5:36:45     2               THE COURT:     I don't want to give you anything

~5:36:46     3               MS. PARKS:     You did.   You signed a judgment

             4   without even seeing the evidence that they presented.

_5:36:50     5               THE BAILIFF:     You want to go to jail?       Because

             6   I'm about to put you in jail for disrespecting the

             7   judge.

_5:36:55     8               MS. PARKS:     I'm not trying to disrespect her.

_5:36:57     9               THE BAILIFF:     Yes, you are.     Lower your tone of

            10   voice .

. 5:37:01   11               THE COURT:     You either accept their offer now or

            12   the judgment stands.         I know what I would like for you,

            13   but I can't choose.        And the way you're phrasing it, it's

            14   not good enough.

5:37:13     15               You either accept the deal or you say no.           Take

            16   your pick.     Yes,   I accept the deal, or, No,      I want the

            17   judgment against me.

5:37:22     18               MS. PARKS:     I'm forced to accept the deal.

5:37:25     19               THE COURT:     Forced, if you put that word in

            20   there, it will not hold, and the judgment will stand

            21   against you.      I think.    Because it will show coercion,

            22   and then there'.s no agreement, and then it won't work.

5:37:36     23               MS. PARKS:     I accept the deal.

5:37:39     24               THE COURT:     Okay.   Is that good enough for

            25   everybody?




                                            Janet E. Wright
                           Official Court Reporter - County Court At Law No. 3
                                              214/653-7831
                                                              Page: 26 of 27


L5:37:45      1      MR. McCARTHY:     Good enough for us,     judge.

L5:37:45      2      MR. BROWNING:     Yes, Your Honor.

~5:37:46      3      MR. HANSEN:     Thank you, Your Honor.

. 5:37:48     4      THE COURT:    You're welcome .

.5:37:49      5      MR. BROWNING:     May we be excused, Your Honor?

.5:37:51      6      THE COURT:    You may.

.5:37:52      7      (End of proceedings)

.5:37:52      8

.5: 37: 52    9

.5:37:52     10

.5:37:52     11

5:37:52      12

.5:37:52     13

5:37:52      14

.5:37:52     15

.5:37:52     16

5:37:52      1-7

.5:37:52     18

5:37:52      19

5:37:52      20

5:37:52      21

5~37~52      22

5:37:52      23

5:37:52      24

5:37:52      25




                                   Janet E. Wright
                   Official Court Reporter - County Court At Law No. 3
                                      214/653-7831
                                                                       Page: 27 of 27


l5:37:52     1   STATE OF TEXAS

L5:37:52     2   COUNTY OF DALLAS

~5:37:52     3          I,   Janet E. Wright, Official Court Reporter in and

             4   for the County Court of Dallas County, Texas, County

             5   Court at Law Number Three, State of Texas, do hereby

             6   certify that to the best of my ability the above and

             7   foregoing contains a true and correct transcription of

             8   all portions of evidence and proceedings requested in

             9   writing to be included in the Reporter's Record,            in the

            10   above-styled and -numbered cause, all of which occurred

            11   in open court or in chambers and were reported by me.

.5:37:52    12          I further certify that this Reporter's Record of

            13   the proceedings truly and correctly reflects the

            14   exhibits, if any, admitted by the respective parties.

.5:37:52    15          I further certify that the total cost for the

            16   preparation of this Reporter's Record is $100.00 and was

            17   paid by Ms. Parks .

. 5:37:52   18          WITNESS MY OFFICIAL HAND this the 17th day of

            19   June, 2016.

5:37:52     20

5:37:52     21                                       /s/    Janet E.    Wright

5;37;52     22                               JANET   E~    WRIGHT~   Texa.s CSR #1532
.5~37~52                                     Expiration      Date~     12-31-17
 5;37;52    23                               Official Court Reporter
.5:37:52                                     County Court-at-Law No. 3
 5:37:52    24                               600 Commerce Street, Suite 585
 5:37:52                                     Dallas, Texas 75202
 5:37:52    25                               214/653-7831




                                        Janet E. Wright
                        Official Court Reporter - County Court At Law No. 3
                                           214/653-7831
Appendix 3
                                                                                                               ACCEPTE
                                                                                                           05-16-00784-C
                                                                                                FIFTH COURT OF APPEAL
                                                                                                           DALLAS. TEXA
                                                                                                     7/25/2016 11:43:22 AI

                      Park Realty Firm, LLC                                                                     LISA MAT
                                                                                                                    CLER

                                             214~980-8816
                                  tonyaparks@parksrealtyfitm.com

                                                                                      FILED IN
                                                                               5th COURT OF APPEALS
TonyaParks                                                                          DALLAS, TEXAS
214-980-8816
                                                                               7/25/201611:43:22AM
tonyaparks@parksrealtyfinn.com
                                                                                      LISA MATZ
                                                                                        Clerk
                                                                                           July 23,2016

Lisa Matz, Clerk
Fifth District Court of Appeals
600 Commerce Street. Suite 200
Dallas, TX 752021
214-712-3450

RE:     Cause No. 05-16-00784-CV
        Tonya Parks and Parks Realty Firm, LLC v. Affiliated Bank, Affiliated Bank FSB, Mfiliated
        Bank FSB, Inc., BancAffiliated, Inc., Joshua Campbell and Katherine Campbell

Dear Ms. Matz:

        I am the Appellant in the above-styled and number cause. My letter to you is intended to
point out certain facts pertinent to the Court's consideration of whether or not it has jurisdiction
over this matter.

         First and with all due respect to the court:; I am appealing the Final Judgement signed by
Judge Sally Montgomery in the Dallas County Court-at-law No. 3 on March 24, 2016 and I am also
appealing the agreement I made in open court while I was put under duress because of the errors of
the officers of the court. These officers of the court also knowingly, willfully and intentionally
judicial water boarded me to make an agreement by inappropriately putting pressures on me and
giving unsuited influences that were not in my best interest for justice at the Hearing for the Motion
for New Trial on June 13,2016. I have attached hereto as Exhibit "A" the entire 27-page transcript
so that the Fifth Court of Appeals can read the entire coercion which took place to get the forced
agreement out of me. By reading the entire transcripts, not just the excerpts, given to you by John
Browning in his letter attached hereto as Exhibit ''B" on July 22, 2016 you will actually see that I was
influenced by the Court when there was no jurisdiction. I was threatened. I did not have proper legal
counsel protecting my best interest and the court acted upon that Jack of legal representation. I was
restrained &om to speaking with my father to help me make a decision and fully understand my
rights who was sitting in the hallway of the court room because Judge Montgomery got on him for
shaking his head in his seat by telling him that ''you're putting your daughter at risk by getting dug in
on a position when I, as the Court, say this is what could occur, and it could. So don't be dug in on
this thing." (Exhibit "A" pages 8-9) He figured he would sit in hall because he felt it would be in
mine and his best interest because if he ever shook his head disagreeing to something she or the
Defendants were saying, she would hold him in contempt or it could hru:m my case even more. I
needed to speak with him because I did not fully understand my rights and I felt forced to make a
decision I was not prepared to make or fully understood what was going on and what kind of deal
the court was wanting me to accept I did not voluntarily or willingly make any agreement, I was
forced and coerced by the court and it was premediated by having an outrageous judgement of over
$100,000 in attorney fees for a motion to dismiss. This judgement was built from elevated attorney
fees for a 1 hearing lawsuit that was used to railroad me out of court which is why I say it was
"premediated" and "coerced".

In reading the transcript Exhibit "A" page 4, you will also read that the court admitted that she did
not properly handle the Attorney fees for which the judgement was rendered on March 24, 2016.

Due to prejudices and biases of the court, you will also read on pages 14-16 of Exhibit "A" that
there was a conflict of interest between Judge Sally Montgomery, John Browning and Jerry
Alexander. In the transcript, I shared with the court my feelings that I was "set up" and my findings
were Judge Sally Montgomery paid John Browning for legal services during her campaign in 2013,
2014 and 2015. On those pages you will read were Judge Montgomery says "no" and "I did not",
John Browning says "no" and 'judge, I don't think this is relevant to anything". Once I started
walking to my file to get the campaign records Judge Montgomery says, "I ended up I didn't use
him". I have attached hereto as Exhibit "C" the campaign record I was reading to the. court during
the hearing for your refe.rence. The Judge then states, "if you wanted to file a motion to .recuse, that
would have been fine, too, but the time is ove.r because the case is ovet'. Jerry Alexander and
Passman & Jones have been contributing to her campaign since 1999 as far as I can see from my
investigation. I did not see this connection between the Judge and the Lawyers until afte.r her
judgement ruling. Due to my faith, I felt like something was going on between the 6 Defendant
Lawye.rs and the Judge. I just couldn't believe what took place so I started looking through he.r
campaign records which I found online, did an open .record report and ordered some from the Ethic
Commissions going back to 1999. This is where I saw the paid Expenditures to John Btowning and
the long history of Contributions from J en:y Alexander and Passman & Jones Law Finn. I did
communicate this with my previous attorney Jason Berent to inform the court prior to filing my
Motion for New Trial I also asked my previous attorney to Recuse Judge Sally Montgomery on
March 22, 2016 at 5:08 pm by email before the judgement was signed because I had a strange feeling
by her actions/behavior in the court that there was some kind of connection between her and the
Defendants/Appellees Lawye.rs. Mr. Berent did not prompdy do so. Judge Sally Montgomery said I
could have recused her, but she should have properly recused he.rself because of her history with Mr.
Browning so that there could not be any kind of perceived thought that there could' be a conflict of
interest between them. Also, when I made the Court aware of my findings, she should have
properly admitted to her relationship without denying their previous business relationship and
history as a possible client Gudge Sally Montgomery) and Lawyer Gohn G. Browning) relationship.

IfJudge Sally Montgomery did not end up using Mr. Browning, then I have not found where she
ever filed any amendment removing those expenditures for any of the yea.rs listed above. Novembe.r
27, 2013 she paid Mr. Browning $3,000.00 for Legal Media Services on February 14, 2014 she paid
Lewis Brisbois Bisgaard & Smith, ILP which is where Mr. Browning was managing partner $240.00
for Consulting Expenses Media and on May 30, 2015 she paid the same firm for Mr. Browning
$300.00 for Legal Services Media Consulting. I have also hereto attached in Exhibit "D" a print out
of the Texas Bar College showing John G. Browning being a managing partner with Lewis Brisbois
Bisgaard & Smith, ILP.

From reading the transcript, I pray that you will see that I did not have proper legal counsel and the
court did not schedule my hearing timely. I lost my right to have a new trial because the hearing was
held outside of my 75-day window. You will read that Judge Sally Montgomery had me (1 women)
and all the legal counsel (6 men lawyer -1 my lawyer and the 5 defendants' /appellees' lawye.rs) go in
a private room to make an agreement to dismiss the case with prejudice and they would remove the
judgement On pages 5 and 10 of Exhibit "A" you will see that I did not agree either time. You will
also see on page 10 where the Judge says, "Okay. I'm going to grant the new trial as to Affiliated
Bank". With the Defendants'/Appellees' lawyers failing two attempts to petSUade me to dismiss the
case and hearing the Judge stating she was going to "give me a new trial" then
Defendants'/Appellees' Lawyers bring up the point that the case was held outside of the 75-day
window. My previous Lawyer Jason Berent blamed the court clerk for this error per his comment
on page 13 of Exhibit "A" where he says to the court, "Ms. Parks is concerned that I did not set the
hearing timely, and I'm ttying to explain that the clerk set the hearing''.

I hope that Fifth District Court of Appeals will see that the errors within the court and my lawyer's
negligence were not my fault I pray that you will allow my appeal to go through so that I can get
justice for the harm Affiliated Bank and their employees have cause me. Along with the
manipulation of the court to persuade me into agree to something in open court that was not in my
best interest for the sake of my name and my company that has been ruined by the defamatory
posting.

I pray that you will see that I was influenced / coerced by the court to make an agreement I did not
and do not agree with. I hope you will see that the Judge was holding a one-sided mediation in
favor of the Defendants/Appellees when she did not have jurisdiction.

I know I have filed this appeal pro se on the behalf of myself and my company Parks Realty Finn,
lLC where I am the registered agent, I will assign an attorney for Parks Realty Finn, LLC if
necessary by the court I had to release my previous attorney Jason Berent because of multiple
errors that were not my fault I did request for my previous attorney to file my Notice of Appeal on
June 15, 2016 after the hearing on June 13, 2016 which would have been within my 90-day window
from Judgement rendered on March 24, 2016. Mr. Berent did not timely do so which led me to
have to look for additional counsel during an upcoming 4th ofJuly holiday. I have attached hereto
Exhibit "E" to show Mr. Berent did not officially or timely .remove himself until July 7, 2016, but he
back dated the withdrawal to June 27,2016. This was an additional tO-day interfe.rence from me
getting justice fo.r myself and my company. I hope and pray that you will not hold the negligence's
of the officers to the court to interfere with me getting justice.

I have also attached hereto Exhibit "F" the Affidavit from John B.towning filed in the Dallas County
Court on June 9, 2016 before the hearing held for my Motion for New Trial held June 13, 2013
which caused additional client to lawyer conflicts. Mr. Browning discussed a private conference
between him, Judge Sally Montgomery and my p.revious lawyer Mr. Berent. The Campbell's
Lawyers were not p.tesent fo.t this conference. During the confe.rence Judge Montgomery stated to
Mr. Berent that "she (the Judge) would not under any circumstances entertain any Motion for New
Trial that did not specifically dismiss all causes of action against Affiliated Bank". I was not
informed of this conference so I was completely surprised when I saw Mr. Browning's affidavit In
his affidavit filed in the court, Mr. B.rowning also speaks about the errors and omissions of my
previous lawyer Jason Berent. These comments and/ or accusation caused additional conflicts and
trust issues between me and my attorney. Mr. Browning attempt to expose my previous lawyer
Jason Berent in a negative way, I feel caused him amongst other things negative tension and trust
issues between me and my previous Lawyer Jason Berent which would explain why he did not do or
say anything in my favor/ defense to stop the dismissal and abuse of the officers of the court on
June 13,2016. You will read in the transcript Exhibit "A" that Mr. Berent did not say anything in
my defense. All of the communication was reflected to me to coerce me to accept something in
open court The word "appeal" was never said by anyone so this is one reason why I thought I still
had the right to appeal my case.
The officers of the court saw me ct:ying, saw how my hands were shaking and heard my voice
quivering because I was very nervous and scared they would sanction me, find some reason to take
me to jail or take everything I have and have worked so hard for a way to pay the ridiculous
judgement based off of prejudices and biases. You will read, that the Judge and the other 5 men
lawyers would give the offer, withdraw the offer, give me 60 second to think about it, the Court told
the lawyer to walk slowly to the door to give me a chance to think about their offer and she would
say she was leaving because my case was over. I was being played and taunted by all of the officers
of the court. It was like mental ..rape"- "gang raped" of my constitutional right and everyone in that
court room got a piece of me when they knew I was saying and wanting to say "no" and would have
said "no" if I fully understood my rights. They confused me by saying I only had two options, I had
lost my right to a new trial, saying things like "either you have a judgement or you don't'' and the
Judge influences by saying "I don't want you to have a judgment'' and her saying "the case is over".
I did not know that by agreeing I would lose my right to appeal. I thought I just lost my right for a
new trial in that court with her as the Judge, but I didn't realize until after the hearing that my forced
acceptance could rule out my right to appeal. I pray that the Fifth Court of Appeals will not hold
that against me and will not allow the corrupted prejudices and biases that took place in Judge Sally
Montgomery's court room.

Judge Sally Montgomery is an elected official by the public who is not allowed to make a decision
without viewing evidence and make ruling based off of her own connections outside of the court.
She is not to misuse her power to influence her decisions which could cause intentional harm to
another party in the case. She is not allowed to show prejudices and biases.

In regards to Mr. Browning related notes in his letter attached hereto as Exhibit "B,,, I would like to
state the court ultimately initiated Affiliated Bank, FSB, Affiliated Bank FSB, Inc., Bancaffiliated,
Inc., and Katherine Campbell to be nonsuited as Defendants/Appellees from the case along with a
previous communication between attomeys - I did not agree with. From the electronic transcripts
filed on July 11, 2016 in the appeals court by Janet Wright you can view the transcript on March 21,
2016 to read that communication. Those Defendants/Appellees were nonsuited without prejudice,
but if any evidence was found, I as the Plaintiff/Appellant, could bring them back into the case.
Plus, the nonsuit was done before the Judge could see any evidence showing these parties
involvement because my ptevious lawyer had not timely uploaded my response and othet evidence
into the court records so that the Judge could properly make an evidence driven decision. This is
why we had to do a motion for continuance for the next day to give my previous lawyer Jason
Berent rime to get everything uploaded in the system and prepare her case notebook.

So that I can have my fair chance in court, I have timely previously paid for the transcripts which
were electronically file July 11, 2016 and I have timely paid for the court clerks records on July 22,
2016 which should have been filed in the court of appeals on the due date ofJuly 22,2016. I have
attached hereto as Exhibit "G', the receipt from the Dallas County Clerks showing I have paid for
the records.

I was not allowed to have my fair chance in court. I ask that the Fifth District Court of Appeals
read what really took place in the Judge Sally Montgomery Dallas Court-at Law No.3 court room
and allow me to have my fair day in court because I do have evidence that will link the bank to the
Campbell's. I can also show that Affiliated Bank is representing the Campbell's as I state on page 13
of Exhibit «A» transcripts. I also have evidence within the electronic court clerk :filings on July 22,
2016 that shows in Joshua. Campbell deposition filed in my response on March 21, 2016 where he
states Affiliated Bank had appointed his legal counsel. You will also be able to read in the electronic
court filing of my Motion for New Trial to see other errors upon the court. I can also show that
Affiliated Bank which is a Federal Banking Institution hired a loan officer, Joshua Campbell, who
has been convicted for 2 felonies withln the Dallas County Criminal Courts and then they hire a
large defense team to get him dismissed from this case which interned dismissed the entire case and
the liabilities from any Defendants/Appellees.

Because of my experiences within the Dallas County Court system, I pray that you do not get
influenced or persuaded by John Browning's half-truths in his letter Exhibit "B" sent to you and
filed on July 22,2016 at 4:12pm and I pray that you have read my entire letter, read the entire
transcript and saw my additional evidence I have provided so you can see and fottn your own
opinion. I pray that you will see how I was not allowed to use my constitutional right to have a fair
and unbiased trial. This experience has and will forever be my nightmare! All! did was stood up for
my clients as my fiduciary duties owed to them when their loan officer was making errors that had
cost them money they did not have and could cause them to lose their 2nd dream home while
working with Affiliated Bank to get a mortgage. By me standing up for someone else caused the
Appellees to retaliate against me. They then allowed their Lawyers to bully me and manipulate the
court system by using their Lawyers connections within the court to railroad me out of court which
violated my constitutional rights.

 What has happened to me throughout this process is proof of why this world is headed for disaster
'because the peopleJn this world are listening and seeing what is really happening. This world is
 fixed with individual misusing their powers they are elected and hired to do because of prejudices
 and biases from it being personal/business relationships to gender to ethnicities. We-The people are
 getting tired because it is violating our constitutional rights that we-the people and our ancestors
 have/had fought so hard to achieve.

I know I have asked this multiple times, but I pray that you and the Fifth Court of Appeals will take
a stand to make a change m the system to stop this corruption that has taken place m the Dallas
County Court-at-Law No. 3. Please do not tum a blind eye to this situation the court has placed me
in. Please help me to get my fair day m court so that I can get the damages that I am deserved
because the loss of mcome and mental stress Affiliated Bank and their employees has caused mel!


Respectfully submitted,


   Y}-              \oy Po::~\. . . .
Tonva Parks
Prose
214-980-8816
                                                                                     Page: 1 of 27


 09:53:34      1                           REPORTER'S RECORD
 09:53:34
 09:53:34      2                              VOLUME 1 OF 1

 09:53:34      3                 TRIAL COURT CAUSE NO. 15-04540-C

 09:53:34      4   TONYA PARKS, PARKS REALTY               (           IN THE COUNTY COURT
 09:53:34          FIRM, LLC,                              (
 09:53:34      5                                           (
 09:53:34                  Plaintiff,                      (
 09:53:34      6                                           (
 09:53:34          vs                                      (           AT LAW NO. 3
 09:53:34      7                                           (
 09:53:34          AFFILIATED BANK,                        (
 09:53:34      8   AFFILIATED BANK FSB,                    (
 09:53:34          AFFILIATED BANK FSB, INC.,              (
 09:53:34      9   BANCAFFILIATED, INC.,                   (
 09:53:34          JOSHUA CAMPBELL and                     (
 09:53:34     10   KATHERINE CAMPBELL,                     (
 09:53:34                                                  (
 09:53:34     11           Defendants.                     (           DALLAS COUN.TY, TEXAS
 09:53:34     12
 -'1:53:34    13

 09:53:34     14                         MOTION FOR NEW TRIAL
 09:53:34     15

 09:53:34     16

 09:53:34     17

 09:53:34     18

 :J9:53:34    19

 )9:53:34     20

.' )9:53:34   21             On the 13th day of June, 2016, the following
              22   proceedings came on to be heard in the above-entitled and
              23   numbered cause before the-Honorable Sally L. Montgomery,
              24   Judge presiding, held in Dallas, Dallas County, Texas:
 )9:53:34     25             Proceedings reported by machine shorthand.


                                                                             ~
                                                          r····       /l.
                                                                            ..
                                          Janet E. ··wr:l!ght                    (
                          Official Court Reporter - County Court At Law !
                                             214/6~3-7.83:~
                                                   '...           -    ..l
                                                                    Page: 2 of 27


09:53:34      1                   A P P E A R A NC E S

09:53:34      2   JASON M. BERENT
09:53:34          SBOT NO. 24027143
09:53:34      3   Berent Law Firm PLLC
09:53:34          5600 Tennyson Parkway, Suite 310
09:53:34      4   Plano, Texas 75024
09:53:34          214/692-5800
09:53:34      5   ATTORNEY FOR PLAINTIFF
09:53:34
09:53:34      6
09:53:34
09:53:34      7   GINO J. ROSSINI
09:53:34          SBOT NO. 24007953
09:53:34      8   CHRISTOPHER HANSEN
09:53:34          SBOT NO. 00790818
09:53:34      9   Hermes Law, PC
09:53:34          2001 N. Lamar Stret, Suite 450
09:53:34     10   Dallas, Texas 75202
09:53:34          214/749-6512
09:53:34     11   ATTORNEYS FOR DEFENDANTS JOSHUA AND KATHERINE CAMPBELL
09:53:34
09:53:34     12
09:53:34
~"~q:53:34   13   JOHN G. BROWNING
   :53:34         SBOT NO. 03223050
09:53:34     14   JERRY ALEXANDER
09:53:34          SBOT NO. 00993500
09:53:34     15   Passman & Jones
09:53:34          2500 Renaissance Tower
09:53:34     16   1201 Elm Street
09:53:34          Dallas, Texas 75270
09:53:34     17   214/742-2121
09:53:34
09:53:34     18   GREGORY J. McCARTHY
09:53:34          SBOT NO. 13367500
09:53:34     19   Attorney at Law
89:53:34          2222 Patterson Place
:)9:53:34    20   Arlington, Texas 76102
:)9:53:34         214/448-7154
)9:53:34     21   ATTORNEYS FOR DEFENDANTS AFFILIATED BANK
J9:53:34
J9:53:34     22
J9:53:34
)9:53:34     23
)9:53:34
J9:53:34     24
J9:53:34
)9:53:34     25
)9:53:34



                                         Janet E. Wright
                         Official Court Reporter - County Court At Law No. 3
                                            214/653-7831
                                                                     Page: 3 of 27


u9:53:34       1                           INDEX

09:53:34       2   JUNE 13, 2016                                     PAGE
09:53:34       3   Announcements.      .                                4

09:53:34       4   Proceedings.    .                                    4

09:53:34       5   Court Reporter's Certificate     .                  26

09:53:34       6

09:53:34       7

14:01:00       8

14:01:00       9

14:01:00      10

14:01:00      11

14:01:00      12
1   4:01:00   13

14:01:00      14

14:01:00      15

14:01:00      16

14:01:00      17

14:01:00      18

14:01:00      19

14:01:00      20

14:01:00      21

14:01:00      22

14:01:00      23

14:01:00      24

14:01:00      25




                                           Janet E. Wright
                          Official Court Reporter - County Court At Law No. 3
                                             214/653-7831
                                                                      Page: 4 of 27


14:01:00       1                        P R 0 C E E DI N G S

14:01:00       2                THE COURT:    15-4540 Tonya Parks, Parks Realty

               3    Firm, LLC, versus Affiliated Bank, et al.

14:01:10       4                Go ahead and state your names for the record.

14:01:14       5                MR. BERENT:     My name is Jason Berent, The Berent

               6    Law Firm.     I'm here representing the plaintiffs, Tonya

               7    Parks and Parks Realty Firm, LLC.

14:01:27       8                MR. BROWNING:     John Browning and Jerry Alexander

               9    on behalf of Affiliated Bank, Your Honor.

14:01:35      10                MR. HANSEN:     Your Honor, Chris Hanson and Gino

              11    Rossini on behalf of Joshua Campbell and Katherine

              12    Campbell.
1
    4:01:44   13                (Off the record)

14:02:09      14                THE COURT:    Motion for New Trial brought by

              15    plaintiff.     I read a lot of this.     Let's talk about

              16    Affiliated Bank first.

14:02:34      17                No, they didn't have their own motion pending at

              18    the time of the hearing.        And the issue of attorney fees.

              19    was not fully discussed, I would agree.        At the same

              20    time, the evidence was pretty clear that they were in no

              21·   way, shape, or form involved with Campbell and Campbell's

              22    decision to post

14:03:08      23                If I were to grant a new trial on the attorney

              24    fee issue, any of it, but your pleadings are such as they

              25    are where it's clear that there is no linkage between the




                                              Janet E. Wright
                           Official Court Reporter - County Court At Law No. 3
                                              214/653-7831
                                                                  Page: 5 of 27


            1   bank and their employee, you might be faced with a motion

            2   for sanctions for bringing a frivolous case.         And then

            3   you have additional problems versus the current problems.

14:03:54    4            So I'm going to let you two go talk about that,

            5   see if you all can resolve something.
14:04:00    6            We're going to do that right now.
14:04:07    7            MR. BERENT:     Where would you like to us visit,

            8   Your Honor?
14:04:09    9            THE COURT:    Conference room.

14:38:45   10            (A break was held.)
14:38:46   11            THE COURT:    Okay.    Where are we?

14:38:55   12            MR. BROWNING:     We couldn't arrive at any
           13   agreement with regard to Affiliated Bank, Your Honor.

i4:39:00   14            MR. BERENT:     That's accurate, Your Honor.

14:39:02   15            THE COURT:    Let me say this.      What were the
           16   attorney fees on that that the bank was awarded?
14:39:14   17            MR. BROWNING:     27,000 and change, Your Honor.       I
           18   can get it.
14:39:17   19            THE COURT:    That's close enough.
14:39:24   20            I have thought to myself that -- just throw this
           21   thought out there -- if that was dropped by 10 or 11,000
           22   dollars, it might make it more palatable for both sides.
           23   And, in the meantime, there's been an order.

14:39:48   24            MR. BROWNING:     Rip Off Report, Your Honor.
14:39:48   25            THE COURT:    So to grant an entire new trial when




                                       Janet E. Wright
                       Official Court Reporter - County Court At Law No. 3
                                          214/653-7831
                                                                   Page: 6 of 27


            1   there's already been compliance is a concern of the

            2   Court's.

14:40:01    3              So you want to discuss that between the

            4   attorneys first?     At least as to Affiliated for starters.

14:40:16    5              MR. McCARTHY:    Your Honor, for Affiliated we're

            6   in a position what we would prefer doing and have made

            7   abundantly clear is that we would like for this to be

            8   over as to us, and we're willing to make the entire thing

            9   ove.r as to us.

14:40:30   10              That doesn't seem to suit the plaintiff, and so

           11   I don't have any place else to go.

14:40:39   12              THE COURT:    I don't know what y'all have

           13   discussed, of course, back in the back.        If Affiliated

           14   what are you saying?       You would be willing to drop all

           15   the attorney fees just to make it go away?          That is an

           16   incredibly generous offer.

14:40:52   17              MR. McCARTHY:     I thought so, too.

14:40:54   18              MR. BROWNING:    We have made that, Your Honor.

           19   That was before the motion for new trial was filed --

14:40:58   20              THE COURT:   Are you serious?

14:40:59   21              MR. BROWNING:    Yes, Your Honor.      We did not want

           22   the Court to have to be burdened with this exercise, nor

           23   did we think it would be in the best interests of any of

           24   the parties.      That's why we agreed or made the offer that

           25   we would not seek our attorney's fees.




                                        Janet E. Wright
                       Official Court Reporter - County Court At Law No. 3
                                          214/653-7831
                                                                     Page: 7 of 27


14:41:12    1              THE COURT:    Let me ask you this question.         In

            2   your briefing on the motion to dismiss, okay, that was

            3   brought by the Campbells, you're saying without a

            4   severance if I dismiss it as to the Campbells, it's

            5   dismissed as to Affiliated?        Are you sure about that case

            6   law?

14:41:38    7              MR. BERENT:     There is none.

14:41:39    8              MR. BROWNING:     There is no case law, Your Honor.

            9   The statute itself says dismissal of the legal action,

           10   meaning the case in its entirety.          Legal comment I site

           11   the Court to in my response has said because of this,

           12   because of this potential ambiguity, plaintiff's

           13   attorneys responding to a motion to dismiss were faced

           14   with this situation as to a nonspeech-related cause of

           15   action if they assert multiple and alternative causes of

           16   action, or sue more than one defendant, would be well

           17   advised just to sever those causes of action so they're

           18   not --

14:42:15   19              THE COURT:    It would have to be free speech.

           20   Well, it doesn't make any sense because if I dismiss free
           21   speech, then everything else does go away.           There's

           22   nothing left.

14:42:25   23              MR. BROWNING:     Your Honor, in fact, the things

           24   they have alleged against the bank are related to the --

14:42:30   25              THE COURT:    They're all related.




                                         Janet E. Wright
                         Official Court Reporter - County Court At Law No. 3
                                            214/653-7831
                                                                         Page: 8 of 27


14:42:30    1               MR. BROWNING:     So, really, the motion to dismiss

            2   the case in its entirety was proper.             The Court's

            3   granting of it was proper.           And, frankly, we don't

            4   understand, you know, any basis whatever.

14:42:41    5               The Court itself even directed plaintiff's

            6   counsel when he --

14:42:45    7               THE COURT:   I don't even want to go there with

            8   that.   But the fact of the matter is if you make the

            9   attorney fees go away, that would be a really good deal

           10   because, otherwise, without any evidence, you're looking

           11   at a frivolous case.        And I don't know where there would

           12   be evidence, based on what I've heard.                There may be

           13   something else, but I don't know where any additional

           14   evidence will come from because plaintiffs have

           15   absolutely no insights as to the relationship between the

           16   bank and the Campbells or Mr. Campbell, and they've been

           17   real clear about it.

14:43:19   18               So, yes, sanctions would apply if this becomes a

           19   frivolous case, which it looks like there's no way it

           20   wouldn't.

14:43:26   21               MR. BROWNING:     Right.

14:43:28   22               THE COURT:   Now,: I don't know who you are,

           23   sir.

14:43:35   24               MS. PARKS:   T.lri-~,   ;i.s my father.
14:43:36   25               THE COURT:   O_kay.       But he's shaking his he9,d no,




                                         Janet E. Wright
                        Official Court Reporter - County Court At Law No. 3
                                           214/653-7831
                                                                   Page: 9 of 27


            1   and he's not a lawyer.       And I'm known for trying to help

            2   folks in here.    And I don't say things in here, having

            3   been doing this for 20 years, that are not a matter of

            4   law.

14:43:51    5              And you're putting your daughter at risk by

            6   getting dug in on a position when I, as the Court, say

            7   this is what could occur, and it could.          So don't be dug

            8   in on this thing.

14:44:10    9              I'll give you five minutes to discuss it as to

           10   Affiliated.    That's it.     Clock's ticking.

14:44:20   11              MR. HANSEN:     Your Honor, we would point out,

           12   too, with regard to the Campbells, we have also made that

           13   same offer to Ms. Parks that we would not pursue the

           14   attorney's fees previously

14:44:29   15              THE COURT:    Well, they got the relief that they

           16   sought, which is the order to Rip Off.

14:44:33   17              MR. HANSEN:     And as the Court's already ruled,

           18   you granted the motion to dismiss.         Again, we would renew

           19   that offer to them.

14:44:40   20              THE COURT:    Okay.   Five minutes.

14:44:42   21              MR. BROWNING:     I think plaintiff's counsel and

           22   his client need to discuss it.

14:44:46   23              THE COURT:    You've got five minutes.      Clock's

           24   ticking.

L4:44:51   25              MR. BERENT:     Would you like to join us?




                                         Janet E. Wright
                       Official Court Reporter - County Court At Law No. 3
                                          214/653-7831
                                                                   Page: 10 of 27


14:44:53    1               MR. BROWNING:     We've reiterated our offer.

14:44:56    2               THE COURT:     If he wants you to join him, he

            3   will, but if not, that's fine,       too.    He'll do whatever

            4   you want.     So will Jerry Alexander.

14:45:04    5               MR. BERENT:     I'll be in the jury room.

14:45:09    6               THE COURT:     Do you want him or not?    Anyone you

            7   want will join you.

14:45:13    8               MR. BERENT:     Does my daughter count?

14:45:15    9               THE COURT:     No, your daughter should probably

           10   stay here with me.

14:45:19   11               MR. BERENT:     I would like to invite my client,

           12   her father, and any lawyer that would care to discuss

           13   matters in good faith.

14:45:28   14               THE COURT:     If you want to name one, now would

           15   be a good time.     Who do you want?

14:45:30   16               MR. BERENT:     John and Chris and Jerry.

14:45:36   17               (A break was held.)

15:08:38   18               THE COURT:     Okay.   So do we have any agreements?

L5:08:43   19               MR. BERENT:     No agreements, Your Honor.

L5:08:46   20               THE COURT:     Okay.   I'm going to grant the new

           21   trial as to Affiliated Bank.

L5:08:50   22               MR. HANSEN:     Your Honor, there's one thing we

           23   were just talking.        And it appears that this hearing is

           24   after the 75th day, and the motion for new trial has

           25   already been overruled by operation of law, it looks




                                           Janet E. Wright
                       Official Court Reporter - County Court At Law No. 3
                                          214/653-7831
                                                                                Page: 11 of 27


                1   like.

15:09:03        2              THE COURT:     Has it?

15:09:06        3              MR. BROWNING:     Yes, Your Honor.

15:09:06        4              MR. BERENT:     I believe that's accurate, Your

                5   Honor.
15:09:07        6              MR. HANSEN':    The 75th day was June 7 following
                7   the entry of the judgment in this case on March 24.
                8   Therefore, as of June 8, it's overruled by operation of

                9   law under Rule 329(b),      ~ubpart      E.
15:09:22       10              THE COURT:     I know the rules.            I    just don't know
               11   the dates.

15:09:25       12              MR. HANSEN:     I'm sorry.
15:09:25       13              THE COURT:     I entered it on March 24?

.L..:>:09:30   14              MR. HANSEN:     Yes, ma'am .

15:09:31       15              THE COURT:     And·the motion for new trial was
               16   filed within 30.
15:09:34       17              MR. HANSEN:     Yes, ma'am.

15:09:35       18              THE COURT:     Okay.     Hang on.
15:10:08       19              It is.

L5: 10:09      20              MR. BROWNING:     And there's Dallas Court of
               21   Appeals directly on point, Your Honor, concerning that.
15:10:13       22              THE COURT:     Okay~     So   I    can't.       So I'm going to
               23   do one last thing, though .. ·      See if you can reach an

               24   agreement on the attor-ney's fees since it's too late to

               25   overrule the motion for new trial; it can only be done by




                                              Janet E. Wright
                             Official Court Reporter - County Court At Law No. 3
                                                214/653-7831
                                                                       Page: 12 of 27


             1   agreement.     That's st·ill.a good agreement.         If y'all
             2   agree to it, then it doesn't matter.           If you don't agree

             3   to it, then it's too late-

15:10:43     4               Why don't-' y:'a·ll ·go back there and talk one last

             5   time?     This can be a win or it can be complete zero for

             6   plaintiff.

15:10:53     7               MR. BROWNING:      We've already reiterated the

             8   offer, Your Honor.

15:10:56     9               THE COURT:      They didn't know about the 81 days.
            10   So go back one last time.
L5:11:10    11               (A break was held.)

L5:21:26    12               THE COURT:      Where are we?

L5:21:48    13               MR. BERENT: ·    D\ we have    an agreement?
Lv:21:50    14               MS. PARKS:·     I· dj.~'t really get to talk to

            15   you.

.5:21:52    16               THE COURT:      Come on up.     I can't hear you back
            17   there .

. 5:21:56   18               MS. PARKS:      I was· just   an~wering   that I really
            19   didn't get a chance to talk to him to see what -- to see,
            20   you know, what my parameters were, if that's something
            21   that I had to sign off on .
.5:22:06    22               THE COURT:      All you have to do is say you accept
            23   their modifying the judgment where there's no judgment

            24   against you.

5:22:13     25               MS. PARKS:      And then after that ...




                                             Janet E. Wright
                           Official Court Reporter - County Court At Law No. 3
                                              214/653-7831
                                                                       Page: 13 of 27


_.,):22:15      1             THE COURT:     That's it, though.

15:22:17        2             MS. PARKS:     Then there's no additional trial.

15:22:20        3             THE COURT:     No, because you've run out of

                4   time.

15:22:22        5             THE WITNESS:     And why did I run out of time?

15:22:24        6             THE COURT:     Because you're over 75 days on the
                7   hearing for the motion· for new trial.

15:22:28        8             MS. PARKS:     And who sets the hearing?       Did the
                9   Court set the hearing1

15:22:32       10             THE COURT:     I have nothing·to do with that,
               11   except for my clerks.

15:22:36       12             MS. PARKS: -No,. so why was it set after the 75

               13   days?

..L..J:22:39   14             MR. BERENT:     Ms. Parks is concerned that I did
               15   not set the hearing timely, and I'm trying to explain
               16   that the clerk sets the hearing.
15:22:47       17             THE COURT:     I didn't know about this issue.       If
               18   I had known about this issue, we could have set it
               19   sooner, but I didn't know about it.
15:22:53       20             MS. PARKS:     So, basically, I lost my case
               21   because dates?    And so my name, I don't get a fair trial.
               22   The bank is representing Josh.
15:23:04       23             THE COURT:     It is what it is.     And so you want

               24   to get rid of this judgment against you and just have the

               25   case dismissed with prejudice or do you want a         j~dgment




                                             Janet E. Wright
                            Official Court Reporter - County Court At Law No. 3
                                               214/653-7831
                                                                      Page: 14 of 27


               1   against you?     Those really are your two choices.

15:23:17       2               MS. PARKS:    And neither one -- I've walked away

               3   to two years.     I've just let my whole life go.

15:23:23       4               THE COURT:     I'm out of time.    It's 3:20.     You've

               5   got to make your choice.

15:23:29       6               MS. PARKS:     I   just feel set up.

15:23:32       7               THE COURT:     I can't help it.

15:23:35       8               MS. PARKS:     I just feel set up.

15:23:38       9               THE COURT:     I know you're not happy about this,
              10   and I understand.        But as the judge, I have to follow the
              11   law.   So you have to choose --

15:23:47      12               MS. PARKS:     But are you supposed to let us go if
              13   you know the other side?

J...J!23:53   14               THE COURT:     What?

15:23:53      15               MS. PARKS:     Didn't John Browning represent you

              16   during your campaign?

15:23:57      17               THE COURT:     No.

15:24:00      18               MS. PARKS:     Are you sure?     It was legal
              19   services.     Legal services that --
15:24:06      20               THE COURT:     It ended up I didn't use him.

15:24:09      21               MS. PARKS:     Oh, but you still paid him $3,000?
15:24:12      22               THE COURT:     No.
15:24:13      23               MR. BROWNING:        No.

15:24:13      24               MS. PARKS:     It's-an expenditure.
l5:24:15      25               THE COURT:     I did not.




                                              Janet E. Wright
                           Official Court Reporter - County Court At Law No. 3
                                              214/653-7831
                                                                         Page: 15 of 27


.... :24:16    1             MS. PARKS:     It'   S~·an   expenditure.   Did you do

               2   an amendment?

15:24:19       3             MR. BROWNING:: Judge, I don't think this is

               4   relevant to anything.

15:24:26       5             MS. PARKS:     I just feel set up.

15:24:29       6             THE COURT:     I'm going to tell you, you've got

               7   one minute·.

15:24:34       8             MS. PARKS:     Here it says -- did you do an

               9   amendment on there, on one of your expenditures where you

              10   paid John Browning $3,000 in 2013?            Jerry Alexander has

              11   been contributing to your campaign since 1999.

15:24:49      12             MR. ALEXANDER:        Yes, I have.

15:24:50      13             THE COURT:     Attorneys are always allowed --

~..):24:52    14             THE WITNESS:     I'm just saying.

15:24:53      15             THE COURT:     Okay.         I have many -- if you wanted

              16   to file a motion to recuse, that would have been fine,

              17   too.   But the time is over because the case is over.

15:25:03      18             And in the meantime

15:25:06      19             MS. PARKS:     And you paid $250 --

15:25:08      20             THE COURT:     In.the meantime, the one thing that

              21   can happen in a campaign is attorneys are- always allowed

              22   to give money.    And I take from plaintiff and defense

              23   counsel, both sides.

15:25:18      24             MS. PARKS:     I understand.

l5:25:19      25             THE COURT:     So what are you going to do?




                                            Janet E. Wright
                           Official Court Reporter - County Court At Law No. 3
                                              214/653-7831
                                                                   Page: 16 of 27


 J:25:21    1               MS. PARKS:     It says legal services.

15:25:23    2               THE COURT:     Okay.   This case is over, and I

            3   guess there's going to be a judgment against you.              Take

            4   your pick.     I'm trying to help you.

15:25:31    5               THE WITNESS:     I wasn't prepared to take a pick

            6   like this today.

15:25:34    7               THE COURT:     I'm trying very hard to help you.          I

            8   really am.

15:25:39    9               MS. PARKS:     I don't think I was given a fair
           10   trial.    I'm sorry.     I'm human.    This is why this world is
           11   like this.     No one gets justice in this system.         I'm
           12   sorry, I'm just a product of corruption at this point.                 I

           13   just feel like there's some things that were going on and
           14   some things that have been said --
15:25:57   15               THE COURT:     If you don't choose, then you're
           16   making a choice.
15:26:00   17               MS. PARKS:     But I wasn't prepared to make a
           18   choice like this today.
15:26:03   19               THE COURT:     You don't have a choice.     If you
           20   don't choose       because I doubt if they're going to keep
           21   this offer open outside of walking through that door.                 If
           22   you don't choose, then it can't be modified because they
           23   have to agree to modify it.         And they're agreeing to wipe

           24   out the judgment against you, which is incredibly
           25   generous.




                                           Janet E. Wright
                         Official Court Reporter - County Court At Law No. 3
                                            214/653-7831
                                                                     Page: 17 of 27


             1             ·And if you don't choose, I have no jurisdiction

             2    to do anything.     I can't do anything in this case because

             3    the time has expired.       I can accept a modification by
             4    agreement.    That's all I can do.

15:26:37     5               THE WITNESS:     And what is "a modification by
             6    agreement"?

15:26:39     7               THE COURT:     I have no authority.

15:26:40     8               MR. BERENT:     A modification by agreement would
             9    be they drop all of their claims for attorney's fees and
            10·   no judgment is entered against you.

15:26:48    11               MS. PARKS:     And still I never got to have a fair

            12    trial.

15:26:52    13               MR. McCARTHY:     May I, Your Honor?

l.J:26:54   14               THE COURT:     Okay.·

l5:26:54    15               MR. McCARTHY:     Craig McCarthy for Affiliated

            16    Bank.

L5:26:56    17               All previous offers as to modification of
            18    judgment, forgiveness of attorney's fees on the order
            19    that's been entered by this Court, are withdrawn.

L5:27:03    20               THE COURT:     Okay.    That's the end of the case.

l5:27:07    21               MR. HANSEN:     Same for Campbell.

L5:27:10    22               MR. BROWNING:     May we be excused, Your Honor?

L5:27:12    23               THE COURT:     ·rf they walk through that door,

            24    that's it.    So you better make up your mind by the time

            25    it takes them to walk out that door.




                                            Janet E. Wright
                           Official Court Reporter - County Court At Law No. 3
                                              214/653-7831
                                                                             Page: 18 of 27


_ ... :27:21        1               MS. PARKS:    But I don't even know what my --
15:27:26            2               THE COURT:    Walk slowly.

15:27:28            3               MR. ALEXANDER:       Thank you, judge.
15:27:29            4               MR. BROWNING:       Thank you, Your Honor.

15:27:30            5               MS. PARKS:    Can you give me a second?       I've been

                    6   dealing with this for two years.           This is my livelihood.

                    7   Do you not mind giving me one second -- giving me a

                    8   second to think about this?

15:27:40            9               MR. ALEXANDER:       We gave you plenty of time.

15:27:41           10               MS. PARKS:    How, if this just came on my table?

15:27:44           11               You are cruel.       This is gross.    This is my life.
                   12   This is my kids' life.          Give me a fricking second.      I'm
                   13   sorry.

~. ....   :27:51   14               THE' COURT:   You had a second.

l5:27:53           15               MS: PARKS:    But !·haven't had a chance to

                   16   talk.
L5:27:55           17               THE COURT:    You've    ~aid   all you want to say.
                   18   There's nothing else for me to decide.

L5:28:00           19               MS. PARKS:    Can I just have a second so I can
                   20   talk to my dad for a second?

.5:28:04           21               THE COURT:    No.     Their offer, they've withdrawn
                   22   it.
.5:28:09           23               MS. PARKS:    Can I not get a second to talk to my

                   24   dad?     Will they not give me that?

.5:28:14           25               THE COURT:    He wasn't here for this discussion.




                                                  Janet E. Wright
                                  Official Court Reporter - County Court At Law No. 3
                                                     214/653-7831
                                                                   Page: 19 of 27


            1   I doubt they want to repeat it.

15:28:18    2               MS. PARKS:    I don't need them to repeat it.       I

            3   would just like to speak to him.

15:28:23    4               THE COURT:    I'm leaving.

15:28:25    5               MS. PARKS:    Is all this on record?

15:28:26    6               THE COURT:    Yes, it's on record.

15:28:28    7               MR. BERENT:     Guys, can you give us two seconds,

            8   seriously?

15:28:31    9               MR. McCARTHY:     With all due respect to all the

           10   parties involved, the time that has been offered today

           11   already is more than should have been needed to make this

           12   decision.     And we've given plenty of opportunities for

           13   this sort of thing to happen in the past, and, frankly,

           14   we've just hit the end of our patience.          The offer is

           15   withdrawn, and there's really nothing else to discuss.

l5:28:51   16               THE COURT:    I ask you, as the judge of this

           17   court, having listened to y'all the last two hours, if

           18   you would give her about one minute.

L5:29:00   19               MR. McCARTHY:     We would be happy to do that,

           20   Your Honor.

.5:29:03   21               THE COURT:    Okay.

.5:29:05   22               (Pause)

.5:29:05   23               THE COURT:    What did you decide?

_5:31:22   24               MR. BERENT:     I believe we have an agreement,

           25   Your Honor.




                                          Janet E. Wright
                       Official Court Reporter - County Court At Law No. 3
                                          214/653-7831
                                                                 Page: 20 of 27


            1            MR. BROWNING:     Your Honor, it's our

            2   understanding Ms. Parks has agreed to accept the generous

            3   offer for the defendants to forego their -- for seeking

            4   attorney's fees that's currently reflected in the

            5   judgment that the Court signed March 24, in exchange for

            6   full waiver of any appeal or further filings, release of

            7   both Mr. and Mrs. Campbell and Affiliated bank.

15:31:58    8            MR. BERENT:     I guess it's just the order stands,

            9   absent the attorney's fees.

15:32:01   10            THE COURT:    There will be no judgment otherwise.

           11   There will just be a dismissal order with prejudice.

15:32:06   12            MR. BROWNING:     And, Your Honor, I've summarized

           13   it, but I would ask the Court to ask Ms. Parks to

           14   indicate her agreement with this on the record.

15:32:14   15            THE COURT:     I will, through you.

15:32:18   16            MR. BERENT:     Just so I'm clear, it's going to be

           17   a dismissal with prejudice.

15:32:22   18            THE COURT:     Right.

15:32:22   19            MR. BERENT:     With no fees.

15:32:25   20            MR. HANSEN:     And Ms. Parks, by her verbal assent

           21   here today, is giving a full and complete release of

           22   Affiliated and the Campbells of any and all claims that

           23   she has brought or

15:32:34   24            THE COURT:    Well, kind of it's done if she says

           25   so on the record.     So you're probably not going to get a




                                       Janet E. Wright
                       Official Court Reporter - County Court At Law No. 3
                                          214/653-7831
                                                                           Page: 21 of 27


                 1   written release.
15:32:39         2               MR. HANSEN:     It doesn't have to be written.
15:32:41         3               MR. BROWNING:      We would like her verbal
                 4   acknowledgment of this on the record.

15:32:44         5               MS. PARKS:    That I'm not going to come back
                 6   after you?
15:32:47         7               THE COURT:    No, you can't because it's with

                 8   prejudice.     They complicated things with their
                 9   legalese.

15:32:56        10               MR. BERENT:     What their offer is having --
15:33:00        11               THE COURT:    Everybody ·goes their way, and y'all
                12   stay away from each other, but they drop the judgment
                13   against you.

... ..J:33:07   14               MR. HANSEN:     That's correct .

15:33:13        15               THE COURT:    That's all you have to agree to.

15:33:17        16               MR. BERENT:     There will be no judgment against
                17   you.    I'm not telling you what to do.            I'm not pressuring

                18   you.    It's your decision.
15:33:40        19               MS. PARKS:    I'm set     ~p.


15:33:43        20               THE COURT:    You accept?
15:33:46        21               MS. PARKS:    I was set up.
15:33:46        22               MR. BERENT:     Do you accept the deal?       That's
                23   what they want to know.         That's what the judge wants to

                24   know.
15:33:54        25               MS. PARKS:    My   na~e   is ruined.




                                               Janet E. Wright
                              Official Court Reporter - County Court At Law No. 3
                                                    214/653-7831
                                                                        Page: 22 of 27


_..J:33:57    1               THE COURT:    They did send in that order based on

              2   Rip Off where they had to stop.          It has to come off.       Did
              3   it?

15:34:05      4               MS. PARKS:    It doesn't.     It won't.     It will not

              5   come off.

15:34:09      6               THE COURT:    It will because there's a court

              7   order.

15:34:11      8               MS. PARKS:    No, it will not.

"15:34:12     9               MR. BROWNING:     Your Honor, they represented that

             10   she had agreed to that term.         We simply want a verbal

             11   assent.

15:34:16     12               THE COURT:    Do you agree?

15:34:19     13               MS. PARKS:    But it will not come off.        It

             14   absolutely --

15:34:22     15               THE COURT:    You're not a lawyer, and there are

             16   repercussions if they don't.

15:34:25     17               MS. PARKS:    No, but I'm saying Rip Off Report

             18   will not remove it even with a court order.

15:34:29     19               THE COURT:    Let me say one last thing.        Bear

             20   with me here.

15:34:33     21               If they violate this court order, then if you

             22   went to trial against the defendants and you won, you

             23   still couldn't stop this problem you have from Rip Off.

             24   So there's nothing to gain by suing them--

15:34:50     25               MS. PARKS:    Damages.




                                            Janet E. Wright
                            Official Court Reporter - County Court At Law No. 3
                                               214/653-7831
                                                                      Page: 23 of 27


.1.J:34:51    1               THE COURT:    -- because if Rip Off doesn't obey

              2   my court order.      So we're back to the same spot.            They

              3   have a court order.       They have to take it down.        If they

              4   don't, then talk to your attorney about what we can do

              5   after that.

15:35:08      6               MR. BROWNING:     Your Honor, not to belabor the
              7   point --

15:35:12      8               MS. PARKS:    You don't care about me.       I'm just a
              9   black person in your courtroom.         You don't care about
             10   me.
15:35:19     11               THE COURT: ·What are you going to do?         Are you
             12   going to dismiss it with prejudice or not?

15:35:23     13               MS. PARKS:    I just need a second.       Can I just
             14   have a second?

15:35:28     15               THE COURT:    No, I'm going to leave.       I'm going
             16   to hit that door and not come back.
15:35:32     17               MS. PARKS:    Whatever y'all want to do.

15:35:34     18               (Simultaneous speakers)
15:35:35     19               THE COURT:    If you don't say it on the record,
             20   the judgment stands.
15:35:38     21               MS. PARKS:    It's whatever you guys want.
l5:35:41     22               THE COURT:    I don't want a judgment against you,
             23   but I can't make that agreement for you.

15:35:41     24               MS. PARKS:    You should have thought about that
             25   before.




                                            Janet E. Wright
                            Official Court Reporter - County Court At Law No. 3
                                               214/653-7831
                                                                        Page: 24 of 27


1.::>:35:45    1               THE COURT:    I can not make this agreement for

               2   you.     It's only one you-can do.

15:35:50       3               MS. PARKS:    What if I wasn't here?       I didn't

               4   have to come, but my life is still important to me that

               5   I -- you know, my livelihood and what I've worked for 42

               6   years --

15:36:00       7               THE COURT:    Okay.     I'm walking.

15:36:02       8               MS. PARKS:    Okay.    Whatever you want.

15:36:04       9               THE COURT:    No.     If you don't --

15:36:07      10               MS. PARKS:    Whatever you want.        You're the

              11   judge.

15:36:09      12               THE COURT:    You know what?     I don't get and will

              13   not make that call for you.          That is not my place.

15:36:16      14               MS. PARKS:    I mean, you put me in this position.

              15   I take it.      I take it.

15:36:20      16               THE COURT:    You take what?

15:36:21      17               MS. PARKS:    The deal.     I'm being put on the

              18   spot.

15:36:24      19               THE COURT:    I'm not offering you a deal.

15:36:25      20               MS. PARKS:    I've been threatened if I go to

              21   sanction.     You know, I've been threatened.          I've been

              22   told what to do.       I haven't had the representation that I

              23   wanted to have.      You guys don't care about me.

15:36:36      24               I'll take it.       I'm a prisoner in your courtroom.

              25   I'm take it.      I'll take whatever you guys want to




                                             Janet E. Wright
                             Official Court Reporter - County Court At Law No. 3
                                                214/653-7831
                                                                   Page: 25 of 27


            1   fricking give ·me.

15:36:45    2              THE COURT:     I don't want to give you anything

15:36:46    3              MS. PARKS:     You did.   You signed a judgment

            4   without even seeing the evidence that they presented.

15:36:50    5              THE BAILIFF:     You want to go to jail?      Because

            6   I'm about to put you in jail for disrespecting the

            7   judge.

15:36:55    8              MS. PARKS:     I'm not trying to disrespect her.

15:36:57    9              THE BAILIFF:     Yes, you are.    Lower your tone of

           10   voice.

15:37:01   11              THE COURT:     You either accept their offer now or

           12   the judgment stands.        I know what I would like for you,

           13   but I can't choose.       And the way you're phrasing it, it's

           14   not good enough.

15:37:13   15              You either accept.the deal or you say no.           Take

           16   your pick.     Yes, I accept the deal, or, No,       I want the

           17   judgment against me.

15:37:22   18              MS. PARKS:     I'm forced to accept the deal.

15:37:25   19              THE COURT:     Forced, if you put that word in

           20   there, it will not hold, and the judgment will stand

           21   against you.     I think.    Because it will show coercion,

           22   and then there's no agreement, and then it won't work.

15:37:36   23              MS. PARKS:     I accept the deal.

15:37:39   24              THE COURT:     Okay.   Is that good enough for

           25   everybody?




                                          Janet E. Wright
                         Official Court Reporter - County Court At Law No. 3
                                            214/653-7831
                                                               Page: 26 of 27


... ..J:37:45    1     MR. McCARTHY:' Good enough for us, judge .

15:37:45         2     MR. BROWNING:     Yes, Your Honor.

15:37:46         3     MR. HANSEN:     Thank you, Your Honor.

15:37:48         4     THE COURT:    You're welcome.

15:37:49         5     MR. BROWNING:     May we be excused, Your Honor?

15:37:51         6     THE COURT:    You may.

15:37:52         7     (End of proceedings)

15:37:52         8

15:37:52         9

15:37:52        10
15:37:52        11

15:37:52        12
15:37:52        13
d:37:52         14
15:37:52        15
15:37:52        16
15:37:52        17
15:37:52        18

15:37:52        19

15:37:52        20
l5:37:52        21
l5:37:52        22
L5:37:52        23
l5:37:52        24

LS: 37:52       25




                                     Janet E. Wright
                     Official Court Reporter - County Court At Law No. 3
                                        214/653-7831
                                                                       Page: 27 of 27


J...J:37:52    1   STATE OF TEXAS

15:37:52       2   COUNTY OF DALLAS

15:37:52       3          I, Janet E. Wright, Official Court Reporter in and

               4   for the County Court of Dallas County, Texas, County

               5   Court at Law Number Three, State of Texas, .do hereby

               6   certify that to the best of my ability the above and
               7   foregoing contains a true and correct transcription of

               8   all portions of evidence and proceedings requested in

               9   writing to be included in the Reporter•s Record, in the

              10   above-styled and -numbered cause, all of which occurred
              11   in open court or in chambers and were reported by me.

15:37:52      12          I further certify that this Reporter's Record of
              13   the proceedings truly and correctly reflects the
              14   exhibits, if any, admitted by the       respect~ve    parties.
L5:37:52      15          I further certify that the total cost for the

              16   preparation of this Reporter's Record is $100.00 and was
              17   paid by Ms. Parks.
L5:37:52      18          WITNESS MY OFFISIAL HAND this the 17th day of
              19   June, 2016.
.5:37:52      20
.5:37:52      21                                     Is/    Janet E.     Wright
.5:37:52      22                               JANET E. WRIGHT, Texas CSR #1532
.5:37:52                                       Expiration Date: 12-31-17
.5:37:52      23                               Official Court Reporter
.5:37:52                                       County Court-at-Law No. 3
.5: 37:52     24                               600 Commerce Street, Suite 585
.5:37:52                                       Dallas, Texas 75202
.5:37:52      25                               214/653-7831




                                          Janet E. Wright
                          Official Court Reporter - County Court At Law No. 3
                                             214/653-7831
                                                                                        A Professional Corporation
 John G. Browning                                                                            AlTORNEYS AT lAW
 214-742~2121 Ext 3512                                                                    2500 Renaissance Tower
 browningj@passmanjones.com                                                                          1201. Elm Street .
.F-ax: .21+748-7949                                                                      .Dallas, T.exas .7.527.().,2599
                                                                                           www.passmanjones.com




                                                                                                    July 22, 2016

Lisa Matz, Clerk
Fifth District Court of Appeals
600 Commerce Street, Suite 200
Dallas, TX 752021

RE:      Cause No. 05-16-00784-CV
         Tanya Parks and Parks Realty-Firm, LLC v. AffiHatedBank, AffifiatedBankPSB,
         Affiliated Bank FSB, Inc., BancAffiliated, Inc., Joshua Campbell and Katherine Campbell
         Our File No. 26389-001

Dear Ms. Matz:

       I am counsel for Appellees in the abov~styled and numbered cause. I wish to point out certain
undisputed facts pertinent·to the Court's consideration of whether or not it has jurisdiction over this matter.

        First, Appellants purport to be appealing from a Final Judgment signed by Judge Montgomery in
Dallas County Court-at-Law No. 3 on March 24, 2016, but in fact Appellants voluntarily nonsuited with
prejudice all claims and causes of action and agreed to waive any appeal or further filings and to release
the Appellees from any and all liability. This agreement was made in open court by Appellants on
June ·13, 2016 at a hearing on Plaintiffs~ Motion tor New Trial, and was made tn exchange for Appellee'-s
agreement to forego collection of the attorneys' fees they had been awarded by the trial court as part of
the court's granting a Motion to Dismiss on March 24, 2016. Attached hereto as Exhibit "N are true and
correct excerpts from the transcript of the June 13, 2016 hearing. At pages 19-20 ofthat record, the offer
(having been earlier withdrawn) and its terms are discussed along with the need for Ms. Parks to verbally
indicate her assent in open court. After further discussion; and a reminder from the court that M~. Parks
had a choice that only· she- could· make- and· voluntarily· enter inttJ, Ms-. Parks- stated on· p-. 25. line 23 "t
accept the deal. n

       A nonsuit is effective as soon as the plaintiff files it or asks for one in open court. See, for example,
Epps v. Fowler, 351 S.W.3d 862, at 868-69 (Tex. 2011); Travelers Ins, Co. v. Joachim, 315 S.W.3d 860,
at 862-63 (Tex. 2010).

        Clearly, Ms. Parks is barred from bringing this appeal, by virtue of her own voluntary nonsuit with
prejudice, announced in open court. Furthermore, Appellants have also judicially admitted the
acceptance of the offer of settlement. In his Motion to Withdraw as Counsel for Plaintiffs (attached hereto
as Exhibit "B"), Ms. Parks' prior counsel Jason Berent states- among other reasons for his withdrawal-
that "Plaintiffs recently accepted an offer of settlement made by Defendants in open court."

       Besides the fact that Appellants had already nonsuited all claims with prejudice in open court on
June 13, 2016, Appellants are also tim~barred from bringing this appeal. The judgment from which
Appellants purport to appeal-was signed by the trial court on March 24, 2016. Plaintiffs'/Appellants'
Motion for New Trial- was filed on April 21, 2016. However, the hearing on this Motion for New Trial did
392985
Lisa Matz, Clerk
July 22, 2016
Page2


not take place until June 13, 2016- 81 days after the final judgment was signed. Pursuant to Texas Rule
of Civil Procedure 329b(c), such motions for new trial are overruled by operation of law on the 76th day
after the judgment is signed, if not overruled· earlier by a· written order. See, for example, In re· Hidalgo,
279 S.W.3d 456, at 460 (Tex. App.-Dallas 2009); rev'd on other grounds sub nom, Hidalgo v. Hidalgo,
310 S.W.3d 887 (Tex. 2010). In addition, Appellants' Notice of Appeal was filed on July 1, 2016-99
days after the judgment was signed on March 24, 2016. Pursuant to Texas Rule of Appellate Procedure
26.1, an appellant has only 30 days from the date ~·final .judgment is entered to file her notice of appeal,
and pursuant to TRAP 26.1 (a) that deadline is extended to 90 days after final judgment in the event that
motion for new trial is timely filed. Even applying this 90-day deadline, Appellants' appeal is still time-
barred. Accordingly, the Court should not accept jurisdiction over this matter.

         Finally, although the Appellants purport to bring this attempted appeal prose on behalf of both
Tanya Parks (an individual) and Park~ Realty Firm LLC (a corporate entity), it is well-recognized black
letter law In Texas that a corporation cannot be represented pro se by an officer who is not an attorney.
Electronic Data Sys. V. Tyson, 862 S.W,2d 728, 737 (Tex. App.-Dallas 1993, orig. proceeding); Dell
Dev. Corp. v. Best Indus. Uniform Sup., 743 S.W.2d 302, 303 (Tex. -App.-Houston-I14th Dist.] 1987,
writ denied). Therefore, Tanya Parks- a non-attorney- cannot bring any appeal on behalf of Parks
Realty Firm LLC. Any action, such as a notice of appeal or the filing of a docketing statement, taken by
Ms. Parks ·on behalf of this corporation is a nullity.

         On a related note, while Appellants claim to bring this appeal as to all of the defendants who were
originally sued, they ignore the fact that prior to the trial court's final judgment on March 24, 2016 and
well before the June 13, 2016 hearing on Plaintiffs' Motion for New Trial, Plaintiffs had already nonsuited
all defendants except for Joshua Campbell and Affiliated Bank. Attached hereto as Exhibit "C" and "0,"
respectively, are the trial court's March 21 and March 22 Orders Granting Nonsuit as to Defendants
Affiliated Bank, FSB, Affiliated Bank FSB, Inc., Ban~affiliated, Inc., and Katherine Campbell. These
parties were nonsuited by Plaintiffs/Appellants long before the untimely filing of Appellants' Notice of
AppeaL

        Simply put, this attempted appeal comes after Appellants had already nonsuited their claims in
open court and waived any appeal. The attempted appeal is also untimely, improperly brought prose on
behalf ·Of a corporation, and wrongfully brought against parties whom the Appellants had .earlier
nonsuited. The Court of Appeals should decline to exercise jurisdiction over this matter. ·


                                                     Respectfully submitted,
Lisa Matz, Clerk
July 22, 2016
Page3


                   PASSMAN & JONES. P.C.-



                          ~~A~
                   By:   ~~~~~---------
                         John G. Browning
                                          ~--­
                         Texas State Bar No. 03223050
                         browningj@passmanjones.com
                         Jerry c. Alexander
                         Texas State Bar No. 00993500
                         alexande~@passmanjones.com
                         2500 Renaissance Tower
                         1201 Elm Street
                         Dallas, Texas 75270
                         (214) 742-2121 Telephone
                         (214) 748-7949 Facsimile

                   ATTORNEYS FOR APPELLEES
              POLITICAL EXPENDITURES
              FROM POLITICAL CONTRIBUTIONS                                                                                                                SCHEDULE                      F1
                                                               EXPENDn'URECATEGORIES FOR BOX8(a)
         Adver11Rlg EJcpenae                              Event Expense                             Loan~                                     ~etngEltpens&
         ~                                                Fees                                      Oflk:a OwelfteadiRellt Expense            Transporlallon Equipller4&Relaled e..panee
         Cc:lnsUI!Ing Expense                             FcodiBever.sgeElcperlse                   Pot!ng Elcpense                           Travel In Dlalrlcl
         ComribullonsiOoanaMade By                        GltlfA~Expense                            Pr!mlng~                                  Travel Out Of Dl$trfct
            Clll1dldaUIIOIRCahclclel1f'dl CarnmiiJIIe     IAlP!SeMclls                              Sa!ariesNI111)8111Conltact Laber          Otner(entarec:utegotynotllsledabove)
                                                            The Instruction Guida explains haw to complete thfa form.

                                                                                                                                          13 Filar 10 {Eihfcs Commission Filers)
                                                                          .IJ1th~
        1 Total pages Schedule F1: 2 FILERNAME
              II D /?I                        A'2VIs
                                                   Jl)fi1;1A.. A< 7}t 7 s-.l..a 9
                                              Csregory (See eatagori;s Dated at lite lop of this 81:hedula)           Description
                 PURPOSE
                                            Ht;tl/~ jf~- 00                                                                Clledo; If ltal/81 outside o1 Tens, cornplalll Sel>eaule T
                      OF
              EXPENDITURe
                                                           FliJ/ /&.?~c/I_.J                                               Chect il AuSiin, TX. O!lic:el1aldet IMng   IIJCpeiiS(I




            Complete QW.X If direct             CsndldatG I Officeholder name                                         Office sought                                     Office held
.--..       expenditure to benefit CIOH


                                                      AlTACHADDmONAL COPIES OF THIS SCHEDULe AS NEEDED
        Forms provided by Texas Ethics Commission                                    www.eth1cs.state.tx.us                                                                  Revised 04/1Sf2Q1S__._
             Texas EthiCs Commission                    P.O. Box 12070                     Austin, "Texas 78711-2070                (512) 463-5800             (TDD 1-800-735--2989)


                 POLITICAL EXPENDITURES                                                                                                                       SCHEDULE              F

                                                                    EXPENDITURE CATEGORIES FOR BOX S(a)
                   Advertising Expense           Glft/AwardsiMemorialt Elq)ense                  Salaries/Wages/Contract Labor          Loan RepaymcntiRelrnbu!'llement
                   Accounting/Banking            legal Services                                  Solidtatlon/Fundralslng Expense        TransportatiOn Equipment & Relaled Expense
                   Consulting Expense            Food/Beverage Expense                           Travel In District                     Contributions/Donations Made By
                   Event Expense                 Polling Expanse                                 Travel Out 01 DIW!ct                     CsndidataiOfflceholder/Pollbl Committee
                   Fees                          Printing Expense                                Office Overhead/Rental Ewpens.e        OTHER (enter a category not listed above}
                                                               The Instruction Guide explains how to complete this form.

             1 Total pagea SdleduJe F:       2 FILER NAME                                                                                   13 ACCOUNT# (Ethica Commlsslon FilersI
                     J t ):J 2i                   ·~,,(/.,.,~ i. ) JJ.rx;;{r;;.-.. ,:,""-.
             4 Dete                /i               5 Payee naq{e ·  5I   .  .7
                         .I...W,...Jtxi.z.-Are:~:;; z:~zw.~~~~.tr;;,::""'..:;l]§



             8           PURPOSE             (a) Category (See 0818gories listed IIi lhe top ollltto scherlllle)      (b) Description (lflraWiawidoofT-. CGI11plei8SelledU!aT)
                             OF
                 EXPENDITURE
                                                   ~~-P/J s. .~. ·;.//.v'Ll:.._                                            --;T/?_,_vbJ"'!:~ ~as Ethics Commission                          P.O. Box 12070                    Austin, Texas 78711-2070                         (512) 463-5800                     (TOO 1-800-'135-2989)


        POLITICAL EXPENDITURES                                                                                                                                             SCHEDULE           f

                                                               EXPENDITURE CATEGORIES FOR BOX S(a)
         Advertising E::peMe                   Gill/Awards/Memorials Ellpensa               Salaries/Wagas/Conlr.lcl Labor                  loan Repaytneni/Relmbursemenl
         AccounllngJBanklng                    legal Services                               SolicitalicnJFundraising Expense                Transportation Equipment & Related Expense

 II      Consulting Expense
         Event Expense
         fees
                                               Food/Beverage Expense
                                               PoHing Elcpen1e
                                               P rlntlng Expense
                                                                                            Travel In District
                                                                                            TraYal Out Of Olstriel
                                                                                            Offic:a Ovechead/Rantal Expanse
                                                                                                                                            Conlribullons#Dcnallons Made BJ
                                                                                                                                              Candklafe/Offlcei!Oid19'1Polllk:al C0111mU!ee
                                                                                                                  OTHER (enter e category not listed above)
  l                                                        The Instruction Guide explains how to complete this form.

'I'""' ............ " 12
       3-D_ I -~-Jfi«.-V 'i
                            ~
                            . _ l!c:J
                                               FILER NAME
                                                                                                                                               -, 3 ACCOUNT # (Ethics Commls$!0n FiletS)

                                                                                                                                                I                                                 --
                                               Pa,..~Coda
4lDe;,//:/IV                           j 5 Payesname                 •                                   .


i""""'m            (,j}                    7
                                                      .. et
                                                          38~2..
    I        3s: 11                                       ~~-n ?S?ZJ/
 i         PU~SE
                                       i (a) Categoty
                                       I
                                                           ISeac:alag:riasHma~linr:..Pollhlucr..eUlal


                                                                                                                   ~~~~.;;z-~_
                                       l
                                               ~~
        EXPENDITURE

91 Complete 9~ i( dlrect                         C         ate/ OffiO!!hoiHername                   ,                      OffiCe sought                                       Offic:s held
        expenditure to banefil C/OH
                                                                          --··  -                                                 •..

    !!DilI 0lttf• l                            Payee name
                                                 r-~.;-.
                                                                              N
                                                                           :-) ~
                                                                         ,,/..    .
        Amount (S)                             Payee address;                    crifl Stste;ZiPCOde                                                                       -
                                                     ~/()~
    I        Z-$0~
                                                     ~~~~~
                                                     (Seoca!e;~d.t'lt.etaPoiiNssc.•~-1;)
                                               Category.                                                           :        Desc:rip!lon    (lllrtmlle.lllud&~ITexln.o:sn;:ot~S                                                                                                                                                             I
                                                                                                                                                           I
                                                                                                                                                           I I
             Texas Ethics Commission                              P.O. Box 12070                           Austin, Texas 767\11-201 b                                                (512) 463-6600                             (TOO 1-800-735-2989)

                                                                                                                                                           ,'
                  POLITICAL CONTRIBUTIONS         t
                                                                                                                                                                                                                     SCHEDULE               A (J)
                  OTHER THAN PLEDGES OR LOANS (.JUDIC
                                                  t
                                                      IAL)
                                                                                                                                                           I



                                                                                                                                                                                   1      Total :3~Sc~A(J):
                                The lnstrucUon Guide explains how to complete this fonn.!
                                                                                                                                                         !
             :2. FILER NAME
                                                                                                                                                         . I                       3 ACCOUtlf# (Ethics CD!Timlssi~n FDel'$)

                                        SA-~v L. 11/l..()PV...f$                                                   ~..,      .....                       j
                                                                                                                                                         '
             4       Data               \s      Full name of contributor                   ~..s:aaePACt!DtV                                              I                I        7      Amount of                     Is      In-kind contril:lutlon
                                                                                                                                                                                     contribution (S)                         description(If appllceble)

                                        .. .      .
                                                   lftJ/ad
                                                     . . . . /t)ussbi.km
                                                             . . . . . ..                                                 ..
                                                                                                                                                         l
                                                                                                                                                         ,; .       . ...
                                                                                                                                                                                                                        I
                  %q;y                      G   Contributor addreca:

                                                    Jtf()~~~~
                                                                                     City;       Stale;         Zip Code                                 j

                                                                                                                                                         i'
                                                                                                                                                         I
                                                                                                                                                                                       I/!2Jt)_9. ;
                                                                                                                                                                                                                        I
                                      1
                   Ccntnbutol's principal occupatiOn
                                                    PI~ ~ 757J?3-7117
                                                                                                                                         10 Contribu
                                                                                                                                                         I                     I
                                                                                                                                                                     !Or"s job !tile
                                                                                                                                                                                            (lf iravlll ~ide allltJCSs. complele Schedule T)
              9
                                                    /~.A.-~1"                       -zni.A _;/_,..:                z:b                                   l
             11    Contribute~& employernawfirm                            (/                                                            12 tawfimn atcontrbuto(s spouse (if any)
                                                                                                                                                         !
                                                                                                                                                         i
             13 If contributor Is a dllld, rawfirmofparent(s) (If eny)                                                                                   i

                                                                                                                                                       . 1

                     Date               l       Full name of contributor                   Qnn.O:--PAC tiCit                                             !                _)   I         Ainountof                       I      In-kind contribution



                   ?6~;,yj· ..                                                                                                                                                         conlribulion (S)                       deec:rtpliOn(if applicable)

                               e.~. t/ ~~~~~~~ ;~·-~ P.                                                                                                                                                                  I

                                                                                                                                                                                   #/~~:
                                                Contribl.lt.or address;              City:           Sta1a;       Zip Code                             l

                                             $~5j   ~~hw.                                                                                                            ~D
                                                                             / ~ 752-t:JS                                                              i                                                                 I
                                                                                                                                                                                            {If travel outaidc of Tuaa, cornptele Schsdu!a T)
                   Contributor's prinQpaloccupation                                                                                                Contlib tor's Job title
                                           //./;?::tU ........ .u.A&J                                                                                  '
                                                                                                                                                       I

                   ContributDI'a employer/law~~
                             ~bh_~~~;.
                                                                 f/.
                                                                    ~~ le L.r?.
                                                                                                                                     I         ~awfim cf contributors spouse flf any)
                                                                                                                                                     I
                   If contr1butor Is a child, law firm of pareot(s)(lfany)                                                           -               '
                                                                                                                                                     ,
                                                                                                                                                   ;
                                                                                                                                                                               j
                     Dato
                                        I ................
                                                Full name of contributor

                                           ~(.jl··~--
                                                     .- -.
                                                                                               DnNtl-s~?ACIU.

                                                                                                                         .                         \
                                                                                                                                                     I

                                                                                                                                                                               I
                                                                                                                                                                                         Amountof
                                                                                                                                                                                       contribution {S)
                                                                                                                                                                                                                         I
                                                                                                                                                                                                                         ·
                                                                                                                                                                                                                         ;
                                                                                                                                                                                                                                In-kind conlribullon
                                                                                                                                                                                                                              descriptlon(if appl"~eable)


                   ~ -~~f/J
                                        I                          .J:.':!:.' ··:· :., .    :!'~';.:."-..&..    ......
                                                                                           --~ '~.     ~       :--:-:        .             .       '
                                                                                                                                                     '           .. . .   . . .I                                          l
                  ~'2.~'5. J.                                                                                     ZlpC
                                                                                                                                                                                   ~SZ),~·P11;
                                 ,J             Contributor address;                 City;           State;                                        I
                                                                                                                                                   I
                                                6&3~-~-l/9-'~·::;:::13                                                                             I
                                                                                                                                                   I
                                                                                                                                                                                     ..... - ...... .:-.. .:._-• ....J:...i
                                                                                                                                                                                                                          ~

                                                                                                                                                   I
                                                    c;~d.ZLL.-~ -rS2Jg'7                                                                           I                                                                      I
                                                                                                                                                                                             (If t'avel outside ~T~ complete Schl!dule T)
                   COntributo(s principal <><=c~.~pation


                   Contributol'sLerll:iaw ~
                                                                       -             4b...
                                                                                           V
                                                                                                                                                   I
                                                                                                                                                     Con!rib tor's job tills


                                                                                                                                                   Lawiltl' of contributor's spouse (If any)
                                  !..       'A~.   · ••   ~   ·    -~ · ~-J:uLt:Li_· -~·~r                                                      I
                   If conttibuiOr i~ a child. law firm of parent(s) (if any)                     .
                            -                                                                                                                      '
                                                                                                                                                   I
                                                                                                                                                t
                                                                                                                                                   I

                                                                                                                                               .
                                                                                                                                               ,
                                                                                                 '
                                                                   ATTACH ADDITIONAL COPIES OF THIS·SC                                                              i~OULEAS               NEEDED
                            If contributor i& out-of-state PAC, please see instructio.ll' gul?e for additional reporting requirements.

,..--. •..

                                                                                                                                               'II
                                                                                                                                               i
                                                                                                                                               I
             www.ethlcs. state .tx. us                                                                                                         I
                                                                                                                                                                                                                                        Revised 04/1912013
                                                                                                                                               '
                                                                                                                                               '
                                                                                           -----~_J                                                                 __________
    MONETARY POLUTiCAL CONTRIBUTIONS
    (JUDiCIAL)                                                                                                                   SCHEDULE          A(J)1

                                                                                                                          1 Total pages Schedule A{J)1:
                    The Instruction Guida explains how to complete this form.
                                                                                                                                     01'7 ;;]5
2   FILER NAME                                                                                                            3   Filer 10 {E~ Commission FDers)



4 Date                                                                                                                    7   Amount of contribution ($)




 8 Contributor's prinCipal occupation                                                  9      COntributor's job title

                            al!&ra~4 s
10 Contributor's employer/taw finn                   r                                 11 Law firm of contributor's spouse (if any)


12 If contributor Is a child. law llrm of·parent(s) (if any)



    Date                                                                                                                      Amount of contribution ($)
                          Full name of contributor                0   ovl-of-sJale PAC 10#:~-------'J

                          .. ~14#-:.tf:.·:r.tf!~i'i!'/l.J5!,ffi _C(J~·
                                                                    .                                  <

                              z... tftr. .e· ' .. . . ' .. ' . ... ....-.,
                          Contributor Jddress;                        City:
                                                                       :,._
                              ~.£_';:,....:_~1.}.~S.:5~A ~ ~"- l!J-~-~. ~.:.
                                                                              State;       ZIP.    a

                              j.J~*S             -,-..,a
                                                    7 S"2;;7£J ' .· :
    COntributor's prinelpal occ'iipatlori ··-·       ·- •   • ·   ·                           Contributor's job   titla
                                a~~-·~,
                     pl~oyer/law firm
    Contributor's em./:?                             Q ~                                      Law firm of contributor's spouse (U any)

                 .:I.,!WQ.4rl/J/J'\. fi~
    If contributor Is a chDd, law firm of parent(s) {If any) ...... .




    Date                                                                                                                      Amount of contribulion ($)




    Contributor's principal occu~lion                                                         Contributor's job title

                             ~vuC/"~L./~
    Contributor's   amployerltaw firm            {                                            Law firm of contributor's spouse (if any)


    If contributor is a child, law firm of parant(s) (if aoy)




                                     ATTACH ADDITIONAL COPIES OF THIS SCHEDULE AS NEEDED
                    If contributor Is out-of-state PAC, please see Instruction guida for additional reporting requirements.


Forms provided by Texas Ethics Commission                                www.eth1cs.state.tx.us                                                  Revised 0411512015
.TexasEJncsCarvn&ssat                           PO Box12070                        Ausnn. Te.GS 76711·2070                                                (512\463-5800
r
    ~OLlTICAL CONTRIBUTIONS                                                                                                                                      SCHEDULE               A (J-)
     OTHER THAN PLEDGES OR LOANS (JUDICIAL)
                                                                                                                                                     ,.
         The hosmuc;Tlt:111 GuroE      explains   how to c:omplele            lhls form.
                                                                                   ..·                                                                                       ...; "t 7......
    2 FfLER NAME
           ')
                     ~~~~~
4            Date                                                                                                                                                   8     ln:llrncr c:onlnDuhon
                                                                                                                                                                1       doscnpuon(lf appl1cattlel

                                                                                                                                                                I
                                                                                                                                                $'0 0, o.o      1
                                                                                                                                                                I
9        Contrtouton. onncroar            o~:eupalron   '                                                        Conmouton rott mre .


11 Comrroutor·s emproyernaw lrrm                                                                           1 z t.aw    fitm or conmoutors         spouse~   t•l .anyr


13 II contnouto'         1!'.   a cn.lcJ ra ... firm ol patent(&!     c.r   any7


             D.are              ·   FuB name or conlt•tturor                                           O    CM   a< aratt   PAC              Amount of                    .ln•IIIOd COOIODUIIOM
                                                                                                                                           contrioutton (SI             oescnplfon(lf   app~teaDffll




    ~.._ ('t-'1-<1
                                ... ~ ...... J~.~-~~
                                    COnlrrOut6r_jily
                                                     .............. .
                                                    OOIII~S.                   Sla.te.     ZIP Coae ,.
         _)                         "'l]o'D ~ ~- ~.-Jc.U.b. to '75--:                                                                     . :lS"l9r 0       0



         c ontneutor·s
                                     iJ w,;, I.'il.A ~ s- ~ {C)
                         ptone>o;ar occupaJoon                                                                   c omnoutors roo          una
                                          0,11 fll,dad      '   i4.

     ;
         ConlliDutors employemaw l1rm


         II conrnoutcr IS a cn1111. raw f1rm of parent(SJ (11 any)
                                                                                                       I         Law fum ol       COMIIIDUIOI'S SPOUSCI     lrl any)




             O.;ue                  Full name or contraouror                                           0    ou• Of·U.IU PAC
                                                                                                                                      I
                                                                                                                                             Amounr or·   'I               '"""'"" contnou11on
                                                                                                                                           contnouuon lSI               ae~croouon(ll agollcaoleJ

                                ...P~~-~.u.k·...........
                                                                                                                                                    I
                                                                                                                                                    I
             C,·~'}o -'1~·          Contno.nor aooress.               Coty,    Slate.       • Coae                                          l,ooo~og
                                    p, 0 13.-c-.i f 9 ~be 7
                                            I
                                                                                                                                                                I
                                    .iJ~UA-5/ T y;. 7 >-'3'7Cf-                              (o   fa   0/                                                       I
         ConlfiDulor·~   pttnc;opal occupatoon
                                      .     c(~~            uw ...... A-            -                  I         CcntrrDuiOI'' 100 1r11e

         Conmoutors employerrlaw lorm

         II CQntnOUIOII$ a cnlld, I.Jw frnn or patentls( (11 any)
                                                                                                       I       Law tirrn or contnoutot's sOOule (It anyJ




         )                              ATTACH ADDITIONAL COPIES OF THIS FORM AS NEEDED
                If contr.ibutor is out-of-state PAC, please. see instruction guide for additional reporting requirements.
                                                                                                                               I • T<>'..U o•ou StM                                                                                                                            ..
                 Award Recipent     John Browning
           2011 Dallas Texas Socjal Media in the Jury Box

                         ·~ John G. Browning
                                  Lewis BrisJJofs Bisgaard                                       a. Smith, LLP
                                  901 Main Street
                                  Suite4100
                                   Dallas, Texas 75202
                                   (972) 638-8659
                                  jbrownlng@lbbslaw.com


                                   John Browning Is the managing partner of the Dallas, Texas office of Lewis
                                   Brisbois Blsgaard & Smith, LLP, where he handles cMIIItlgation In state and

                                   federal  courts
                                   commerctal      In areas
                                                cases       ranging of
                                                       and defense   from  employment
                                                                        products. liability,and Intellectualliability,
                                                                                             professional     property  to
                                                                                                                       media     :·,_l:.,',,,,,,




                                   law, and general negligence matters. Mr. Browning has extensive trial,
                                   arbitration, and summary judgment experience and has represented companies
                                   in .a wide variety of Industries throughout Texas and qn a pro hac vice basis In
                                   other jurisdictions. Mr. Browning .received his B.A. with general and

                                   departmental
                                   Merit           honors
                                         Scholar and       from Rutgers
                                                        member           University
                                                                 of Phi Beta Kappa. In
                                                                                     He1986,  where
                                                                                        received his he was
                                                                                                     J.D.    a National
                                                                                                          frOm the                i_:=:':'=,,··.,




University of Texas School of Law In 1989. Some of his honors lncfude being rated "AV," the highest commendation
Issued by Martindale-Hubbell for legal ability, ethics, and professionalism; selected as a nsuper Lawyer" In the field
of Ovll Ugatlon Defense (2005 -,2010, Law & Politics); Inducted as a Charter Fellow of the Litigation Counsel of
America, a trial lawyer honorary society limited to 3,500 Fellows, .representing less than one-half of one percent of
American lawyers; and el~ed to the American Law Institute (one of only seven lawyers In Texas elected In 2009). :, _'
Mr. Browning Is a noted legal writer, and Is a frequent contributor to national and regional legal publications on a
wide variety of subjects. His weekly syndicated newspaper column uLegaUy Speaklngn has garnered numerous .
journalism awards. His book, The Lawyer's Guide to Social Networking: Understanding Sodal Media's Impact on
the Law, was published In December 2010 by Thomson Reuters\West Publishing. He Is a member of the Texas
Association of Defense Counsel, the International Association of Defense Counsel, and also serves as an adjunct
professor at SMU Dedman School of Law, where he teaches the course "Social Media and the Law." He Is the
author of numerous articles on social media-related topics, and has been quoted as a national authority on the
subject by the New York Times, TIME Magazine, Salon.com, Inside Counsel Magazine, taw 360, and other
publications.


                                                   [   '•[.11


                                          j   dilY .qh,         ''   ~~) .. "J~l(:h.   ,:1,   f..~>lhrs l':~~,'-'t 11 r·d

                                         1 1 t'\l                                                                                                             FILID
                                                                                                7nf201612:46:35 PW
                                                                                                  JOHN F. WARREI\:
                                                                                                    COUNTY CLERif
                                                                                                   DALLAS COUNTY



                                  CAUSE NO. CC-15-04540-C
TONYA PARKS and PARKS REALTY                  §             IN THE COUNTY COURT
FIRM,LLC                                      §
                                              •§
v.                                             §                 ATLAWN0.3
                                               §
JOSHUA CAMPBELL, ET. AL.                       §           DALLAS COUNTY, TEXAS

              MOTION TO WITHDRAW AS COUNSEL FOR PLAINTIFFS

       Jason M. Berent and Berent Law Finn, PLLC ("Movants'') file this Motion to Withdraw

as Counsel for Plaintiffs and would respectfully show:

I.     Why This Motion Should be Granted

       This Motion to Withdraw as Counsel for Plaintiffs (the "Motion") is filed by Jason M.

Berent and the Berent Law Firm, PLLC (collectively the "Movants") should be granted because

it is supported by good cause. Among other things, Movants are unable to communicate with

Plaintiffs in a manner consistent with good attorney-client relations.

IT.    Plaintiffs' Consent to Motion

       Plaintiffs consent to this Motion. To this end, Plaintiffs terminated the Movants on June

27, 2016. At that time, Plaintiffs were advised of any applicable deadlines in this case and

strongly encouraged to furnish these to their new counsel. It has come to the attention of the

Movants that Plaintiffs have communicated and sought to communicate with counsel for the

other parties (and at times their respective clients), and have advised other counsel in this case

that they are no longer represented by the Movants. Plaintiffs have also filed a Notice of Appeal

of their own volition.

IlL    Plaintiffs' Acceptance of Settlement Agreement and Docket Reflects Case is Closed

       Plaintiffs recently accepted an offer of settlement made by the Defendants in open court.

The Court's online docket has subsequently reflected that the status of this case is "closed."



MOTION TO WITHDRAW AS COUNSEL FOR PLAINTIFFS       Page 1 of 4
Plaintiffs were advised of any applicable deadlines by Movants on multiple occasions and advised

to immediately pass these on to their new counseL

IV.     Contact Information for Plainti.tJs

       Plaintiffs are now representing themselves in a prose capacity. The contact information for

Plaintiffs is that which is evidenced on their recently filed Notice of Appeal:

TonyaParks
1401 Bristlewood Dr.
McKinney, Texas 75070
Phone:214-980-8816
E-Mail: tonyaparks@parkSrealtyfirrn.com

V.      Relief Requested

        Movants ask that the Court enter an Order granting the withdrawal of Jason M. Berent

and the Berent -Law -Firm of and ·from -its ·representation ·of ·P-laintiffs, .formally -discharging them

of any and all duties and responsibilities owed to the Plaintiffs, effective June 27, 2016, the date

on which they were terminated by Plaintiffs, and: (1) directing the Clerk of the Court to remove

the Movants as counsel of record for the Plaintiffs on the Court's docket and in all other

applicable places and add Tonya Parks as the pro se representative in Movants' place at the

address she provided in her Notice of Appeal; (2) directing the Clerk of the Court to forward any

future correspondence, communications, pleadings, discovery, notices, orders, and any and all

other matters from the Court to Tonya Parks, the pro se representative for the Plaintiffs, at her

address above; and (3) directing all counsel for all parties to forward any future correspondence,

communications, pleadings, discovery, notices, orders, and any and all other matters to Tonya

Parks, the pro se representative for the Plaintiffs, at her address above.

        WHEREFORE, PREMISES CONSIDERED, Movants ask that the Court enter an Order

granting the withdrawal of Jason M. Berent and the Berent Law Firm of and from its




MOTION TO WITHDRAW AS COUNSEL FOR PLAINTrFFS- Page 2 of 4
representation of Plaintiffs, fonnally discharging them of any and al1 duties and responsibilities

owed to the Plaintiffs, effective June 27, 2016, the date on which they were terminated by

Plaintiffs, and: ( 1) directing the Clerk of the Court to remove the Movants as counsel of record

for the Plaintiffs on the Court's docket and in all other applicable places and add Tonya Parks as

the pro se representative in Movants' place at the address she provided in her Notice of Appeal;

(2) directing the Clerk. of the Court to forward any future correspondence, communications,

pleadings, discovery, notices, orders, and any and an other matters from the Court to Tonya

Parks, the pro se representative for the Plaintiffs, at her address above; and (3) directing all

counsel for all parties to forward any future correspondence, communications, pleadings,

discovery, notices, orders, and any and all other matters to Tonya Parks, the prose representative

for the Plaintiffs, at her address above. Movants also request any and all other relief to which

they may be entitled.

                                             Respectfully submitted,

                                             BERENT LAW FIRM, PLLC




                                             JASON M. BERENf
                                             Texas Bar No. 24027143
                                             5600 Tennyson Parkway, Suite 310
                                             Plano, Texas 75024
                                             (214) 692-5800
                                             FAX NO. (214) 692-5806
                                             jberent@berentlawfmn.com

                                             FORMOVANTS




MOTION TO WITHDRAW AS COUNSEL FOR PLAINTIFFS- Page 3 of 4
                             CERTIFICATE OF CONFERENCE

        The undersigned certifies that a conference was conducted with all counsel of record and
the Plaintiffs and this Motion is not opposed.




                                      JASON M BERENT

                                 CERTIFICATE OF SERVICE

        The undersigned certifies that this document was duly served on all counsel of record and
the Plaintiffs via electronic service on July 7,. 2016 in accordance with the TEXAS RULES OF CIVIL
PROCEDURE.




                                      JASON M. BERENr




MOTION TO WITJIDRAWAS COUNSEL FOR PLAINTIFFS- Page 4 or 4
                                                                                                                            FII.:Er
                                                                                                              6/9/2016 5:51:02 PIV
                                                                                                                JOHN F. WARREI\
                                                                                                                  COUNtY. CLERI'
                                                                                                                DALLAS COUN1'1




·:fQNYA-PARK.~l~nd                                     -~      -IN ~..C.()UNIT·.COUR:r
PARKS REALTY FIRM, LLC                                  §
                                                        §
                                                        §:.·
                                                        §
 AFFILIATED BANK,.                                      §..    A.:T. LAW-N0.. 3.
 AFFILIATED BANK FSB,                                   §
 AFFILIATED BANK FSB, INC.                              §
 BANCAFF.ILIATED~ INC.,                                ..,§
 JOSHUA CAMPBELL and                                    §
 KATHERINE CAMPBELL                                     §      DALLAS COUNTY, TEXAS

  DEFENDANT AFFILIATED BANK'S RESPONSE IN OPPOSITION TO PLAINTIFFS'
  MOTION FOR NEW TRIAL AND ALTERNATIVE MOTION TO VACATE, MODIFY,
                   €0RREGT-OR-REFORMJUDGMENT

 TO THE.HONORABLE.JUDGE.OE SAID COlJRI!.

           Defendant Affiliated Bank ("Affiliated") makes this its Response in Opposition to

-.P~aintiffs'   Motion-for New Trial and Alremative Motion to Vacate·, Modicy,.·Correct,or-Reform

·Judgment.and,in-support.ofsame-wouJd,,yvas held involving Judge Montgomery, Mt~ Berent, and defense coun~el John Brownihg. After
'·'

      being informed that the Court had already signed the Order, Mr. Berent indicated his plans to tile

      a Motion for New Trial. Judge Montgomery advised Mr. Berent that he was free to file whatever··

      he wanted but that under no circumstances would she entertain any Motion for New Trial that

      did not specifically dismiss all causes of actions against Affiliated Bank since "the bank did

      nothing.wrong here." Despite this clear and unequivocal directive, when Mr. Berent filed

      Plaintiffs' Motion for New Trial he specifically- and incorrectly- claimed that Afiliated

      should .pot have been dismissed and sought to reinstate Plaintiffs' flimsy and contrived causes of

      action against Affiliated. Plaintiffs counsel embarked upon this ill-advised course, flagrantly

      ignoring the Court's instruction. For this reason alone, Plaintiffs' Motion as to Affiliated should

      be denied.

                 III.    Plaintiffs' Motion Should Be Denied Because the Evidence At the Motion to
                        Dismiss Hearing Clearly Demonstrated the Absence .of Any Grounds for a Case
                                                      Against Affiliated

                  The undisputed evidence in this case - including the deposition and affidavit testimony of

      Defendant Joshua Campbell filed by the Plaintiffs themselves -is that the internet posting made

      the basis of Plaintiffs' lawsuit was not made by Joshua Campbell in this course and scope ofhis

      employment with Affiliated Bank. In fact, the evidence is clear that when Mr. Campbell made

      the post in question on September 3, 2014, he did so outside ofworking hours, on his own

      personal time, from his home computer, and from his home address. Campbell testified that he

      made the post at "approximately 3 a.m. give or take half an hour" (See Exhibit 2, Deposition of

      Joshua Campbell, p. 7, lines 5-9). He also testified that "the post came from my IP address, my

      home IP address" (Deposition of Joshua Campbell, p. 21, lines 5·7), and that "at the time that the




      DEFENDANT AFFILIATED BANK'S RESPONSE IN OPPOSITION TO PLAINTIFFS' MOTION FOR
      NEW TRIAL AND ALTERNATIVE MOTION TO VACATE, MODIFY, CORRECf OR REFORM JUDGMENT
      J91317vl                                                                                         PAGEl
            ·
post was. wntten-, ""'-"was.nolworking'.JOE
                                        ~   Affil'   ..... ..~, th'
                                            . · :t ta1.~'-·-                        ~ ·   •• o.;...,eposttionot.
                                                                 · 1s.wasmy personar-time:.  m         ··     ~



Ju~buaCampbell;      p. 21, lines-22--25)~

           The uncontroverted evidence also clearly demonstrates that Affiliated not only had no

knowledge of the post Campbell made in his personal time and using his personal resources, but

1hatwhen ·Campbell was ·initially questioned ·about-the -post:he Jied·to}he ·bank and denied

making the post (Deposition of Joshua Campbell, p. 81, lines 8-10). Moreover, the undisputed

 evidence: further. shows- that-shortly after the.trttth.was-.discov.ered.- that-Joshtla' CampbeiJ:.had

 indeed: made the post and' that it originated· from his- home·JP· address-- Affili~tedtemrinated·

 Campbell (Deposition of Joshua Campbell, p. 21, lines 1-6). In other words, the uncontroverted

·evidence not only indicates ·that Defendant Campbell's post was made -outside of work ·hours,



but that once it was   est~blished   that Campbell had indeed authored the post, Affiliated Bank

 termin:at~his:employment..


           Plaintiffs~· contend that Affiliated· Bank should·nothave·beerrdismissed;         since·it"did:rrot

 have any Motion pending, dispositive or otherwise, at the time the Judgment was signed."

·(Plaintiffs' Motion for New Trial, p. 7) However, Plaintiffs' ·counsel ignores -at his peril -the

·plain ·Janguage"OftheTexasCitizens·Participation Act·itseJf. ·First, -Affiliated
                                                                        .         could·oot·have''nled
                                                                                       '          .
an independent Motion for Summary Judgment because of the statute's provisions suspending

"all\di:reovery in.thelegal,actionl' and' staying all proceedings: pending, the- hearing, on, the- MotioJt

 to-Dismiss; TEX. CIY. PRA€.         &-REM~    C0DE     §'27:003(cr)~


           Second, and even more importantly, under the plain wording of the statute an affirmative

ruling·on a -defendant'·s anti-SLAPP Motion to Dismiss requires dismissal·ofthe "legal action" ·in

·its"entirety. TEX CIV:.PRAC. ~-~M:.CODE ·§ 27~005(b )(c).                Tb~ ·sJatute ·does·not ·limit-the



DEFENDANT'liFFIEI'KJ'ED'IrANK'S"RESPONSifiN OPPOSITIONTtY~TIDN FOR'
NEW TRIAL AND ALTERNATIVE MOTION TO VACATE, MODIFY, CORRECT OR REFORM JUDGMENT
391317vl                                                                                                  PAGEl
  dismissal to only certain causes of action, or even only to causes of action based on speech

  rights; it mandates the dismissal of the case itself if sought by the movant Legal scholars and

  commentators have noted that the statute's scope and breadth "could certainly be interpreted by a

  trial court to halt discovery and require dismissal of even non-communication claims." 1 For this

  reason, Plaintiffs~ ·lawyers bringing a lawsuit allegi~_g a mix oftheories Who encounter an Anti-

  SLAPP Motion to Dismiss in which "a movant may very well persuade the trial court to dismiss

  the entire lawsuit" are counseled "to sever certain claims.after the filing of a Chapter 27 Motion

  to Dismiss to preserve them.and continue with discovery.~'2

             Here.however; Plamtiffs' counsel chose not to sever his claims·against Affiliated, and he

  did so at his own peril. Contrary to the contentiorfofPiaintiffs' counsel that counsel for

  Affiliated ""simply stood up during1be middle·of:the-hearing'' and "provided no legal authority"

  for the. proposition that a Chapter 27 Motiori      io Dismiss aP.plied to the entire case and to all
  causes of action. counsel for Affiliated referred the· court not only to the plain language of the

  Antt-SLAPP statute itselfsupportinghis.argmiient;.bhtalso alluded to how the statute had been

  interpreted. As previously noted, most plaintiff's lawyers who have bothered to read the Texas

- Citizens Participation Act are well-advised to consider severing and preserving their non-speech

 -causes'ofaction. Jason Berent, however, is·notmostplaintiffS' lawyers. He ~hosew keep-atl uf

  his eggs in the same poorJy-woven basket, despite knowing there was no basis for Plaintiffs'

  claims against. AffiHated. Bank.. Jn this instance,. he did. not choosewise)y. The Court's. Order

  dismissing the case in its entirety, including the claims-againstAffiliated· Bank, shouiId.
  DEFENIJA!'fr: AFFILfATEJJ.JJANK'SRESPONSE JN.OPPOSmON-TO:PlAINTlFFS!""l\fOTION FOR
  NEW TRIAL AND ALTERNATIVE MOTION TO VACATE, MODIFY, CORRECT OR REFORM JUDGMENT
  391317vl                                                                                                PAGE4
           Plaintiffs claim in their Motion for New Trial that attorney's fees should not have been

awarded, and criticizes defense counsel for only providing the Court (at the Court's invitation)

with oral testimony as to the estimated fees and the reasonableness and necessity of these fees.

Counsel for Affiliated not only provided the-Court with an estimated amount during the hearing,

but he also discussed thenature of the work performed by himself and co-counsel Jerry

Alexander (who attended the hearing as well on behalf of Affiliated) and offered his

uncontroverted opinion as to the reasonableness and necessity of these fees based on his 26 years

of exp.erience litigating cases in Dallas County. Both defense counsel later provided the Court

with more formal sworn affidavit testimony going into greater detail reg!lfding the fees incurred,

their reasonableness, .and necessity.

           In his attempt at a controverting affidavit on-attorney's fees, Plaintiffs' counsel states that

it is his opinion "that the blank in fees incurred and charged to date in this matter are very

reasonable." In other words, in sloppi1y, trying to prove up his own legal fees, Plaintiffs' counsel

can~t even    be bothered to insert and reference an actual amount. However, he has no problem

criticizing Affiliated's attorney's fees as excessive. While Mr. Berent acknowledges only a

portion of the work-·done by Affiliated's counsel, he blithely·overlooks much of the attorney's

fees incurred by Affiliated due.to Plaintiffs' counsel's own poor choices. These include having to

answer for and represent unrelated banking entities that were sued by Plaintiffs' counsel even

though they never employed the Campbells. Defense counsel repeatedly asked Plaintiffs' counsel

to voluntarily dismiss these improper parties, and even provided him with evidence supporting

their non-relationship. Defense counsel even drafted and sent Plaintiffs' counsel a Motion for

Voluhtary Nonsuit; yet it wasn't until he was shamed in open court over his failure to respond

that Plaintiffs' counsel finally nonsuited all banking defendants other than Affiliated ,Bank. For


DEFENDANT AFFlLIATED BANK'S RESPONSE IN OPPOSITION TO PLAINTIFFS' MOTION FOR
NEW TRIAL AND ALTERNATIVE MOTION TO VACATE, MODIFY, CORRECT OR REFORM JUDGMENT
391317vl                                                                                            PAGES
examples like this, and for wasting the parties' time with his tardiness in even· appearing for the

Motion to Dismiss hearing. Plaintiff's counsel is in no position to quibble with the amount, the

reasonableness, or the· necessity of the legal fees incurred by Affiliated Bank and awarded by this

Court. Moreover, his conclusory statements about the Plaintiffs' costs in pursuing "John Doe"

litigation are completely without foundation; he should have obtained an affidavit from the

lawyers who were actually involved in that suit

                                          V.      Conclusion

       For the foregoing reasons, the Court should deny Plaintiffs' Motion for New Trial, should

sustain the evidentiary objections made by the Campbell Defendants, and should strike

Plaintiffs' evidence.

                                                    Respectfully submitted,

                                                    PASSMAN & JONES. P.C.

                                                    By:~~~
                                                         .~
                                                    Jerry 3JeXander
                                                    Te'Xas State Bar No. 00993500
                                                    alexanderj@passmanjones.com
                                                    Christopher A. Robison
                                                    Texas State Bar No. 24035720
                                                    robisonc@passmanjones.com
                                                    John G. Browning
                                                    Texas State Bar No. 03223050
                                                    browning@passmahjones.com
                                                    2500 Renaissance Tower
                                                    1201 Elm Street
                                                    Dallas, Texas 75270
                                                    (214) 742-2121 Telephone
                                                    (214) 748-7949 Facsimile

                                                    ATTORNEYSFORDEFENDANT
                                                    AFFILIATED BANK




DEFENDANT AFFILIATED BANK!S RESPONSE IN OPPOSITION TO PLAINTIFFS' MOTION FOR
NEW TRIAL AND ALTERNATIVE MOTION TO VACATE, MODIFY, CORRECT OR REFORM JUDGMENT
391317vl                                                                                       PAGE 6
                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that on this the 9th day of June, 2016, a true and correct

copy of the foregoing was served on all counsel as follows:


Jason M. Berent                                                      jberent@berentlawtirm.com
BERENT LAW FIRM, PLLC
5600 Tennyson Parkway, Suite 310
Plano, TX 75024
 Counsel for Plaintiffs, Tonya
 Parks and Parks Realty Firm, LLC

 Christopher P. Hansen                                                   chris@hermes-law.com
 Michael A. Holmes                                                     michael@hermes-law.com
 HERMES LAW, P.C.
 2001 N. Lamar Street, Suite 450
 Dallas, TX 75202
 Counsel for Defendants,
 Joshua and Katherine Campbell




                                                    John G. Browning




DEFENDANT AFFILIATED BANK'S RESPONSE IN OPPOSITION TO PLAINTIFFS' MOTION FOR
NEW TRIALAND·ALTERNATIVE MOTION TO VACATE, MODIFY, CORRECT OR REFORM JUDGMENT
391317vl                                                                                    PAGE7
                                                 OFFICIAL RECEIPT.
                 DALLAS COUNTY CLERK- CIVIL RECEIPT JOHN F. WARREN, COUNTY CLERK
Payor                                                                                                                Receipt No.
PARKS, TONYA                                                                                               CV-2016-08758
                                                                                                              Transaction Date
                                                                                                                 07/22/2016
I Description                                                                                                   Amount Paid                                   I
 PARKS, TONYA
                cc~ 15-04540-C
                TONYA PARKS, PARKS REALTY FIRM, LLC vs.AFFILIATED BANK, AFFILIATED BANK FSB, INC.,
                AFFILIATED BANK FSB.et al
                                  CLERK RECORDS                                                                                  313.47
                                  COPIES                                                                                          62.53
                                  SUBTOTAL                                                                                       376.00
                                  Remaining Balance Due: $75.00



                                                                             PAYMENTTOTAL             . . _ I_ _ _   . . .:3;. :. .76.; ;.; .·. ; :. .;0 =-. .~l

                                                                                   CASH Tendered                                 376.00
                                                                                     Total Tendered                              376.00
                                                                                            Change                                 0.00
                                 07/2212016              Cashier                        Audit
                                 01:48PM                 Station CCAE               58564435
                                                 OFFICIAL RECEIPT
APPENDrX 4
                                                                                                          ACCEPTEC
                                                                                                      05-16-00784-C\
                                                                                           FIFTH COURT OF APPEAL~
                                                                                                      DALLAS, TEXN
                                                                                                811512016 12 2513 Prv

                    Park Realty Firm, LLC                                                                  LISA MATi
                                                                                                              CLER~


                                        214-980-8816
                               tonyaparks@parksrealtyfirm.com

                                                                                  FILED IN
                                                                           5th COURT OF APPEALS
Tonya Parks                                                                     DALLAS, TEXAS
214-980-8816                                                               8/15/2016 12:25:13 PM
tonyaparks@parks!ealt;yfirm.com
                                                                                  LISA MATZ
                                                                                    Clerk
                                                                                   August 15, 2016

Lisa Matz, Clerk
Fifth District Court of Appeals
600 Commerce Street. Suite 200
Dallas, TX 752021
214-712-3450

RE:    Cause No. 05-16-00784-CV
       Tonya Parks and Parks Realty Firm, LLC v. Affiliated Bank, Affiliated Bank FSB, Affiliated
       Bank FSB, Inc., BancAffiliated, Inc., Joshua Campbell and Katherine Campbell

Dear Ms. Matz:

       I am the Appellant in the above-styled and number cause. My letter to you is intended to
point out certain facts pertinent to the Court's consideration.

I have recently had my father do an open record request attached hereto (Exhibit A) for all of
Affiliated Banks entities. I did ask my previous Lawyer Jason Berent to request these multiple times
to verify what John Browning was stating, but he did not, so this is why I have just recently done
this request because I am now pro se and can handle investigations on my own. From those request
that have just recently come in, I have found some information that would seem suspicious in
regards to the information stated by John Browning and Jerry Alexander have entered into the court
filings and have said in open court to Judge Sally Montgomery.

I am writing to bring this to your attention about Affiliated Bank FSB and BancAffiliated Inc. Per
the Defendant Affiliated Bank FSB and BancAffiliated - Original Answer, V etified Denial and
Affi.nnative Defenses to Plaintiff's' Second Amended Petition entered into Court on October 16,
2016 attached hereto (Exhibit B).

Affiliated Bank FSB states that Joshua and Katherine Campbell never worked for Affiliated Bank
FSB and Affiliated Bank FSB is no longer in existence. Also I have attached hereto in (Exhibit A)
an Affidavit present by John Browning for David Gregg stating that Affiliated Bank FSB ceased
transacting business on May 25, 2001.

I would like to present in attached hereto (Exhibit C & E) -you will see that Affiliated Bank FSB
tax# 17516300260 is:
    1. Owned 100% by BancAffiliated
    2. Affiliated Bank has done filings for years 2006,2007,2012, 2013,2014 and have added 13-
       14 new members every year of those filings.
    3. Kerri B. White and Kimberly C. Vincent were the individuals within Affiliated Bank FSB
       that handled my complaint when I reported the Campbell's in September 2014.
    4. Attached hereto (Exhibit F page 23 line 20-22) the deposition of Kztherine Campbell on
       March 11, 2016 stating she worked for Affiliated Bank FSB then changed the name once the
       other Bank's Lawyers made an "ugh" sound of disagreement.
    5. Affiliated Bank and Affiliated Bank FSB have the same tax #17516300260 or drop the 0 at
       the end.

I would like to also present in attached hereto (Exhibit C & E) - you will see that BancAffiliated tax
# 32003194399 is:
    1. Owed 100% by Affiliated Bank that has the same tax number as Affiliated FSB
    2. Has some of the same members

I would also like to add that in open record at the first hearing for the Motion to Dismiss on March
21, 2016 attached hereto (Exhibit G page 13line 4 to page 15line 14) John Browning stating that
the Campbell's were not employees of certain entities and some were not in business anymore.

In regards to all the conflict of interest I have ran up against everywhere I have tried to get justice
within the court, mediation and Affiliated Bank's Lawyers not disclosing to me that Affiliated Bank
filed an insurance claim January 2015 in which I have recendy spoken with the adjuster Michael
Moore with Chubb's and he stated to me and my father that Chubb's would be paying the lawyers
legal fee as their fee for their "right to defend".

I would like to state that I feel these additional findings would be considered suspicious and I
wanted you to have this information as soon as possible while you are deciding on my Notice of
Appeal.

I am also attached hereto (Exhibit H page 32 line 15 -page 35 line 7) the deposition of Joshua
Campbell stating Affiliated Bank had appointed his lawyers.

One more thing that I would like to add that I did not put in my letter I submitted to you on July 25,
2016 was that Judge Sally Montgomery tried to hold back me from ordering my transcripts after the
hearing on March 22, 2016. I called several times trying to get the transcripts so finally after several
attempts I spoke with Danny which stated that Judge Sally Montgomery requested him to tell me
that I had to go through my attorney to get the transcript which would cause an additional burden
for legal fees. Also Mr. Berent did not get them timely per my request so I called the Ethics
Committee and they advised me I should be able to get them without using my attorney. I
expressed this to Danny and was able to speak Janet Wright to start the process of retrieving my
transcripts on my own.

I pray that you will review these documents and send them to the 5th Court of Appeal so that I can
continue my trial with all the entities necessary to receive damages. It really does seem suspicious
that the Passman & Jones Lawyers would say they are no longer in existence when they have had
consist filing and have added 13-14 members every year.

Best Regards,

 DJ-- 1Z_,, )         c   Pc .--""-
Tonya Parks
ProSe
214-980-8816
            J\FFINITYGIBSONGROUPE' I JUSTICE


                                                                           August 04, 20 16



        Open Records Division
        Comptroller of Public Account
        P.O. Box 13526
        Austin, Texas 7871 1-3528
        VIA E-mail QJ2!;n,J~C_.1.\.us

        In Reference To: The Freedom oflnformation Act. SU.S.C. 552

        Subject Matter: Request for Records, Affiliated Bank FSB, 2626 W. Pleasant Ridge Rd. Arlington, TX
        76015-4526, Texas Taxpayer Number 17516300260 and BancAffiliated Inc. 2326 W. Pleasant Ridge Rd
        Arlington, TX 76015-4526, Texas Taxpayer Number 32003 194399, Affiliated Bank Mortgage known as
        Affiliated Bank FSB DB/a Affiliated Bank Mottgage Texas Taxpayer No. unknown, Affiliated Bank
        Texas Taxpayer No. 32044597618 Zip Code 76015 and Affiliated Bank Inc.

        Subject Jurisdiction: Suspicious Activity, Conspicuous Unlawful Business Practices.

        Bennie R. Gibson
        7200 01d Mill Run
        Fort Worth, TX 76133



        Dear Custodian

        This letter is a request for the following records, under the Texas Open Records Law (Texas Government
        Code Chapter 552 Subchapter A. General Provision Sec. 552.00 I).

       Please be aware that the Open Records Law defines "record" to include information that is maintain on
       paper as well as electronically, such as data files and unprinted emails.

       Please aJso be aware that the Open Record Law shall be construed in every instance with presumption of
       complete public access general is contrary to public interest and only in exceptional cases can access be
       denied. If you deny my request, the law requires you to do so in writing and state what part of the law you
       believe entitles you to deny my request

       The Open Records Law states that you may charge for "the actual necessary and direct cost of locating
       records, if this exceeds $50, and for photocopies. The Texas Depattment of Justice advises that copying
       fees under the Open Records Law should be around I 5 cents per page and that anything in excess of25
       cents may be suspect.




AGG'
1t 'lt 'll·.q[fi nit.1·gi hsongr01 tJWi usth ·e./Is                         f:Jnl ri 1- hcnn ic.gi hson(a af/iniI_\ :'.!.rmtpc.us

                                                                                               .        EXHIBIT tJr
 Page2)

 The Texas Public Information Act require that you "promptly produce" the requested record unless;
 within 10 days you have sought an Attomey General's opinion. If you expect a significant delay in
 responding to this request, please contact me in writing with information about when I might expect
 copies or the ability to inspect the requested records.

 Per affidavit of David Gragg Senior Vice President of Affiliated Bank filed in the Dallas County Court at
 Law No.3, Dallas County Texas Cause No. CC-15-04540-C "who" being duly swom, under oath states
 (1) Affiliated Bank FSB Inc. never existed (2) Affiliated Bank FSB a mutual federal saving Bank cease
 transacting business on May 25, 2001.

 Defendant Affiliated Bank Inc. General and Verified Denial submitted and filed in court records by Jerry
 C. Alexander Texas State Bar No. 00993500 is inconsistence with the Affidavit of David Gragg. This
 pleading states that (I) Affiliated Bank Inc. is no longer in existence (2) it was not in existence at the time
 ofthe events alleged in Plaintiff's Original Petition.

 Verification; David Gragg subscribed and swom states that he is the authorized corporate representative
 of Affiliated Bank Inc. and as such am capable of making this verification. He have read the forgoing
 Defendant's Original Answer and Verified Denials. The Facts stated in said Verified Denial are within his
 personal knowledge true and con·ect.

 Per Franchise Tax Account Status as of: 07/14/2016 05:39:35 PM show's that Affiliated Bank FSB
 Texas Taxpayer No. 17516300260 right to transact business is active and effective Secretary of State
 registration date is 06/01/1998.

 Requested Records:

 1). Form 05-l 02 Texas franchise tax public information report tiled in behalf of Affiliated Bank FSB,
 Texas Taxpayer No.l7516300260, BancAffiliated Inc. Texas Taxpayer No. 32003194399, Affiliated
 Bank Texas Taxpayer No. 32044597310 Zip Code 76015, Affiliated Ban lnc2 for years 1998 through
 2016. Please be aware that not a one of Affiliated Bank entities have their Texas Taxpayer Number for
 public view.

 2). Please identify all Officers/Directors of Affiliated Bank FSB Texas Taxpayer Number 17516300260

 If you are not the records custodian for this information, please forward this request to the appropriate
 person. Also, please let know if I can clarify or refine this request.

 Thank you for time and consideration.


 Sincerely   ~   d_
~~IBSON-
 7200 Old Mill Run
 Fort Worth TX 76133
 (817) 989-2006 Office
 (817) 989-2008 Fax
 (817) 688-0652 Cell
Page(3

cc:
affinitygibsongroupejustice.us
Lanier, Hightower. and Barclay
                                                                           Passman
                                                                                            & Jo11es
John G. Browning                                                                      A Prefe~~W).'frAt\;
214-742-2121 Ext. 3512                                                                    2500 Renaissance Tower
browningj@passmanjones.eom                                                                          1201 Elm Street
Fax: 214-748-7949                                                                         Dallas, Texas 75270-2599
                                                                                           'WWIN.passmanjones.com




                                                                                           December 7, 2015

Jason M. Berent                                                         {Via email: jberent@berentlawfirm.com]
Berent Law Firm, PLLC
5600 Tennyson Parkway, Suite 310
Plano, TX 75024

    RE:      Cause No. CC-15-04540-C; Tonya Parks and Parks Realty Firm, LLC v. Affiliated Bank,
             Affiliated Bank FSB, Affiliated Bank FSB, Inc., BanoAffiliated, Inc., Joshua Campbell and
             Katherine Campbell; in the County Court at Law No.3, Dallas County, Texas
             Our File No. 17649-065

Dear Jason:

       Per our conversation on November 18, 2015, I have attached an Affidavit of David Gragg
confirming that Joshua Campbell and Katherine Campbell were never employed by Affiliated Bank
FSB, Affiliated Bank FSB, Inc., or BancAffiliated, Inc. r have also attached a draft Plaintiffs' Motion for
Voluntary Partial Nonsuit (without prejudice) as to these three (3} Defendants, along with a proposed
Order. I request that you sign and file this Motion and Order.
         Finally, this will confirm my representation to you that, should credible evidence in discovery
refute Mr. Gragg's sworn testimony that Mr. and Mrs. Campbell were not employed by Affiliated Bank
FSB, Affiliated Bank FSB, Inc., or BancAffiliated, Inc. and if you should determine it necessaiy as a
result to bring these three (3) entities back in to the lawsuit as Defendants, nei~her any if these three (3)
entities nor Defendant Affiliated Bank will assert the defense that Plaintiffs' claims against these three
(3) entities are time-barred.
                                                              Very truly yours,

                                                               ~~~~
                                                              John G.   Brownin~     "---p
JGB/RGC/ae

Enclosures




383214
                                   CAUSE NO. CC~lS·04540-C

TONYA PARKS and                                 §   IN THE COUNTY COURT
PARKS REALTY FIRM, LLC                          §
                                                §
v.                                              §
                                                §
AFFILIATED BANK,                                §   ATLAWN0.3
AFFILIATED BANK FSB,                            §
AFFILIATED BANK FSB, INC.                       §
BANCAFFILIATED, INC.,                           §
JOSHUA CAMPBELL and                             §
KATHERINE CAMPBELL                              §   DALLAS COUNTY, TEXAS

                               AFFIDAVIT OF DAVID GRAGG
STATEOFTEXAS                   §
                               §
COUNTY OF DALLAS               §

         BEFORE ME, the undersigned authority 1 on this day personally appeared David Gragg

who, being by me, duly sworn, on oath stated:

         1.    "My name is David Gragg. I am above the age of eighteen ( 18) years old. I am of

sound mind, capable of making this Affidavit, fully competent to testify to the matters stated

herein and have personal knowledge of each of the matters stated herein. All of the facts and

statements contained herein are true and correct and of my personal knowledge."

         2~    ''I am employed as a Senior Vice President of Affiliated Bank. I have been

employed in   thi~   capacity for 3 years. As Senior Vice President, I have knowledge of the

personnel who are ctmently employed and who have been employed with Affiliated Bank.

Joshua Campbell.was employed with Affiliated Bank from February 6) 2013 to June 24, 2015.

Katherine Campbell was employed with Affiliated Bank from Januaryl7, 2014 to June 24, 2015.



AFFIDAVIT OF DAVID GRAGG                                                               PAGEl
383216
Neither Joshua Campbell nor Katherine Campbell was ever employed with BancAffiliated, Inc

or Affiliated Bank, FSB, a mutual federal savinss bank.'t

         3.      "Affiliated Bank FSB, Inc. never existed."

         4.      "Affiliated Bank, FSB, a mutual federal savings Bank ceased transacting business

on May 25,2001. "

         "FURTHER AFFIANT SAYETII NOT." ( /


                                                    ~-l_--1 / /L~
STATE OF TEXAS                        §
                                      §
COUNTY OF DALLAS                      §

         SUBSCRIBED AND. SWORN TO BEFORE ME by the said David Gragg on the                1~
day o7\a ~ , 2015, to certify which witness my hand and official· seal.




               BRITTANY· N GOMEZ              Notary Public, State of Texas
              My Commission Expires
                  Apr1125, 2017




AFFIDAVIT OF DAVID GRAGG                                                                 I'AGEl
383216
                                                                                                    10/16/2015 12:19:3f
                                                                                                         JOHN F. WAR
                                                                                                           COUNTYCL
                                                                                                          DALLASCOU



                                     CAUSE NO. CC-15-04540-C

TONYA PARKS and                                    §     IN THE COUNTY COURT
PARKSREALTYF~,LLC                                  §
                                                   §
vs.                                                §
                                                   §
AFFILIATED BANK,                                   §     ATLAWN0.3
AFFILIATED BANK FSB,                               §
AFFILIATED BANK FSB, INC.,                         §
:BANCAFFILIATED, INC.,                             §
JOSHUA CAMPBELL and                                §
KATHERINE CAMPBELL                                 §     DALLAS COUNTY, TEXAS

         DEFENDANT AFFILIATED BANK FSB, INC.'S ORIGINAL ANSWER AND
          VERIFffiD DENIAL TO PLAINTIFFS' SECOND AMENDED PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Defendant Affiliated Bank FSB, Inc., and files this, its Original Answer to

Plaintiffs' Second Amended Petition, and by way of answer would respectfully show the Court the

following:

                                                  I.
                                         GENERAL DENIAL

         Defendant Affiliated Bank FSB, Inc. (hereinafter "Defendant') generally denies each and

every, all and singular, of the allegations contained in Plaintiffs' Second Amended Petition, and states

that such allegations are untrue in whole and/or in part; consequently, Defendant hereby exercises its

legal right to demand strict proof thereof.

                                                 II.

                                         VERIFIED DENIAL

         A.     Pursuant to Texas Rule of Civil Procedure 93, Defendant Affiliated Bank FSB, Inc.

hereby denies it is liable in the capacity in which it has been sued since Joshua Campbell and

Katherine Campbell never worked for Affiliated Bank FSB, Inc.




DEFENDANT AFFILIATED BANK FSB, INC.'S GENERAL AND VERIFIED DENIAL                               PAGEl
380799
         B.     Pursuant to Texas Rule of Civil Procedure 93, Defendant Affiliated Bank FSB, Inc. is

not liable in the capacity in which it is sued because:

                1.      It is no longer in existence;

                2.      It was not in existence at the time of the events alleged in Plaintiffs Original
                        Petition.

                                                  m.
                                               PRAYER

         WHEREFORE, Defendant respectfully requests upon final judgment, that Plaintiffs take

nothing, that Defendant be awarded its costs and attorney's fees, and that Defendant be granted such

other and further relief, both at law or in equity, to which Defendant may be justly entitled.

                                                 Respectfully submitted,

                                                PASSMAN & JONES
                                                A PROFESSIONAL CORPORATION



                                                By:

                                                        Tex
                                                        alex erj        smanjones.com
                                                        Christopher A. Robison
                                                        Texas State Bar No. 24035720
                                                        robisonc@passmanjones.com
                                                        John G. Browning
                                                        Texas State Bar No. 03223050
                                                        browning@passmanjones.com
                                                        2500 Renaissance Tower
                                                        1201 Elm Street
                                                        Dallas, Texas 75270
                                                        (214) 742-2121 Telephone
                                                        (214) 748-7949 Facsimile




DEFENDANT AFFILIATED BANK FSB, INC.'S GENERAL AND VERIFIED DENIAL                                PAGE2
380799
                                                   Gregory J. McCarthy
                                                   Texas State BarNo. 13367500
                                                   gregmccarthy@sbcglobal.net
                                                   Attorney + Mediator
                                                   2222 Patterson Place
                                                   Arlington, TX 76012
                                                   (214) 448-7154 Telephone
                                                   (817) 261-1688 Facsimile

                                                   ATTORNEYS FOR DEFENDANT
                                                   AFFILIATED BANK


                                 CERTIFICATE OF SERVICE

         I certify that on the 16th day of October, 2015, a true and correct copy of the above and

foregoing was delivered to the counsel set forth below, in accordance with the Texas Rules of

Civil Procedure:

          Jason M. Berent
          BERENT LAW FIRM, PLLC
          5600 Tennyson Parkway, Suite 310
          Plano, TX 75024




DEFENDANT AFFILIATED BANK FSB, INC.'S GENERAL AND VERIFIED DENIAL                         PAGE3
380799
                                           VERIFICATION


STATE OF TEXAS                         §
                                       §
COUNTY OF ~,.,/:(            M1,   f   §

         1.      "My name is David Gragg. I am the authorized corporate representative of Affiliated

Bank FSB, Inc. and as such am capable of making this verification. I have read the foregoing

Defendant's Original Answer and Verified Denials. The facts stated in said Verified Denials are

within my personal knowledge true and correct."         (}


                                                   0,_L /P~
                                                By: David Gragg, Senior Vice President



         SUBSCRIBED AND SWORN TO BEFORE ME, this               ~day of illU0(!'20I5,
to certify .which witness my hand and seal of office.                         r
                                                      -¥)                 I)
                                                  (
                                                      ~ )\7/1412016                                                           Franchise Tax Account Status




                                    Franchise Tax Account Status
                                                       As of: 07/14/2016 05:39:35 PM

                              This Page is Not Sufficient for Filings with the Secretary of State


            r-           -                                                       --                                                  --........
                                                          AFFILIATED BANK FSB                                                                 I
                   Texas Taxpayer Number 17516300260
                             Mailing Address 2326 W PLEASANT RIDGE RD
                                             ARLINGTON, TX 76015-4526
                 Right to Transact Business ACTIVE
                                   in Texas
                              Domicile State       TX
                 Effective SOS Registration 06/0111998
                                      Date
                   Texas SOS File Number 0003488507
                   Registered Agent Name Not on file
                   Registered Office Street
                                  Address




https://mycpa.cpa.state.tx.us/coa/servlet/cpa.app.coa.CoaGetTp?Pg-tpid&Search_Nm=7/1412016                                                     Franchise Tax Account Status- Officers and Directors


                                                                                              Glenn He9ar l.. ·"     •7/27/2016                                                          Franchise Tax Account status




                                   Franchise Tax Account Status
                                                      As of: 07/27/2016 07:36:43 AM

                             This Page is Not Sufficient for Filings with the Secretary of State


            j ~·~ .                                     BANCAFFILIATED, INC.
                      Texas Taxpayer Number 32003194399
                            Mailing Address PO BOX 152137
                                            ARLINGTON, TX 76015-8137
                Right to Transact Business ACTIVE
                                  in Texas
                          State ofFormation MD
               Effective SOS Registration 02/21/2001
                                    Date
                      Texas SOS File Number 0013663406
                      Registered Agent Name GARRY J GRAHAM
                      Registered Office Street 500 HARWOOD RD.
                                     Address BEDFORD, TX 76021




https1/mycpa.cpa.state.tx.us/coafservletlcpa.app.coa.CoaGetTp?Pg;tpld&Search_Nm=bancaffiliated%20&Button=search&SearchjD=32003194399   1/1
7/2712!J16                                                    Franchise Tax Account Status- Officers and Directors




                                                                                                           Taxable Entity Search Results
                                                                                                                   Taxable Entity Search



                                                   Officers and Directors
                                                                   BANCAFFILIATED, INC.
                                                                      Report Year: 2015

                                                           Return to: Taxable Entity Search Results


             Officer and director information on this site is obtained from the most recent Public Infonnation Report (PIR) processed
             by the Secretary of State (SOS). PIRs filed with annual franchise tax reports are forwarded to the SOS. After processing,
             the SOS sends the Comptroller an electronic copy of the information, which is displayed on this web site. The
             information will be updated as changes are received from the SOS.

             You may order a copy of a Public Infonnation Report from opcn.records(cucpa.statc.tx.us or Comptroller of Public
             Accounts, Open Government Division, PO Box 13528, Austin, Texas 78711.


                                                   Title                               Name and Address
                                    DIRECTOR                              DON STONE
                                                                          P.O. BOX 152137
                                                                          ARLINGTON, TX 76015
                                    DIRECTOR                              ERIC NELSON
                                                                          P.O. BOX 152137
                                                                          ARLINGTON, TX 76015
                                    DIRECTOR                              GARRY GRAHAM
                                                                          P.O. BOX 152137
                                                                          ARLINGTON, TX 76015
                                     CHIEF EXEC                           GARRY GRAHAM
                                                                          P.O. BOX 152137
                                                                          ARLINGTON, TX 76015
                                    DIRECTOR                              JIM JENNINGS
                                                                          P.O. BOX 152137
                                                                          ARLINGTON , TX 760 l5
                                    DIRECTOR                              KEN SCIDLLING
                                                                          P.O. BOX 152137
                                                                          ARLINGTON, TX 76015
                                    DIRECTOR                              KENNETH L LEE
                                                                          P.O. BOX 152137
                                                                          ARLINGTON, TX 76015
                                    CHAIRMAN                              KENNETH L LEE
                                                                          P.O. BOX 152137
                                                                          ARLINGTON, TX 76015


https://mycpa.cpa.state.tx.uslcoa/servletlcpa.app.coa.CoaOfficer                                                                           1/2
712612016       httpsJ/mycpa.cpa.state.tx.uslcoe/servlet/cpa.app.coa.CoaGetTp?Pg=tpid&Search_Nm=affiliated bank &Button=search&Search_ID=32044597618




   •                                                                                                 Franchise Tax Account Status


                             Taxpayer Number 32044597618 is not set up for Franchise Tax.
                            You may also call the Business Information Line at 1-800-252-1386.
                      Should you require assistance concerning the taxable entity information presented,
                                           please contact tax.hclp@cpa.statc.tx.us.

                                                        Return to: Taxable Entity Search

            texas.gov      Texas Records and Information Locator (TRAIL)                       State Link Policy          Texas Homeland
                                                      Security       Texas Veterans Portal
                            Glenn Hegar, Texas Comptroller • Home • Contact Us
      Privacy and Security Policy Accessibility Policy   link Policy Public Information Act                                      Compact with
                                                     Texans




https://mycpa.cpa.state.tx.us/coe/servlet/cpa.app.coa.CoaGetTp?Pg=tpid&Search_Nm"'affiliated%20bank%20&Bu!torr-search&Search_ID"'32044597618           1/1
                                                                                                                  FILED
                                                                                                  10/161201512:12:34 PM
                                                                                                         JOHN F. WARREN
                                                                                                           COUNTY CLERK
                                                                                                          DALLAS COUNTY




                                    CAUSE NO. CC-15-04540-C

TONYA PARKS and                                  §     IN THE COUNTY COURT
PARKS REALTY FIRM, LLC                           §
                                                 §
vs.                                              §
                                                 §
AFFILIATED BANK,                                 §     ATLAWN0.3
AFFILIATED BANK FSB,                             §
AFFILIATED BANK FSB, INC.,                       §
BANCAFFILIATED, INC.,                            §
JOSHUA CAMPBELL and                              §
KATHERINE CAMPBELL                               §     DALLAS COUNTY, TEXAS

               DEFENDANT AFFILIATED BANK FSB'S ORIGINAL ANSWER AND
              VERIFIED DENIAL TO PLAINTIFFS' SECOND AMENDED PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Defendant Affiliated Bank FSB, and files this, its Original Answer to

Plaintiffs' Second Amended Petition, and by way of answer would respectfully show the Court the

following:

                                                 I.
                                         GENERAL DENIAL

         Defendant Affiliated Bank FSB (hereinafter "Defendant") generally denies each and every,

all and singular, of the allegations contained in Plaintiffs' Second Amended Petition, and states that

such allegations are untrue in whole and/or in part; consequently, Defendant hereby exercises its

legal right to demand strict proof thereof.

                                                II.

                                        VERIFIED DENIALS

         A.      Pursuant to Texas Rule of Civil Procedure 93, Defendant Affiliated Bank FSB hereby

denies Defendant is liable in the capacity in which it has been sued since Joshua Campbell and

Katherine Campbell never worked for Affiliated Bank FSB.




DEFENDANT AFFILIATED BANK FSB'S GENERAL AND VERIFIED DENIAL                                   PAGEl
380794


                                                                                      EXHIBIT·~
          B.     Pursuant to Texas Rule of Civil Procedure 93, Defendant Affiliated Bank FSB is not

liable in the capacity in which it is sued because:

                 1.     It is no longer in existence;

                 2.     It was not in existence at the time of the events alleged in Plaintiff's Original
                        Petition.

                                                  III.

                                               PRAYER

          WHEREFORE, Defendant respectfully requests upon final judgment, that Plaintiffs take

nothing, that Defendant be awarded its costs and attorney's fees, and that Defendant be granted such

other and further relief, both at law or in equity, to which Defendant may be justly entitled.

                                                 Respectfully submitted,

                                                 PASSMAN & JONES
                                                 A PROFESSIONAL CORPORATION



                                                 By:


                                                         alex erj          anjones.com
                                                         Christopher A. Robison
                                                         Texas State Bar No. 24035720
                                                         robisonc@passmanjones.com
                                                         John G. Browning
                                                         Texas State Bar No. 03223050
                                                         browning@passmanjones.com
                                                         2500 Renaissance Tower
                                                         1201 Elm Street
                                                         Dallas, Texas 75270
                                                         (214) 742-2121 Telephone
                                                         (214) 748-7949 Facsimile




DEFENDANT AFFILIATED BANK FSB'S GENERAL AND VERIFIED DENIAL                                      PAGE2
3t<0794
                                                   Gregory J. McCarthy
                                                   Texas State Bar No. 13367500
                                                   gregmccarthy@sbcglobal.net
                                                   Attorney + Mediator
                                                   2222 Patterson Place
                                                   Arlington, TX 76012
                                                   (214) 448-7154 Telephone
                                                   (817) 261-1688 Facsimile

                                                   ATTORNEYS FOR DEFENDANT
                                                   AFFILIATED BANK


                                 CERTIFICATE OF SERVICE

         I certify that on the 16th day of October, 2015, a true and correct copy of the above and

foregoing was delivered to the counsel set forth below, in accordance with the Texas Rules of

Civil Procedure:

          Jason M. Berent
          BERENT LAW FIRM, PLLC
          5600 Tennyson Parkway, Suite 310
          Plano, TX 75024




DEFENDANT AFFlLIATED BANK FSB'S GENERAL AND VERIFIED DENIAL                               PAGE3
380794
                                         VERIFICATION


STATE OF TEXAS                      §
                                    §
COUNTY OF       -'fC< '"'ct tr~f    §

          L     "My name is David Gragg. I am the authorized corporate representative of Affiliated

Bank FSB and as such am capable of making this verification. I have read the foregoing Defendant's

Original Answer and Verified Denial. The facts stated in said Verified Denials are within my

personal knowledge true and correct."




                                               By: David Gragg, Senior Vice President


                                                               t/~];'\:'\     )~. ~·   I   ~   .   _,.


          SUBSCRIBED AND SWORN TO BEFORE ME, this ..1::[__ day oft X-SU)t~Jl                             , 2015,
to certify which witness my hand and seal of office.



                                               Notary Public in and fdr'the
              ALEXAHORIA RANGEL                State of Texas
          • MY COMMISSION EXPIRES
                  Julot7.20t8




DEFENDANT AFFILIATED BANK FSB'S GENERAL AND VERIFlED DENIAL                                              PAGE4
]8{)7?4
                                                                                                             FILED
                                                                                             10/1612015 12:07:50 PM
                                                                                                    JOHN F. WARREN
                                                                                                      COUNTY CLERK
                                                                                                     DALLAS COUNTY




                                   CAUSE NO. CC-15-04540-C

TONY A PARKS and                                  §     IN THE COUNTY COURT
PARKS REALTY FIRM, LLC                            §
                                                  §
vs.                                               §
                                                  §
AFFILIATED BANK,                                  §     ATLAWN0.3
AFFILIATED BANK FSB,                              §
AFFILIATED BANK FSB, INC.,                        §
BANCAFFILIATED, INC.,                             §
JOSHUA CAMPBELL and                               §
KATHERINE CAMPBELL                                §     DALLAS COUNTY, TEXAS

              DEFENDANT BANCAFFILIATED, INC.'S ORIGINAL ANSWER
                   TO PLAINTIFFS' SECOND AMENDED PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW, Defendant BancAffiliated, Inc., and files this, its Original Answer to

Plaintiffs' Second Amended Petition, and by way of answer would respectfully show the Court

the following:

                                                  I.

                                       GENERAL DENIAL

         Defendant BancAffiliated, Inc. (hereinafter "Defendant') generally denies each and

every, all and singular, of the allegations contained in Plaintiffs' Second Amended Petition, and

states that such allegations are untrue in whole and/or in part; consequently, Defendant hereby

exercises its legal right to demand strict proof thereof.

                                                 n.
                                       VERIFIED DENIAL

         A.      Pursuant to Texas Rule of Civil Procedure 93, Defendant BancAffiliated, Inc.

hereby denies it is liable in the capacity in which it has been sued since Joshua Campbell and

Katherine Campbell never worked for BancAffiliated, Inc.


DEFENDANT BANCAFFILIATED, INC.'S GENERAL DENIAL                                          PAGEl
380801
                                               III.

                                            PRAYER

         WHEREFORE, Defendant respectfully requests upon final judgment, that Plaintiffs take

nothing, that Defendant be awarded its costs and attorney's fees, and that Defendant be granted

such other and further relief, both at law or in equity, to which Defendant may be justly entitled.

                                              Respectfully submitted,

                                              PASSMAN & JONES
                                              A PROFESSIONAL CORPORATION



                                              By:


                                                      alexa erj       smanjones.com
                                                      Christopher A. Robison
                                                      Texas State Bar No. 24035720
                                                      robisonc@passmanjones.com
                                                      John G. Browning
                                                      Texas State Bar No. 03223050
                                                      browning@passmanjones.com
                                                      2500 Renaissance Tower
                                                      1201 Elm Street
                                                      Dallas, Texas 75270
                                                      (214) 742-2121 Telephone
                                                      (214) 748-7949 Facsimile

                                                      Gregory J. McCarthy
                                                      Texas State BarNo. 13367500
                                                      gregmccarthy@sbcgloba I. net
                                                      Attorney + Mediator
                                                      2222 Patterson Place
                                                      Arlington, TX 76012
                                                      (214) 448-7154 Telephone
                                                      (817) 261-1688 Facsimile

                                                      ATTORNEYS FOR DEFENDANT
                                                      BANCAFFILIA TED, INC.




DEFENDANT BANCAFFILIATED, INC.'S GENERAL DENIAL                                             PAGE2
380801
                                 CERTIFICATE OF SERVICE

         I certify that on the 16th day of October, 2015, a true and correct copy of the above and

foregoing was delivered to the counsel set forth below, in accordance with the Texas Rules of

Civil Procedure:

          Jason M. Berent
          BERENT LAW FIRM, PLLC
          5600 Tennyson Parkway, Suite 310
          Plano, TX 75024




DEFENDANT BANCAFFILIATED, INC.'S GENERAL DENIAL                                            PAGE3
380801
                                             VERIFICATION


STATE OF TEXAS                           §
                                         §
COUNTY OF            fit /rq "t f        §

           l.        "My name is David Gragg. I am the authorized corporate representative of

BancAffiliated, Inc., and as such am capable of making this verification.         I have read the

foregoing Defendant's Original Answer and Verified Denial. The facts stated in it are within my

personal knowledge true and correct."




SUBSCRIBED AND SWORN TO BEFORE ME, this                  I-\   day of   C}:J"t}C),(__A(:   2015, to

certify which witness my hand and seal of office.




    . ..-J!l,      AI..EXAHDRIA.RANGEL          Notary Public in and for the
                                                State of Texas
                MY COMMISSION EXPIRES
                      Jdy7,2D18




DEFENDANT BANCAFFILIATED, INC.'S GENERAL DENIAL                                             PAGE4
3$08{))
                  Tanya Parks et al v. Allifiated Bank et al
     DEPOSITION OF:Katherine Campbell                                           3/16/2016
                                                                                Page 1


 1                            CAUSE NO.       CC-15-04540-C
 2
 3 TONY A PARKS and PARKS                           IN THE COUNTY COURT
     REALTY FIRM,       LLC
 4
     IV s.                                          AT LAW NO.    3
 5
     ~FFILIATED    BANKS;
 6 1\FFILIATED BANK FSB;
     ~FFILIATED    BANK FSB,          INC.;
 7 BANCAFFILIATED,            INC.;
     JOSHUA CAMPBELL and
 8 KATHERINE CAMPBELL                               DALLAS COUNTY,      TEXAS
 9
10
11

12                     ORAL AND VIDEOTAPED DEPOSITION OF
13                               KATHERINE CAMPBELL
14                             FRIDAY,    MARCH 11,    2016
15
16                       ORAL AND VIDEOTAPED DEPOSITION OF KATHERINE
17 CAMPBELL,      produced as a witness at the instance of the
18 Plaintiffs,         and duly sworn,          was taken in the
19 above-styled and -numbered cause on the 11th day of
20   ~arch,    2016,    from 3:47 a.m.          to 5:46p.m.,     before Natasha
21 Spoerl,      a CSR in and for the State of Texas,                  reported by
22   ~achine    shorthand at the offices of Hermes Law Firm,
23 2001 N.      Lamar Street,          Suite 450,    Dallas,   Texas,    pursuant
24 to the Texas Rules of Civil Procedure and the provisions
25 stated on the record or attached hereto.




                          U.S. LEGAL SUPPORT - DALLAS, TEXAS
                                     214-741-6001

                                                                          EXHIBIT           t=
                  Tonya Parks et al v. Allifiated Bank et al
     DEPOSITION OF:Katherine Campbell                          3/16/2016
                                                               Page 2

 1                       APPEARANCES
 2
 3 MR. JASON BERENT                              FOR THE PLAINTIFFS
   BERENT LAW FIRM, PLLC
 4 5600 Tennyson Parkway
   Suite 310
 5 Plano, Texas   75024
   Telephone:   214.692.5800
 6 Facsimile:   214.692.5806
   E-mail:   Jberent@berentlawfirm.com
 7
 8   ~R. CHRISTOPHER P. HANSEN                   FOR THE DEFENDANTS
     MR. MICHAEL HOLMES                          Joshua Campbell
 9   HERMES LAW FIRM                             Katherine Campbell
     2001 N. Lamar St.
10   Suite 450
     Dallas, Texas   75202
11   Telephone:   214.749.6511
     Facsimile:
12   E-mail:   Chris@hermes-law. com
13
   ~R.  JOHN G. BROWNING                         FOR THE DEFENDANTS
14 PASSMAN & JONES, P. C.                        Affiliated Bank,
   2500 Renaissance Tower                        AffiliatedBank FSC
15 1201 Elm Street                               AffiliatedBank
   Dallas, Texas   75270                         FSC, Inc.,
16 Telephone:   214.742.2121                     BancAffiliated
   Facsimile:   214.748.7949
17 E-mail:   Browningj@passmanjones.com
18
19 ~R. TERRENCE G. TURZINSKI                     FOR THE DEFENDANT
   LAW OFFICES OF TERRENCE TURZINSKI             Affiliated Bank
20 5151 Beltline Road
   Suite 1140
21 Dallas, Texas   75254
   Telephone:   214.369.9630
22 Facsimile:   214.369.9648
   E-mail:   Tgt@tgtlaw.com
23
24 !ALSO PRESENT:
        John Frank, videographer
25      Katherine Campbell




                      U.S. LEGAL SUPPORT - DALLAS, TEXAS
                                 214-741-6001
                  Tonya Parks et al v. Allifiated Bank et al
     DEPOSITION OF:Katherine Campbell                                                     3/16/2016
                                                                                           Page 3


 1                                              I N D E X
 2
     PROCEEDINGS                                                                           PAGE
 3
     !Appearances.                                                                            2
 4
   KATHERINE CAMPBELL
 5     Examination by Mr. Berent . . . . . . . . . . . . . . . . . . .          4
 6 Signature and Changes. . . . . . . . . . . . . . . . . . . . . . . . . . . 7 6
   Reporter's Certificate . . . . . . . . . . . . . . . . . . . . . . . . . . 79
 7
 8
 9
10                                            EXHIBITS
11 !NO. DESCRIPTION                                                                           PAGE
12 1    Ripoff Report . . . .
    2   Ripoff Report Rebuttal . . . . . . . . . . . . . . . . . . . . . .
13 3    Timeline . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
    4   E-mail from Tiffany Martin with "Chris From
14      Hell circled . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
   5    Text messages produced by Defendants . . . . . . . .
15 6    Text messages produced by Plaintiffs . . . . . . . .
    7   E-mail from Tiffany Martin, September 3,
16      2 014 . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
    8   Collin County case history . . . . . . . . . . . . . . . . . .
17 9    E-mail correspondence Campbell 288-289 . . . . . .
    10  E-mail correspondence Campbell 320-324 . . . . . .
18 11   E-mail correspondence Campbell 297-300 . . . . . .
   12   E-mail correspondence Campbell 309 . . . . . . . . . .
19 13   E-mail between Tom Rusher and Tanya Parks .. .
   14   E-mail correspondence Campbell 301-304 . . . . . .
20 15   E-mail correspondence Campbell 250-251 . . . . . .
    16  E-mail correspondence Campbell 262-266 . . . . . . 17
21 17   HUD-1 Settlement Statement . . . . . . . . . . . . . . . . . . 22
    18  Group text messages .. .                                                               29
22 19   E-mail correspondence . . . . . . .                                                    59
23
24
25




                             U.S. LEGAL SUPPORT - DALLAS, TEXAS
                                             214-741-6001
                  Tanya Parks et al v. Allifiated Bank et al
     DEPOSITION OF:Katherine Campbell                                     3/16/2016
                                                                              Page 4


 1                            P R 0 C E E D I N G S

 2                      THE VIDEOGRAPHER:          We're going on the

 3 record in the videotaped deposition of Katherine

 4 Campbell.      Today's date is March 11th,             2016.       The time

 5 is approximately 3:47p.m.,               and this is beginning of

 6 Videotape #1.

 7                      At this time,       will Counsel please state

 8 their appearances           for the record and then the court

 9 reporter will swear in the witness?

10                      MR.    BERENT:     My name is Jason Berent.             I'm

11 with the Berent Law Firm,              PLLC,    and I'm here

12 representing the plaintiffs in this case.

13                      MR.    HANSEN:     Chris Hansen representing

14 Katherine and Joshua Campbell,                 Defendants.

15                      MR.    BROWNING:     John Browning.       I    represent

16 defendants Affiliated Bank,              Affiliated Bank FSB,

17   ~£filiated   Bank FSB,       Inc.,    and BancAffiliated,         Inc.

18                      MR.    TURZINSKI:     Terry Turzinski

19 representing Affiliated Bank.

20                      (The witness was sworn by court reporter.)

21                              KATHERINE CAMPBELL,

22 having been first duly sworn,              testified as follows:

23                                  EXAMINATION

24 BY MR.     BERENT:

25       Q.     Okay.     Let me show you what I've marked as




                        U.S. LEGAL SUPPORT - DALLAS, TEXAS
                                   214-741-6001
                      Tonya Parks et al v. Allifiated Bank et al
         DEPOSITION OF:Katherine Campbell                                  3/16/2016
                                                                           Page 23

     1       A.     $17,345.

     2       Q.    Okay.      What was the price of the house?

     3       A.     The price of the house was $162,900.

     4       Q.     $162' 900.    And what did you say the closing

     5 cost was to the buyer?

     6       A.     $17,345.

     7       Q.     Okay.     How much of that went to you guys?

     8       A.    Not a single dollar.

     9       Q.     Okay.     And why is that?

    10       A.     Because this is paid to the bank.

    11       Q.     Okay.     But how do y'all get paid?

    12       A.     Josh is paid on commission,           and   I   was paid by

    13 the hour.

    14       Q.     By whom?

    15       A.     Affiliated.

    16       Q.     Which entity?

    17                      MR. TURZINSKI:       Sorry,   I can't hear you

    18 guys.

    19                      MR. BERENT:       Sorry,   I'm losing my voice.

~ 20         Q.     (BY MR. BERENT)       I    said which entity?

    21       A.     I want to say Affiliated Bank FSB,               but I am
#
~ 22 not          Affiliated Bank Mortgage.
    23       Q.     Okay.     Would there be any reason why a

    24 transaction with your office with Affiliated Bank with

    25 the purchase price of $359,000 would have charges to the




                            U.S. LEGAL SUPPORT - DALLAS, TEXAS
                                       214-741-6001
                                                        Page: 1 of 16


 1                           REPORTER'S RECORD

 2                             VOLUME 1 OF 2

 3                TRIAL COURT CAUSE NO. 15-04540-C

 4   TONYA PARKS, PARKS REALTY         (      IN THE COUNTY COURT
     FIRM, LLC,                        (
 5                                     (
             Plaintiff,                (
 6                                     (
     vs                                (      AT LAW NO. 3
 7                                     (
     AFFILIATED BANK,                  (
 8   AFFILIATED BANK FSB,              (
     AFFILIATED BANK FSB, INC.,        (
 9   BANCAFFILIATED, INC.,             (
     JOSHUA CAMPBELL and               (
10   KATHERINE CAMPBELL,               (
                                       (
11           Defendants.               (      DALLAS COUNTY, TEXAS

12

13

14                          MOTION TO DISMISS

15

16

17

18

19

20

21             On the 21st day of March, 2016, the following

22   proceedings came on to be heard in the above-entitled and

23   numbered cause before the Honorable Sally L. Montgomery,

24   Judge presiding, held in Dallas, Dallas County, Texas:

25             Proceedings reported by machine shorthand.




                            Janet E. Wright
            Official Court Reporter - County Court At Law   ~~   ~

                               214/653-7831                  EXHIBIT G
                                                        Page: 2 of 16


 1                   A P P E A R A N C E S

 2   JASON M. BERENT
     SBOT NO. 24027143
 3   Berent Law Firm PLLC
     5600 Tennyson Parkway, Suite 310
 4   Plano, Texas 75024
     214/692-5800
 5   ATTORNEY FOR PLAINTIFF

 6

 7   GINO J. ROSSINI
     SBOT NO. 24007953
 8   CHRISTOPHER HANSEN
     SBOT NO. 00790818
 9   Hermes Law, PC
     2001 N. Lamar Stret, Suite 450
10   Dallas, Texas 75202
     214/749-6512
11   ATTORNEYS FOR DEFENDANTS JOSHUA AND KATHERINE CAMPBELL

12

13   JOHN G. BROWNING
     SBOT NO. 03223050
14   JERRY ALEXANDER
     SBOT NO. 00993500
15   Passman & Jones
     2500 Renaissance Tower
16   1201 Elm Street
     Dallas, Texas 75270
17   214/742-2121

18   GREGORY J. McCARTHY
     SBOT NO. 13367500
19   Attorney at Law
     2222 Patterson Place
20   Arlington, Texas 76102
     214/448-7154
21   ATTORNEYS FOR DEFENDANTS AFFILIATED BANK

22

23

24

25




                            Janet E. Wright
            Official Court Reporter - County Court At Law No. 3
                               214/653-7831
                                                        Page: 3 of 16


 1                           INDEX

 2   MARCH 21, 2015                                   PAGE

 3   Announcements.                                       4

 4   Proceedings . . .                                    4

 5   Court Reporter's Certificate                        16

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25




                            Janet E. Wright
            Official Court Reporter - County Court At Law No. 3
                               214/653-7831
                                                      Page: 13 of 16


 1            THE COURT:     Well, at least you're halfway there.

 2   We got rid of Katherine today.

 3            MR. BERENT:     Could I get paid for that?

 4            MR. BROWNING:     As long as we're saying goodbye

 5   to parties, Mr. Berent and I have been in touch about the

 6   fact he sued multiple bank entities, only one of which

 7   could have employed Mr. Campbell, and we're here for a

 8   bunch of companies --

 9            THE COURT:     Do you know which one that is?

10   Because that needs to be worked out right now.

11            MR. BERENT:     We can work out an agreement.

12            MR. BROWNING:     I sent him a voluntary nonsuit

13   that he hasn't signed and that he has refused to sign.

14            MR. BERENT:     Can we do a Rule 11 today?

15            THE COURT:     No, no one's going anywhere until

16   you nonsuit on the record.     So y'all go in the conference

17   room and talk about it.

18            MR. BERENT:     The only problem, Your Honor --

19   because I have agreed with them.

20            MR. BROWNING:     I've actually stipulated with

21   Mr. Berent months ago.

22            MR. BERENT:     He did.

23            MR. BROWNING:     And gave him an affidavit

24   identifying the companies that were not to be employers

25   and are not in business anymore and that there was only




                             Janet E. Wright
            Official Court Reporter - County Court At Law No. 3
                               214/653-7831
                                                        Page: 14 of 16


 1   one entity, Affiliated Bank, out of the four that he sued

 2   that could can possibly even employ him in this case.

 3             THE COURT:     I would strongly suggest in the next

 4   three or four minutes you reach an agreement and          nonsuit~
 5   those parties on the record, and we'll follow up with an

 6   order of nonsuit tomorrow.

 7             MR. BERENT:      If it's tomorrow, that's fine.       I

 8   just have to triple check the parties.          Technically,

 9   everything else in the case is abated until this is ruled

10   on.    So we can do it tomorrow, no problem.

11              THE COURT:    No, there is a problem because they

12   would have to come back.       If he gave you an affidavit,

13   you're going to do it today.

14             MR. BROWNING:      I sent him a voluntary nonsuit as

15   to the bank entities that don't belong.

16              MR. BERENT:     If he has it with him, I'll sign it

17   now.

18              THE COURT:    State your name for the record.

19              MR. BROWNING:     Yes, Your Honor.     John Browning.

20   I'm counsel for Affiliated Bank, Affiliated FSB,

21   Affiliated Bank FSB, Inc., and Bancaffiliated Inc.

22              Now, the putative employer of Mr. Campbell was

23   Affiliated Bank, not Affiliated Bank FSB, not Affiliated

24   Bank FSB Inc., and not Bancaffiliated, Inc.           This is

25   something we made opposing counsel aware of months ago.




                              Janet E. Wright
              Official Court Reporter - County Court At Law No. 3
                                 214/653-7831
                                                      Page: 15 of 16


 1              THE COURT:    If you have some problem with what's

 2   on that affidavit, call your office, but we're going to

 3   nonsuit three of those banks today.

 4              MR. BERENT:    There is no one at my office.      I am

 5   my office.

 6              THE COURT:    You're going to have to take his

 7   word for it.    If he's made a mistake, you can come in

 8   tomorrow, and we'll deal with that.

 9              MR. BERENT:    Can I whisper in his ear for 30

10   seconds.

11              THE COURT:    Sure.

12              MR. BERENT:    I think we can figure it out.

13              THE COURT:    Okay.

14              (End of proceedings)

15

16

17

18

19

20

21

22

23

24

25




                              Janet E. Wright
            Official Court Reporter - County Court At Law No. 3
                               214/653-7831
                                                        Page: 16 of 16


 1   STATE OF TEXAS

 2   COUNTY OF DALLAS

 3          I, Janet E. Wright, Official Court Reporter in and

 4   for the County Court of Dallas County, Texas, County

 5   Court at Law Number Three, State of Texas, do hereby

 6   certify that to the best of my ability the above and

 7   foregoing contains a true and correct transcription of

 8   all portions of evidence and proceedings requested in

 9   writing to be included in the Reporter's Record, in the

10   above-styled and -numbered cause, all of which occurred

11   in open court or in chambers and were reported by me.

12          I further certify that this Reporter's Record of

13   the proceedings truly and correctly reflects the

14   exhibits, if any, admitted by the respective parties.

15          I further certify that the total cost for the

16   preparation of this Reporter's Record is $80.00 and was

17   paid by Ms. Parks.

18          WITNESS MY OFFICIAL HAND this the 15th day of
19   March, 2016.

20

21                                     Is/   Janet E.     Wright
22                               JANET E. WRIGHT, Texas CSR #1532
                                 Expiration Date: 12-31-17
23                               Official Court Reporter
                                 County Court-at-Law No. 3
24                               600 Commerce Street, Suite 585
                                 Dallas, Texas 75202
25                               214/653-7831




                            Janet E. Wright
            Official Court Reporter - County Court At Law No. 3
                               214/653-7831
                   Tanya Parks et al v. Allifiated Bank et al
     DEPOSITION OF:Joshua Campbell                                                    3/ll/2016
                                                                                      Page 32

1    eposition.              We're here on the basis of your contesting

2 responding            LO    your Motion to Dismiss.                    The Motion to

 3 Dismiss is pretty clear.                         Your responsibilities under

 4    he statute are pretty clear about serving a prima facia

 5 case     for the allegations that you've made with respect

 6 to the accounts.                    This is completely outside the scope

 7    f   that limited scope of the deposition.

                              .t-m. BERENT:          Okay.           1•11 object;



10         Q.      (BY MR. BERENT)                  Does anyone at Affiliated Bank

11 represent you in this case?

12                            MR. BROWNING:                Same objection.

l3                            THE WITNESS:                No.    I    don't know.   I'm



15         Q.      {BY MR.            BEREN'I'J     Okay.        Did you hire a lawyer

16 in this case'!

17                                                   I'~        goin? to   ~bjec~   to the

I8 form.         I have to agree              ~ith        counsel for Affiliated.
19   -e•re getting far afield of the scope of the discovery

20 for     purposes of thR motion.

                                                     Ycu're seeting attorneys'

22 fees.

23                            tvlR. HANSEN:           I    want to keep you far -- you

24 know,        I want to give you as much breath as I can in this

                fair,    but      ~e're      starting co get really far afield.




                             \J. S.    LEG.P_L SUPPORT -         DALLP.S, TEXP.S
                                                  214-741-6001
                                                                                    EXHIBIT
                     Tanya Parks et al v. Allifiated Bank et al
           DEPOSITION OF:Joshua Campbell                        3/11/2016
                                                                                                   Page 33

                                                                              a. fl            later,
  .I
       !    .   .        •        "                 .         -
 2 pbvlousLy we'll address tnac later.                                  But. to the          extent

  3    ~ou          want to address that,               go ahead.       Again,            you're

  4 tetting far afield.                       So I'm trying to give you a lot of

  5        -lee~;ajt.




  7 respectfully disagree,                      but I         will try to keep              t~i~gs    as



  9 you think I'm getting too far afield.

10                  Q.       {BY MR.      BERENT)        Did you hire a lawyer in this

l l case'?

12                  A.       I've been working under the counsel of this law

13     ffi rm.
-'.4   !            ''
15                  A.       The law firm that we're sitting in.

16                  Q.       Do you know what i t is?

17                  A.       Chris Hermes and their partners.                         I    don't know
lS the n.a;ues ..

19                  Q.       Did you hire      ~hem?


20                           Can vou      cla~ify       the   g~estion?




::\                               t"lR.    HANSEN:

23 rired him/who didn't hire him is far afield of this.
                                                          Again,     Jason,       I   think ·who

                                                                                                        If
24 bour basis is attorneys'                             fees,     we can talk about what

••~he               amounc of atcorneys'                fees are he incurred,                and we

       I
                                 U.S. LEGJ\L SUPPORT -             DALLAS, TEX..n.S
                                                214-741-6001
                    Tonya Parks et al v. Allifiated Bank et al
          DE?OSITIGN OF':.Joshua Campbell                      3/11/20lt-
                                                                                                 Page 34

 , can                          produc~    that          discovery post motion ruling.            But
      .•                                            2n

 ~ ~eyond that,                             I don't th~nk i~ mat~ers.

 3                                           MR. BERENT:             Let me object to the sidebar.
 4                              Q.   IBY MR. BERENT)             I'ID trying to make this
 5             uestiofi reallv super                       easy~       Dici you hire a lawyer in

 6 this case?
 7                              A.   I'm not sure how to               ~nswer   that question.

 8                              Q.

 9 lawyers in this case?

10                              A.   No.

                                Q.   Rave you        personal!~        paid   an~   attornevB'   fees in

12 the case?



~~ l
                                A.   Not    yet:.

                                                     :rec,;,ived an                 for     :itto:rneys 1
15 fees in this case?

16                              A.   Not that 1 recall.

17                              Q.   Do you know whose -- how did you end up with
18             he Hermes firm?
19                                   I    was introduced to them.

20 l                            Q.   Bv    whon~?
      i
t>L   ~                         h.

22                              Q.   Okay.        And to    yo~r      knowledge, who has been

23              aying the Hermes Law Firm if you know?

                                A.

                                             MR.     BR!]{>IN ING:     Objecticn; form.

          '''''.;"'.'···•;'.:




                                            U.S. LEGAL SUPPORT - DALLAS, TEXAS
                                                       214-741-6001
                                      Ton·;a Parks et al                                                          Allifiated Bank et al
                                                                                                                                                                                      3/11/2016

                                                                                                                                                                                      Page 35

                                                       MR.     HANSEN:                                   3?~~                objection.

                                      3                     A.            It was alsc c.1stomary to use the                                                                                                       originati~n




 15                     Q.            And that's                           fair.                             I'm not asking if data was

 16 shared.                           My       q~estion                          is -- you've used Outlook you said?



                                     And ycu'7e put people's infGrmation into



                                     ;_•ii~-li    -'




                                                                                                                                                                                                  I
                                     'i e s -,

                                      Yes.
                                                                                               )   ...   ~   -~   ..   .:; ...-              .
                                                                                                                                           . -
                                                                                                                                                 -
                                                                                                                                                 ;   _......   - ..
                                                                                                                                                                      .lr-
               I

..: c.,        }a ;: 2 r 2 :;.}; '    .:5   ;-, ::.;:>2.   •   .;   .. -
                                                               ::: .:,     -~~
                                                                           ._:            .
                                                                                 1.-... - -
                                                                                 ~.._   ·--




                                                                                                                                                                                                  II
!:... ....,'           _:;:;,.   .




                                                  U.S.         LEGA~                      SUPPORT - DALLAS, TEXAS
                                                                                          214-'i41-6001
Appendix 5
                             Parks Realty Firm, T .T .(ilio tN
                                                   214-980-8816            ~IRT OF APPEALS
                                        tonyaparks@.parkstrealtyfirm.com
                                                                            70f6 AUG 22 PH Q: 20
Tonya Parks
214-980-8816                                                                 USA MATZ, CLERK
tonyaparks@parksrealtyfinn.com

Lisa Matz, Clerk
Fifth District Court of Appeals
600 Commerce Street. Suite 200
Dallas, TX 752021
214-712-3450
                                                                                                  August 22, 2016

RE:    Cause No. 05-16-00784-CV
       Tonya Parks and Parks Realty Finn, LLC v. Affiliated Bank, Affiliated Bank FSB, Affiliated
       Bank FSB, INC., BancAffiliated, INC., Joshua Campbell and Katherine Campbell

Dear Ms. Matz:

        I am the Appellant in the above-styled and number cause. My letter to you is intended to point out
certain facts pertinent to the Court's consideration.

        As of Friday, August 19, 2016 at 11 :07 am, I have received an email from John Browning stating that he
is now the sole point of contact in the above entitled cause and that I should not attempt to contact Mr. Jerry
Alexander or Mr. Christopher Hansen in regards to this appeal.

       From the way it shows on the appeal docket it will show:

        Jerry Alexander is the lead counsel for Affiliated Bank, Affiliated Bank FSB, and Affiliated
        Bank FSB INC., BancAffiliated, INC. and John Browning as another counsel or the (+ l ).

        Christopher Hansen as the lead counsel for Joshua Campbell and Katherine Campbell.

        Mr. Browning states that the court is aware of this "assuming" client change by his prior letters to Ms.
Lisa Matz and the Appellees' Motion filed on Thursday, August 18, 2016 stating that he is the counsel for all
appellee's. The Hansen team appears to have recently vacated the Campbell's after the last letter I sent to Ms.
Matz on Monday, August 15,2016.

       This change has not been updated in the appeal court system so I wanted to make you aware of this
change as there is not a formal attorney withdrawal by Christopher Hansen as the attorney for the Appellees
Joshua and Katherine Campbell in the records.                                                   ·

        I also want to make you aware that this has been one of my major struggles in this case because of the
conflict of interest and misrepresentation. Not to mention that I had to fight 6 lawyers all working on one side to
my one lawyer. I have always stated that the Affiliated Banks et al and their lawyers have orchestrated this
entire case to manipulate the system in unfairness to save them by appointing lawyers to dismiss the Campbell's
that will intern make it easy for them to be dismissed.
       My constitutional "due process" was denied by this misrepresentation along with the additional issues
and extreme measure they used to defraud the Plaintiff and now the Appellant. The Campbell's and Affiliated
Bank both hold different positions within this lawsuit.

        Please take this showing of representation by Mr. John Browning as evidence that Affiliated Bank et al
have abused the system and Affiliated Bank et al are now accepting responsibility for the Campbell's action
when they maliciously attacked me and my company when he wrote a false report on Ripoff Report to defame
my name and my company. The Bank does not want to take responsibility for the Campbell's action, but yet
they are aiding the Campbell's in this entire case in Bad Faith.

        In Mr. Browning motion filed on August 18, 2016 he states that my letters are filled with emotional,
diatribes, hyperbolic, irrelevant, and baseless accusation. My letters to the Court of Appeals are to show the
facts that were presented to the court which were over looked by Judge Montgomery with biases and prejudices.
Along with facts of misrepresentation to the court. If a women shows any kind of passion for a cause or
demonstrates any kind of feelings for necessary change to a situation then men like Mr. Browning and Mr.
Campbell will say it's being "emotional". I was standing up by speaking out for my clients professionally and
necessary as it was my fiduciary duty as their Realtor to do so when I saw issues that could arise in them not
getting their dream home and I saw the pain financially/mentally,the Campbell's were inflicting on my clients
by their errors. It was my responsibility to my clients to report the Campbell's to get help from the Campbell's
supervisors.

         According to the constitution - freedom of speech does not protect someone who lies with malicious
intention to harm or destroy someone or a company. If that were the case in my situation, it would make it ok
to kill someone if they got into an argument because in my opinion, defamation kills without anyone having to
take responsibility. Defamation kills people by suicide, kills people slowly by depression, kills marriages, kills
':>usinesses, kills families and destroys a person enjoyment of life. Bullying also kills. I feel that I have been
bullied and defamed by the Lawyers that represent all the Defendants and/or Appellees in this lawsuit.

        I am trying to fight this lawsuit by using the systems that are in place to help the people, but it has been
interfered by Mr. Browning and his team. I believe they have undermined the entire system. Mr. Browning is a
threat to me inside and outside the court as I am use my inherent rights guaranteed by my constitutional "due
process" by his misconduct and verbal attacks.

       Best Regards,

         ~~- '"'-Y-~~
       Tonya Parks
       ProSe
       214-980-8816
       tonyaparks@parksrealtyfirm.com
APPENDIX 6
                                                                                                   ACCEPTEC
                                                                                               05-16-00784-C\
                                                                                    FIFTH COURT OF APPEAL~
                                                                                               DALLAS, TEXA~
                                                                                         8/24/2016 10:54:59 Arv
                                                                                                    LISA MAT2
                                                                                                        CLER~




                                  NO. OS-16-00784-CV
                                                                            FILED IN
                                         IN THE                      5th COURT OF APPEALS
                                                                          DALLAS, TEXAS
                                 COURT OF APPEALS                    8/24/2016 10:54:59 AM
                                                                            LISAMATZ
                              sm DISTRICT OF TEXAS                            Clerk




                TONYA PARKS and PARKS REALlY FIRM, LLC
                                                                              Appellants,
                                             vs.

  AFF1LIATED BANK, AFFILlATED FSB, AFFILIATED BANK FSB, INC.,
              BANCAFFILIATED, INC., JOSHUA C~BELL and
                              KATHERINE CAMPBELL
                                                                               Appellees,


                      From the Dallas County Court at Law# 3.
                            Texas Cause No. CC-15-04540-C


                        AFFIDAVIT OF BENNIE R. GIBSON


        ~EFORE ME the undersigned authority,  on this day persona~ appeared
 Bennie R. Gibson who being by first duty sworn stated the follo\_Ving.
       "My ~me is Bennie R. Gibson" I am over the age of (21) years, of s~und
 mind and competent to make this affidavit. I have never been convicted of a' felony
  or any crime involving moral turpitude, I have personal knowledge of and I am
  fully competent to testify to 1:11atter stated herein, all the matter contained to this
  affidavit are true and correct and base upon my personal knowledge and belief all
. supported by substantial evidence.
       I am the father ofTonya Parks who is the sole owner of Parks Realty Firm,
LLC and they are the Appellants in the above cause of action. The statements I am
about to make are made upon my personal knowledge and I fully believe will be
relevant to this Court as you are making a decision on my daughter's case.
      Statements are as follows:
      1. I witnessed 2 atrocious hearings in Judge Sally Montgomery's Court at
         Law# 3 on March 22, 2016 and J1me 13, 2016. I believe these 2 events
         were pre-arbitrated with the intent to defraud my daughter and her
         company.
      2. My daughter Tonya Parks has always enjoyed her rights to liberty, but
         because Tony~ crossed the path of a troubled man Joshua Campbell who
         is a 2-3 tinle convicted felon and his wife Katherine Campbell who both
         worked for a Federal Banking Institution ·Affiliated Bank FSB corruption
         has intervened. Tonya is now fighting for that right to hberty in the ring
         of the corruption coerced by Dallas County Judge Sally Montgomery,
         Affiliated Bank, Chubb Insurance Company, the lawyers they selected
         John Browning, Jerry Alexander and Gregory McCarthy and the lawyers
         they selected .Christopher Hansen and Gino Rossini.
      3. This coercion was what I believe to be a scam for excessive legal fees
         arbitrated by Chubb Insurance and the lawyers they employ to use those
         excessive fees to unlawfully gain control of my daughter with
         intimidation to back her down. The adjuster for Chubb Insurance
         Michael Moore told my daughter and myself those legal fees are what
         they use in their "duty to defend" which will basically run the plaintiff
         off. Mr. Browning was going to get paid by the insurance company
         under the "duty to defend" clause within Affiliated Bank's liability
         insurance policy- claim file number 047515001505- :filed on January 12,
         2015, but yet Mr. Brownitig and the other lawyers put affidavits in the
         court as if they were not going to get paid. They then threaten Tonya
         with a Judgement of those outrageous fees when she had a1ready been .
         financially harmed.
     4. On June 13, 2016 Judge Sally Montgomery reprimanded me in her court
        room because I was nodding my head. I was sitting next to my daughter
        when Judge Sally Montgomery stated qtat Tonya did not have any
        evidence that could link the bank and if this case became a frivolous case
   then Tonya would be sanctioned. I disagreed by nodding my head
   because this is no frivolous case on Tonya's part. I believe this~ case has
   been manipulated by the officer of the court intentionally. Tonya has
   very good evidence that will show this lawsuit is valid and her damages
   are relevant with all defendants -the Bank and the Campbell's.
5. Judge Sally Montgomery had my daughter go into a private conference
   room off the record multiple times to mediate an outcome to her case
   with 6 men lawyers trying to convince my ·daughter to dismiss this case.
   In one ~of those meetings after all the defendants' lawyers left the room
   and it was only Tonya, her previous lawyer Jason Berent and myself,
   Sally Montgomery came into the conference room and told us that we
   needed to finish up or she would sanction Tonya for this being a
   frivolous case. After she did that, I told Jason that I wanted him to get
   my daughter out of this courtroom because this lady is a dangerous
   Judge. After that meeting, we went back into the courtroom and when
   Judge Sally Montgomery sat down I got up and walked out of the court
   room because I knew if Jason did not do anything quickly I would have
   say something. Out of concern for my daughter's well-being, I did not
   want the Judge to harm my daughter anymore by me expressing my
   concerns so I decided to leave and sit in the hallway. Tonya told me
   before I left she was going to stay because she wanted to take this
   through and she did not trust the Judge nor her lawyer Jason Berent to do
   anything on her behalf if she was not present.
6. Once I left the court room - Tonya was by herselfwhen Jason told the
   court there was no agreement in the mediation room then it is upon my
   belief after reading the reading transcript on June 13,2016, I can honestly
   say they caught Tonya off guard when they told her that her timing was
   up to have a new trial and her case was over. This is when the major
   atrocious events took place to wrongfully influence my daughter into
   agreement she would not have done if she fully understood her rights and
   would have been able to come speak with me. After reading the
   transcript on June 13, 2016, ,based on my opinion and belief, they abused
   their authority by what I consider judicial water boarding my daughter
   into an improper settlement. My daughter was fighting for her life and
   her family's well-being by herself with no one helping her to defend
   herself .She was improperly couched, influenced, threatened, taunted,
   and she was lied too. She thought the case was over with no remedy.
   Tonya was put under so much pressure and was not given any time to
   think. She was restrained I not allowed to come and speak with me when
   she did not have a proper lawyer working in her behalf. Tonya used the
   words and phrases like, .., just feel set up,, "l don't think I was given a
   fair trial", ''I wasn't prepared to make a choice like this today'', "give me
   a second to think", "I don't understand my parameters", '~I didn't really
   get to talk to my lawyer'', ~'I don't get a new trial", ''I'm FORCED"
   which they should have heard her words, seen her fear and stopped the
   brutal intimidation and control they had over my daughter's mental state.
   Reading the transcript, once they told Tonya she was going to be taken to
   jail is when Tonya couldn't defend herself anymore. Any decision or
   settlement made during the pressure of that heinous act of willful
   unlawful misconduct- that decision into settlement would be conceived
   as involuntary. By being Tonya father I know she was scared and she
   was frightened even though she knew she had a good case, but she felt
   defeated by people with power to destroy her, her family and her
   company. The condition became constructive any person would have
   done the same thing as Tonya to get from away from those conditions.
   Tonya would do anything at that point to get out of that court room away
   from those bullies to get into a safe environment with me and home to
   her husband and 2 teenage sons.
7. From reading the transcript, JUdge Sally Montgomery requested Tanya to
   come up and that's when she started asking Tonya to make a decision.
8. In my opinion, from ;reading the transcript, Judge Sally Montgomery
   initiated the entire coerced settlement when she found out she did not
   have proper jurisdiction. Judge Montgomery said, uso I'm going to do
   one last thing, though. See if you can reach an agreement on the
   attorney's fees since it's too late to overrule the motion for new trial; it
   can only be done by agreement. That's still a good agreement. If y'all
   agree to it, then it doesn't matter. If you don't agree to it, then it's too
   late." This is when I believed the whole couching started. I ~lieve if
   she would have not initiated that unfair settlement, Tonya would not have
   to try to fight for this appeal so that you can see all the additional errors
   Judge Montgomery made in court during the 2 prior hearing along with
         the errors she made and she admitted to when making a judgement of
         what I feel are outrageous attorney fees.
      9. I believe Affiliated Bank's president Garry Graham is motivated to do
         anything to get them out of court because he dues not watit Tonya to be
         allowed to do any additional discove~es on Affiliated ·Bank because
         those discoveries will uncover a lot of additional fault and suspicious
         activity on the Bank's side. In my own research to help my daughter I
         called Mr. Graham and left him a message multiple times with no return
         call until I said I would be contacting the OCC (Office of the Comptroller
         of the Currency). Mr. Graham returned that call within 10 seconds so I
         believe he is screening his calls. In that return call Mr. Graham informed
         me that he. was not regulated by nor registered with the OCC.
      10. I believe the misrepresented of representation of coWlSel on the
         Defendant side was unlawful and a willful intent to defraud the plaintiff.
         Even when Jason Berent and Tonya told Judge Sally Montgomery she
         acted as if she did not care.
I have raised my 2 daughters to be strong women and to stand up for what is right
After fully reading the transcript on June 13, 2016, I couldn't be more proud of my
daughter because I was visualizing her speaking out to stand up for herself and
what was right, but she was defeated by dangerous people with power.
This entire act of interference upon my daughter's well~being and her due process
has been devastating not only to my daughter, but to me as her father and her
mother. I can see a difference in Tonya so everybody who is responsible for this
change in my daughter's life must be held accountable.
              SIGNED on this                        )t/     day of   ~          , 2016




              STATE OF TEXAS                                }
              COUNTY OF TARRANT }


                                  SUBSCRIBED AND SWORN TO before me by the said
              Bennie Ray Gibson, Principal on this the rl~ day of August 2016.




                                                                     lie in and for the STATE ofTEXAS

       '~':''••..               CVNtHJA VELEZ
 'f:--1i~\ NotorvPubUc. State of lellas
~~.. }i_f Comm. ExPires 01·06·2020
  ::f.Jii.'if,.f         Notary 10 U04&6aes
·--........
 •·•··-··-~- ...... ~ •••'•
          ~..,..__..
                              -•-• .,.   '"""•r-"'-~·---•
Appendix 7
                                                                                                        ACCEPTEC
                                                                                                    05-16-00784-C\
                                                                                         FIFTH COURT OF APPEAL~
                                                                                                    DALLAS, TEXA~
                                                                                               8/30/2016 1:44:13 Prv
                                                                                                         LISA MAT2
                                                                                                             CLERk

                                  1
                                   NO. 05-16-00784-CV
                                               IN THE                           FILED IN
                                                                         5th COURT OF APPEALS
                                                                             DALLAS, TEXAS
                                  COURT OF APPEALS
                                                                         8/30/2016 1:44:13 PM

                               5TH DISTRICT OF TEXAS                           LISA MATZ
                                                                                 Clerk




             TONYA PARKS and PARKS REALTY FIRM, LL~­
                                                                                 Appellants,
                                                  vs.
  AFFILATED BANK, AFFILIATED BANK FSB, AFFILIATED
BANK FSB, INC., BANCAFFILIATED, INC., JOSHUA CAMPBELL
                and KATHERINE CAMPBELL
                                                                                  Appellees,

                      From the Dallas County Court at Law #3,
                         Texas Cause No. CC-15-04540-C

APPELLANTS' RESPONSE TO APPELLEES' OBJECTION TO THE
       AFFIDAVIT OF NON-PARTY BENNIE GIBSON

TO THE HONORABLE FIFTII COURT OF APPEALS:

       Appellants Tonya Parks and Parks Realty Firm, LLC come now and file this Appellants'

Response to Appellees' Objection to the Affidavit ofNon-Party Bennie Gibson. The Affidavit

of Bennie Gibson who is the father ofTonya Parks should be considered by the Court when

determining the issues in this matter because Mr. Gibson was a witness to 2 of the hearings held

in Judge Sally Montgomery's Court Room. Bennie Gibson's position in this matter was written


        ---------   ---   -   _________   ,   -·---------------   ----                          -
                                                                                       liPage
in his affidavit and his position would be no different than any lawyer Tonya Parks would plan to

hire to handle her case in the future. Bennie Gibson's affidavit should be looked at and strongly

considered because:

   1. Mr. Gibson was present at the entire hearing on March 22, 2016.

   2. Mr. Gibson was in the room for a majority of the hearing held on June 13, 2016 until he
      felt he had to lea,ve because he did not want to harm Tonya Parks' case any further by
      speaking out on her behalf when her lawyer Jason Berent was not and the other lawyers
      and Judge were taking advantage of that lack of counsel.

   3. Mr. Gibson was a party sitting in 2 of the mediations held on June 13,2016.

   4. Mr. Gibson was in the hallway where he could see through the window Tonya Parks
      standing in the court room dUring her forced and coerce settlement

   S. Mr. Gibson was also in the haDway when Jerry Alexander, John Browning, Chris
      Hansen, Gino Rossini and Greg McCarthy left the court room before Tonya Parks
      and Jason Berent. While in the hallway Bennie Gibson witnessed Judge SaHy
      Montgomery's Balliff eall out John Browning's name to escort him into Judge Sally
      Montgomery's oftiee right after the hearing on June 13, 2016. The other lawyers
      who were with John Browning at the time went with him to her office for a private
      meeting. Tonya Parks' lawyer at the time Jason Berent was not in attendance to
      this meeting as far as Tonya Parks lmows.            ·

   6. Mr. Gibso.r;1 was the first person Tonya Parks spoke with about the conduct of the officers
      of the court once she left the court room on June 13,2016.

   7. Although Mr. Gibson was not in the court room during the forced settlement he was a
      witness to the misconduct in the court room and out of the court room. The transcript
      validates what he could see through the window and Tonya Parks' mental state after she
      left the court room.

       I have also attached a chain of emails sent by Tonya Parks to Janet Wright starting the

   early morning of June 14,2016 after the hearing on June 13,2016 requesting the transcripts

   (Exhibit A). This email will show Tonya Parks position of the involuntary/forced settlement

   the night after the hearing.

       Mr. Browning states that Mr. Gibson is attempting to smear the reputation of Judge Sally

   Montgomery. Mr. Gibson is only presenting the facts and the conduct he witnessed in the


                                                                                        21Page
court room and through the window along with reading the transcript Judge Sally

Montgomery has built her own reputation by her conduct and competence in her court room.

Mr. Gibson is only speaking up for his daughter while she is trying to get justice prose

because the legal system has failed her. Again, Mr. Gibson affidavit would be no different

than Tonya Parks hiring a lawyer to speak on her behalf who was not present during the

coerced settlement.

   Mr. Browning failed to remember that his clients a convicted felon and the company that

hired him have ruined the reputation ofTonya Parks and her successful business.

   Tanya Parks is not only fighting against Affiliated Bank and the Campbell's~ she is also

fighting against a team of lawyers (who knows how many), a judge and a large insurance

company. Tonya Parks was also on the phone when Mr. Gibson had the conversation with

Chubb's adjuster Michael Moore so she can validate that conversation. Tonya Parks also had

a conversation with Mr. Moore on July 22, 2016 when he told her she was going to lose her

appeal so she should look into becoming a private investigator or paralegal because she

would be good in those fields. Tonya Parks a successful woman - who is a victim in a

malicious internet hate crime and has had her constitutional right violated because of biases

and prejudices so she should not have to change her career at the age of 42. Tonya Parks has

been bullied, harassed and threatened unjusdy throughout this process.

   Mr. Gibson once fought for the rights for our country so now he is fighting and aiding his

daughter for those rights he fought for. Please consider his affidavit and allow his daughter

to have her fair day in court with no biases or prejudices.




                      ----·--····· ..· · · - - - - - -
                                                                                    31Page
                                    PRAYER FOR RELIEF

       For the reasons set forth above, Appellants requests that the Court allow Tanya Parks'

father Bennie .Gibson's Affidavit to be considered.

       Appellants also pray that the Court Grants Appellants' Appeal because of all of the

errors, misconduct and misrepresentation in the Trial Court- Dallas County Court of Law #3.

Appellants also request any and all other reliefto which it may be entitled.



                                             Respectfully submitted,




                                                      Tanya Parks .
                                                      ProSe Appellant
                                                      1401 Bristlewood Drive
                                                      McKinney, TX 75070
                                                      tonyaparks@parksrealtyfirm.com
                                                      214-980-8816




--·------
                                                                                      41Page
                                      CERTIFICATE OF SERVICE

          I certify that on August 30, 2016, I mailed copy of this motion to tbe following counsel

by First Class U.S. Mail and viaE-File:

          John G. Browning
          Browningj @passmanjones.com
          State Bar No. 03223050
          Jerry C. Alexander
          alexandr.i@.Passmanjones.com
          State Bar No. 00993500
          PASSMAN & JONES, PC
          2500 Renaissance Tower
          1201 Elm Street
          Dallas, Texas 75270
          Telephone: 214-742-2121
          Facsimile: 214-748-7949


         Counselfor Appellees Affiliated Bank,
         A/flliated Bank FSB, A/flliated Bank FSB,
         INC., Banctifjiliated, INC., Joshua Campbell,
         And Katherine Campbell




                                                        TonyaParks




---···--··--   ---                                                ·-----~~---       ·-----
                                                                                          5I Page
Pritit   1 Close WfndOw
 Subject: RE: 3-22-16 Transcript
   From: tonyaparks(!parksrealtyfirm.com
    Date: Tue, Jun 14,201611:33 am
     To: "Janet Wright" 
    Bee: "BENNIE GIBSON" 

 Janet,

 Thank you for those kind wQrds!!!.

 It was a very long day for me yesterday. I noticed I said validated my constitutional right,
 but I meant to say violated my constitutional right - twice. I hate auto correct on these cell
 phones.

 I'm a very strong believer in my Christian faith and I know for a fact GOD has a plan for me
 and my family. I open my business In 2007 with GOD as my only partner. I wear a ring on
 my wedding finger that means strength and freedom which I wear to remind me everyday the
 gifts GOD has given me by creating me to be a strong minority women in a mans world and to
 remind me everyday that I am free to dream. Last night I forgot about all that because I was
 lost.

 I'm sure I wilt be ok in time, but I wiU never forget. I wm forever be reminded of that day
 because I have to discuss that defamatory post all the time when people search my name and
 see the post that will never go away.

 I was taunted in that court room and this will forever be my nightmare!


 Best Regards,
 Tonya Parks
 214-980-8816
 tonyaparks@parksrealtyfirm .com
 www. parks rea ltyftrm. com



    -------- Original Message --------
    Subject~ Re: 3-22-16 Transcript
    From: Janet Wright 
    Date: Tue, June 14, 2016 10:42 am
    To: tonyaparks@parksrea!tvftrm .com

    Tanya,

     I am sorry that you are so upset by yesterday's hearing, but God always
     has a plan for us. He has peace that passes .understanding, and I've
     prayed for that myself at different times. He gives us strength to get
     through tough times and ideas for better things. Don't give up - keep
     working toward rebuilding and forgiving, and your business will be
     restored.


                                                                                  EXHIBIT f\
I'm glad you made it home safely yesterday. I was worried about the
weather and the roads.

rn get yesterday's transcript to you as soon as I can, but at least by
Friday. You mentioned "transcripts," but I think this is the only one.
 Let me know if there is one I'm missing.

You are a smart, strong woman. Use that strength in a positive way
and be a good role model for your sons.

Take care,
Janet



Janet E. Wright
Official Court Reporter, CCL #3
214/653-7831



-Original Message--
From: Tonya Parks 
To: Janet Wright 
Cc: Tonya Parks 
Sent Tue, Jun 14, 2016 2:16am
Subject: Re: 3-22-16 Transcript

Hello Janet,

I'm sorry for sending this very early email, but I can not sleep because I'm going over and over
that humiliating hearing in my head.

I was railroaded and forced to make a decision I DO NOT agree with for my family in 60 seconds.

I feel mentally RAPED/BULLIED by the court because I had 7 men lawyers, 1 women judge
putting me (one women) on the spot by forcing me to make a decision, threatening me· if I didn't
go their way then they will do all these other things to me In the court system, not allowing me
time to take everything in that was happening to me at the time- along with them not allowing me
to speak with my dad who had to leave the court room because he could not handle watching his
daughter and her business get raped, hung, murdered, killed, humiliated, thrown away in the court
for a second time by misuse of power. Not to mentioned another man officer threatening to take
me (a mother of 2 African American boys ages 13 and 17 who need their mom in this crazy wor1d)
to jail because I was up set wlth the abuse and prejudices that were taking place in that court
room where I should have received justice to clear my name and my family business along with
getting damages I will and have incurred.

I deserved to have a fair and unbiased trial. My constitutional right was validated twice!!!
I stood up for my clients and this is what I got for doing so. This is why this world is based on
"every man for themselves". You can't stand up for people unless you willing to take the abuse
from the system and people who ·know how to use it.

I have worked so hard in my life to just have it thrown in the trash ·by a convicted felon and a large
company that abused the system.

I've lost 2 years of my life that I can not get back. I've lost time with my kids. I've lost friends
because I've separated myself from everyone. I have been very depressed because I'm
embarrassed of that false posting my kids teacher's, neighbors, old friends, potential clients, old
clients, other business opportunities, etc see when they search my name. I'm embarrassed by
how I've been so na"ive in thinking I would get justice by an elected official.

What do I tell my boys?? You can't even do the right thing and get justice.

I have been abused by the court system. I have lost my business, dreams and time that I can
never get back. I'm done - I'm completely done!!!! I pray this neverhappens to anyone else
because it's very hard to live like this. I'm sad, very, very sadllll

I pray GOO has a plan for me because I'm lost!!!

Sorry for my venting, but this was on my heart.

I really just wanted to make sure you had my email address so that you can send the transcripts
asap. I hate to rush you, but I need them as soon as possible.

Janet you have a great spirit about you that seems very kind and warm. Please don't let that court
take that away like it has done to me.

God bless,
TonyaParks
21'4-980-8816.

Sent from my iPhone

On Apr 17, 2016, at 9:06PM, Janet Wright  wrote:


       Tonya,

        I am attaching the transcript for the 3-22-16 hearing.

       If you need anything else, please let me know. Hope your
       weekend was good, despite the rain!

       Thanks,
       Janet



       Janet E. Wright
       Official Court Reporter, CCL #3
       214/653-7831
II   <032216.pdf>


                    Copyright © 2003·2016. All rights reserved.
APPENDIX 8
Order entered December 2U, 2617




                                           In The
                                    ~ourt of appeal•
                         .1'tftb Jlt•tntt of tlttxa• at Jlalla•
                                    No. 05-16-00784-CV

            TONYA PARKS AND PARKS REALTY FIRM, LLC, Appellants

                                              v.
                               AFFILIATED BANK, Appellee

                      On Appeal from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-15-04540-C

                                          ORDER

       Tanya Parks and Parks Realty Firm, LLC (PRF) appeal the trial court's dismissal of their

claims against Affiliated Bank pursuant to the Texas Citizens Participation Act (the TCPA). See

TEX. Crv. PRAC. & REM. CODE ANN.§§ 27.001-.011 (West 2015). On our own motion, we abate

this appeal and remand the case to the trial court for findings relating to whether Parks,

individually and on behalf of PRF, voluntarily entered into an agreement under rule of civil

procedure 11, pursuant to which Parks and PRF forfeited their right to bring this appeal, and

whether any agreement is enforceable.

       Parks and PRF sued Joshua A. Campbell and his former employer, Affiliated Bank,

asserting a number of causes of action based on an internet posting by Campbell concerning
Parks's work as a real estate agenf. 1 Campbell filed a motion to dismiss under the !CPA,

arguing the claims against him were based on statements he made in connection with a matter of

public concern, and Parks and PRF could not establish by clear and specific evidence a prima

facie case for each essential element of their claims. At the hearing on Campbell's motion,

Affiliated Bank argued it "should be included as far as being dismissed" because there was no

evidence to support the causes of action asserted against it, and requested that it be awarded

attorneys' fees pursuant to the TCPA. On March 24, 2016, the trial court signed an Order on

Defendant Joshua Campbell's Motion to Dismiss (the March 24th Order), that dismissed with

prejudice Parks's and PRF's claims against both Campbell and Affiliated Bank, and awarded

Campbell $62,297.50, and Affiliated Bank $29,876.40, for court costs, reasonable attorneys'

fees, and other expenses incurred in the litigation.

         Parks and PRF filed a motion for new trial. At the hearing on the motion, the parties

discussed settling the dispute. The attorneys for Parks and PRF, Affiliated Bank, and Campbell

stated on the record in open court that they had an agreement Campbell and Affiliated Bank

would forego seeking to recover the attorneys' fees awarded by the trial court "in exchange for

full waiver of any appeal or further filings" by Parks and PRF and a release of all claims against

Campbelt and Affiliated Bank. Affiliated Bank's attorney requested that Parks '"indicate her

agreement with this on the record." After some discussion between Parks and the trial court,

Parks stated, "I accept the deal."

        An agreement to settle a case is enforceable by the trial court if it complies with rule of

civil procedure 11. Padilla v. LaFrance, 907 S.W.2d 454, 460 (Tex. 1995); In re Barton, No.

05-17-00364-CV, 2017 WL 6275920, at *1 (Tex. App.-Dallas Dec. 11, 2017, no pet. h.) (mem.

1
 Parks and PRF also sued Affiliated Bank FSB, Affiliated Bank FSB, Inc., BancAffiliated, Inc., and Katherine
Campbell, but dismissed their claims against those parties.

                                                     2
op.). An agreement complies with rule 11 if it is "made in open court and entered of record."

TEX. R. CIV. P. 11. A trial court has a ministerial duty to strictly enforce a valid rule 11

agreement. In re Barton, 2017 WL 6275920, at *1; Draper v. Guernsey, No. 03-16-00745-CV,

2017 WL 2224540, at *4 (Tex. App.-Austin May 18, 2017, pet. denied) (mem. op.); see also

Fortis Benefits v. Cantu, 234 S.W.3d 642, 651 (Tex. 7007) ("As this is a valid pretrial agreement

under Rule 11, the trial court had a duty to enforce its terms."). Accordingly, if there was an

enforceable rule 11 agreement, the trial court had a duty to enforce the agreement entered into by

the parties by modifying or vacating the March 24th Order to reflect the parties' agreement, see

In re Barton, 2011 WL 6275lJ10, at *I (trial court ''has no authority to render judgment which

does not fall strictly within the terms of the agreement dictated into the record by the parties

themselves"), but failed to do so.

       Generally, a party may revoke its consent to a rule 11 agreement before the trial court

renders judgment on the agreement. Milner v. Milner, 361 S.W.3d 615, 618 n.2 (Tex. Z012)

(citing Padilla, 907 S.W.2d at 461 ). If the party revokes its consent, the agreement still might be

enforceable, but only as a breach of contract action. Padilla, 907 S.W.2d at 461 ("after proper

notice and hearing," a party may enforce a settlement agreement complying with rule 11 as a

"binding contract'' even though one side no longer consents to the settlement). In this case,

Parks filed a prose notice of appeal in contravention of the parties' agreement. She also filed a

letter with this Court asserting the agreement was the result of duress and coercion, and she did

not and does not agree with the settlement.

       Affiliated Bank requests that we dismiss this appeal as moot because, pursuant to the

parties' agreement, Parks and PRF have no right to appeal. Parks and PRF contend the rule 11

agreement is not enforceable because it was made due to duress and coercion, and request that



                                                 3
we consider the merits of whether the trial court erred by dismissing their claims against

Affiliated Ban1c This Court, therefore, is confronted with an appeal from an order that was

apparently superseded by agreement of the parties, but never vacated by the trial court, with

Parks attempting to revoke the agreement on appeal.

          To assist this Court in resolving this appeal, we ABATE this appeal for a period of forty-

five days, and ORDER the trial court, after proper notice to the parties, to conduct a hearing to

determine whether Parks, individually and on behalf of PRF, entered into the rule 11 agreement

due to coercion or duress and whether the rule 11 agreement is enforceable. See e.g., TEX. R.

APP. P. 44.4 (requiring appeilate courts to direct trial courts to correct any correctable error that

prevents "the proper presentation of a case to the court of appeals"); Ad Villarai, LLC v. Pak, 519

S.W.3d 132, 136 (Tex. 2017) (per curiam) (noting that when trial court's failure to make

properly requested findings of fact is harmful, "the preferred remedy is for the appellate court to

direct the trial court to file the missing findings"); In re A.P., No. 07 -10-00481-CV, 2011 WL

780525, at *3 (Tex. App.-Amarillo Mar. 7, 2011) (order) (per curiam) (abating case and

remanding to trial court to conduct hearing to determine whether trial court's termination order

incorrectly reflected judgment of court and, if so, whether mistake was clerical error subject to

correction nunc pro tunc).      We ORDER the trial court to file by February 5, 2018, (1) a

supplemental clerk's record containing its findings regarding all matters it considered in

conjunction with this order, and (2) a supplemental reporter's record of the hearing held on this

matter.



                                                       Is!    ELIZABETH LANG-MIERS
                                                              PRESIDING JUSTICE




                                                  4
Appendix 9
                                   CAUSE NO: CC-15-04540-C

 TONYA PARKS and                                     §              IN THE COUNTY COURT
 PARKS REALTY FIRM, LLC                              §
                                                     §
 v.                                                  §
                                                     §
                                                     §                           ATLAWNO.J
                                                     §
                                                     §
                                                     §
     AFFILIATED BANK, et al.                         §
                                                     §
                                                     §             DALLAS COUNTY, TEXAS

             PROPOSED FINUINGS OF FACT AND CONCLUSIONS OF LAW

         COMES NOW Affiliated Bank, Appellee and former Defendant herein, and makes and

files these Proposed Findings of Fact and Conclusions of Law pertaining to the hearing ordered by

the Court of Appeals, Fifth District, at Dallas:



1.       In the underlying case, Cause No. 15-04340-C, a hearing took place on Plaintiffs' Motion

         for New Trial on June 13, 2016.

2.       This hearing took place more than 75 days after the Trial Court had dismissed the case on

         March 24, 2016.

3.       At this June 13, 2016 hearing, Plaintiffs were represented by counsel, Jason Berent.

4.       At this June 13, 2016 hearing, Plaintiffs' counsel was among the counsel who represented

         to Judge Montgomery that the Motion for New Trial had already been overruled by

         expiration oflaw under Rule 329(b) of the Texas Rules of Civil Procedure.

5.       During the June 13, 2016 hearing, Judge Montgomery directed the parties to confer

         regarding potential settlement at three (3) separate junctures, including one break that

         lasted for more than thirty (30) minutes.


PROPOSED FiNDiNGS o:F FACT AND CONCitisioNS OF LAW
416575
6.       Sy the end ofthe June 13, 2016 hearing, rofiowing the last of these breaks (during which

         Plaintiffs conferred with their counsel), the parties announced to the Court that they had

         reached an agreement.

7.       Counsel for the parties announced in open court that Plaintiffs had "agreed to accept the

         generous offerforthe defendants to forego ... seeking Tthe] ahomey''s fees that's currently

         reflected in the judgment that the Court signed March 24, in exchange for full waiver of

         any appeal or further filings, [and] release of both Mr. and Mrs. Campbell and Affiliated

         bank." Counsel for both sides added that it was to be "a dismissal with prejudice" with

         Plaintiffs "giving a full and complete release of Affiliated and the Campbeiis of any and

         all claims."

8.       The defense counsel requested that Ms. Parks give her verbal assent to the agreement put

         on the record, and Judge Montgomery observed that "it's done if she says so on the record."

9.       Judge Montgomery summarized the agreement as "'Everybody goes their way, and y'all

         stay away from each other, but they drop the judgment against you." Counsel for Plaintiffs

         agreed.

10.      Counsel for Plaintiffs made it clear to his client that it was her decision, stating "I'm not

         telling you what to do. I'm not pressuring you. It's your decision.''

11.      Plaintiff Parks expressed initial reluctance, and Judge Montgomery asked her "What are

         you going to do? Are you going to dismiss it with prejudice or not?"

12.      When Plaintiff Parks stated "whatever you guys want," Judge Montgomery cautioned her

         that "'I can't make that agreement for you." She represented to Plaintiff Parks that "1 can

         not make this agreement for you. It's only one you can do."




PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW                                                PAGE2
416575
13.    When Ms. Parks continued to say ''whatever you want,"' Judge Montgomery agam

       reminded her "I don't get and will not make that call for you, that is not my place."

14.    Plaintiff Parks stated "I take it. I take it," but repeatedly referred to being "put in this

       position" and that. she hadn't "had the representation that she wanted to have."

1S.    Mindful of tbe fact fuat Plaintiff Parks was the only one who could accept the settlement,

       Judge Montgomery admonished her that "You either accept their offer now or the judgment

       stands. I know what I would like for you, but I can't choose. And the way you're phrasing

       it, it's not good enough. You either accept the deal or you say no. Take your pick. Yes, I

       accept the deal or, No, I want the judgment against me."

16.    When Plaintiff Parks tried to claim she was "forced" to accept the settlement, Judge

       Montgomery again cautioned her. She stated "Forced, if you put that word in there, it will

       not hold, and the judgment will stand against you. I think. Because it will show coercion,

       and then there's no agreement, and then it won't work."

17.    At that point, Plaintiff Parks stated in open court her verbal assent to the settlement, stating

       "I accept the deal." The parties indicated their satisfaction that a binding, enforceable

       agreement had been entered into, and the hearing was adjourned.

1&.    Pursuant to Texas Rule of Civil P"rocedure 11, this constituted an enforceable agreement,

       having been made in open court and entered of record. Texas Rule of Civil Procedure 11;

       In re Joel Christopher Burton, No. 05-17-00364-cv, Tex. App.-Dallas (Dec. 11, 2017).

19.    In a motion to withdraw as counsel for Plaintiffs, attorney Berent judicially admitted the

       settlement that had been made in open court, stating in his filing that Plaintiffs had settled

       their claim in open court.




PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW                                                PAGE3
416575
2U.    Defendants complied witb the agreement and did not pursue correction of the judgments

       previously taken against Plaintiffs on March 24, 2016. Plaintiffs breached the settlement

       agreement, initiating an appeal prose on July 6, 2016.

21.    On December 2, 2016, the appeal against Joshua Campbell was dismissed. On December

       2'0, 2017, the Court of Appeals abated the appeal against Affiliated Bank and ordered the

       trial court to conduct a hearing to determine whether Parks individually and on behalf of

       PRF, entered into the rule 11 agreement, due to coercion or duress and whether this rule 11

       agreement is enforceable."

22.    There was no coercion. "Coercion exists when a party, by the unlawful conduct of another,

       is induced to enter into a contract which deprives him of the exercise of his free will." Man

       Industries (India) Ltd. v. Midcontinent Express Pipeline, LLC, 407 S.W.3d 342 (Tex.

       App.-Houston [14th Dist.} 2013, no writ.

23.    Under Texas law, '"'duress'" is often used interchangeably with '"'coercion.~' But a required

       element of duress is improper or unlawful conduct or the threat of improper or unlawful

       conduct. Dallas County Community College Dist. v. Bolton, 185 S.W.3d 868, 878 (Tex.

       2005). Additionally, Texas law has repeatedly required that the duress must come from

       the opposing party to the agreement. Lee v. Lee, 44 S.WJd 151, 154 (Tex. App.-Houston

       [14th Dist.], 2001, pet. denied), Berry, et al. v. Encore Bank, 2015 WL 3485970 (Tex.

       App.-Houston [1st Dist.], June 2, 2015. "The mere fact that a person enters into a contract

       with reluctance, or as the result of the pressure of business circumstances, financial

       embarassment, or economic necessity does not, of itself, constitute business compulsion or

       economic duress invalidating the contract. Stress of business conditions will not constitute




PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW                                              PAGE4
416575
       duress unless the defendant was responsible for that condition."'' Ffrst Texas Sav. Ass 'n of

       Dallas v. Dicker Center, Inc, 631 S.W.2d 179, 186 (Tex. App.-Tyler 1982, no writ).

24.    Here, Plaintiffs have not alleged or proven that duress came from the Defendants. And

       despite her claim of not being satisfied with her representation, duress cannot come from

       the claimant's own attorney. Lee v. Lee, 44 S.W.3d 151, 154 (Tex. App.-Houston [1st

       Dist.], pet. denied).

25.    There was no coercion or duress. The Defendants neither engaged in any unlawful conduct

       or threatened to engage in unlawful conduct in an attempt to get Plaintiffs to agree to the

       seitlement agreement that was reached. And Judge Montgomery repeatedly emphasized

       to Plaintiff Parks that it was her decision to make, and hers alone. There was no coercion

       or duress originating from Judge Montgomery.

26.    The agreement reached in open court complies with Rule 11, and is enforceable.



                                             Respect'fully submitted,

                                             PASSMAN & JONES, PC

                                             Is/ John G. Browning
                                             Jerry C. Alexander
                                             alexanderj @passmanj ones. com
                                             State Bar No. U099350U
                                             John G. Browning
                                             browningj@passmanjones.com
                                             State Bar No. 03223050
                                             PASSMAN & JONES, PC
                                             2500 Renaissance Tower
                                             1201 Elm Street
                                             Dallas, Texas 75270
                                             Telephone: (214) 742-2121
                                             Facsimile: (214) 748-7949

                                             ATTORNEYSFORDEFENDANT



PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF LAW                                             PAGES
416575
APPENDIX 10
                                     CAUSE NO. CC-15-04540-C

 TONY A PARKS and                                    §                     IN THE COUNTY COURT
 PARKS REALTY FIRM, LLC                              §
                                                     §
 v.                                                  §
                                                     §
                                                     §                                       AT LAW N0.3
                                                     §
                                                     §
                                                     §
     AFFILIATED BANK, et al.                         §
                                                     §
                                                     §                   DALLAS COUNTY, TEXAS

                     FINDINGS OF FACT AND CONCLUSIONS OF LAW

1.       In the underlying case, Cause No. 15-04540-C, a hearing took place on Plaintiffs' Motion

         for New Trial on June 13, 2016.

2.       This hearing took place more than 75 days after the Trial Court had dismissed the case on

         March 24,2016.

3.       At this June 13,2016, hearing, Plaintiffs were represented by counsel, Jason Berent.

4.       At this June 13, 2016, hearing, Plaintiffs' counsel was among the counsel who represented

         to Judge Montgomery that the Motion for New Trial had already been overruled by

         expiration of law under Rule 329(b) of the Texas Rules of Civil Procedure.

5.       During the June 13, 2016, hearing, Judge Montgomery directed the parties to confer

         regarding potential settlement at three (3) separate junctures, including one break that

         lasted for more than thirty (30) minutes.

6.       By the end ofthe June 13,2016, hearing, following the last of these breaks (during which

         Plaintiffs conferred with their counsel), the parties announced to the Court that they had

         reached an agreement.
                                                         CC-16-114640-C
                                                         ~f~o!MtlS OF FAtl I COMCl.11StoMS Df lA'


FINDINGS OF FACT ANI> CO:-.ICLl SJONS OF LAW
416575
                                                         \i\iiillllllllll\111I                       PAGE I
7.       Counsel for the parties announced in open court that F'JaintitTs had --agreed to accept the

         generous offer for the defendants to forego ... seeking [the] attorney's fees that's currently

         reflected in the judgment that the Court signed March 24, in exchange for full waiver of

         any appeal or further filings, (and] release of both Mr. and Mrs. Campbell and Affiliated

         bank." Counsel for both sides added that it was to be "a dismissal with prejudice" with

         Plaintiffs "giving a full and complete release of Affiliated and the Campbells of any and

         all claims."

8.       The .defense counsel re-quested that Ms. Parks give her verbal assent to the agreement put

         on the record, and Judge Montgomery observed that "it's done if she says so on the record."

9.       Judge Montgomery summarized the agreement as "Everybody goes their way, and y'all

         stay away from each other, but they drop the judgment against you .., Counsel for Plaintiffs

         agreed.

l 0.     Counsel for Plaintiffs made it clear to his client that it was her decision, stating '·I'm not

         telling you what to do. I'm not pressuring you. lfs your decision."

11.      Plaintiff Parks expressed initial reluctance. and Judge Montgomery asked her "What are

         you going to do? Are you going to dismiss it with prejudice or not?"

12.      When Plaintiff Parks stated .. whatever you guys want,'' Judge Montgomery cautioned her

         that ''l can't make that agreement for you.'' She represented to PlaintitT Parks that    ·•r can
         not make this agreement for you. It's only one you can do.''

13.      When Ms. Parks continued to say "whatever you want" Judge Montgomery agam

         reminded her "l don't get and will not make that call for you, that is not my place.''

14.      Plaintiff Parks stated "I take it. I take it" but repeatedly referred to being "put in this

         position" and that she hadn't "had the representation that she wanted to have.''



HNDINGS OF J.'ACI A"'I> CON('LliSJO"iS Of LAW                                                     PAG£2
416575
15.      Mindful ofthe fact that PfaintitTParks was the only one who could accept the settlement,

         Judge Montgomery admonished her that "You either accept their offer now or the judgment

         stands. I know what I would like for you, but I can't choose. And the way you're phrasing

         i~   it's not good enough. You either accept the deal o-r you say no. Take your pick. Yes, I

         accept the deal or, No, I want the judgment against me.'·

16.      When Plaintiff Parks tried to claim she was "forced" to accept the settlement, Judge

         Montgomery again cautioned her. She stated "Forced, if you put that word in there, it will

         not hold, and the judgment will stand against you. I think. Recause it w111 show -eoer-eion,

         and then there·s no agreement, and then it won't work."'

17.      At that point, Plaintiff Parks stated in open court her verbal assent to the settlement, stating

         "l accept the deal." The parties indicated their satisfaction that a binding, enforceable

        agreement had been entered into, and the hearing was adjourned.

i8.     Tonya Parks is a graduate of the University ofNorth Texas with a B.B.A. degree.

19.     Tonya Parks is a licensed relator and owns and operates her own company.

20.     Tonya Parks is at least 42 years old and is a sophisticated businesswoman.

21.     Pursuant to Texas Rule {)f Civil Pr-ocedure 11. this constituted an enforceable agreement,

        having been made in open comt and entered of record. Texas Rule of Civil Procedure I I;

        In re Joel Christopher Burton, No. 05-17-00364-cv, Tex. App.-Dallas (Dec. 11, 2017).

22.     In a motion to withdraw as counsel for PlaintitTs, attorney Berent judicially admitted the

        settlement that had been made in open court stating in his tiling that Plaintiffs had settled

        their claim in open court.




FINDI!'IGS OF FACI' AND CO:'IICU:SIONS OF LAW                                                     PAGE3
416575
23.      Defendants complied with the agreement and did not pursue collection of the judgments

         previously taken against Plaintiffs on March 24, 2016. Plaintiffs breached the settlement

         agreement, initiating an appeal prose on July 6, 2016.

24.      On December 2, 2016; the appeal against Joshua Campbell was dismissed. On December

         20, 2017, the Court of Appeals abated the appeal against Affiliated Bank and ordered the

         trial court to conduct a hearing to determine whether Parks individually and on behalf of

         PRF, entered into the rule 11 agreement, due to coercion or duress and whether this rule 11

         agreement is enforceable."

25.      There was no coercion. "Coercion exists when a party, by the unlawful conduct of another,

         is induced to enter into a contract which deprives him of the exercise of his free will." Man

         Industries (India) Ltd. v. Midcontinent Express Pipeline, LLC, 407 S.W.3d 342 (Tex.

         App.-Hooston [14th O.ist.] 2013. no writ.

26.      under Texas law, "duress''' is often used interchangeably with '"coercion." But a required

         element of duress is improper or unlawful conduct or the threat of improper or unlawful

         conduct. Dallas County Community College Dist. v. Bolton, 185 S.W.3d 868, 878 (Tex.

         2005). Additi.onally, Texa-. law has repeatedly required that the dtlfess must come from

         the opposing party to the agreement. lee v. Lee, 44 S.W.3d 151, 154 (Tex. App.-Houston

         [14th Dist.], 2001, pet. denied), Beny, et af. v. Encore Bank, 2015 WL 3485970 (Tex.

         App.-Houston [1st Dist.], June 2, 20 15. "The mere fact that a person enters into a contract

         with reluctance, or a.<> the result of the pressure of business, circumstances. financial

         embarrassment, or economic necessity does not, of itself, constitute business compulsion

         or economic duress invalidating the contract.       Stress of business conditions will not

         constitute duress unless the defendant was responsible for that condition.'' First Texas Sav.



f'INDINGS OF FA(T AND CONCU'SIONS OF lAW                                                        PAGE4
416575
         Ass 'n of Dallas v. Dicker Center, Inc, 63'1 S.W.2d 179, 186 (Tex. App.-Tylcr 1982. no

         writ).

27.      Here, Plaintiffs have not alleged or proven that duress came from the Defendants. And

         despite her claim of not being satisfied with her representation, duress cannot come from

         the claimant's own attorney. Lee v. Lee, 44 S.W.3d 151, 154 (Tex. App.-Houston {1st

         Dist.], pet. denied).

28.      There was no coercion or duress. The Defendants neither engaged in any unlawful conduct

         or threatened ro engage in unla"vful conduct in an attempt to get Plaintiff.Appendix 11
Order entered February 15, 1018




                                             In The
                                     Qtourt of appeals
                          :Jf iftb IUstritt of (texas at JBallas
                                      No. 05-16-00784-CV

               TONYA PARKS ANU PARKS REALTY FIRM, LLC, Appelhints

                                               V.

                                AFFILIATED BANK, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas County, Texas
                           Trial Court Cause No. CClS-04540-C

                                           ORDER

        The Court abated this appeal on December 20, 2017, so that the trial court could make

findings relating to whether Tonya P:arks, individually and on behalf of Parks Realty Firm, LLC

(PRF), voluntarily entered into an agreement under rule of civil procedure 11, pursuant to which

Parks and PRF forfeited their right to bring this appeal, and whether any agreement is

enforceable.    On February 14, 2018, Parks and PRF filed an Emergency Motion To Stay

Proceedings In Trial Court And Reconsider And Withdraw Order That Trial Court Conduct

Hearing On Whether Trial Court Judge Coerced Plaintiffs Into Entering Into A Rule 11

Agreement And, In The Alternative, Motion That Case Be Transferred To Other County Court

To Conduct Said Hearing, indicating the trial court had set the matter for hearing on February 16,

2018.
       We REINSTATE this appeal for the limited purpose of ruling on Parks and PRF's

Emergency Motion. We DENY the Emergency Motion. We ABATE the appeal to allow the

trial court to comply with our December 20, 2017 order. This appeal will be automatically

REINSTATED on the earlier of(l) the date when both a supplemental clerk's record containing

the trial court's findings regarding all matters it considered in conjunction with the December 20,

2017 order, and a supplemental reporter's record of the hearing held on this matter have been

filed with this Court, or (2) February 26, 2018.


                                                     /s/     ELIZABETH LANG-MIERS
                                                             PRESIDING JUSTICE
APPENDIX 12
Order entered March 8, 201&




                                             In The
                                    QCourt of atJptals
                          .f'iftb JUsttitt of tlttxas at Dallas
                                     No. 05-16-00784-CV

               TONYA ¥ARKS AND PARKS REALTY FIRM, LLC, Appellants

                                               v.
                               AFFILIATED BANK, Appellee

                       On Appeal from the County Court at Law No. 3
                                   Dallas 'County, Texas
                           Trial Court Cause No. CC-15-04540-C

                                           ORDER

        The Court abated this appeal on December 20, 2017, so that the trial court could make

findings relating to whether Tonya Parks, individually and on behalf of Parks Realty Firm, LLC

(PRF), voluntarily entered into an agreement under rule of civil procedure 11, pursuant to which

Parks and PRF forfeited their right to bring this appeal, and whether any agreement is

enforceable. The trial court held a hearing on February 16, 2018, and entered findings of fact

and conclusions oflaw on February 27, 2018. Following the hearing, Parks and PRF requested

the opportunity to brief and argue issues relating to (1) the trial court's rulings on objections

made during the February 16,2018 hearing, and findings of fact and conclusions of law; and (2)

this Court's orders of December 20,2017, and February 18,2018, relating to the abatement of

this appeal.
       We REINSTATE this appeal.          We GRANT, in part, Parks and PRF's request for

additional briefing. By March 23, 2018, Parks and PRF may file a brief, not exceeding fifteen

pages, raising only issues relating to the trial court's rulings on objections at the February 16,

2018 hearing and the trial court's February 27, 2018 findings of fact and conclusions of law.

Affiliated Bank may file any response, not exceeding fifteen pages, by April9, 2018. Parks and

PRF may file any reply, not exceeding five pages, by April 16, 2018. No extensions to these

deadlines will be entertained. Oral argument on the supplemental issues will not be permitted.



                                                    Is!     ELIZABETH LANG-MIERS
                                                            PRESIDING JUSTICE
Appendix 13
                                                                                                                                                                                                                                                                          1




                                                                                                                             -·       f       :·




                                                                                                           I                                               I
                                                                                                                                                                    -l-      -J




     .    ~-·

     ::. :·
                --:: .......... --:-... ...
                          _.
                                         ~-   -~   .
                                                                                                                                                                                                                      '            -
                                                                                                                                                                                                                                       .
                                                                                                                                                                                                                                       -    f




      •   •     •    •   ,.    ~   ...   ..   •    ..    •   •   ..   ...   •   •   ..   ..   •   •   •   ..   ..   ,.   •        •       •        ...     •   ..   ..   •    ~   ...   ..   't   ,.   •.   ...   2       •   ..   •   •    •    j     ,;-   •   •   ..




_c




                                                                                                                                                                                                            ----~---------




                                                                                                                                                                                                                                       -
                                                                                                                                                                                                                                       -~   ..   _.... -·    -
                                                   .:.                                                                                                   .r:


                                                                                                                                                                                                                      -- f




                                                                                                                                                                                                                                                ''
                                                                                                         '-,           .··
                                                                                              --4-- ·-· ._._ ._




              ... -   .-   -~-   -"




                                                                           ~.    ..--~.....-.---~--

                                                                          ..-.. !-        ~ :-:.....-.~ ~   ... .:::
                                                                                                                             ......
                                                                                                                             ... _,   .
                                                                                                                                          .,
                                                                                                                                               '
                                                                                                                                                   ~



                                                                                                                                                   .
                                                                                                                                                       ,.   ........   - --




       . -·
                                                       ......
                                      :--.~.:..:....·.:-



         ~.:
..:.                                                            ~   -·· :. -::   ......
                                     -.----'
                                          -· -.,




                   "    -
        -· ·- .....-.. "·-
                        ..   ~   "": I   -   ,-    f   -




   6




- ..,
                                                                    ·-
                                                                     --I"
                                                                         ..._ .. ,
                                                                            •'     r




                               :::   .. - ,
                                      '-      ~.




                          .:




                  "i
                   '

1   "
                                                           .:.::. i --=:I              -~-   ·-...:.....




        .1




             ..   ,,   . :.: ·-                                              -·
                                                                                  ..
                                                                                  ~-




.l ~~                                              ,:__.




                                                                                                           - i_   '":=....        •·.   l




                                      ,',"I                                                                                  r.


                                                               .'
                                                                J

                        . ·-.:

     ·- .                                                                                      .l. •• ·"'




                                                                                        t .·=.:..

::                                        --   ..   ,....   -.. .,._ - ... -
                                                            .. .               ~

                                          ~-
                                                                    -~   .. -      ..

-.




     ;:.:   .-   ..-.                                                                                             .Si


                              j'                                 .-·



-.                                                              .·:·-

     .. .               .--    ..                                                               .-:-::-




                                    _·,                                                             :..;   __ ,

                              i;                                                                                        !.   .,



                                                                               ·'I
                             ~.                                                                                    .- -::· .. 5 •,:




                             ·- .                     :. :i E                                                        .              .. -
                                                                                                                      ~.;::.::::.r··-
                                                                                                                         '~   _..




                             ·~   .                        /,I   .·."':;'- ·=
......   ,...   __
- -:::          '_   ::.   - - ::      ~   """'-   .. -·

         ·- ,-
         •"
                ~-                .!                                            •- I        .



                                                                                =~· ~ ·:::; : ~: ': :
                                                                                                    -,



                                                                                    '   '                [


                                                                                                              ,,

                              · , .: - r                                                                     .!




- :::c

                             ..

.             . -·
                                                                                           .. .:..·

       "'.                           ·.·.. . -..:




                 -
                 .-..1
                      l
                                            - ..,-,....
                                                  :.~
                                                        . ..._
                                                                               .-.:-!:::      ·,.·~   ..
                                                                                                      -
                                                                                                            ':!C J       :::-:

                                                                                                                 . ::..........."

                                                                                                                                                   G - ·- :-




                 ..   ,



       ~   .                                                     .:                                                                 .,


•••f       .-,

                                                                          -·- _1




                               ~:.   r            - ,. o·             -. , •




                 ..~ :               ·.·: ::: ;-:.::.




                                     ·-- . . -::::                                                    __;   .-




                     '-:   -

                                                                                                                                         .   : .



       •. .


                                                                                                                     T
                                                                                                .....   -':"""




                        .........




                                                        ,_   ••• 1_.




--   . -...              ·-~   .._ ....       - '. - ·:::: _..

                         "'.

                                                                 .:

                                                                                           . :-. l ;,      <              -.·'


       _--:::::
                  ........--
                  ...       .--
                        '~-~~~-
                                .......   -    ---               c.::;_-.. ---.




                                                                                  ',',,I




                                                                                                                 ~.


                                                                                                                 ~·   .

I:




       .-.-

                  -.                                                                                                             :J




                                                       i.
                                                                                                                                                                                      ::.:




                                                                            :..::-: =-t -:-r.··                                                                                              ·--
      1-                                                                                                                                                                                     :; - t_


                          :::--. ·... -- --

                                                 ....   -::.:._   -           .:     -   -~




                             :-.   .
      ,.:::.   -   '-   ._,- .. -      ......                                            .:::.:. : _. .l   .-                                       l     ~.!. -~~      .: : ..

                                                                                                                ;.-                                     .:.   I....._




                                                                                                                                    - _-.. ....:.



l..




l                             ~.




                             :-.   .                                                                                  ..,

                                                                              ....   - -.                             .. •::                        ,-_                    :.   •_:
                                                                                                                                                                                      -..!. '



                                   ; . ::1- --


                                                                                                                         ~:    -.




l -
                             .....

                                                                      ·-:



      ·.-::

                                                                                                                                                                                                   I   -




                             ·- .
                          -,,:... '..::.
                           _... _.... J ·-



                             .., .           : ·...     :.:




 t::                          K.   •
                                             :.:-.c,
                                             ·,
                                             ~',....._;:--I                   r::.:::
       -..::. ....   ·-                                             -- ---·
                                                                       ,.-




                                             ..   __   .... ,
l-




                                                                l




                                                        i


       r --




                                                        -     -,
                                                              .,
                                                                                                                                 11




                                           ·" _.....   ~·   . .. •   •   '   .........   ,j




                                                                                              ··:i:::. ...... __..   _~.!




                       .·::-. .::::-1



            -.   -.-- -...-:::....
                                                                             ·I




                                                 :..                          ;J




-   1 ,



                                     _. ·----




-- ..... ,-...
    ·   ;                                                                .. _ r 1 .-




                                                                                                                            .-
     ~.
                             -·                                                             _· ~ ..... -          . ·--   ...

                                                                                                                                           ·=-~r   .

                                                       .··        .. -                      ..... i- :.. -
                                                                                                             -'
                                                                                  -          -.-     -~




                                  I   J·: ~.'

     '..:,.                                                          '·'-:        -·
                                                                         I    -
                                                                                                                                l ·:.::.



                                                         .:




         ::: ·.,:; -   I




                           i' ...      l.-..·




1-                                                                                                                                         .!




          ;   -..                                            ]•




                                                                  ....   -·




                                                .·.,

                                                                                       .-
                                                                                                                                                                                                                       '    -,
                                                                                                                                                                                                                       ....L..J




                               ·- .


                                                                                            .   -.:: :~. ~..:. := -                                                                                   ~:..   ·._' ·-

    .,                                                                                                                     .-::- ,.~   ~~-:-   .:·

                                                                     -   ·.--,::..-




                               ..
                               ·                                                                                      !.                             ·""'. 'J



                                         .·.   ~   .:.   -                       ~
                                                                                      ..'                                                                       .·: r-. : :     ·.·.::. ....
                                                                                                                                                                                ••   ~~
                                                                                                                                                                                                 - :_
                                                                                                                                                                                               • ._. ._I




                                                                                                ;   I




          - .. .. ,
         r- •.. ..:.-
                 _.




                                                                                                                                                                          . .... -- ..,.
                                                                                                                                                                         _...                    _,




         ..........   :::::
                                                                                                                               _; ~-




l




                                                                                                                                                     ;, I        i'_                 ,,,,.:.;_




                               ·.·
                                         .:




                                                             ' ..

                                                                                                                      1.
                               >     •




                ~.    ,::_ -   I




                                                                .,
                                           '- :. .!


                  .. -    -;
                          ·'"         ·•
                                                      r      l: ..                                      ,,        t ' ..                      - r. :: r.                                 . r J:

                                                                                      .,..   !""
                                                                                      l .                                                           .., j_   -.-




                                                                          . " ·r . ~-

                                                                                                   '-   ..                                                         .; :n ,



                                                                   --'                                            -'   ....


                      I   ••
                 .;                   .....                                                                                   :~   l_ :_ .- _,_: •.. :·            L ·-


           r .. :. t"".                                                                                                                                                        t .. -

           v·


                                                                                .-

                                                                                                                                                                          i-
                :i                                                                                                                                                                      .].:.:


                                ,.                    ...,---,!'        .:::--.-::.
                                '


                                                                   ·-   ... ,
      •:                                                                                                .·



                                                                                                                              ~    .,.... T   ,..
                                -~.




                                                                                                             .-                                      ::.·I



.;:




                                ·.:   .                                                                                                                                                    .. :"!
            "'.                                                                   --        "::   __.,


                       :.' [·




                                                                                       .-
                                      .l-   ,•,   -·   -   ·~,. '   .   '   - '- .._   ._    .... - I




                                :c.




J.


                                                       -.-~.-   ..




                                                                                  ..                     .'   .. '="   ~.   -~ ·~   .... - -·




 .L




                                                                                                                                       ·~ L     -'




.:...   .




            .-   ...
                                                                '',-
                                                                '   ·-
                    -   ~   ~

                        ..'·                      _..   - ---            -
                            . -• • •   J-   ...

                                                                         -_- . .1 -_




                                                                         -~




                                                                                                        -   _,'


        ...
          ..   ,_




                                                                                                            _I.   L ·-·


                                                                               .,....-   .-   ;::.



1
.c ,.


                                                                                                                          .::




.,
l




                                                                                                 .'''
                                                                                               ....• ' ·~:- -   I




                                                               r                                                                             -··~.:


        ::. ... -.::..
        • ...- -   ·- I                   ,:! .:   't"-   -    -~-          -




                                                                                                   ~:   -· - ·- - .... : :-! •

                             "'.                                            -.: - . . . r



                   -; _- ·::: : : . .l:

1                                                              ::,;_ ::._   -· \·,   .. -- .. -         .
l   -                                         _-:_ ..... ~ • I                                                                          T

        /,




1
                                                                                                                r·   f   ,..
                                                                                                                               i -·   - r-




                                                                                ---·        .. -




                                              -     ~-    ·-

        i."




        ---~~---
                                                . -   I




                                  .,
                                  .    .                                                                         -. --
                                                                                                                         ~;   ,-
                                                                                                                         _,J • •
                                                                                                                                   '-

             •   •. • 'V"   ~.


         '- ·-· ..L _.:....




                                                                         .,.. -.-..::. .-·-


                                                                                    .-_ :..: ~.:




                                                  .:::_::.f.:.--_.

    ;;                                                                                                                                  -.-.::::.



                                 ·..                                                                                                                  . ..

1

L                                                         .. '-


1..:.                             ..
1   ~                                                          -   ...
1 c;                                       ,.


                                                                                                                                                ·-
         -        ...,           __ ::j_
                 -·   -'--                                                                                                                           i·::-




                                                                                        :.. _. __..__   -    .
                                                                                                            . :--.
                                                                  - r--
                                                                     ..         .:.



----       .            _.-




                                                   .   ··-




                                                                                                                       .. r-::

                                                             .!       .,   1.




       ,_:.j ........                                                                           . . - ,..-   ~   .-_          ·.-:3E


                                                                                                    .~--·I               .L



                                             ..:



                                                                                                                         .L


                                                                                  .   ·~   ,-


                               .~   l


                              -- -,.;.   -
                                                                                                                                                                                                 l




                                                       . :1                       .. ,
                                                                                           ..::__·....-....
                                                                                             "          .
                                                                                                   __....
                                                                                                            ~   ~'


                                                                                                                ~-   ..... .
                                                                                                                     ~


                                                                                                                              ~.
                                                                                                                                   -
                                                                                                                                   _·




                                  ·.c
                                                         :.               ...
                                                                                       I                                                         '-.:   (
                                                                                                                                                                                 ·~   .. ..:..

                                            .:
                                                 _,_
                                                                 =:   -         -· .                                                                        .--::'   ~-   ....


             ·,    ._... _:.:::



                                                                                                                                        -.   ,
                            -· -                              -- .,
                                        -                        ~,




                                                                                                                                                    l

.J..-
         (   ..'   r·.·                                                                                                                 '
                                                                                                                                        ~-




                                                                                                                         '.



         '.                                                                                          .:·

l ....




         r:
                                 ·,




                                                                         :.


     -
         ..--
         - ,  I




                                                    --
                                                - ·---




                                       l ·-::


                             ~.-::.-




                                                                     I

                    ,:....




_.




     •. t                                                .   '   '




                  ,·,.
                                                                                                                                               .:..   .)




                      -~.




                                                                                                                          -   - :: ;j -




                                   .......   -~   - .-'




                                                                                                 .- .. -.

                                                                       --~   E::.       --=                                     ·-   '




      _.... -     ~   f
                                                                                                                                          .-

                                                          ..   ~   .
                  _..I.-'--·-~


1-




                                                                                    -     1 --




1                                                                                                           --   I




                                                                                    ... --
     ·: ... ..-       .-   -   i




                                                                                                                     ''
                                            -~   - TT   ~-   .~   ..     -::. r ..
                      -·
                                                  .e



                .      '


             .--...    _.,   ..   ·,-   - --- -    ,\                        ....:.:.:..



        '.                                                                   '-~           : 1 -~ . --:::




                                                                       ...                  ..J.-        1 -- -.. ;




                                                                                                    A::.-




                                                                                                              ., !




                                                                                                    -·




: -:.   ~




                                                                                            1.
                                                             . ''
                    -   t-   ~-
                 ---A---~-_.._._-~                                  ::   ....Aoo




                                            ..:.. r                                 !- :: J    - •. ·'                                          '- -• I



                 _, .., • . . .'. • • - • • -· I




                                                                                                                   --·~~-.' ·-
                 "'.

Ll                                                 r                                                 ;   :_·




                                                                                                                                                ~-       :. ,      .     ~:.




                                                                         :-.:- 1,


                                                          ·,
                                       ::   ...                                                                                    .,
                                                                                                                       :.:. • • . _.l   0   ~
                                                                                                                                                -
                                                                                                                                                ::
                                                                                                                                                     ~-

                                                                                                                                                     A    o
                                                                                                                                                              .-,
                                                                                                                                                                ......




                                                               _.   -    -~                                        _....·_,   _:   '-


     - r-   .,
       ,;    '

.·                   _, ::   -




                                                   l__




                                                         ''                            •   I




                                                                                                    ..•        T
                                       J.                                          .l


                                            -
                                                  - -·



               I   •                                                 .-::....-·.
                                                                             _;



                                                      .·



        I ••                                    r -


l   -
I -



l ...                  .·.::...-: ..




                                                           --. r .




                           .     ..




                                                      I.
        F . . rc   ~·-       _. ,

                                                                                                              _:-- -" t




.....                                                                  ;,.;··;   ..               ~: ~   ..




                                                               :·'
                                                               .                                                          --- -- ·- -




                                      _.n-:                                           ·-- -. ..




                                                                      . f




                             ·-· ..

                   ... •..                    -   ....... ,-   -..-
                    ~


                                                                                                                                        T




                                                                                                                                            .,
                                                                                                                                             ''




            ..'
                                                     .:::   ~· ~   .......... •   •   -   •   '.--;.   A




        . -   l_,l .. _




                    .     ·.··                                                                                    t   -.::...



                                                                                                       .    ;..




                                     -   -· ,                                                                                    . ::a-




                                                                                                                  ·.,              ,.--


                                                                                                                            .,

                                 .   ,

                                                                                                                                 ··:J




·:::,                                                                                           ·-         .·




                                                --~~,---,1



                                                                       "I
                        .    I
..=- :·: ......   ;.~




                            -'
                             ~   '

                                 -. t




                                        -   -· ·- !
                                                      - ·- ·-
                                     - .:.. /'.:-.._




    - I                                                    .. f



    .~·
                                                                                                                 ;   I




          • • ·::::--::. ~- ..!                        ~   - ..'
                                                           ..:..
                                                                   ··-··-                          ::...   -~




                                                                             ::.




                                                                                                     -      'I



l

                                                                                    - ..


                          r.                                            i'



                               ,_.::::.




                     -.                                                            :::..::::....
APPENDIX 14
                                        CAUSE NO. CC-15-04540-C

      TONY A PARKS and                                  §                  IN THE COUNTY COURT
      PARKS REALTY FIRM, LLC                            §
                                                        §
             PlaintiffS,                                §
                                                        §
      v.                                                §
                                                        §                                AT LAW N0.3
      AFFILIATED BANK;                                  §
      AFFILIATED BANK FSB;                              §
      AFFILIATED BANK FSB, INC.                         §
      BANCAFFILIATED, INC.;                             §
      JOSHUA CAMPBELL and                               §
      KATHERINE CAMPBELL                                §
                                                        §
             Defendants                                 §                 DALLAS COUNTY, TEXAS

            ORDER ON DEFENDANT JOSHUA CAMPBELL'S MOTION TO DISMISS


            Came on to be heard Defendant Joshua Campbell's Motion to Dismiss Under the Texas

     Citizens' Participation Act. After considering Defendant Joshua Campbell's Motion to Dismiss

     this suit under the Citizens' Participation Act (the "Motion to Dismiss"), the response of Plaintiffs

     Ton~arks    and Parks Realty Finn, LLC ("Plaintiffs"), the pleadings, and the competent evidence

     properly before the Court, the Court finds that Defendant's Motion to Dismiss has merit and should

     in all things be GRANTED.

            It is therefore ORDERED, ADJUDGED, AND DECREED that:

            I.      all claims and causes of action against Defendant Joshua Campbell are dismissed

     with prejudice to there-filing of the same;

            2.      all claims and causes of action against Defendant Affiliated Bank are dismissed

     with prejudice to there-filing of the same;




                                                                                      cc -16-04640- c
_)                                                                                    COOP
                                                                                      OIIUER - DISMISSAL WIIH PREJUDICE
                                                                                      1041186



                                                                                     ilillll               IU~
            3.      Defendant Joshua Campbell is awarded $62,297.50 from Plaintiffs Ton~arks and

     Parks Realty Firm, LLC, jointly and severally, in court costs, reasonable attorney's fees, and other

     expenses incurred in defending against the legal action as justice and equity require; and

            3.      Defendant Affiliated Bank is awarded $29,876.40 from Plaintiffs Tony.rarks and

     Parks Realty Firm, LLC, jointly and severally, in court costs, reasonable attorney's fees, and other

     expenses incurred in defending against the legal action as justice and equity require.

            The Court notes that Plaintiffs entered a non-suit of Defendant Katherine Campbell on and

     effective Monday, March 21 , 20 l ~. and that Plaintiffs entered a non-suit of Defendants Affiliated

     Bank FSB, Affiliated Bank FSB, Inc., and Bancaffiliated Inc. before and effective before the

     hearing on the Motion to Dismiss on March 22, 201& Accordingly, this Order disposes of claims

     and causes of action and all parties before the Court and is final and appealable.


     SIGNED ON THIS      ..Ji_ day of    /1?JtMl ,2016




_)
Appendix 15
APPENDIX 16
Day 1 of the lnnovatrons course was very interesting. I'm looking fon.vard to
presenting tomorrow 01 how tec'lnotogy and soc:al r1ed·a can affect custody
cases. New Orleans is a beautiful city. out a ott overv:nelmlng With Mardi
Gras and tne All-Star Game go,ng on!




                                                                    \
      ----~---

      1 emily   miskel john browning                                                                                    :,j, Tonya         Home


All         Posts         People            Photos                      Videos         Pages          Places   Groups                                     Links

                                                                                                                                         Andrzej Duda
      Filter Results               John Brow:·1ing was tagged in this                                                                    Poland's president will sign controversial
                                                                                                                                         Holocaust bill- cnn.com
      TAGGED LOCATION

          Anywhere
                                   0         Emily Miske! is with John Browning and 5 others.
                                             February 16, 2017 at 4: !!3pm


                                   Day 1 of the innovatiOns course was very interesting. I'm
                                                                                                                                         B!tCO!n
                                                                                                                                         Bitcoin: Lloyds Bans Credit Card
                                                                                                                                         Customers From..          ;]( ..   ··NS.yC: r :   .co:n
          MciN5 OF CREAMED CORN.
                                                                                      I

                                                                          ALErCMRM~.




                                             UHEN V151TING ANEW H005E, lf5                                                                            Chat(35)
                               GJOD 10 U1tLK WHt.lHt.K IHtY HAVE
                               Ot.l OJ t lil\/C.-1'11.1 nr::lllrr::: .,-aa.. tctllrrr.a.~
                               fll' 11\..WT llv \.ft't VL..VII,.L.. INII'IVI Ill llll\1

                               ~d5M1ER~~-
All   Posts   People                                                                                       Apps   Events     Links

                               27                                                                 3 Comments




                                '!.ark •'an c!nger Somelimes !t.eellike my gillfriend Siri knows
                                everything about me ... then other times I feel like my other girlfriend
                                Alexa knows everything about me ... ifs so oonfusing.



                                    fJ      Shawn Tum a ~.1ark 'ian ,_!rrger     never mind.



                                John Browning Unfortunately, there's no priVilege with loT
                                "girlfriends" like Alexa and Sin. Check out my article in the May
                                issue of Dallas Bar Headnotes, "Alexa, Will You Testify Against
                                Me?"
                                    __ ,'            o       Judge:~~~~.: Mtskel. 4i0th ~~~~~~~~.~ ~~~:-urt
                    2   )!iJer~   0   .;~:,-,"   -,- ·... ·,':;_ 0·-1:a >::..!Appendix 17
Campaign Treasurer:
Charlie O'Reilly




Steering Com.nNilltee:     ~E:      Announcing My Candidacy for the Fifth Court of Appeals

                           Dear Conservative Voter:
Hon. Cathie Adams

                           It is an honor to announce my candidacy for an open seat (non-incumbent) on the
Dr. Homer Adams
                           Fifth District Court of Appeals in Dallas. Justice Douglas Lang is running for the
                           position of Chief Justice, which would leave his position (Place 11) open. After
Kent Adams                 much thought and prayer about devoting myself to public service, I've decided to
                           seek the office of Justice as a candidate rn the March 2018' primary. ~·m writing to
JerryCJ. Al-exander        seek yo.ur support in thi~ race:

Chip Babcock               'MJ.Y. am I runnjng1
                                Quite simply, the work of the Fifth Court of Appeals is too important not to
                           have the best-qualified people serving on it. It is the largest and busiest
Bob Black                  intermediate appellate court in Texas, handling about 2,000 new cases a year
                           from the 6 counties in its jurisdiction: Collin, Dallas, Grayson, Hunt, Kaufman, and
Talmage Boston             Rockwall.
                               -My o'ppofle'~lt~ this :race·is a yOttDQ -drtmtl'.lal ~ ~awye'r who t:tas :never
Maryann Sarris Brousseau   even handled an appeal and has previously made unsuccessful bids for a bench
                           in Dallas and for Dallas County District Attorney.
                                I am not running to better myself financially. Leaving the successful private
David Chamberlain
                           practice that I've built over my career is a tremendous financial sacrifice-and I
                           believe public service should be a sacrifice. I am running because I believe in
Hon, Kenda Culpepper       pubtic service and because protecting the rute of taw is too important to entrust to
                           those without the experience or qualifications to do the job.
Scott Downing
                           What makes me the best candidate?
Hon. RobertS. Driegert           For over 27 years, I have handled a wide variety of civil litigation in state and
                           federal courts throughout Texas, representing everyone from individuals and small

Joe Fox                    businesses to Fortune 100 companies. My experience includes litigation in all six
                           counties that make up the jurisdiction of the Fifth Court of Appeals, handling
                                     everything from wrongful death cases to business disputes,
Amy & Kevin Ganci                    employment law, professional liability, intellectual property, consumer protection,
                                     media law, and family law. I have extensive appellate experience, with reported
Bryan & Karolyne Garner              opinions from appellate courts throughout Texas, and have handled many cases
                                     before the Fifth Court of Appeats.
Cynthia Barela Graham
                                     lllll:i1ing
Randy Johnston                             Perhaps the most important part of the job of an appellate justice is writing.
                                     Besides the writing I routinely do in practice, I have authored four law books and
                                     am a contributing author to seven others. I am also the author of over 30 law
Hon. David Keltner
                                     review articles as well as hundreds of other articles in publications like the Texas
                                     Bar Joomal, Texas lawyer, and national Jegal publ!cations. I have also been
                                     .gratified to see my work receive many awards, .includiqg the Burton Award far
                                     Distinguished Achievement in Legal Writing, as well as the Texas Bar
Bill Krueger                         Foundation's Outstanding Law Review Article Award and the Bar College's Best
                                     CLE Article Award.
Vernon Kreuger
                                     ~
Lorne Liechty                         Adherence to our ethical standards is vital for lawyers and judges, and I am
                                     ~ood te< hrave received the highest hooors· that a Texas lawyer cafli' receive fof
Mick MeKamie                         f'egaf ethies: afflil' professiooaflsm-the. Texas. Bar Found'at!oo's lofaWrigl'1t Award'
                                     for lifetime
Patrick McLain                        achievement in legal ethics and the State Bar College's Jim Bowmer
                                     Professionalism Award.
Hon. Harriet Miers                       I frequently write and speak on ethics topics, including judicial ethics, and I've
                                     served as chair of the Dallas Bar Association's Legal Ethics Committee. In 2015, I
                                     was appointed by the Supreme Court of Texas to the Professional Ethics
Rick Robertson
                                     Committee ohihe State         Thank you for your consideration.




         John G:      ~rownin~
               •"'?      ,/
                                             l




        Volunteer
         Email t1er.:c
         Donate h1c:! e or
        'Rlease·send your:d\ecks payala1eto john ,·Browning Cam-paign" to
         f';O.-Box1914, Roc-kw&Jt. Texas 75087

        WHEN MAKING A CONTRIBUTION, PLWE INCLUDE ~OUR COMPLETE MAILING ADDRESS ALONG WITH ~OUR OCCUPATION,

        TITLE, AND THE NAME OF YOUR EMPLOYER OR LAW FIRM OF WHICH YOU AND YOUR SPOUSE IS A MEMBER, IF ANY; OR IF

        THE CONTRIBUTOR IS A CHILD, THE NAME OF THE LAW FIRM OF WHICH EITHER THE CHILD'S PARENTS IS A MEMBER, IF ANY.

        THIS INFORMATION IS NEEDED TO COMPLY WITH JUDICIAL CAMPAIGN REPORTING REQUIREMENTS OFTITLE 15, TEXAS

         ELECTiON CODE SECTION


         ~IYAl COI'¥l'R~t0NSARE        liMITED 10$5,000 ~~ACCORDA~n WITfHinE rs, l'EXAS EtKlTON:Com:, SEClfON:

        253.155. THE AMOUNT OF ALL CONTRIBUTIONS BY A PERSON, THAT PERSON'S SPOUSE, AND THAT PERSON'S MINOR

         CHILDREN CANNOT EXCEED THE $5,000 LIMIT; HOWEVER PACS MAY CONTRIBUTE UP TO $25,000AND FIRMS MAY

        CONTRIBUTE IN AGGREGATE UP TO $30,000 PER INDIVIDUAL FIRM. CONTRIBUTIONS ARE SUBJECT TO THE PROHIBITIONS

        AND LIMITATIONS OF THE TEXAS ELECTION CODE, WHICH PROHIBITS CONTRIBUTIONS FROM CORPORATIONS. ALL

        CONTRIBUTIONS MUST BE MADE FROM PERSONAL FUNDS AND MAY NOT BE REIMBURSED BY ANY OTHER PERSON.

        CONTRIBUTIONS ARE NOT TAX DEDUCTIBLE FOR FEDERAL INCOME TAX PURPOSES.




                                  f in      1:;1 \.

POLITICAL ADVERTISING PAID FOR BY JOHN BROWNING CAMPAIGN, CHARLIE O"REILLY, TREASURER,
    IN COMPLIANCE WITH THE VOLUNTAR¥ LIMITS.OF THE JUDICIAL CAMPAIGN FAIRNESS ACT.

                        Cepyright© 201-7 jehn·Brewning-foqwstiMR. JOliN G. BROWNING
     Eligible to Practice In Texas

PASSMAN & JONES                                                                                                  CONTACT INFORMATION

Bar Card Number: 03223050                                                                                        Tel: 214·742·2121 \.
TX LfanseDate: 11103/1989

PrlmtlfY Practice Locotion: Dallas , Texas

1201 Elm St Ste 2500
Dallas, TX 75270



PnrdiceAn!  PassmanJ!ll
     rr. :e•'-"'
John G. Browning
                 •r
                      .\.~

                       ,.,'1,.1
                                  .·p
                                                                                                                    Search




                                  Areas of Experience
                                                                              214-742-2121 ext 3512

                                                                              214-748-7949 (fax)



                                                                              ~VCF-




        Shareholder

John Browning is a tough, aggressive trial lawyer with over 28 years of experience. Mr. Browntng represents
individuals and businesses both large and small in state and federal courts throughout Texas and Oklahoma.
and on a pro hac vice basis in other jurisdictions.
Mr. Browning has extensive trial, arbitration, and summary judgment experience and in solving client
problems in such areas as:
• Wrongful death and catastrophic personal injury defense
• Breach of contract and other commercial disputes
·Automotive, trucking, premises liability, and product liability litigation
• Professional liability claims and administrative proceedings for attorneys and health care professionals
• Consumer protection litigation (DTPA. FDCPA. FACTA, and others)
• Patent. trademark. and copyright infringement litigation
• Employment-related litigation including non-competes and trade Secrets


Primary Area(s) of Practice
• General Liability
• Employment
• Transportation
• Professional Liability
• Commercial Disputes
• Consumer Litigation Defense & Financial Services
• Data Privacy and Network Security
·Electronic Discovery. Information Management & Compliance


Representative Cases
(These are just a few examples of the many cases tried by Mr. Browning, and are not intended as an
exclusive list)
Defeated $4 million breach of contract lawsuit brought by one national health care entity against another in
week-long jury trial (Dallas County)
Won dispositive motion in trademark infringement case between competing restaurant chains (U.S. District
Court, N.D. of Texas)
Obtained a permanent injunction (after a 3 day trial) for a national leader in the animal health industry against
several former employees who had violated a non-compete agreement (Tarrant County)
Successfully defended medical supplieridistributor in 2 week jury trial of non-compete/misappropriation of
trade secrets case (Dallas County)
Defense verdict for utilities company in electrocution case (Dallas County)
Summary judgment (later affirmed on appeal) for owners of an apartment complex in a wrongful death case
(Tarrant County)
Summary JUdgment (later affirmed on appeal) in defamation iawsuil brought against two executives at a
national telecommunications firm (Dallas County)
Directed verdict for attorney/law firm in legal malpractice case (U.S. Districl Court. N.D. Texas)
Summary judgment (later affirmed on appeal) for national security guard company 1n premises liability case
(Harris County)
Obtained dismissal of unfa1r competition lawsuit brought against health care consulting firm and national
health care provider (Kansas City. MO)
Obtained defense verdicts in commercial arbitration proceedings for national manufactured housing entities
in cases alleging deceptive trade practices and construction defects (Dallas. Bexar, Travis. Mclennan.
Tarrant, RockWall. and Lubbock counties)
Set aside $26 million default judgment entered against Spanish gun manufacturer and North American
distributors in shooting/product liability case, and later won summary judgment for all defendants (Dallas
County)
Successfully defended numerous individuals wrongfully sued by the Recording Industry Association of
America (RIAA} for copyright infringement for alleged music downloading/filesharing, including children and
active duty members of the military (U.S. District Courts for the Northern, Southern, Eastern, and Western
Districts of Texas, and the U.S Districl Court for the District of Colorado)


Books
The Lawyer's Guide to Social Networking: Understanding Social Media's Impact on the Law (Thomson
Reuters/West Publishing 201 0)
The Social Media Litigation Guide (West Publishing 2014)
Cases and Materials on Social Media and the Law (Carolina Academic Press, forthcoming)
Legal Ethics and Social Media: A Practitioner's Handbook Law (ABA Publishing 2017}


Awards & Honors
"AV" rated by Martindale-Hubbell
Designated a "Texas Super Lawyer' by Law & Politics magazine 2005-2013· named a "Texas Super Lawyer"
in the field of Civil Litigation Defense for Super Lawyers' Corporate Counsel Edition. 2008--2010: named a
"Texas Super Lawyer' for Super Lawyers' Business Edition, 2011
Designated a 2013 Top Rated Lawyer in Technology Law by American Lawyer Media & Martindale Hubbell
Charter Fellow, Litigation Counsel of America (trial lawyer honorary society. 2007 -present)
Elected member. International Association of Defense Counsel (201 0}
Elected member of the American Law Institute (2009)
Elected Fellow of the Texas Bar Foundation (2010)
Winner of the Burton Award for Distinguished Achievement in Legal Writing, 2009. 2010, and 2012
Recipient   of   the   Texas Bar CLE "Standing Ovation" Award (2012}
Recipient   of   the   Texas Bar Foundation's Outstanding Law Review Article of the Year Award (2012}
Recipient   of   the   College of the State Bar of Texas Franklin Jones Award for the Best CLE Article (2012)
Recipient   of   the   Texas Bar Foundation's Dan Rugeley Price Memorial Award for outstanding contributions to
the legal profession (2013)

Articles
"Sounds Like .. A Trademark," IPFrontline.com (Sept. 2009)
"Jurors Online?· In Chambers Vol. 36, No. 3 (Summer 2009}
"Facing Up to Facebook: What Claims Professionals Need to Know About Social Networking. "Today's
Insurance Professionals Vol. 66, No. 3 (Fall 2009)
"From Lawbooks to Facebook: What Trial Lawyers Need to Know About
Social Media," Voir Dire. Vol 16, No. 1 (Spring 2009)
"Beware the Online Juror." Voir Dire. Vol 16. No.2 (Summer 2009)
"Social Media in the Jury Box," State Bar College Bulletin (Fall 2009)
"Justice Red in Tooth and Claw: Eugenics, the Supreme Court, and Buck v. Bell." The Journal of Law,
Medicine & Ethics, Vol. 37, No.3 (Fall 2009)
"How Durable a Program? A Look at the Past, Present, and Future of
Competitive Bidding and Durable Medical Equipment," ABA Health Lawyer (April 2010) (co-authored withE
Vishnewtsky)
"Is Social Media Turning the Jury Box Into Pandora's Box?" Case in Point (magazine of the National Judicial
College} (2010)
"Served Without Ever Leaving the Computer: Service of Process Via Social Media" Texas BarJoumal, Vol.
73. No.3 (March 2010\
'When All That Twitters Is Not Told: Dangers of the Online Juror." Texas Bar Journal, Vol 73. No.3 (March
2010)
"Social Networking Dos and Don'ts For Lawyers and Judges," Texas Bar Journal, Vol 73. No.3 (March 201 0)
"Ttl€ Online Jwror." Judicature, Vol. 93, No. 6 (May/June 201 0)
"Putting Facebook in Your Playbook,"· The Collector. (April 2010)
"D & 0 Carriers, Don't Put Away Those Checkbooks Yet Recent Developments 1n D & 0 Liability Insurance."
Law360 (April 7, 2010)
"Facing Up to Facebook: Discoverability of Social Media Evidence," Oklahoma Bar Journal. Vol 82, No.5
(Feb. 2011)
"You Can't Judge a Juror By the Recess1on," Texas Bar Journal, Vol. 74, No 2 (Feb. 2011) (co-authored
with J. Bloom and A. Bennett)
"Saying It With Style," Texas Bar Journal. Vol. 74, No. 2 (Feb. 2011)
"Digging for the Digital Dirt: Discoverability and Admissibility of Social Media Evidence." SMU Science and
Technology Law Review (Summer 2011\
"lmpeachment is a Few Mousecllcks Away: Claims Investigation and Litigation Using Social Media Evidence."
Today's Insurance Professionals (Winter 2011)
'Why HR Managers Are Reading Your Facebook Page," 0 CEO (Jan-Feb 2012)
"Social Networking· A Necessary Weapon Or An Ethical Minefield?" Family
Lawyer Magazine (2013)


Presentations
"Social Media and lhe Courts." Texas Center for the Judiciary Annual Technology and the Law Conference
(Jan. 201 0)
"Cell Phones & Texting in the Workplace: Legal Issues for Employers," (Jan. 2010), National Aud1o
Conference forM. Lee Sm1th Publishers
What Claims Professionals Need to Know About Social Networking," Dallas Claims Association (Feb. 2010)
"Social Media and the 21st Century Courtroom," Texas Judiciary Founoation Annual Symposium on the
Future of Texas Courts. S. Texas College of Law (March 2010)
"Social Media Tools in Attorney Marketing." Dallas Minority Attorney Annual Conference (April 201 0)
"Electronic Communications Policies in the Workplace," Foundation Repair Association Annual Conference
(April 2010)
"Foiled By Facebook" (Keynote speaker, Justinian Awards luncheon) (April 2010)
What DME Providers Need to Know About Medicare ZPIC Audits," Lone Star HME Conference (April 2010)
"Authenticating Tweets: Using Social Networking Evidence," State Bar Advanced Evidence & Discovery
Course (May 201 0)
When the Jury Box Becomes Pandora's Box: Dangers of the Online Juror," LCA Spring Conference.
Monterey, CA (May 2010)
"Buck v. Bell, the American Eugenics Movement, and the Roots of the Right to Privacy." State Bar Bill of
Rights Course (May 201 0)
"Buck v. Bell, The Supreme Court, and Eugenics," State Bar of Texas Annual Meeting (June 2010)
"Use of Social Media Evidence," State Bar of Texas Annual Meeting (June 2010)
"Social Media & Open Government Issues," State Bar of Texas Annual Meeting (June 2010)
"Evidentiary Issues with Social Media," Texas Center for the Judiciary (July 201 0)
"Dangers of the Online Juror," State Bar Suing and Defending Governmental Entities Course (July 2010)
"From Lawbooks to Facebook: Discovering & Using Social Media Evidence," State Bar Annual Summer
School (July 201 0)
"Social Media in the Workplace," Association of Legal Administrators (July 2010)
"Using Social Media Evidence in Litigation," Texas Bar Advanced Consumer & Commercial Law Course
(Sept. 2010)
"The Dangers of the Online Juror." Dallas Bar Association Bench Bar Conference (Oct 2010)
'Electronic Communications in the Workplace-What H.R. Professionals Need to Know," national webinar
(Oct. 2010)
'Privacy Issues in the Workplace," Annual Labor & Employment Conference (Oct. 2010)
"Claims Investigation Using Social Media," TIIAA Annual Conference (Nov. 201 0)
"Using Social Media Evidence in the Courtroom," LEG US Fall Conference, Des Moines. lA (Nov. 201 0)
"When Evidence Doesn't Pass the Smell Test: Dog Scent Lineups & Junk Science," Current Issues in
Forensic Science Conference (Dec. 2010)
"Authenticating Tweets," State Bar of Texas web cast (Dec. 201 0)
"Discovery & Use of Social Media Evidence," Texas Association of Defense Counsel Winter Seminar,
teamboat Springs. CO (Feb. 2011)
"The Myth of Privacy in the Wired World," Texas Center for the Judiciary Regional Conference (Feb. 2011)
"Tech Wars: Discovery & Use of Social Media Evidence,'' IADC Mid-Year Meeting, Pebble Beach. CA (Feb.
2011)
"Discoverability & Admissibility Issues With Social Media Evidence,'' Robert 0. Dawson Annual Juvenile Law
Conference {Feb. 2011)
"The Power of Social Media." AL TRUSA Monthly Meeting (March 2011)
"Ethics of Social Media Use for Claims Professionals," RIMKUS Consulting Annual Claims Seminar (March
2011)
"Dangers of the Online Juror," Fort Worth Paralegal Association (March 2011)
"Digging for the Digital Dirt: Discovery & Use of Evidence From Social Media Sites." 45th Annual SMU Air
Law Symposium (March 2011)
''Discovering & Using Social Networking Evidence," Texas Bar Advanced Trial Skills for Government Lawyers
Conference (April 2011)
"Discoverability & Admissibility Issues with Social Networking Evidence," Texas Bar Annual Poverty Law
Conference (April 2011)
"Social Media and Crisis Management for the In-House Counsel," IADC Corporate Counsel College. Chicago,
IL (April 2011)
"Authenticating Tweets: Discovery & Use of Soctal Media Evidence." (course director and speaker. Texas Bar
Advanced Evidence & Discovery course, May 2011)
"Mistrial by Google." Texas Center for the Judiciary (May 2011)
"Social Media and Its Application to Aviation Litigation," ABA Annual Avtation Law Conference, New York. NY
(June 2011)
"Dangers of the O~line Juror." Collin County Bar Association Bench Bar Conference (June 2011)
"Using Social Media Evidence in Family Law Proceedings," UT-CLE Annual Family Law Seminar (June 2011)
"Dangers of the Online Juror" Texas Bar Advanced Civil Trial Course (July 2011)

Appointments
Adjunct Professor of Law SMU Dedman School of Law (2010-present)
Adjunct Professor of Law, Texas Wesleyan University School of Law (2011-
present)


Journalism Distinction
Since 2005, Mr. Browning has authored the weekly syndicated newspaper column ·Legally Speaking:·· he
also serves as a contributing editor for DCEO magazine. and has been a legal columnist for !he Dallas
Business Journal and Houston Business Journal. His work has garnered numerous journalism awards
including the Clarion Award for Outstanding Newspaper Column; the Suburban Newspaper Association's
Best Column Writing Award; the Texas Press Association's Outstanding Column Award; the Press Club of
Datlas' Katie Award for Best Specialty Reporting; the Houston Press Club's Lone Star Awards for
Outstanding Commentary/Criticism in a Newspaper (2006, 2007, 2008, 2009, 2010. and 2011) and Print
Journalist of the Year (2009); 6 Philbin Awards for Excellence in Legal Reporting; and in 2007 he was
nominated for a Pulitzer Prize in Journalism
Mr. Browning's background as a journalist and trial lawyer has led to considerable experience in media law
representation, and in 2009 he successfully defended an online media outlet in one of the first "journalism
shield law" cases in Texas.


Social Media And The Law
As the author of numerous articles and the leading book on social media's impact on the law, Mr Browning is
frequently sought out by national and international media on the subject. He has appeared on television,
radio, and podcasts discussing social networking and the law. and has been quoted in such publications as
The New York Times, TIME magazine. Law360, the National Law Journal. Salon. com. and Law Times of
Canada.


Education                                            Memberships
J.D., University of Texas                            Admissions
       University of Texas School of Law.            Texas
        1989                                         Oklahoma
       Member, Board of Advocates                    United States District Court for the Northern,
       Received the Vision & Elkins                  Southern Eastern and Western Districts of Texas
       Scholarship, West Publishing                  United States District Court for the Western District of
       Award. and Corpus Juris Secundum              Oklahoma
       Award                                         United States D1strict Court for the District of
                                                     Colorado
B.A., Rutgers University (Rutgers College).          United States Claims Court
1986                                                 United States Court of International Trade
       History and Comparative Literature            United States Court of Appeals 5th Circuit. Federal
       National Merit Scholar Phi Beta               Circuit
       Kappa Henry Rutgers Scholar                   United States Supreme Court
       Graduated with general honours and
       departmental honors in both maJors            Associations
                                                     State Bar of Texas
                                                     State Bar of Oklahoma
                                                     Dallas Bar Association
                                                     President, Rockwall County Bar Association (2009--
                                                     201 0)
                                                     Life Fellow, Texas Bar Foundation
                                                     Texas Association of Defense Counsel
                                                     International Association of Defense CounseliiADC)
                                                     Chair, Texas Bar Journal Editorial Advisory Board
                                                     Member. State Bar of Texas District 1A Grievance
                                                     Committee (2005--2011)
                                                     Litigation Counsel of America
                                                     Legal Counsel, Rockwall County Republican Party
                                                     Master. William "Mac" Taylor American Inn of Court
                                                    Elected Member, The Amencan Law Institute
                                                     American Society of Legal Writers (SCRIBES)


                                                    Mr. Browning has also served or currently serves on
                                                     the boards of various charitable organizations,
                                                     including the Press Club of Dallas and the Lillian
                                                     Smith Family Violence Foundation




Site contents copyright ©2018 by Passman & Jones, A Professional Corporation. All rights reserved.
Lawyer responsible for Contents of this web site: Mitchell Baddour, Jr.
Principal Office in Dallas, Texas

Site by Simple [A]
MR: JERR'f CLEMEi A£EXANDEif
     EUgtbte to Practice In Texas

PASSMAN & JONES                                                                                                  CONTACT INFORMATION

Bar Card Number: 00993 500                                                                                      Tel: 214·742·2121 \.
TX Ucense Date: 09/15/1972

Primary Practice LDclllion: DaUas , Texas
1201 Elm St Ste 2500
Dallas, TX 75270.2599


Pmt:tice ;Areas: None l  Pass rna~,.                                                                                                                          Search




Jerry C. Alexander
                                      Areas of Experience
                                                                                                      214-742-2121 ext 3579
                                                        ~   (   ~




                                                                                                      214-748-7949 (fax)



                                                                                                      ~VCF-




          Shareholder

A former aide to Congressman Earl Cabell, United States Congressman from Texas' Fifth District, Mr~
Alexander has been practicing since 1972, and joined the firm the same year~ Mr Alexander has handled
complex business litigation for over thirty years in the areas of antitrust, business torts, patents, trade
secrets, unfair competition, and labor-related business issues. He has also been involved in major litigation
pertaining to officer, director. and professional                   liability~   He also practices before federal agencies including
the FTC and FAA.


Mr. Alexander's recent accomplishments                include~


   Representing a bankruptcy trustee to recover claims against a bankrupt corporation's parent, its
   competitors and certain individuals, resulting in recoveries in excess of $55                             million~

   Mr~   Alexander headed the Dallas Bar Association drafting project for the Local Rules of Practice in the
   Civil District and County Courts at Law Courts for Dallas County, Texas, which are presently in use,
   served as Co-Chair of the Judiciary Committee of the Dallas Bar Association in 1997 and 2008.
   was Secretary- Treasurer of the Dallas Bar Association in 2008. and chair of the Dallas Volunteer
   Attorney Program Campaign for 201 0~ He also chaired the Vision 2020 Project for the Dallas Bar
   Association~ Elected to serve on the Board Directors of the Dallas Bar Association for the two year term -

   2009 and 2010 and a subsequent two year term 2011 and 2012. he was elected Vice-Chair of the Board of
   Directors in 2011 and Chair of the Board of Directors in 2012 He was recently elected as the 107th
   President of the Dallas Bar Association and presently serves in that capacity~


Educatkfn
J.D~.   Southern Methodist University School                             State Bar of Texas (Member of the Law Focused
 of Law, 1972                                                            Education Committee - 2007. 2008. 2009)
B~A.,   Southern Methodist University. 1968                             American Bar Association
                                                                        Dallas Bar Association (President 2016, President-
                                                                        Elect 2015, Second Vice-President 2013, Vice-Chair
                                                                         2011,    2012~   Secretary/Treasurer 2008, Member,
                                                                        Board of Directors 2008. 2009, Judiciary Committee
                                                                         of the Dallas Bar Association, Co-Chair 2008. Co-
                                                                        Chair 1997; Vice-Chair 2007: Chairman, Judicial Polls
                                                                        Study Subcommittee of the Dallas Bar Association -
                                                                         2007-2008);      Chairman~   Local Rules Sub-Committee
                                                                         1993-1996. 1998-1999:
                                                                        Texas Super Lawyer 2007. 2009-2015
                                                                        AV Preeminent       5~0   out of 5




Site contents copyright ©2018 by Passman & Jones, A Professional Corporation. All rights reserved.
tawve~   resiibflsi!ite ttir coil'tei'il:s ot-t:liis wei> site: Mitdiett !iiiti!our, jt.
Principal Office in Dallas, Texas

Site by Simple [A]
MR. GReGORY J. 'GREG' MCCARTHY
     Eligible to Practice in Texas

PATTERSON LAW GROUP                                                                                              CONTACT INFORMATION

Bar Catd Number: 13367500                                                                                        Tel: 214-448-7154 \..
TX Uceme Date: 05/09/1986

Primary Practice LDCJJtion: Arlington , Texas

2409 Forest Pork Blwl.
Fort Worth, TX76Jl0


Practice Areas: Alternative Dispute ResolUtion


Statutory Profile Last Certified On: 10/04/2017
PRACTICE INFOPI·1flTION

Rrm: Patterson Law Group
                                                                                                                                                                                                           COuRTS OF AD>!ITTANCE
Rrm Size: Solo
                                                                                                                                                                                                           Federal:
Ot:wpatk>n: Private Law Practice                                                                                                                                                                           Texas Eastern District Court
                                                                                                                                                                                                           Texas Northern District Court
Practice Amos: Alternative Dfspure ResoiJJtlon
                                                                                                                                                                                                           Texas Southern District/Bankruptcy Court
Services Provided:                                                                                                                                                                                         Texas Western District Court
Hearing impaired translation: Not Specified
                                                                                                                                                                                                           Other Courts:
ADA-accessible client service: Not Specified
                                                                                                                                                                                                           None Reported By Attorney
Language translation: Not Specified
                                                                                                                                                                                                           Other Stares Licensed:
Fee Options Provided:        0                                                                                                                                                                             None Reported By Attorney
None Reported By Attorney


Plmse note: Not all payment options are available for oil cases, and any payment arrangement must be agreed upon by the attorney and his/her
client. The State Bar of Texas is not responsible for payment arrangements between ail attorney and his/her client.


Foreign Language Assistance:
None Reported By Attorney


LAW SCHOOL




 Texas Tech University
  Graduation Date            12/1985



PUBLIC DISCiPLINARY HISTOP.Y


No Public Disciplinary History

Other States
None Reported By Attorney




Note"
Sanctions that indicate a judgment is on appeal are still in effect but are not final and subject to change. To request a copy of a disciplinary judgmerlt that is not available online or for more information about a specific disciplinary sanction listed




--
above, please contact the Office of the chief Disciplinary Counsel at (877) 953-5535.



The Texas Attorney Profile provides basic information about Attorneys Licensed to practice in Texas. Attorney profile information is provided as a public service by the State Bar of Texas as outlined in Section 81.115 of the Texas Government Code.
The information contained herein is provided ·as is" with no warranty of any kind, express or implied. Neither the State Bar of Texas, nor its Board of Directors. nor any employee thereof may be held responsible for the accuracy of the data. Much of
                                                                                                                                                         Saturday May 5. 2018

                                                                Bio ..




                                                                                          Greg has practiced law since 1986.

                                                                                          His office has always been located in the Dallas-Fort
                                                                                          Worth Metroplex,
                                                                                          but his practice has taken him all over Texas.




                                                                His litigation experience includes:


                                                                Personal Injury Commercial Litigation Professional Liability Premises Liability Collection
                                                                Employment Disputes Construction Litigation Real Property Litigation.

                                                                In these widely varied areas of practice, Greg has represented both Plaintiffs and
                                                                Defendants, giving him a unique perspective on factors motivating each side of a case in
                                                                the litigation process.

                                                                ·Greg attafried ms t;acfl·er&s degree   frOm   Texas A&M   tn   19B3   ano fits taw   degree   !Tom
                                                                Texas Tech School of Law in 1985.

                                                                He has practiced in large firms of up to 80 attorneys, practiced as a solo for ten years, and
                                                                co-founded a firm in Dallas that eventually grew to 12 attorneys.

                                                                He began his career with the well-known firm of Cowles & Thompson, and was a
                                                                shareholder of Miller & McCarthy until launching his mediation and solo practice in early
                                                                2009.

                                                                Greg is a member of the Dallas Bar Association, the Tarrant County Bar Association, and
                                                                the Sta'te gar ofTexa's. He b'elongs to ttle Alternative DTspute Resort!ttdif sectfofts df eath
                                                                of these organizations.

                                                                Greg's debut novel, The Price of Life, was published by Otherworld Publications of
                                                                Louisville, Kentucky.

                                                                Released on September 16, 2010, The Price of Life, is a suspenseful legal thriller about a
                                                                family in crisis, a. lawyer struggling to find. his purpose, and the lengths to which some
                                                                people will go when they believe justice is denied.

                                                                Learn    more     about     Greg's  writing      and       The     Price    of    Life           at
                                                                www.gregmccarthybooiM~.     CHRTSTOPHER'P:; 'CHRIS' HANSEN
     Eligible to Practke In Texas

THOMPSON, COE, COUSINS & IRONS, LLP                                                                              CONTACT INFORMATION

Bar Card Number: 00790818                                                                                        Tel: 214-880-8205 \.
TX License Date: 11/04/1994

Primary Ptact/a Location: Dallas, Texas

700 N. Pearl Street
25th Floor
Dallas, TX 75201


PmctlceAnas:Technology, Ethics-Legal Malpractice, Insurance, Litigation: CommerciaL Litigation: Personal Injury, Construction



Statutoty Profile Last Certified On: 07/28/2017
PRACTICE iNFORMATION

Firm: Thompson, Coe, Cousins & Irons, LLP
                                                                                                                                                                                                          COURTS OF ADMITTANCE
Firm Size: 41 to 60
                                                                                                                                                                                                          Federal:
Occupation; Private Law Practice                                                                                                                                                                          Fifth Circuit Court of Appeals
                                                                                                                                                                                                          Texas Eastern District Court
Pmctice Anas: Technology, Ethics-Legal Malpractice, insurance, Litigation: Commercia~ Litigation: Petsonallnjuty, Construction
                                                                                                                                                                                                          Texas Northern District Court
SetVices Provided:                                                                                                                                                                                        Texas Southern DistricVBankruptcy Court
Hearing impaired translation: Not Specified                                                                                                                                                               Texas Western District Court
ADA~accessible       client service: Not Specified
                                                                                                                                                                                                          Other Courts:
Language translation: Not Specified
                                                                                                                                                                                                          None Reported By Attorney
Fee Options Pmvlded: Q
                                                                                                                                                                                                          Other States Licensed:
None Reported By Attorney
                                                                                                                                                                                                          None Reported By Attorney

Please nate: Not all payment options are available for all cases, and any payment arrangement must be agreed upon by the attorney and hisjher
client. The State Bar ofTexas is not responsible for payment arrangements between an attorney and hisjher client.


Foreign Language Assistance:
None Reported By Attorney


LAW SCHOOL

  School
  Degreeet~med

  Southern Methodist University
  Graduation Date           05/1994




PUBLIC DISCIPUN·\RY HISTOPV

Stat€! of T ex a.::;~
No Public Disciplinary History


None Reported By Attorney




·-·
Sanctions that indicate a judgment is on appeal are stitl in effect but are not final and subject to change. To request a copy of a disciplinary judgment that is not available ontine or for more information about a specific disciplinary sanction listed
above, please contact the Office of the chief Disciplinary Counsel at (877) 953-5535.


NoteM
The Texas Attorney Profile provides bask information about Attorneys licensed to practice in Texas. Attomey profile information is provided as a public service by the State Bar ofTexas as outlined In Section 81.115 of the Texas Govemment Code.
The information contained herein is provided "as is" with no warranty of any kind, express or implied Neither the State Bar of Texas, nor its Board of Directors, nor any employee thereof may be held responsible for the accuracy ofthe data. Much of
lhe l.ntom.ation has been Provided by the attorney and Is req~ired fo be reviev.red and UPdated bythe-at:fumey anm.J.a'llf. The intorrilatlon f.otecl with an ast'erisk (')is provided by the state Bar ofTexas. Access fothiSsife l:S atit'horiZedtOf put!Gc use
only. Any unauthorized use of this system is subject to both civil and criminal penalties This does not constitute a certified Lawyer referral service
     THOMPSON
                  COE


                                 CHRISTOPHEFi P. HANSEN
Practices
 -Date~  Privacy and Cyber                                  Partner
     Secunty                                                chansen@thompsoncoe.com
-litigation                                                 vCard
-Products Liabil1ty & Mass
     Torts                                                  Dallas                                           Assistant:
-Professional Liability                                     700 North Pearl Street                           Shanan Flynn-Ghaffar
                                                            Twenty-Fifth Floor- Plaza of the Americas        214-880-2650 direct
Industries                                                  Dallas, Texas 75201                              sflynn@thompsoncoe.com
 - Const• ut.:Uon                                           214-880-2805 direct 1 214-871-8209 fax
-~nsurance

-Professional Services

                                 Overview
Education
-Southern Methodist              As a trial lawyer, Christopher P. Hansen handles all phases of civil trial litigation in the
   University School of Law,     areas of professional liability, cyber liability, construction litigation, products liability,
     J.D., 1994                  personal injury, and commercial litigation. He has developed extensive experience
-Monmouth College, B.S.,         representing insurance agents and brokers, architects, engineers, surveyors,
   1991, Business                technology/IT consultants, real estate brokers, attorneys, law firms, accountants and other
   Administration Minor in       miscellaneous professionals in professional liability claims and lawsuits. His practice also
   Finance, cum laude            includes the representation of clients in product liability, personal injury, and construction
                                 defect iawsuifs. in addition, Chris often speaks fo and provides advice to insurance
Bar Admissions                   companies and professionals regarding cyber risk.
-Texas, 1994
- United States Court of         Representative Experience
   Appeals Fifth Circuit
                                        Represented aviation engineering and design consulting firm in dispute over
- United States District Court
                                        interior redesign and rehabilitation of Lockheed L-1011 jumbo jet owned by Saudi
   Northern, Southern,
     Western and Eastern                sheik, where obtained summary judgment enforcing limitation of liability clause to
    bistricls of texas                  cap damages at $25,000 on claim for $10mHfion
                                        Represented international architectural firm in dispute regarding ADA compliance
                                        for prominent private school built into a hillside with a ninety foot fall in elevation
                                        Represented MEP engineer in successful resolution of dispute over AC system for
                                        projection rooms in several large movie theater multiplexes in Texas and other
                                        states
                                        Represented consulting engineer specializing in fuel storage and handling facilities
                                        in dispute over design of terminal for barges for off-loading fuel where significant
                                        tide changes occurred
                                        Represented MEP engineer in dispute over deficiencies in back up electrical
                                        generator, water pump pressure for fire suppression system and other electrical
                                        design errors during restoration and conversion project of 1930s era downtown
                                        building
                                        Obtained summary judgment for managing general agent in matter where plaintiff
                                        was seeking class action certification on surplus lines policies sold to Texas
        residents where questions about diligent search of admitted market insurers were
        raised
        Represented logistics consultant in claims of data breach and data loss arising
        from closing of facilities and movement of data for storage
        Advised and counseled real estate brokerage firm in claim between seller and
        buyer where buyer alleged the seller mispresented the condition of the property
        and disputes over enforceability of sale arose
   =    Re'jj"resented oorlstl"Ud:K;n msnagemeri1 cclrt1flany rn         ~negatfolis   concerning
        chemical exposure to individual working within building during renovation project
        Represented media and communication consultant over alleged deficiencies in a
        Chicago hospital's communication and media delivery systems


Professional and Community Activities
        Member of Dallas Bar Association
   -    Member of American Institute of Architects


Speeches and Presentations
        Speaker, "Texas Fair Claim Handling Practices and Insurance Contract
        Construction, • CJW-Associates, Florida
        Speaker, "Cyber Risk and Data Breaches," ACE, New Jersey
        Speaker, "Cyber Risk and Data Breaches," Liberty International Underwriters, New
        York
        Speaker, "Cyber Risk and Data Breaches," LVL, New York
        Speaker, "Cyber Risk and Data Breaches," York Risk Services Group, New York
        Speaker, "Cyber Liability for Lawyers," One Beacon Professional, Connecticut
        Speaker, "Cyber Liability and Risk Management for Data Breaches Under Florida
        and Texas Law,· Allied World, Connecticut
        Speaker, "Cyber Liability and Risk Management for Data Breaches Under Florida
        and Texas Law," Lexington Insurance, Boston
        Speaker, "Legislative Update," Allied Worid rnsurance Company and One Beacon,
        Connecticut
        Co-author, "Cyber Risk -Issues and Opportunities for the Insurance Market," DAC
        Beachcroft, London
   -    Author, "Changes in Texas Law Affecting Architect, Engineers and Their Insurers"
        Author, "Practicing Law in a Paperless Law Firm"
        Author, "Treatment of Workers Compensation Liens When Defending Personal
        Jnjury Cases"
        Author, "Joint and Several Liability: General Concepts in U.S. Jurisprudence"

Professional Recognition
        Rated AV Preeminent by Martindale-Hubbell
        Recognized by Thomson Reuters as a "Texas Super Lawyer"- Listed in Texas
        Monthly and Law & Politics Magazine
        Received the Monmouth College Award of Academic Excellence for the highest
        ranked graduate for degree

C0pyright 20'18 Thompsoi:, Coe, Cousins & iroros, :...LP. Ai! Rights R.eserved.
MTt GINO JOAN ROSS'INf
     EUglble to Practice in Texas

THOMPSON, COE, COUSINS & IRONS, LLP                                                                              CONTACT INFORMATION

Bar Card Number: 24007953                                                                                        Tel: 214-871-8219 \.
TX Ucmse Dat4: 11/06/1998
Primary Praaice/..oaJtlon: DaU..s, Texas

Plaza ofthe Americas
700 N. Pearl Stree~ 25th Floor
Dallas, TX 75201


Praa/u Areas: Insurance, Litigation: Commercial, Appellate: Civil



Statutory Profile LtJst Cettlfied On: 02/05/2018

PRACT!CE IO:FORMAT!ON

Firm: Thompson, Coe, Cousins & Irons, LLP
                                                                                                                                                                                                                          r::l BOARD
Rrm Size: 101 to 200                                                                                                                                                                                                      L:ICERTIFIED
                                                                                                                                                                                                                          Civil Appellate Law
Occupation: Private Law Practice

Practice Areas: Insurance, Litigation: Commercia4 AppeUate: Civil
                                                                                                                                                                                                                          COURTS OF ADMITTANCE
Services Provided:
Hearing impaired translation: Not Specified                                                                                                                                                                               Federal:
ADA-accessible client service: Not Specified                                                                                                                                                                              Fifth Circuit Court of Appeals
Language translation: Not Specified                                                                                                                                                                                       Texas Eastern District Court
                                                                                                                                                                                                                          Texas Northern District Court
Fee Options Provided:        G                                                                                                                                                                                            Texas Western District Court
None Reported By Attorney
                                                                                                                                                                                                                          Other CDutts:
                                                                                                                                                                                                                          None Reported By Attorney
Please nate: Not all payment options are available for all cases. and any payment arrangement must be agreed upon by the attorney and hiS/her client. The State
Bar of Texas is not responsible for payment arrangements between an attorney and his/her client.                                                                                                                          Other States Licensed:
                                                                                                                                                                                                                          None Reported By Attorney

Foreign LtJnguoge Assistance:
None Reported By Attorney


LAW SCHOOL

 School
 Degree eomed

  University ofTexas
  Graduation Oate           05/1998




No Public Disciplinary History


None Reported By Attorney




-·
Sanctions that indicate a judgment is on appeal are still in effect but are not final and subject to change. To request a copy of a disciplinary judgment that is not available online or for more information about a specific disciplinary sanction listed
above, please contact the Office of the chief Disciplinary Counsel at (877) 953·5535.


Note••
The Texas Attorney Profile provides basic information about Attorneys licensed to practice in Texas. Attomey profile information is provided as a public service by the State Bar of Texas as outlined in Section 81.115 of the Texas Government Code.
The infonnation contained herein is provided 'as is" with no warranty of any kind, express or implied. Neither the State Bar of Texas, nor its Board of Directors, nor any employee thereof may be held responsible for the accuracy of the data. Much of
    THOMPSON
               COE


                                 GINO J ROSSINI
Practices
 -Appellate                                                Partner
                                                           grossini@thompsoncoe.com
    Coverage                                               vCard


Industries                                                  Dallas                                        Assistant:
 -Insurance                                                 700 North Pearl Street                        Joni Sullivan
                                                            Twenty-Fifth Floor- Plaza of the Americas 214-880-2511 direct
Education                                                   Dallas, Texas 75201                           jsullivan@thompsoncoe.com
-The University of Texas                                    214-871-8219 direct 1 214-871-8209 fax
    School of Law, J.D., 1998,
    Order of the Coif, Article
    Editor of Texas Law
                                 Overview
    Review
 -Georgetown University,
                                 Gino's practice is devoted primarily to handling post-trial and appellate matters in state
    B.S., 1992, Foreign          and federal courts, as well as providing related support at all stages of litigation including
    Service, cum laude, with     default judgments, dispositive motions, jury charges, and judgment formation.
    concentration in
    international politics       Gino is Board Certified in Civil Appellate Law by the Texas Board of Legal Specialization
                                 and has been named a "Super Lawyer'' in the area of appellate law by Law & Politics
Bar Admissions                   magazine.
 - United States Court of
    Appeals Fifth Circuit
    Texas
 -United States District Court   Representative Experience
    Northern, Southern,                 Lead appellate counsel representing Defendant product manufacturer on seven
    Western and Eastern
                                        related appeals of orders denying motions to compel arbitration, practicing before
    Districts of Texas
                                        Texas' First, Second, Fifth, Seventh, and Ninth Courts of Appeals and including
 -Texas, 1998
                                       .three Petitions for Review pending before the Texas Supreme Court. See, e.g.,
                                        Watts Regulator Co. v. Texas Farmers Ins. Co. alslo David Martinez, No. 02-16-
                                        00025-CV, 2016 WL 3569423 (Tex. App.-Fort Worth June 30, 2016, pet. filed,
                                        Case No. 16-0605); Watts Regulator Co. v. Texas Farmers Ins. Co. alslo Kadrey
                                        Semo, No. 02-16-00039-CV, 2016 WL 3569423 (Tex. App.-Fort Worth June 30,
                                       2016, pet. filed, Case No. 16-0606); Watts Regulator Co. v. Foremost County Mut.
                                        Ins. Co. alslo Kevin McCann, No. 09-16-00033-CV, 2016 WL 4045502 (Tex. App.
                                       -Beaumont July 28, 2016, pet. for review filed, Case No. 16-0707).
                                        Represented Defendant/Appellee residential health care facility in a negligence
                                        action, successfully contending that Plaintiff's cause of action was a health care
                                        liability claim and obtaining affirmance of dismissal based on Plaintiff's failure to
                                        provide an expert report. Bain v. Capital Senior Living Corp., Case No. 05-14-
                                        00255-CV, 2015 WL 3958714 (Tex. App.-Dallas June 30, 2015, pet. denied).
                                        Lead appellate counsel representing Defendant/Appellee restaurant on successful
                                        appeal of a take-nothing summary judgment on Plaintiff's Dram Shop Act claim;
                                       matter pending fo'llowing fun briefing and oral argument Faircloth v. Borderlands, a
         Southwest Grill, Inc. eta/., Case No. 11-14-00239-CV, Eleventh Court of Appeals,
         Eastland, Texas.
         Drafted and argued Defendant's proposed jury charge, drafted objections to the
         Plaintiffs and Court's jury charges, drafted trial briefs, and drafted the directed
         verdict in a personal injury premises liability matter; case settled post-verdict and
         pre-judgment. Clayton v. Friends of Fair Park, Inc. eta/., Cause No. CC-13-
         00016-B; County Court at Law No. 2, Dallas Co., Texas.
  """'   ~ffed Defet"tdanfs l)lo~~ JUlY charge,            ofiJedtOfl'S to the Pl~i!1t1ff's aM court's
         jury charges, and trial briefs in a wrongful death case involving an automobile
         accident; case settled at the eve of trial. Bates eta/. v. APAC-Texas, Inc., eta/.,
         Cause No. DC-14-01404, 298th District Court, Dallas Co., Texas.
         Successfully represented a truck owner and operator in a mandamus proceeding to
         transfer venue by applying the Texas Tort Claims Act's mandatory venue provision
         when the truck owner and operator were not governmental entities but a co-
         defendant was. In re Hubbard, No .. 05-14-00608-CV, 20.14 Wl4090131 (Tex. App.
         -Dallas Aug. 19, 2014), mandamus denied (Oct. 10, 2014).
  -      Successfully represented a hospital district in a medical liability case on appeal of a
         plea to the jurisdiction based on governmental immunity, where immunity from suit
         was not waived by the Texas Tort Claims Act. Cervantes v. McKellar, 424 S.W.3d
         226 (Tex. App.-Texarkana 2014, no pet.).
         Successfully represented mortgage lenders on summary judgment and appeal
         dismissing various lender-liability claims brought by the homeowner. Flores v.
         Deutsche Bank Nat. Trust Co., No. 02-12-00033-CV, 2014 WL 4109645 (Tex. App.
         -Fort Worth Aug. 21, 2014, no pet.).
         Successfully represented relator insurer and insurance agent in a mandamus
         proceeding compelling enforcement of an insurance-policy appraisal clause. In re
         Public Service Mutua/Ins. Co., No. 03-13-3-CV, 2013 WL 692441 (Tex.
         App.-Austin Feb 21, 2013, no pet.).
         Successfully represented mortgage lender on summary judgment and appeal
         dtsmrsstrtg the prl:!mtlff's tel'1det nablnty claltfis assdt:iated With a propl:!rty
         foreclosure. Montgomery v. Wells Fargo Bank, N.A., 459 Fed. App'x 424 (5th Cir.
         2012).

Professional and Community Activities
         The Pines Catholic Camp, Big Sandy, Texas- Board Member (2014-present),
         Board Vice President (2016)
         Coppell .Education Foundation, CoppeU1 Texas -Board Member (2014-2016)
         Coppell Independent School District, Coppell, Texas - Facilities Visioning
         Committee Member (2015), Pinnacle 2020 Member (2014-2015)
         Housing Crisis Center, Dallas, Texas - Board President (2008-2009), Executive
         Committee (2004-2010), Board Member (2003-2012)
         St. Thomas More Society, Dallas, Texas- Member (1999-present)
         Eagle Scout
         Member, State Bar of Texas, Appellate Law Section
         Member, Dallas Bar Association, Appellate Law Section



Speeches and Presentations
         2017, Hermes Law CE: Dram Shop Liability
         2012, Hermes Sargent Bates CLE: Do You Have and Appealable Texas Order or
         Judgment?
         2011 State Bar Appellate Section-Corporate Counsel Seminar, CLE: Role of
         Appellate Counsel Outside the Appeal: Case Evaluation, Motions Practice, Error
         Preservation and the Jury Charge
         2005 DR/ Asbestos Medicine Seminar, CLE: Daubert-Today Versus Yesterday

Professional Recognition

                                 r::::IBOARD
                                 1.::» CERTIFIED.
                                 Texas Board of Legal SpeCialization
   i   ! ~ ~    "c t   ,~.,f.\   CIVIL APPELLATE LAW




News
09.11.17       SeventeeP Attorneys Designated Texas Super Lawyers


Past Webinars
03.20.18       PC Webinar: What Wil! Be Different wirh Harvey?
  Passman-                                                                                                    Search


      '~ I..DDl!BJ
Ryan G. Cole
                              Areas of   Ex~rience
                                                                               214-742-2121 ext 3548

                                                                               214-748-7949 (fax)




        Shareholde¥

Obtained numerous summary judgments for clients based on waiver clauses in usage agreements.
Completed and closed an asset purchase agreement for a client in 5 days.
Negotiated a Teaming Agreement on behalf of a small business with an international manufacturing
corporation.
Obtained summary dismissal of a bankruptcy case for fraud by the debtor and an award of attorney fees.
Obtained numerous summary judgments or dismissals of product liability claims.
Represented national construction company in construction defect and premises liability claims.
Represented small businesses in contract preparation and analysis and with employment issues.
Assists health care clients with responses to Medicare ZPEC and RAC audits. prepayment review. and
appeals of payment determinations.
Obtained summary judgment for a client on course and scope and negligent undertaking claims brought by
prominent plaintiff's attorney.
Obtained summary judgment and award of actual and statutory damages for client in contracUfraud case
pending in Oklahoma.
Successfully defeated a Motion for New Trial for an insurance client in Jefferson County.
Successfully set a side a wrongly granted $2 million default judgment
Obtained dismissal of lawsuit by two party Plaintiffs following completion of one of Plaintiffs deposition.
Obtained order compelling appraisal in insurance dispute after lawsuit was filed.

Reported Cases
Examination Management Services, Inc. v. Kersh Weffness. 367 S.W.3d 835 (Tex.App.- Dallas 2012)

Speaking Engagements & Presentations
"Ethics and Use of Technology" -Advanced Civil Trial 2014, San Antonio
"What Small Businesses Need to Know about Contracts, Operation Breakthrough: Break Through the
Barriers and Position Yourself in Federal Government Contracting -A Small Business Perspective!''- April
2010, Austin and Houston; October 2009 in Dallas


Education                                           Memberships
University of Tulsa College of Law                  Admissions
Juris Doctor. 199 7                                 State Bar of Texas
Order of the Gurule Chair                           State Bar of Oklahoma
                                                    United States District Courts for the Northern.
University of Oklahoma                              Eastern, and Southern Districts of Texas
Bachelor of Arts, 1994                              United States District Courts for the Northern,
                                                    Eastern, and Western Districts of Oklahoma
                                                    1Oth Circuit Court of Appeals
                                                    United States Supreme Court


                                                    As soc lations
                                                    Collm County Bar Association
                                                    Dallas Bar 1\.ssociation
                                                    William "Mac" Taylor American Inn of Court
                                                    OU Club of Dallas
MR: JA50N M. BERENT
     Eligible to Practice in Texas

BERENT LAW FIRM, PLLC                                                                                            CONTACT INFORMATION

lklr Card Number: 24027143                                                                                       Tel: 214-692-5800 I..
TX UcntS~ Dat~: 11,101/2000

Primary Praa/c~ Location: Dallas , Texas

5600 Tennyson Pkwy Ste 310
Plano. TX 75024-4050


l>ractia:Areas:Business, Consumer, Ethics-legal Malpractice, Litigation: Commercia~ Real Estate, Construction



Statutoty Proflk Lost Certified On: 02/27/2018

PRACTICE        INFOR~1AT!ON


Firm: Berent Law Firm, PLLC
                                                                                                                                                                                                                       COURTS OF ADMITTANCE
Rrm Size: Solo
                                                                                                                                                                                                                       Federal:
Oa:upation: Private Law Practice                                                                                                                                                                                       Texas Eastern Bankruptcy Court
                                                                                                                                                                                                                       Texas Eastern District Court
FfractTce lireas: BusTness, Consumer, Ethlcs-LegaU•Ialpractfce, Utigation: Commercia~ Real Estate, Construction
                                                                                                                                                                                                                       Texas Northern District Court
Services Provided:
                                                                                                                                                                                                                       Other Courts:
Hearing impaired translation: Not Specified
                                                                                                                                                                                                                       None Reported By Attorney
ADA-accessible client service: Not Specified
Language translation: Not Specified                                                                                                                                                                                    Other States Ucensed:
                                                                                                                                                                                                                       None Reported By Attorney
Fee Options Provided:        0
None Reported By Attorney

Please note: Not all payment options are available for all cases, and any payment arrangement must be agreed upon by the attorney and his/her client. The
State Bar of Texas is not responSible for payment arrangements between an attorney andhis;1ler client.


Foreign Language Assistance:
Spanish


i..AW SCHOOL

 School
 Degree «The Berent Law Finn
    • JJl~j_~l~_'
    • l~r:.l~t:...:~ \!-."<1"
    •   (   1




iThe Firm»                      v~




David vs. 'GoliaTh Litigation




1HE BERENT LAW FIRM is proud of its representation of consumers in "David vs. Goliath" litigation. The Berent Law Firm levels the playing field and fights to hold
society's bullies accountable for their corrupt and unlawful conduct. Examples of the Firm's consumer clients include the following:

    •   Litiga:tloii agmnst massive rifili'fy compaiiy whose defecnve "i'ech1l'ei''sfgiiifi'cariH'y daiiiaged the homes of six famities
    •   Litigation against large custom home builder who sold consumer a defective home through the use of false, deceptive and misleading representations
    •   Litigation against seller of home who fraudulently induced buyer into transaction with false representations in Seller's Disclosure Notice
    •   Litigation against major insurance company for wrongful denial of consumers' claim to repair foundation damaged by a significant plumbing leak
    •   Litigation against Home Owners Association ("HOA") that sought to extort consumer out of tens of thousands of dollars in trumped up and erroneous fees and
        assessments
    •   Litigation against large national brokerage company for realtor's knowing misrepresentations of critical deed restrictions to her consumer client
    •   Litigation against financial. institution that permitted forger to deplete consumers' bank account in identity theft.matter
    •   Litigation against national bank that breached terms of loan agreement with con5umer
    •   Litigation against lawyer whose legal malpractice resulted in dismissal of widow's lawsuit for the wrongful death of her husband

Our ltesults
These are small sampling of the many and varied litigation matters that have been handled by the Berent Law Firm. Consumers need fearless counsel in their comer when
confronting their foes. The Berent Law Firm has the experience, passion, tenacity and desire to fight the biggest and most powerful Goliaths of the world.

   •  Unanimous Jury Verdict for Security Guard Company in Commercial Security Lawsuit
   •  Unanimous Jury Verdict Against Contractor for Construction Defects
   •  Unanimous Jury Verdictfor Consumer. in Deceptive Trade Practice Matter
   •  Favorable Verdict Rendered by Federal Bankruptcy Judge in Lawsuit Tried in the U.S. Bankruptcy Court for the Eastern District of Texas
   •  Secured Complete Dismissal of Claims Brought Against Business Owner in Lawsuit Filed in the U.S. District Court for the Northern District of Illinois
   •  Secured Complete Dismissal of Claims Brought Against Company in Commercial Contract Dispute
   •  Secured Complete Voluntary Dismissal of Claims. in Federal. Lawsuit Alleging Company Violated License Agreement
   •  Victory for Business Owner in Partnership Dispute- Adversary Forced into Bankruptcy and Client Assumed Control of Company
   •  Victory for Business in Legal Malpractice Dispute - Highest Settlement Ever Paid by Adversary
   •  Successful Enforcement of Company's Non-Compete Agreement- Breaching Party Driven Out of Business After Temporary Restraining Order and Temporary
      Injunction Secured
    • Successful Handling of Non-Solicitation Contractual Dispute- Adversary Company Compelled to Permit Company Employee to Solicit Former Clients
    • Homeowner Victory Against HOA- HOA Abandoned Enforcement Efforts and Paid Client's Legal Fees
    • Appellate Victories in Various Matters

THE BERENT LAW FIRM is pleased to announce the following successful results recently secured on behalf ofthe Firm's clients
   .g
            ·~\ '     "! I I'



        The Firm secured a UNANIMOUS JURY VERDICT just under $400,000 in a business litigation matter on behalf of a Real Estate Investment Trust that is publicly
        traded on the New York Stock Exchange.


                    >,_\
        The Firm secured a UNANIMOUS JURY VERDICT in excess of $100,000 on behalf of a family run restaurant in a case that determined the financial future ofboth
        the restaurant and the family .
   . s·
        2'1\ 1~1:.·             -'------~~·--~.:-~r-   -··--·---------


        The Firm secured the COMPLETE VOLUNTARY DISMISSAL of all claims brought against a commercial photographer who was sued under multiple theories of
        liability.


                    \ .. \ \     \.


        The Firm secured PERMANENT INJUNCTION against a third-party and interfere with the Company's business relationship with its largest account.
APPENDIX 18
                     MICHAEL SNIPES
                     First Assistant District Attorney
                     DALLAS COUNTY, TEXAS


December 14, 2017

Ms. Tonya Parks
1401 Bristlewood Dr.
McKinney, TX 75070-2728


                                         Re: Request for meeting



Dear Ms. Parks,

      Thank you for communicating with our office regarding your litigation in front of Judge Sally
Montgomery. We truly sympathize with your situation.

         I have carefully reviewed your complaints. I wish that we had jurisdiction to help you. We do
not. Your issues with duress in her court and appeals are civil matters that must be addressed by you
and your lawyers on direct appeal. As to complaints about the judiciary and lawyer professionalism,
you can refer those to the Judicial Conduct Commission or the State Bar. You should consider these
alternatives.

            Thank you again for your communication with our office. Merry Christmas!



Very Respectfully,



Michael Snipes
Fir~t   A c::~.ic::t:1nt T)!c::tri('t   A ttr•rney
Dallas County, Texas




Frank Crowley Courts Building • 133 N. Riverfront Blvd., L.B. 19 • Dallas, Texas 75207-4399 • 214/653-3600
Appendix 19
-:-exas Eth:cs Cornmissron                                               P.O. Box 12070                                                     Al!Strn. Texas 78711-2070                                            (512} 463-5800                           (TDD        1-800-735-298~)




    POUTICAL EXPENDITURES                                                                                                                                                                                                                              SCHEDULE                    F

                                                                                           EXPENDITURE CATEGORIES FOR BOX 8{a)
      J-..rJvertiSTO EYpense                                    G1ft/AwardsiMemonals Expenst-                                                          Sala~res:'NagesiComract   '-abO'                               Loon RcpnymenttRclmburscmcnt
      t\Ccour.tHig:SanYM•!J                                     i...£gcl Se;'lcces                                                                     Solicitatron/F;mdra•s•ng Expense                               Transport;; lion cqu1pment & Related Expense
      Consul:t"J Expen!=.t:                                     !=:')ot::9ever;jqe Expense                                                             Travel In 0Jstnct                                              Contr1tut:cnslDor.at.Jons Made By
      !:vent '=: -.:.oens.~                                     Pn~'rfig    Expef!s-e                                                                  Trr.:v.-;1 Out      '}f    Dts:r:c                                (:af"mda~e/f"l"tcenotce ../Pol'trcal                Comm~ttee

      Ft-es                                                     F·'ri!ttH7·~s .~F·: at:h,Lf,
                                                                                           •   •·t   ....
                                                                                                          j/.,,.,       ~-                  _,.(..·,.-~·
              //        /' ; '.
                                                                         /7&              . '                                                            ~-
                                                                                                                                                         I )~.Jff- :G t;e~le:l~ ;.._. .. Yi



                                                               Pay•.::e nan1e

      /        ..:;_
               .                  //.:                            ./·       //                   /                                                                                                                                                      PLAINTIFF'S
    A~c.unt                  1S.1                               Payr•e adc1res!;·                                        C:Hy                   State           Z1p Codr.=
                                                                                                                                                                                                                                                              EXHIBIT
                                                                     -;;~   (} / '
                                                                     . / t.) (,i L-
                                                                                      ~       ;}
                                                                                             ' . .J.:' ~-
                                                                                                             I     .~,!
                                                                                                                 ..{   -:....~
                                                                                                                                 •
                                                                                                                                     .: --\..   /-j                                                                                                              7
                                       I/
                                                                        /1~-!:t~:./ :..-I]....._
                             I
                                                                                                                       •             T>         7')L:f))
          PURPOSE                                                                                                                                                                               Oescrlp:ror.
                        OF
    EXPENDITURE                                                                                                                                                                                                                           ./

    Catn;.>let~ •)N~ :f •:hr~::!                                   Ca!"'ldtdate I Off,ceho!c!e: no:une                                                                                                                                                           OHic'~    lteld
    e).p-;or.ct:ut.:.!            ~c   uen..:f1!   ~~




      ///                                                                                                /


                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                              I
              PURPOSE                                                                                                                                                                                                                                                                         I
         OF
     EXPENDITURE
                                                                                                                                                                                                    /   _   .   ;;·/ /.
                                                                                                                                                                                                                ~-·              .:/           ...-"   ,... . .,,-·
                                                                   Cand:da~e .' or:,ceho!der name                                                                                               Office sought                                                    Off:ce held



                                                                            ATIACH ADDITIONAL COPIES OF THIS SCHEDULE AS NEEDED

                                                                                                                                                                                                                                                                      i~ev:scd c~~/~9/20: ~
Texas Ethics Commission                       P.O. Box 12070                     Austin, Texas 78711-2070                      (512)463-5800                  (TDD 1-tlD0-735-2969)


      POLITICAL EXPENDITURES                                                                                                                                  SCHEDULE               F

                                                          EXPENDITURE CATEGORIES FOR BOX 8(a)
          Advertising Expense          Gift/Awards/Memorials Expense·                  Salaries/Wages/Contract Labor              Loan Repayment/Reimbursement
          Accounting/Banking           Legal Services                                  SollcttatlonlfundraJslng Expense           Transportation Equipment & Related Expense
          Consulting Expense           Food!Beverage Elcpense·                         Travel In Olslllct                         Contributions/Donations Made By
          Event l:xpense               Polling EXpen$e                                 Travel Out Of Dlstm.t.                        Candldate/Oftlceholder/Polltrcal Committee
          Fees                         Printing Expense                                Office Overhead/Rental Expense             OTHER (Biller a category not listed above)
                                                     The Instruction Guide explains how to complete this form.
 1 Total pages Schedllle F:        2 FILER NAME                                        .                                               13   ACCOUNT# (Ethics Commission Filers)

          Lt        );)2/              ~..,.,.&~/ 1.. -lJiln;~Kh""-l/~/.i'...,.;-·                      .•
 4 Date             /7             5 F'ayee nal}l'e                              ,:1              7
          II I:L7/J)                   .:iU'~, ~.--/u./n.A-?:.,/
 6   Amount($)                     7 .Payee·address:                     City; State; ~p Code

                                       fol/h~ S"t. ~o/-IDo
     f3o?J7). tJ1J                     ~~ T'~-:                    -zs-zo.-z_.
 8   PURPOSE                       {a) Category (&le caregortes Vostedatlhe!Opollhls schedule)                lb) Descrip!lon    (II traval cutside otra,..s. complete Scnalule T)
       OF
   EXPENDrTURE
                                        ~dLI.                ,S'b_'}....(/y-"_,.,_1                               ~;v.
 9 Complete QW.Y if direct                Candfdate I Officeholder name                                          Office sought                                  Office held
      expenditure to benefit C/OH

      Data·                           Pay~ name

          I   Z-/ Z-/1 3                t:.t?A/~b..-                                   U4/, >tlf~..J!X
                                                                                                  .:..;
                                                                                                        -
     Amount($)                        Payee actd'ress;                   City;   S1ate; tfp      Code
                                         "J-tf"7-Z..~J.... ~
          //!!()
       'PURPOSE
                       ·-
                       vO
                                            ~~-' 1)< 757JD_b
                                      Ca~ (Seecate~eslls\edattiiOIQpolthlssclleduJe)                             Oescrip!lon {If tmvel OlltSida otTexae. complete Schedule T)
          OF
      EXPENDITURE                            ~A/ 6;t~l..a.t'-''                                                   ./7./~·-r--J _v1n~__,
                                                                                                                           I
     Complete QN.1.Y if direct            Candidate I Officeholder name                                         Office sought                                   Office held
     expenditure to benefit C/OH

     Date                             Pay~     name

      /.:l/.P//3                        l?/k Lk/~/
     Amount· (S)                      P~ee address;            v      City;      State; Zip Coc:te
                                           3Jt)2. &.dtv~~
          l::/./1                          ~...., /                       Tr. 7::,{)1))
          PURPOSE                     Category (See categories II Sled at tl\e lop off/lis schedule)             Description (lf-toulsldeofTexas,completoSt118CIUJaT)

                                        N.r~_,. ,;.~ptaA~/                                                      -tf;.c:;R.~-- fjk/-1/;tfft../
               OF
     EXPENDITURE
     Complete QW.:i If direct            candidate 1Officeholder name                                           Office sought •                                 Office held
     expenditure to benefit C/OH

     Date
                                      P~ame                         '.             _         '
      I       )_jf/;3                  ~.---:!/'/A-4          &///-Ch/:1··-··
     Amount($)                       Payee addz:#'ss:                 City;      Slate;    ZJp Coda

                                        S"l/1~· 8h~ ~~
     . ,_./ . ~]?
     jl7.!)d
                                        rl}A.,?id4 / r--~- 7 .s-z. 2 7
       PURPOSE                        Gategory (See ca!egolfeslir.led at the lopQflltla CdMK!ulo)                Description (II travel outside ot Telllto, c;omp!etD Schedule l)        ,
         OF
     EXPENDITURE                       ~,{d..?r/;b;, ".r                                                     ll/-t'--odi;z    1~/j(~
                                                                                                                ·•ft-_.._, !~;r.          "?."'"~;.J.1-¥fi/.
                                                                                                                                 r/!/-1.?;. 'p/t-. ·•It• ...(
                                         Candidate I Offlceho(der name                                          Office sought          /                  ,         ?;
                                                                                                                                                                Officehelct0
     Complete QtlJ.,Y if direct
     expenllltura to Mnellt C/OH

                                             ATTACH ADDITIONAL COPIES OF THIS SCHEDULE AS NEEDED

www.ethlcs.state.tx.us                                                                                                                                              Revised04/19/2013


                                                                                                                                                                EXHIBIT£
        POLITICAL EXPENDITURES
        FROM POLITICA.L CONTRIBUTIONS                                                                                                                            SCHEDULE F1

                                                               EXPENDITURE CATEGORIES FOR BOXS(a)
  AIMlrtlstlg Ell.perlse                                  Event Expense                               Loan~                                        SolicftstlOn/Futrdrels!l'lg Expense
  ~g                                                      Faa                                         Oft'lce OYertlead/R.enfal Ellpenaa           TransPQI1atlon Equipment a Relafad Expense
  CollSI.Illln(ISxpenaa                                   F=d~Baverage~                              Polling &pens~~                               Tmvet In Dlalrlct
  Con11fbu1.lons.DI>nationsMade By                        GIII/A~rias.Expense                        Prlnl!ng EJ(pense                             Travel CUI Of Ols1rfct
   CamlldataiOI!ic:alloldedPaWcal Canv!lil1ea             ~..ega~ Servk:as                           SalariesM'ageslcantractl..ebar                Olner(ontar a CllleVCIY nctlls!ed above}
                                                            Tha lnsttuc:tlon Guida expl~lns bow to c:ompleta thf!l form.

 1 Total pages ScnedUie F1: 2 FILERNAME                                                                                                         13 Filer ID (Eihlc:s Commission Filers)
       J;tJ 17                               _Vk.Lv L                   .IJ1th-4.                          .;'~   ...
 4 Date       p                          5 Payeenarf\e                                .~dl~ ·~
     52:,15/m/§·                         "·'i.W!'s:~A~~·                                       ~             · ?~d?~t~_,UJO·'"·~
                                                                                                                        ,
 6 Amount' ($)                           7 Payee address:                    City; Slate..f'Zlp Code
                                              IP.S3 ..we,t -,::~. ~.~-                                        .S'Ie· (locl)
       1/?t:>o 4~ ~
                                               ~· ~tl-e,s.J Ca. 9~o 7/
 8                                       (a) Category (Set ca't.IQOtles fitlad altllalop ollllir $Cbedula)              (b} DescripUon

            PURPOSE
                                                                                                                           0    Clulct B tllM!I auWde      or Taar. comploto SdledU!Ip T
                                                                                                                           0
                                          ~~~-
              OF                                                                                                                Check If Au$1il,   TX.   olftceha!der living PIKII"'
        EXPENDinSRE

                                           l;fl?~ hr;· fi~ /Jd"/'v.;u:sr~
 9 Complete QNbY If direct
     BJIP&ndllure   to   b!inellt C/OH
                                               candidate I Officeholder name                             u                Office sought                                      Office held



     oats                                   Payee name


      W;y/UJtS"
     Amount($)
                                             tit         ~
                                            Payee address;
                                                                             Un&"hn .5
                                                                             City; State; Zip Code
                                                                                                     l



                                                Sso~            w       L.~               I.Arr....l-
      /t>lrx3,87                                 g)~-~, ~Jt., 7                        :rz..2.s
                                             Category (SncalegariaaPsllldsllllltiOpoltl!loschedureJ                        Oescrfptlon
                                                                                                                           0   Choct If   rrave~OVISide of T-. ~:~~m~ SchB4u(e T

                                            &zit:- '.&dA/;ry Jj/iJ~~
            PURPOSE
              OF                                                                                                           0                                       e~ •
                                                                                                                               Cheek II AUalln, TX. offlcahakler Dvlng
       EXPENDITURE

                                                       :5t(#~
     complete QW If direct                    Candidate I Of{(cehotder name                                               Office sought                                     Office held
     sxpendUure til benefit CIOH


     Date                                   Payee nama


     '5/f/ZIJI)                               t1 !J-vtz.trn
     Amount($)                             Payee addres$:                    City;    State;       Zip Code


     1/;z_S:tJS                                11 tJ J:J .2>~,s                         s-/:
                                                  fl)~M 7lf_ 7                           s-Go 9
                                            Category     (S~• ca~ UstRall/le top of thltlc:nedllle)                       Oescrlption
                                                                                                                          0
         PURPOSE
           OF                             Af)d/~4~~-                                                                      0
                                                                                                                               Cl1ect If travel 011t:skle ol TeMS. ccrnpi81B SchadUie T

       EXPENDITURe
                                                          .J1ff $?&-#~                                                         Cl'le1:ll U AUstin, Tll, oltlc::eholder liillng upen$8




     Complete ill'!.!,l ff direct             Candidate I Officeholder name                                               Office sought                                      Office held
     expenditure to benefit CIOH


                                                   AlTACHADDmONAL COPIES OF THIS SCHEDULE AS NEEDED
Forms provided by TeJCSs Ethics Commission                                           www.eth1cs.state.tx.us                                                                      Revised 0411Sf2015
     Texas Ethics Commission                              p 0 80)( 12.070                   Austin, Texas 78711-2070                          (512) 463-5800                  (TDD 1-800..735-2989)

        I
        1
             POUTICAL EXPENDITURES                                                                                                                                           SCHEDULE                 IF
        I
        I
                     ..                            -
                                                                      EXPENDITURE CATEGORIES FOR BOX 8(a)
        I     Advertising Expense                   Gill/Awards/Memorials Expense                 SalarletsJVVages!ConttaCI Labor                 Loan Repayment/Reimbursement
        !;    Accoun~ng/6anlling                    Legal Services                                Sollcita!lonJFundraising Expense                Transportation Equipment 4 Related Exp!tllse
              Consulting Expense                    Food/Beverage Expense                         Travel In District                              Contributions/Donations Mads By
        !     E11ent Expense                        Polling Expense                               Travel Out Of District                             CandldateiOfPceholderiPoliUcal Committee
              Fees                                  Printing Expense                              Office Ovctrhead/Rental Ellpense                OTHER (enter a category not listed above)
        I

        !                                                        The Instruction Guide explains how to complete this form.

      1 1Tolal pages                   12
                              Schedul~ F:   NAME        l,l "' •• - /
                                                    FILER                    13 ACCOUN1' # (Elllics Co.m•m.-Iss-ion
                                                                                                                FVers)

      4;oa~a3 f I                   J4~.5 -p~~y' -LL-./JI~IJAt!c:JoL....Ioo.,__---'--------
     J~!-It~lt¥-J
     6! Amo':(t'
                  __ --~./~J-·~·-·-··-·----·-
                 ~7 Payee':~Jl:t;;;;,:p:;;

       ; 3S: 71                              I --~~n7~/                                                                              ·--                           -· ·- - -... -
      S EY~:itrr::E                 . _ r:~-~~~:;;;;:_g;::;~:::.t...t.U;..,s~fl..a;;:a:_llil-ll-:0-p-o-l-llu_a_ac:hell---ul-8)-._;l_~..lp&y.::...}
                                                                                                                                   -Des--'!-.c.:...rlptio:...:.:'~.::.n...;:(::zll:..:trw:_et_~_DUISI-·C=:T&~~-
      9t complete QJiL,'( if direct                    c1i~mc:ehclaer name                                                        Offi~ sought                                    Office hald
       · expenditure to benefit C/OH




     ~-·            ·-·. --                 --,:   -:=-·=~-                      -                                   . = :===-·-----=--=--·------·--·-._-_-_-::.,._-_-===-· .. :...:::::.:..=
             Date                             I    Pay~ame                                      /'           /)          A   _.

       ' ~/tl/11 ;__
       1 Amount ($)
                      .~-ttv~--..
                   Peye~dre~-- -0 Clty!
                                        . ~---·---·-
                                          ~ v :                                              State:    Zip Code                                   .



     e---! Itf2/~I ~~//.:;;:;57RZ
               PU~SE                                Cat~('se~~~;.,.,~~l:r.e:~ol~~eloed:.:la)                       ,
                                                                                                                                                                                _
                                                                                                                                  DMcnpt;on \il:r.w•tc"1&i:>*o!Tv> ... compl•1eSelledtlteT)
                                                                                                                                                                                                       ·-

      ! EXPENDITURE                                     ~
                                                                                                                         1
      I Complei~·O-N·l-Y-il-d-ir-ect-.!---C-a-nd-1-dat=- /OrU.:;;holdername                            ·-                         Office sou;nt                          - ··--Ofli-e-e-he_l_d----·-· •
      ! expenditure to benefit CIOH
     ...:.:·==..:;.;;.·-.-;.;-              ---·   ·---·--·-                                . ·:::=====~=-::::--·----·-_·_-
                                                                                                                         __._·--=====----"--·-·-'-"::....:..C----




                                                                                                                                                                                  Offica held

        ---·------ .. - _.. --- - - - ...                                                           ,_
                                                          ATTACli ADDITIONAL COPIES OF THIS SCHEDULE AS NEEDED

     www.ethlcs.state.tx.us                                                                                                                                                           Revised 04119/2013




----·-..------                                         -----···----
                                                                                                                                                                                               ______ ____        ..
APPENDIX 20
                                                   cotiifsfu1f:cofnfcgf:bfiilas_web.exe?e0'5_0{EaskHJ+1:J83tl.i64



  Writ of Mandamus Granted, Opinion and Order issued May 31,2000

                                                                           s
                                                                       In The
                                                                 Court of Appeals
                                                          Fifth District of Texas at Dallas

                                                                  No. 05-00-00769-CV

                                     IN RE JOSEPH P. HESSER AND DOUGLAS S. SMITH, Relators

                                          Original Proceeding from the 95th Judicil.ll District Court
                                                            Dallas County, Texas
                                                      Tthit Court Cause No: 97-1545-D

                                                                      OPINION

                                           Before Justices Morris, Whittington, and Bridges
                                                          Opinion By Justice Whittington
        In this original proceeding, relators contend Judge Sally Montgomery clearly abused her discretion by
  signing two orders granting a new trial while a motion to recuse was pending. We agree and issue a writ of
  mandamus.
        Relators filed their verified petition for writ of mandamus on May 11, 2000. Real-party-in- interest Clowers
  Freight Management, Inc. d/b/a R&R Transportation of Texas (R&R Transportation) and Judge Montgomery
  were given the opportunity to respond but only R&R Transportation filed a response. The underlying facts in
  this proceeding are largely undisputed: Relators are defendants and R&R Transportation is the plaintiff in a
  lawsuit filed in the 95th Judicial District Court of Dallas County, Texas. Judge Sally Montgomery is the
  presiding judge of that court. The case was tried to a jury and, on October 28, 1999, the jury found in favor of
  relators on aU rssnes. A take-nothing judgment against R&R Transportation and in favor of relators was entered
  on February 7, 2000. On March 2, 2000, Judge Montgomery lost her bid for re-election as Judge of the 95th
  Judicial District Court. On March 7, 2000, R&R Transportation filed a motion to disregard the verdict and grant
  a new trial. On Apri117, 2000, Judge Montgomery orally granted R&R Transportation a new trial and signed an
  agreed scheduling order setting the case for trial. Relators filed a motion to recuse Judge Montgomery on April
  20, 2000. The motion to recuse, supporting affidavits, and response reveal an extended history of animosity
  between Judge Montgomery and relators' attorney, arising from the trial of the case and the subsequent public
  endorsement and support by relators' attorney of Judge Montgomery's successful opponent. The record before us
  strongly supports a conclusion that this animosity continues and is the basis for the trial judge's actions in this
  case. On April21, 2000, Judge Montgomery signed a written order granting a new trial "in the interest of
  justice." On April27, 2000, Judge Montgomery signed an order nunc pro tunc granting a new trial and including
  a finding of"good cause."
        Upon notice of the filing of a motion to recuse, a trial judge has only two choices--she must either
  voluntarily recuse herself or refer the motion to the presiding judge of the administrative judicial district for
  action. See Tex. R. Civ. P. 18a(c), (d); Greenburg, Benson, Fisk and Fielder v. Howell, 685 S.W.2d 694, 695
  (Tex. App._Dallas 1984, orig. proceeding). The challenged judge should take no other action in the case, unless
  good cause exists for taking the action and good cause is stated in the court's order. See Tex. R. Civ. P. 18a(c),
  (d). While the motion to recuse is pending, any other order signed by the challenged judge is void. Brosseau v.
  Ranzau, 911 S.W.2d 890, 893 (Tex. App._Beaumont 1995, no writ); Carson v. McAdams, 908 S.W.2d 228, 229
  (Tex. App._Houston [1st Dist.} 1993, no writ). When a trial judge enters a void order, mandamus relief is
  appropriate. Dunn v. Street, 938 S.W.2d 33, 35 (Tex. 1997).
        In this case, the order dated April 21, 2000 was signed by Judge Montgomery while the motion to recuse
  was pending and that order is, therefore, void. In addition, the nunc pro tunc order dated April 27, 2000 was
  signed while the motion to recuse was pending, and it is likewise void. Although the latter order purports to
  show that "good cause exists" for the trial court's actions, the order does not specifically state why good cause
  exists. Thus, it does not satisfy the requirements of rule 18a(c) or (d). Nevertheless, we conclude that, even if it

http://courtstuff.com/cgi-bin/as_web.exe?c05_OO.ask+D+ 13838164                                                      1/2
'f/29t2467 S.W.2d 402, 405 (Tex. 1971) (orig. proceeding);
  Uvere v. Canales, 825 S.W.2d 741, 743 (Tex. App._Dallas 1992, orig. proceeding). Accordingly, we conclude
  the trial court's orders purporting to grant a new trial in this case are void.
         In reaching this decision, we necessarily reject R&R Transportation's argument that the agreed scheduling
  otdetstgned by Judge Montgomery before'the ttfof1oh tOrectise was filed suffices as an otdet gtanting a heW
  trial. We conclude this argument lacks merit. To be effective, an order granting a new trial must be in writing.
  Tex. R. Civ. P. 329b(c). A written, signed order setting a case for trial is not a substitute for a written, signed
  order granting a motion for new trial because the order setting the case for trial does not adjudicate the merits of
  the motion for new trial. Estate of Townes v. Wood, 934 S.W.2d 806, 807 (Tex. App._Houston [1st Dist.] 1996,
  no writ). Until the merits of the motion for new trial are adjudicated, and the motion granted, any trial date is
  meaningless. Estate of Townes, 934 S.W.2d at 807. Here, the scheduling order does not address the motion for
  new trial on the merits.. Accordingly, it cannot substitute as an· order granting a new trial. This is true regardless.
  of whether an associate of relators' attorney agreed to the scheduling order at Judge Montgomery's insistence. As
  noted above, the scheduling order was meaningless until a valid order granting a new trial was signed.
         Mandamus issues upon a finding that the trial judge committed a clear abuse of discretion. See Walker v.
  Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig. proceeding). For the reasons stated, we conclude that Judge
  Montgomery clearly abused her discretion by entering the two orders granting a new trial while the motion to
  recuse was pending. The two orders are void and relators are entitled to mandamus relief. See Carson, 908
  S.W.2d at 229. Accordingly, we GRANT relators' petition for writ of mandamus. We ORDER Judge Sally
  Montgomery FN:l to vacate the orders granting a new trial dated April21, 2000 and April27, 2000 as well as
  the order dated Aprill7, 2000 setting the case for trial. Judge Montgomery is ORDERED to file a certified
  copy of the order complying with this writ with the clerk of this Court within ten days of the date of this writ.
  This is the second time in as many weeks that we have been forced to address a trial judge's actions that appear
  to be the result of animosity stemming from a lost election. We do not condone such conduct and expect it to
  stop.


                                                 MARK WHITTINGTON
                                                 JUSTICE




  Do Not Publish
  Tex. R. App. P. 4 7


  FN:l
  1 We have before us a letter from the regional presiding judge indicating that Judge Montgomery has told him
  she will voluntarily recuse herself in this case. If an order recusing Judge Montgomery has been entered, we
  expect the judge appointed to preside in this case to comply with the terms of this opinion and writ.


  File Date[05/31/2000]
  File Name[000769F]




http://courtstuff.com/cgi-bin/as_ web.exe?c05_OO.ask+D+ 13838164                                                        2/2
APPENDIX 21
                     In the name and by the authority of

                          The State of Texas
                             OATH OF OFFICE



                              L·
I,                        Sally Montgomery                                           , do
solemnly swear (or affirm), that I will faithfully execute the duties of the office of

              Coun!J Court at Law No.3                         of the State of
Texas, and the County of Dallas and will to the best of my ability preserve,
protect, and defend the Constitution and laws of the United States and of this
State, so help me God.




SWORN TO and subscribed before me by affiant on this the I           ~·l    day of

P.n.~                                        '   C)..b\   s


                                                 A~~
                                         __.,......~ature of Person Administering Oath
     (Seal)
                                                                      .
                                                 Wt;.ew-d~t~ m~ lcku;.d.
                                                 Printed Name

                                                  No-tD.-~~ ~bt;G.
                                                 Title
                                                                                                                                .      ..   .   .       .
                                                                                                                                . ..
                                                                                                                                                    ~



                                                                                                                                        .. ... ! ;;,·
                                                                                                                                                            ~.



                                                                                                                                                                 r

 l'orm 12204   Re,·. 0612009                                                                                              Tltis .space reservtd for office use

 Snbmit to:
 SECRETARY OF STATE
 Statutoty Documents Section
 P 0 Box JJ:SStl
 Austin, TX 78711-3550
 512-475-0775
 512-4'75-281 S- F:u
                                                                                             OATH OF OFFICE
 Filing Fee: Noae


IN THE NAME AND BY THE AUTHORITY Of THE STATE OF TEXAS,
I,            SALLY MONTGOMERY                          , do solemnly swear (or affirm), that 1 will faithfully
execute rlle duties ofthe otlTce of              JUDGE, COUNTYCOURT AT LAw NO. 3                              of
the State ofTexas, and will to the best of my ability preserve, protect. and defend the Constitution and laws
of the United States and of this State, so help me God.




State of                    Texas                                            )
County of                   Dallas                                           )

Sworn to and subscribed before me this                                                     J>f-   day of ~~~..:..:...:.~'----..,-




                     (· • I :                -~·      1 1 .d. .     .       :, r,

                      \,I, I             I         •"·.!       ~
                     l' •   i     j .~ •

                     _l.          f-.:       .'       f    •
                                                                    ·~·       .. •·
                     ~     .. '

                                                                            ,;""    ...j


                                                                        "//I
                                                                   t-7 . - ..
                                                                   / --/~" .•




Form 210-l                                                                                          2
                   TEXAS CODE OF JUDICIAL CONDUCT

Preamble

Our legal system is based on the principle that an independent, fair and competent judiciary will
interpret and apply the laws that govern us. The role of the judiciary is central to American
concepts ofjhstice and the rule oflaw. Intrinsic to all sections ortfus Code ofJudiciai Conduct are
the precepts that judges, individually and collectively, must respect and honor the judicial office
as a public trust and strive to enhance and maintain confidence in our legal system. The judge is
an arbiter of facts and law for the resolution of disputes and a highly visible symbol of government
under the rule of law.

The Code of Judicial Conduct is not intended as an exhaustive guide for the conduct of judges.
They slroul:d also be governed in their judicial and personal conduct by general ethical standards.
The Code is intended, however, to state basic standards which should govern the conduct of all
judges and to provide guidance to assist judges in establishing and maintaining high standards of
judicial and personal conduct.



                                           CANONl
                                   Upholding the Integrity and
                                  Independence of the Judiciary


An independent and honorable judiciary is indispensable to justice in our society. A judge should
participate in establishing, maintaining and enforcing high standards of conduct, and should
personaHy 'Observe those 'Standards ·so that the integrity and independence of the judiciary is
preserved. The provisions of this Code are to be construed and applied to further that objective.


                                             CANON2
                                  Avoiding Impropriety and the
                                  Appearance of Impropriety In
                                   All of the Judge's Activities


A.    A judge shall comply with the law and should act at all times in a manner that promotes
public confidence in the integrity and impartiality of the judiciary.

B. A judge shaU not allow .any relationship to influence judicial conduct or judgment A judge
shall not lend the prestige of judicial office to advance the private interests of the judge or others;
nor shall a judge convey or permit others to convey the impression that they are in a special position
to influence the judge. A judge shall not testify voluntarily as a character witness.
C.    A judge shall not knowingly hold membership m any organization that practices
discrimination prohibited by law.


                                            CANON3
                                     Performing the Duties of
                                  JudiciaJ Office Impartially and
                                            Diligently


A.     Judicial Duties in General. The judicial duties of a judge take precedence over all the
judge's other activities. Judicial duties include all the duties of the judge's office prescribed by law.
In the performance of these duties, the following standards apply:

H.     Adjudicative Responsibilities.

(1)   A judge shall hear and decide matters assigned to the judge except those in which
disqualification is required or recusal is appropriate.

(2) A judge should be faithful to the law and shall maintain professional competence in it. A
judge shall not be swayed by partisan interests; public clamor, or fear of criticism.

(3)    A judge shall require order and decorum in proceedings before the judge.

(4)   A judge shall be patient, dignified and courteous to litigants, jurors, witnesses, lawyers and
others with whom the judge deals in an official capacity, and should require similar conduct of
lawyers, and of staff, court officials and others subject to the judge's direction and control.

( 5)   A judge shall perform judicial duties without bias or prejudice.

(6) A judge shall not, in the performance of judicial duties, by words or conduct manifest bias
or prejudice, including but not limited to bias or prejudice based upon race, sex, religion, national
origin, disability, age, sexual orientation or socioeconomic status, and shall not knowingly permit
staff, court officials and others subject to the judge's direction and control to do so.

(7) A judge shall require lawyers in proceedings before the court to refrain from manifesting,
by words or conduct, biaso.r prejudice based on race, sex, religion, national origin, disability, age,
sexual orientation or socioeconomic status against parties, witnesses, counsel or others. This
requirement does not preclude legitimate advocacy when any of these factors is an issue in the
proceeding.

(8) A judge shall accord to every person who has a legal interest in a proceeding, or that person's
lawyer, the right to be heard according to law. A judge shall not initiate, permit, or consider ex
parte communi.cations cQr .other ,communi:cations made to the judge outside the presence of the
parties between the judge and a party, an attorney, a guardian or attorney ad litem, an alternative
dispute resolution neutral, or any other court appointee concerning the merits of a pending or
impending judicial proceeding. A judge shall require compliance with. this subsection by court
personnel subject to the judge's direction and control. This subsection does not prohibit:

(a)   communications concerning uncontested administrative or uncontested procedural matters;

(b) conferring separately with the parties and/or their lawyers in an effort to mediate or settle
matters, provided, however, that the judge shall first give notice to all parties and not thereafter
hear any contested matters between the parties except with the consent of all parties;

(c) obtaining the advice of a disinterested expert on the law applicable to a proceeding before
the judge if the judge gives notice to the parties of the person consulted and the substance of the
advice, and affords the parties reasonable opportunity to respond;

(d)   :consulting with other judges or with rourt personnel;

(e)   considering an ex parte communication expressly authorized by law.

(9)   A judge should dispose of all judicial matters promptly, efficiently and fairly.

(1 0) A judge shall abstain from public comment about a pending or impending proceeding
which may come before the judge's court in a manner which suggests to a reasonable person the
judge's probable decision on any particular case. This prohibition applies to any candidate for
judicial office, with respect to judicial proceedings pending or impending in the courl on which
the candidate would serve if elected. A judge shall require similar abstention on the part of court
personnel subject to the judge's direction and control. This section does not prohibit judges from
making public statements in the course of their official duties or from explaining for public
information the procedures of the court. This section does not apply to proceedings in which the
judge or judicial candidate is a litigant in a personal capacity.

(11) A judge shall not disclose or use, for any purpose unrelated to judicial duties, nonpublic
information acquired in a judicial capacity. The discussions, votes, positions taken, and writings
of appellate judges and court personnel about causes are confidences of the court and shall be
revealed only through a court's judgment, a written opinion or in accordance with Supreme Court
guidelines for a court approved history project.

C.    Administrative Resp'Onsibilities.

(1) A judge should diligently and promptly discharge the judge's administrative responsibilities
without bias or prejudice and maintain professional competence in judicial administration, and
should cooperate with other judges and court officials in the administration of court business.

(2) A judge should require staff, court officials and others subject to the judge's direction and
control to observe the standards of fidelity and diligence that apply to the judge and to refrain from
manifesting bias or prejudice in the performance of their official duties.
(3) A judge with supervisory authority for the judicial performance of other judges should take
reasonable measures to assure the prompt disposition of matters before them and the proper
performance of their other judicial responsibilities.

(4) A judge shall not make unnecessary appointments. A judge shall exercise the power of
appointment impartially and on the basis of merit. Ajudge shall avoid nepotism and favoritism. A
judge shall not approve- compensation of appointees beyond the fair value of services rendered.

(5) A judge shall not fail to comply with Rule 12 of the Rules of Judicial Administration,
knowing that the failure to comply is in violation of the rule.

D.    Disciplinary Responsibilities.

(1) A judge who receives information clearly establishing that another judge has committed a
violation of this Code should take appropriate.action. Ajudge having knowledge that another judge
has committed a violation of this Code that raises a substantial question as to the other judge's
fitness for office shall inform the State Commission on Judicial Conduct or take other appropriate
action.

(2) A judge who receives information clearly establishing that a lawyer has committed a
violation of the Texas Disciplinary Rules of Professional Conduct should take appropriate action.
A judge having knowledge that a lawyer has committed a violation of the Texas Disciplinary Rules
of Professional Conduct that raises a substantial question as to the lawyer•s honesty,
trustworthiness or fitness as a lawyer in other respects shall inform the Office of the General
Counsel of the State Bar of Texas or take other appropriate action.


                                           CANON4
                                 Conducting the Judge'~ Extra-
                                 Judicial Activities to Minimize
                                   the Risk of Conflict with
                                      Judicial Obligations


A. Extra-Judicial Activities in General. A judge shall conduct all of the judge's extra-judicial
activities so that they :do not:

(1)   cast reasonable doubt on the judge's capacity to act impartially as a judge; or

(2)   interfere with the proper performance of judicial duties.

B.    Activities to Improve the Law~ A judge may:

(1) speak, write, lecture, teach and participate in extra-judicial activities concerning the law, the
legal system, the administration of justice and non-legal subjects, subject to the requirements of
this Code; and,
(2)    serve as a member, officer, or director of an organization or governmental agency devoted
to the improvement of the law, the legal system, or the administration of justice. A judge may
assist such an organization in raising funds and may participate in their management and
investment, but should not personally participate in public fund raising activities. He or she may
make recommendations to public and private fund-granting agencies on projects and programs
concerning the law, the legal system and the administration of justice.

C. Civic or Charitable Activities. A judge may participate in civic and charitable activities that
do not reflect adversely upon the judge's impartiality or interfere with the performance of judicial
duties. A judge may serve as an officer, director, trustee or non-legal advisor of an educational,
religious, charitable, fraternal, or civic organization not conducted for the profit of its members,
subject to the following limitations:

( 1) A judge >Should not serve if it is likely that the organization will be engaged in proceedings
that would ordinarily come before the judge or will be regularly or frequently engaged in adversary
proceedings in any court.

(2) A judge shall not solicit funds for any educational, religious, charitable, fraternal or civic
organization, but may be listed as an officer, director, delegate, or trustee of such an organization,
and may be a speaker or a guest of honor at an organization's fund raising events.

(3) A judge should not give investment advice to such an organization, but may serve on its
board of directors or trustees even though it has the responsibility for approving investment
decisions.

D.    Financial Activities.

(l) A judge -shall refrain from financial and business dealings that tend to reflect adversely on
the judge's impartiality, interfere with the proper performance of the judicial duties, exploit his or
her judicial position, or involve the judge in frequent transactions with lawyers or persons likely
to come before the court on which the judge serves. This limitation does not prohibit either a judge
or candidate from soliciting funds for appropriate campaign or officeholder expenses as permitted
by state law.

(2) Subject to the requirements of subsection ( 1), a judge may hold and manage investments,
including real estate, and engage in other remunerative activity including the operation of a
business. A judge shall not be an officer, director or manager of a publicly owned business. For
purposes of this Canon, a "publicly owned business" is a business having more than ten owners
who are not related to the judge by consanguinity or affinity within the third degree of relationship.

(3) A judge should manage any investments and other economic interests to minimize the
number of cases in which the judge is disqualified. As soon as the judge can do so without serious
financial detriment, the judge should divest himself or herself of investments and other economic
interests that might require frequent disqualification. A judge shall be informed about the judge's
personal and fiduciary economic interests, and make a reasonable effort to be informed about the
personal economic interests of any family member residing in the judge's household.
(4) Neither a judge nor a family member residing in the judge's household shall accept a gift,
bequest, favor, or loan from anyone except as follows:

(a) a judge may accept a gift incident to a public testimonial to the judge; books and other
resource materials supplied by publishers on a complimentary basis for official use; or an invitation
to the judge and spouse to attend a bar-related function or activity devoted to the improvement of
the· law, the legal system, or the administration of justice;

(b) a judge or a family member residing in the judge;s household may accept ordinary social
hospitality; a gift, bequest, favor, or loan from a relative; a gift from a friend for a special occasion
such as a wedding, engagement, anniversary, or birthday, if the gift is fairly commensurate with
the occasion and the relationship; a loan from a lending institution in its regular course of business
on the same terms generally available to persons who are not judges; or a scholarship or fellowship
awarded on the same terms applied to other applicants;

(c) a judge or a family member residing in the judge's household may accept any other gift,
bequest, favor, or loan only if the donor is not a party or person whose interests have come or are
likely to come before the judge;

(d) a gift, award or benefit incident to the business, profession or other separate activity of a
spouse or other family member residing in the judge's household, including gifts, awards and
benefits for the· use of both the spouse or other family member and thejudge (as spouse or family
member), provided the gift, award or benefit could not reasonably be perceived as intended to
influence the judge in the performance of judicial duties.

E.   Fiduciary Activities.

(1) A judge shall not serve as executor, administrator or other personal representative, trustee,
guardian, attorney in fact or other fiduciary, except for the estate, trust or person of a member of
the judgeis family, and then only if such service will not interfere with the proper performance of
judicial duties.

(2) A judge shall not serve as a fiduciary if it is likely that the judge as a fiduciary will be
engaged in proceedings that would ordinarily come before the judge, or if the estate, trust, or ward
becomes involved in adversary proceedings in the court on which the judge serves or one under
its appellate jurisdiction.

(3) The same restrictions on financial activities that apply to a judge personally also apply to the
judge while acting in a fiduciary capacity.

F.    Service as Arbitrator or Mediator. An active full-time judge shall not act as an arbitrator
or mediator for compensation outside the judicial system, but a judge may encourage settlement
in the performance of official duties.
G. P'ractice of Law. A judge shall not practice law except as permitted by statute or this Code.
Notwithstanding this prohibition, a judge may act pro se and may, without compensation, give
legal advice to and draft or review documents for a member of the judge's family.

H. Extra-Judicial Appointments. Except as otherwise provided by constitution and statute, a
judge should not accept appointment to a governmental committee, commission, or other position
that is concerned with issues of fact or policy on matters other than the improvement of the law,
the legai system, or the administration of justice. A judge, however, may represent his or her
country, state, or locality on ceremonial occasions or in connection with historical, educational,
and cultural activities.

I.      Compensation, Reimbursement and Reporting.

(1) Compensation and Reimbursement. A judge may receive compensation and reimbursement
ofexpenses for the extra-judicial activities permitted by this Code, if the source of such payments
does not give the appearance of influencing the judge's performance of judicial duties or otherwise
give the appearance of impropriety.

(a) Compensation shall not exceed a reasonable amount nor shall it exceed what a person who
is not a judge would receive for the same activity.

(b) Expense reimbursement shall be limited to the actual cost of travel, food, and lodging
reasonably incurred by the judge and, where appropriate to the occasion, by the judge's family.
Any payment in excess of such an amount is compensation.

(2)     Public Reports. A judge shall file financial and other reports as required by law.


                                            CANUN5
                                  Refraining From Inappropriate
                                         Political Activity


(1)     A judge or judicial candidate shall not:

(i) make pledges or promises of conduct in office regarding pending or impending cases,
specific classes of cases, specific classes of litigants, or specific propositions of law that would
suggest to a reasonable person that the judge is predisposed to a probable decision in cases within
the scope of the pledge;

(ii) knowingly or recklessly misrepresent the identity, qualifications, present position, or other
fact concerning the candidate or an opponent; or

(iii)    make a statement that would violate Canon 3B(1 0).
(2) A judge or judicial candidate shall nof authorize the public use of his or her name endorsing
another candidate for any public office, except that either may indicate support for a political party.
A judge or judicial candidate may attend political events and express his or her views on political
matters in accord with this Canon and Canon 3B(10).

(3) A judge shall resign from judicial office upon becoming a candidate in a contested election
for a non-judicial office either in a primary or in a general or in a special election. A judge may
continue to hold judicial office while being a candidate for election to or serving as a delegate in
a state constitutional convention or while being a candidate for election to any judicial office.

(4) A judge or judicial candidate subject to the Judicial Campaign Fairness Act, Tex. Elec. Code
§253.151, et seq. (the "Act"), shall not knowingly commit an act for which he or she knows the
Act imposes a penalty. Contributions returned in accordance with Sections 253.155(e), 253.157(b)
or 253.160(b) of the Act are not a violation of this paragraph.

                                            COMft!JENT

      A statement made during a campaign for judicial office. whether or not prohibited by
      this Canon. may cause ajudge's impartiality to be reasonably questioned in the context
      ~fa particular case and may result in recusal.




                                             CANUN6
                                   Compliance with the Code of
                                       Judicial Conduct


A.    The following persons shall comply with all provisions of this Code:

(1)    An active, full-time justice or judge of one ofthe following courts:

(a)   the Supreme Court,

(b)   the Court of Criminal Appeals,

(c)   courts of appeals,

(d)    district courts,

(e)   criminal district courts, and

(f)   statutory county courts.

(2)   A full-time commissioner, master, magistrate, or referee ofa court listed in (1) above.
B. A Counfy Judge who performs judicial functions shaH comply with all provisions of this
Code except the judge is not required to comply:

(1)   when engaged in duties which relate to the judge's role in the administration of the county;

(2)   with Canons 4D(2), 4D(3), or 4H;

(3) with Canon 4G, except practicing law in the court on which he or she serves or in any court
subject to the appellate jurisdiction of the county court, or acting as a lawyer in a proceeding in
which he or she has served as a judge or in any proceeding related thereto.

(4)   with Canon 5(3).

C.    Justices of the Peace and Municipal Court Judges.

(l) A justice of the peace or municipal court judge shall comply with all provisions of this Code,
except the judge is not required to comply:

(a) with Canon 3B(8) pertaining to ex parte communications; in lieu thereof a justice of the
peace or municipal court judge shall comply with 6C(2) below;

(b)   with Canons 4D(2), 4D(3), 4E, or 4H;

(c) with Canon 4F, unless the court on which the judge serves may have jurisdiction of the
matter or parties involved in the arbitration or mediation; or

(d) if an attorney, with Canon 4G, except practicing law in the court on which he or she serves,
or acting as a lawyer in a proceeding in which he or she has served as a judge or in any proceeding
related thereto.

(e)   with Canons 5(3).

(2) A justice of the peace or a municipal court judge, except as authorized by law, shall not
directly or indirectly initiate, permit, nor consider ex parte or other communications concerning
the merits of a pending judicial proceeding. This subsection does not prohibit communications
concernmg:

(a)   uncontested administrative matters,

(b)   uncontested procedural matters,

(c)   magistrate duties and functions,

(d)   determining where jurisdiction of an impending claim or dispute may lie,
(e) determining whether a claim or dispute might more appropriately be resolved in some other
judicial or non-judicial forum,

(f) mitigating circumstances following a plea of nolo contendere or guilty for a fine-only
offense, or

(g)   any other matters where ex parte communications are contemplated or authorized by law.

D. A Pari-time commissioner, master, magistrate, or referee of a courl listed in 6A(l)
above:

( 1) shall comply with all provisions of this Code, except he or she is not required to comply with
Canons 4D(2), 4E, 4F, 4G or 4H, and

(2) should not practice law in the court which he or she serves or in any court subject to the
appellate jurisdiction of the court which he or she serves, or act as a lawyer in a proceeding in
which he or she has served as a commissioner, master, magistrate, or referee, or in any other
proceeding related thereto.

E.    A Judge Pro Tempore, while acting as such:

(1) shall comply with all provisions of this Code applicable to the court on which he or she is
serving, except 'he or she is not required to comply with Canons 4D(2), 4D(3), 4E, 4F ,4G or 4H,
and

(2) after serving as a judge pro tempore, should not act as a lawyer in a proceeding in which he
or she has served as a judge or in any other proceeding related thereto.

F. A Senior Judge, or a former appellate or district judge, or a retired or former statutory
county court judge who has consented to be subject to assignment as a judicial officer:

(1) shall comply with all the provisions of this Code except he or she is not required to comply
with Canon 4D(2),4E, 4F,4G, or 4H, but

(2) should refrain from judicial service during the period of an extra-judicial appointment not
permitted by Canon 4H.

G.    Candidates for Judicial Office.

(1) Any person seeking elective judicial office listed in Canon 6A(l) shall be subject to the same
standards of Canon 5 that are required of members of the judiciary.

(2) Any judge who violates this Code shall be subject to sanctions by the State Commission on
Judicial Conduct.
(3) Any lawyer who is a candidate seeking judicial office who violates Canon 5 or other relevant
provisions ofthis Code is subject to disciplinary action by the State Bar of Texas.

(4) The conduct of any other candidate for elective judicial office, not subject to paragraphs (2)
and (3) of this section, who violates Canon 5 or other relevant provisions of the Code is subject to
review by the Secretary of State, the Attorney General, or the local District Attorney for
appropriate action.

H.    Attorneys.

Any lawyer who contributes to the violation of Canons 3B(7), 3B(10), 4D(4), 5, or 6C(2), or other
relevant provisions of this Code, is subject to disciplinary action by the State Bar of Texas.


                                            CANON7
                                  Effective Date of Compliance


A person to whom this Code becomes applicable should arrange his or her affairs as soon as
reasonably possible to comply with it.


                                           CANONS
                                 Construction and Terminology
                                          of the Code


A.   Construction.

The Code of Judicial Conduct is intended to establish basic standards for ethical conduct of judges.
It consists of specific rules set forth in Sections under broad captions called Canons.

The Sections are rules of reason, which should be applied consistent with constitutional
requirements, statutes, other court rules and decisional law and in the context of all relevant
circumstances. The Code is to be construed so as not to impinge on the essential independence of
judges in making judicial decis-ions.

The Code is designed to provide guidance to judges and candidates for judicial office and to
provide a structure for regulating conduct through the State Commission on Judicial Conduct. It is
not designed or intended as a basis for civil liability or criminal prosecution. Furthermore, the
purpose of the Code would be subverted if the Code were invoked by lawyers for mere tactical
advantage in a proceeding.

It is not intended, however, that every transgression will result in disciplinary action. Whether
disciplinary action is appropriate, and the degree of discipline to be imposed, should be determined
through a reasonable and reasoned application of the text and should depend on such factors as the
seriousness of the transgression, whether there is a pattern of improper activity and the effect of
the improper activity on others or on the judicial system.

B.    Terminology.

(1) "Shall" or "shall not" denotes binding obligations the violation of which can result in
disciplinary action.

(2) "Should" or "should not" relates to aspirational goals and as a statement of what is or is not
appropriate conduct but not as a binding rule under which a judge may be disciplined.

(3) "May" denotes permissible discretion or, depending on the context, refers to action that is
not covered by specific proscriptions.

(4) 1'De minimis" denotes an insignificant interest that could not raise reasonable question as to
a judge's impartiality.

( 5) "Economic interest" denotes ownership of a more than de minimis legal or equitable interest,
or a relationship as officer, director, advisor or other active participant in the affairs of a party,
except that:

(i) ownership of an interest in a mutual or common investment fund that holds securities is not
an economic interest in such securities unless the judge participates in the management of the fund
or a proceeding pending or impending before the judge could substantially affect the value ofthe
interest;

(ii) service by a judge as an officer, director, advisor or other active participant, in an
educational, religious, charitable, fraternal, or civic organization or service by a judge's spouse,
parent or child as an officer, director, advisor or other active participant in any organization does
not create an economic interest in securities held by that organization;

(iii) a deposit in a financial institution, the proprietary interest of a policy holder in a mutual
insurance company, of a depositor in a mutual savings association or of a member in a credit union,
or a similar proprietary interest, is not an economic interest in the organization unless a proceeding
pending or impending before the judge could substantially affect the value of the interest; and

(iv) ownership of government securities is not an economic interest in the issuer unless a
proceeding pending or impending before the judge could substantially affect the value of the
securities.

(6)   "Fiduciary" includes such relationships as executor, administrator, trustee, and guardian.

(7) "Knowingly," "knowledge," "known" or "knows" denotes actual knowledge of the fact in
question. A person's knowledge may be inferred from circumstances.
(S}    '1Law'r denotes court rules as well as statutes, constitutional provisions and decisional faw.

(9) "Member of the judge's (or the candidate's) family" denotes a spouse, child, grandchild,
parent, grandparent or other relative or person with whom the candidate maintains a close familial
relationship.

(1 0) "Family member residing in the judge's household" means any relative of a judge by blood
or marriage, or a person treated by a judge as a member of the judge's family, Who resides at the
judge's household.

(11) "Require." The rules prescribing that a judge "require" certain conduct of others are, like
all ofthe rules in this Code, rules of reason. The use of the term "require" in that context means a
judge is to exercise reasonable direction and control over the conduct of those persons subject to
the judge's direction ·and control.

(12) "Third degree of relationship. "The following persons are relatives within the third degree
of relationship: great-grandparent, grandparent, parent, uncle, aunt, brother, sister, child,
grandchild, great-grandchild, nephew or niece.

(13) "Retired Judge" means a person who receives from the Texas Judicial Retirement System,
Plan One or Plan Two, an annuity based on service that was credited to the system.(Secs. 831.001
and 836.001,V.T.C.A. Government Code [Ch. 179, Sec. 1, 71st Legislature (1989))

(14) "Senior Judge" means a retired appellate or district judge who has consented to be subject
to assignment pursuant to Section 75.001, Government Code. [Ch. 359, 69th Legislature, Reg.
Session (1985)]

(15) "Statutory County Court Judge" means the judge of a county court created by the legislature
under Article V, Section 1, of the Texas Constitution, including county courts at law, statutory
probate courts, county criminal courts, county criminal courts ofappeals, and county civil courts
at law. (Sec. 21.009, V.T.C.A. Government Code [Ch. 2, Sec. 1601(18), 71st Legislature (1989)])

(16) "County Judge" means the judge of the county court created in each county by Article V,
Section 15, of the Texas Constitution.(Sec. 21.009, V.T.C.A. Government Code [Ch. 2, Sec.
1601(18), 71st Legislature (1989)])

(17) "Part-time" means service on a continuing or periodic basis, but with permission by law to
devote time to some other profession or occupation and for which the compensation for that reason
is less than that for full-time service.

(18)    "Judge Pro Tempore" means a person who is appointed to act temporarily as a judge.
APPENDIX 23
                                              CAUSE NO. CC-15-04540-C

     TONY A PARKS and PARKS REALTY                              §           IN THE COUNTY COURT
     FIRM.LLC                                                   §
                                                                §
     v.                                                         §                   AT LAW N0.3

     .JOSHUA CAMPBELL, ET. AL.                                  *§        DALLASCOUNTY,TEXAS

                                        AFFJDA \'JT OF TIFFANY MARTIN

    STATE OF TEXAS

    COUNTY OF DALLAS


              BEFORE ME. the undersigned authority, personally appeared Tiffany Martin, who. being by me duly
    :morn. tkpt':-~J a~ li.,Jiow:;:

                       "\ly name is Tiffimy Martin. lmn over 21 years of age. of sotmd mind, have never been
                       .:t 111\'iCtL'J uf U felony or Other crime, and om fully competent am{ able to testify to all matters
                       ,JU.::o.tt:d to h~rcin. I have pt..•rsonal knowledge of the facts stated herein and they arc all true
                       anJ C\lll'CCt.
             ..,
                       \ly hu:;band is Chris Ovatl~. Chris and I ~ought lo purchase a home in lhe spring of2014.
                       found Joshua Campbell on the lntcmct when t\.':'eCd a prompt response. Thi~ wa ..; n:ally emphasized.


             .f.      Clu·i:; and I tlu.:n gathered certain lin;md:1l documents Lhal the Campbclls rcqucslcd. TI1is
                      indudcd things lil..c   t:~x   rctums. pay stub:-; and hank   ;~ccount   stutcmcnts. 1 sent those to the
                       7.        l11en there were .a nuniber ofproblems that resulted in us not gettbl8the,AUe~o bouse. As
           we neared tbe closing date for-Allegro. Katherine advised thaUbete 'v~s aproblem with Chris'
           cl\.'tlitscor¢at'ld that wl.) would need 1Q come up with over $U.OOOt,Q close. Attached to my
           Aft1davil•us·· Exhibit. 1.is the c.?nutil l.rccdvcd .from Katherine C'ampbeJJ thai reflects this.

 8.       Thi;; was a shoL.:k}jc.ciJuSc the issue ofrc~rvi.JSWas ficver oommuni~l~tous. The Campbells
        . had all ofouttillancial data aud could see that we did nothave this sort of money. There is a
          sentl,lnc~Hn the c~mail abOut tiS 'getting $3_,3(i8 as a "gift" for "reserve$•'; Neither Chris nor I
          had the ability ttl get:. gftlin this amouotand ncvcrtold the Campbells that we could get such
           a~                   .       ..                                        .                     .

 {}:       h was during this Hme th11t commuoicatiollbe®n~ very difficult withtbe Campbells. My~
           n1ails, IC)'{t:N:md phm1e culls -\\'ere n(,l beh}g responded to. This caused me a lot of concern. 1
           told Mr.Si Parks ahot&t1tiis djfficulty. · : Mrs. Park:; .1'luggcste l!Qt for Mrs.
           J>ark::-, we proQr a higher loan pay~nt She also
         cmt>hasizN:I'thatwc would110t necd-toh.ave. any reserves and that we wpuld bc.able to·ctosc
       - witbintbr()¢weck$ o.fg~ttinga new (:onrn.ct. .·

 I~.    ·With thJsb~,o~lls on ,our behalf. M~. Pl.\tksund~rstoodourHving
       ~;~ituati611 an4 the i~-su~s with the itllpQ!ll}iug s~.\lmol year, s(l sh¢ really apprecinted our
       predicame!1L ~hd wel)t the extra 't11il¢ JQt o.~. · ·                ·           · ·

16.    As a rrls. K;1t1tedn~ JJnally look tllY callol wanted re-co~ that l\ic,verc dcfiJtitcly gQing,-foclosc on B(owni11g;. I.
       cmphasitcd:to Katherine my noedJor thisiuformation b~a.usc ofthe upcom1hg school year.
   17.        Katberi.ne told ine that ·everylhing was okay and Logo allCa({ and enroU my children in scbooJ
              in the Grand l'rairi~ISP. She said we wotdd be cl9$iQt~ a. few days after scb<>ohtarted. This
              tumcd out to nt)the true. Instead, wee did r~ot close> on the Browning P-roperty untiJ
              approximately three weeks after school started. ·               · ·             ··          ·

              For npproxin)ately three weeks. 1drove n1y !bur chil~ren tp tlt~e different schools. I bad ro
              travel 11~om Jrving to Qrtmd Pwirie l wi(,:c a day, oncefor drop offand once fur pick up, Making
              n~tltcr~ worse; !JaCh ~>chool started and M. OL(I.a( diJretenn.in'lcs,; It was basically a live hour
              f!r6cess. N the sqme time. r was trying ti} hoJddn\\'t1aJob, It was a nightmare.

  19.         During this time petiod 1 we startedhavillg the·same problei}J.~ with.the Campbell ream as we
            · had on the AUebrro. pmperty. As we tl®l'ed wh;Jt \v¢ thougttt was our ei()Siqg ~te. the
              Cmnpbelts bcgan·~skif!g ·lor iniQnnation again .•. . Thcy\Xant¢<1 additional ba'nk . stat¢ments,
            . addlti()llal pa:y ~1Ub$· and even a copy of Chris; divotce decreEt This was rather bl~ sinCe
             ed: . rfound m•fWhcllJosli Cmnpl:Jcll. c~lted nl{:! qut ofth~ blue; He told me that Katherine
             w;1s in hison1ce cMng ~~p.usc we needed r.setYcs. ·

           ·. Chris had a 40l"'k.~scou~tUl~t had $mnc .,~<>ncy:in it, b\.!tltwS that wc$udP.enly 11¢c(jed. ·. ·We w~n~ al-i9otto .Jps~: ..a scc()n
                                                                                                          ~




 23.'       Thedosingdate kept changing.. We were protJli~¢,4 one dosin,gdat~afier another. Atone
            poim, Kath~liHI.! tJ:tlfJrpl)tcc,Q in writiug thllt~ ihel<>~ilf\\~is ~pprowd that we wouJ4 be ckising
            on or bcfhr····.-.:'l! arc. an~aziug! Ul~Y.Qu!H
                      \Vc Ltl!>                  ··    ·· · ··· ··               ·   ·
                      Tiff&Cllfi~
                                   .   .                                                 .


is.       . Chris and l •al$o ~\1\)te a letter .tu Mrs~ PUrgratilud~ to you!· Weru~ thtlnk.fultieyond\\f0rds! No~ oply ~re
                    you mmszing at your job, but yot1 are..tb~:dC:finition .ofb~;-autit\ll! lllsideand
                    Ou.t! Yi>u h                        Th¢ \\tay this world works ~ JrU\iority of the time is bU.~ine."s is business. We
                        hav~nevcr lbh thatwaywitb you.. Not·only4id¥*:~rfi~htforus; you prayed
                        for us! Tbroughthis.whQlething·.wc never once doubted you C(lred! We've
                        k.ttowh you cared a'bout.ourfru.nily! Yot' have no clue ltow mupb d1at means
                        tous!                           ·

                       .Knllw that you and your beautiful family willf(j~verbe.in our prayers! If
                       y ilt wl#~li. Jo~h
                ·. {2at~1pb¢U. tficd ·bla11JC M.rs· :Pllt:~ foratr,-rftbc problcn't,-; we ~xp~Jicnccd througllQUt:~·two
            · ·. tra~~a~~~oit:;. Chris and ln~~iced ~hat the posting w~s ~.er1Jysimil¥iP .ourc(Cpcr:te~ce a~ what
                   \va.-> iitMt. C.1mpbcll's c-n1ail~; bttt i~ctiUtied the wrot1ii~d guy:· . . .                . .
                                                                           ·:    ·,   >':;·:.\:._·   '


2R           lt\~.aflh.e .tt.1tcr was forMrs, Park,s to,pmvide to Affiliated Ba.tk,.
        · · J~cnusc Josh.0101J>bctl denied ibnt he made the Rip(lffR:cJ!. Parks a~t4Afntlatcd Baok.when h~ gerijed
             makirig 'the tCtTibly derog~tory un~.fal:~cJ ntcrnct j)                                                                                  -----------------------
                                                _/




                  To Whom I& M•x Coaeem:
                 rm writing this to tell you about our experience with Josh Campbell's office.
                  We started our home buying process in mid-April of2014. Through an online search we
                  found Josh Campbell. We called and gave them all of our information and we were
                 told without a doubt that they could get us into a home. They then referred Tonya Parks
                 to us for our realtor needs. We called her and started the house hunt. We finally found a house in
                 our budaet and put up the earnest money. The hou$e was loin& to be a rehab home so granted the
                 procesS is a little more difficult. We started getti!lg bids for the repairs on the house which some
                  we had to pay for not to I!}Cittion getting the utilities turned on in our name so that inspections
                 could be done. It took us 'approximately a month to get all the bids and everything ready for
                 closing. During ~s time it was impossible to get a hold of anyone in Josh Campbell's office.
                 Repeated phone calls, emails and text messages from myself and Tonya with absolutely zero
                 response for weeks! When I was finally able to get a hold of Katherine I checked with her to
                 make sure it was ok to put in our notice at the townhomes we have lived in for 7 years. She
                 assured me everything was fine we would be able to close June 30th and to go ahead and put the
                 notice in. About a week or so before we were supposed to close Katherine informed us that
                 closing was going to be delayed about 2wks. Well since we already put our notice in at the place
                 we lived for 7 years, we weren't very happy with that news... but we bad a friend offer to let us
                 stay with her for those couple of weeks. After that conversation communication was again
                 nonexistent. Tonya and I couldn't get a reply to numerous emails, text messages or phone calls.
                 When I would ask Tonya why won't they reply to us? Her reply was always, "I don't know let me
                 try." About a month after we gave up our townhouse we got the bad news. We aren't able to get
                 the house due to it being a rehab home and the credit score dropping some but we were told we
                 could get into another house with zero money down and zero reserves and they tXluld close us in
                 3 weeks. Needless to say-~ were completely frustrated beyond belief: Actually frustrated would
                 be a huge understatement. Not only were we out about 3 thousand dollars we invested in
                 that home, we gave up our home we lived in for 7 years and were living in a 2 bedroom place
                 with a fiiend, her 3 kids, the 2 of us and our 4 kids and school was also starting in about 2
                 weeks. We had zero clue where our kids were going to go or what we needed to buy them as far
                 as school clothes or supplies. The entire summer was wasted on that house. Tonya reminded me
                 to stay positive and that everything happens for a reason. We then started the house hunt again.
                 We found. a house put the earnest money up apin and informed Josh's office. I talked to
                 Katherine needing reassunmce that this was a done deal because of the obvious. And explained
                 to her that I needed to enroll the kids in school and my kids have been at the same school with
                 the same friends since KG and I really didn't want to enroll them for a week just to have to
                 switch them. She said we will close in 3 wks. I enrolled my kids in the school by the new house.
                 OuT new house is in Orand Prairie and we were Irving at the time. So I knew for a couple days I
                 would be driving our kids to and from school for a couple days until we closed. Then once
                 again. •. communication with them was halted. No responses to emails, text messages or phone ·
                 calls. With numerous ~ts from myself and Tonya. We knew something was up.
                 Tonya finally sent an email to their office with everyone involved copied on it, in effort to get
                 some sort of response from them. The next morning (September 3rd) we get a completely
                 unprofessional email from Josh discrediting Tonya and being extremely condescending•toiiiimiie~.~~~­
                                                                                                                                   EXHIBIT

                                                                                                                            I          ~
L---------------------·--·-·"·----·--·--------·---·----------------·--------··----------·----·-----·-----.---------------·--------·---···-·---·-------
          (AlludiD& to the fact that I am so feeble minded I let Tonya persuade our opinion of their office.)
          I wrote him back and informed him that Tonya bas been absolutely nothing but professional and
          u.ntil his email I bad no id.e(there was any conflict between them. Which is the absolute truth. I
          knew we were all frustrated with everything that bad taken place and I knew that Tonya and I
          wen equally frustrated with the lack of commUI'lication with their office, but before his email I
          had no clue it was anything other than that. Later that afternoon (The day we were supposed
          to close) I aot a call from their office and Josh informed me that Katherine was cryina and there
          was another issue which and we now needed. reserves in order to get the loan. Then Josh
          informed me that they are going to make this work and I needed to do one thing... "Keep Tonya
          otfhis beck!" I was in complete shock when he told me this. I don't understand to this day what
          they think Tonya did. She was just trying to get answers to questions we had. We figured out on
          our own that their lack of communication meant something was wrong due the history. But they
          were adaman1 that Tonya was just making them look bad Even after I told them that we formed
          our opiDion of them based on our experience with them. Tonya called me and told me her name
          being slandered on the internet. I looked it up and read what was written. Once I read it I bad
          zero doubt who wrote it. It was way too similar to our current situation and too coincidental
          that Tonyahas never bad conflict like that with any client and all of a sudden this pops up... ript
          after everythina that bapPJJitd, My heart broke for her when I read that. I know &om OW'
          pmonal experience with.her that nothing in that report is true; The fact that someone can just
          post complete lies and tarnish her good reputation breaks my heart. We were told on closing day
          by Katherine that they needed a good review from us. And a lot of emphasis was put on them
          ptting a good review. It was to the point of threatening. Like if we didn't give a good review we
          wouldn't get funded. Katherine even called me after we signed the closing documents before
          fimd:ina went through and asked us if we completed the review. She also informed me that they
          will never work with Tonya again. I still don't know what Tonya did to warrant their behavior
          and opinions other than try to get answers for us. I really hate that over this nonsense Tonya's
          name bas been forever tarnished. She doesn't deserve any of this. Throughout the very long
          process we never once doubted she genuinely cared for us and sympathized with what we were
          made to endure. We really hope she manages to recover from all of this but it breaks OW' heart
          that she bas to be put through it at all.


          Sincerely,               • _.,
          Tiffany Martin            '




                                    _/


---------------------·····--···-····---···-·-·······-·-···
\0 t. to-r').. ~'( '-t ""'-
e~~"'           ?:,r     e_~~~!
'--\0\A.   0- rt.   o.ff'O."t.~(\.~ ~        .


-rhO.(\ t- "-\ l \ I. ~"
                       Du._   e   I




 \(y L~'i6..l-l•
     Ji}- l('q. ~ ~hfiS
                                      s::1
           PAPYRUS"'(



                                                                                *

                                                        THANK Y"OU   S 0 MUCH

TY 5186317 <1.1 Jean Culture I & Cr.. tlve Co .. Ltd.
    workspace w ebmau :: t'nnt                                                                                       t~age   14 ot 1;:,




         Subject: RE: Ovalles Update

r          From: tJffanymartin1982 
           Date: Tue, Sep 02,201411:13 am
                  Katherine Campbell , Tonya Parks
             To: , Chri& From Hetl , Team Josh
                  

         What happen to closing tomorrow? Wrrt Isn't that possible now? I am seriously driving close to 5hrs a day just doing
         school drops offs and pick ups. Plus working in Fort worth. This is supposed to be an exciting time for us and while we
         are very excited about the house". this whole process and the last 4 months have be&n been completEIIY miserable.
          We gave up our place we lived in for 1 + yrs. We were seperated from our children the whole summer. (\Nhlch has
         NEVER happened their entire lives} We are staying in a 2 bedroom place right... with a total of10 people... 1 of which
         are children. Last Friday came and I had to tell our amazing and under&tanding friend'". well it's going to be weds.•. now ,
         here it is day before and I have to ten her it's going to be Friday. We are trying to stay positive but this whole proc:es.s
         has been absolutely miserable. And honestly•.. it feel& like we just keep getting the run around. So it's hard to get
         excited about anything because it's been back to back let downs. I understand things have been busy for everyone but
         our entire fives have been tumed upside down. Now that I have vented... is Friday a FOR SURE DEAL?

         - - Original message ---·--
         From: .Katherine Campbell
         Oate:09102/2014 10:15 AM {GMT-06:00)
         To: Tonya Parks ,Chris From Hell ,Tiffany Martin ,Team Josh
         Subject Ovalles Update

         Good Morning!

     : We hope you had a great weekend! (your last one not in your new hornet)
     · I wanted to send you an update that your roan is on the log for clear to close. :} We wiH get it tomorrow and then send
       that for TSAHC's clear to close. We will get docs out Thursday afternoon for a Friday closing.

         I will send an update to the agents. We'll keep you posted if we need anything from you.

     : Thankyoul




     · Cordially,


    , Ktttherit'le Campbell
     !   loan Manager for Josh Campbell
    ' kcanm~ll@affillat!!dbank.com
    , 405 State Highway 121 Ste 250A
    • Lewisville, TX 75067-8214

    · Main Office Line (214) 929- 1733
     • Cell              (469) 396 - 2202
     : Fax               (866) 472- 2891




    httos://email06.secureserver.ne1Jview orint multi.oho?uidArrav=1141071INBOX.ll40791I... 3/10/2016
                                                                                                                               -   --.1;1'-   -   --       -




          Print     l   Close Window

              Subject Re: [FWD: Re: OY.U. • 73140808011
                From; JCMJh Campbelt 
                 Date: Wed, Sep 03. '2014 3;11 am
                  To: Tonya Parka 
                  ec· Katherine Campbell , 1lffllny Martin
                      . ~1--ahoo.com>

          [ Tonya. Jeanl begin to express how disappoinfad I am with your email, but as I told you earlier. rd respood before
          i morning if il took me all night to get to the bottom of this. I have spent all night aucltlng the email d'laina and
          :--~
          \ VUlt 'Ill.,.........,. • •



           j I'll be happy to share with yoo the results of the audit of emai1s, but here's the gist • but ttwe are hundreds of email •
          ;  ~ l didn't deteCt much frustnltioo from Tdl'any or Chris other than after an emai push from Tonya to move the dosing
          , ctme up tom what was atraady agreeable for this coming Frtday (albeit. not perfect) -we said we would do our best.
          'r rve got the emaita:
                   • Prequallfttd AND referred to YOU on 4/18
                   • .Apprarlmal8ly 5119- found and executed a 203k HUO REO property (you should have managed expectations
                     as an agent to1he-c:ompledy of getting \1idsc ~)
                   • Almost 2 months pees befofe .we have enough to .order appraisal .with bids ,(7115)
                   • Reaflor falls to manage expec:tationa abOUt how long an appraisal takes, and buyer is disappointed to ftncl out ifs ·
                        notimmedla*e                                                                                                                   ·
                   • 7.121- We notify appraisal due on 7124 and check with investor on tum time....
                   • 7129 -FICO acore dropped - need to regroup ·Tanya notified of extension needed and acknowledged she was
                     in the loop
                   • 7129 - KC indic:at8d we cannot commit to date baaed on new situation
                   • We provided alternative with new DPA program
__....\            • 8118 -KCcannotmake promise, but acknowledged that we will pay for appraisal
                   • 8121 - Chlis finllhes dassel forFTHB
                   • 8126 - Tonya takes credit fOr getting EMO back from HUD • gives no aedi\ to hOW we assisted in 1hat process by .
                     malting lure the imteator withdrew the application rather than "deny'" in FHA oormedkln which le plotocol- ~ i
                     would have make it mote challenging to get another loan from FHA (wrq to go Tonya- you keep 88¥ing the day)
                   • 8fl.7 - KC sets expectations for foDowing Friday and Tlf'fany akrtowkldged, but Tanya backs her tmo a corner to
                     which she replies she will do her best to TRY - but no commitment - explained was waiting on some paperwork
                    • 912 - KC - set expectations for closing on Friday



          ' This is the short version(~ were other twials and tums, but I think you get lhe point).•.! have saved hundreds of
            email chains - and I haven, finished looking through the ones that didn't mclude everyone. I cannot find very many
            times where there were more than a few days of gap of email - not to mention tmct, phone, and other email& sent to
            other; parties or inboxes.

          ; Tiffany- I'm very very sorry you experienced this buying your home. lfs almost over, and I hope you'll be able to look
          ! back and remember that we ALL worked very hard to get this done for you and your family. The HUO ~was an
          \ . . battle. The new property will ~ wihin a few weeks using dawn payment assistance (not aa easy aa it sounds •
          r but, we. did find and fac::ilitate the program - see emaiJs from August that I can send if needed regarding Tarta'lt county
          , aAd etate programs - explaining the differences- atl doc::ument8d wilh smiley faoes.) . tf Tonya has made you believe
          r that we ~failed you because she and my ofti f!!n! l Close Window

  SUbject Re: (FWD: Re: OValles - 7314080801]
    From: TiffanJ Martin 
    Date: Wad, Sep 03. 2014 10:45 am
      To: Josh Campbell . Tanya Parks 
      Cc; Katherine Campbell 

' Until these emaits we have been unaware of any issues between you guys. Tonya has
: been nothing but professional and hasn•t mentioned any of you in a negative way at an.
   Bottom line is this ... Any opinion that we have formed in regards to this whole situation
   and your branch has been based solely on our personal experience. Look, in my opinion
; we are not difficult people to work with. (Correct me if I'm wrong, Katherine??) We are
 i very easy going, retum all requested information promptly and we are very,
; very understanding. When the Hud property fell through, atthough disappointed (because
! we had a lot time and money invested) ... we still remained positive and optimistic. We
: believe everything happens for a reason and that just wasn't the house intended for us.
; Now look .. we found something even better in a place that has amazing schools for our
· kids. In my opinion, we have been very corporative. (Again... maybe t•m wrong?) We
· might have a lot of questions but this is our first home. I would like to think thafs normal.
· And we feel as though our questions should always be addressed. Regardless of whether
. or not you think irs relevant or silly or unimportant. Not doing so is just bad business. We
' are clients and have felt flat out ignored on more than one occasion. There have been
· numerous times I have called, emailed sent text messages and have gotten zero
: response. One example, I responded to Katherine's email yesterday morning and have
' still yet to get a reply. Katherine has been very sweet and helpful anytime we have                    .
; communicated and I honestly think she is genuinely a really sweet person. That has never               ;
   been an issue. The issue is us being not getting responses. I have asked Tonya why we
: don't get a response and all she has ever said is I don't know ... let me call. Nothing
~ negative has ever been said. I have even tried calling and got voicemail only to get a text
: message that says I will call you right back ... but never get a call back. It feels impossible
: to get a hold of anyone. I understand that you guys are busy but we are still clients and
· shouldn't be ignored. There should always be a response even if the answer is... "l don't
i know right now but I will find out and get back to you.., I know everyone is completely
; frustrated with everything ... But I promise... my family is at the top of that frustration ladder.
. Can we all please just regroup, take a few deep calming breaths and get this house
   c10$ed asap? We need our lives back to normal and there is nothing normal about Jiving in             .
   a 2 bedroom with 3 adults, 7 kids and having to spend close to 5 hrs a day transporting               '
   children to and from school while trying to work. lf you need us to do anything that can
   help speed up the process please let us know. Thank you for your time and attention.
                                                                                       -llli!E!!X~H!!IB!I!!!IT~~
  Tiffany
  469-685-7656
                                                                                       I        ~
, On Wednesday, September 3, 2014 3:15AM, Josh Campbell  wrote:


  Tonya. I can't begin to express how disappointed I am with your email, but as I told you



httns://emai106.secureserver.net/view nrint multi.nhn?uidArrav=1141071lNROX.1140791L. 1/10/2016
APPENDIX 23A
               Tanya Parks et al v. Allifiated Bank et al
     DEPOSITION OF:Joshua Campbell                        3/11/2016
                                                              Page 23

 1 retreat?

 2       A.   It was a manager retreat with Affiliated.

 3       Q.   Who paid for it?

 4       A.   I'm not sure who paid for it.

 5       Q.   Did you?

 6       A.   I    did not pay for it.

 7       Q.   Okay.     Where did y'all go?

 8       A.   San Antonio.

 9       Q.   So you made the post -- well,       approximately how

10 long after the retreat if you recall did you -- were you

11 terminated by Affiliated?       Would it have been shortly

12 thereafter or six months later?

13       A.   June.

14       Q.   Around June?

15       A.   Around June sounds correct.

16       Q.   Now,    when you first came on board with

17   ~ffiliated,    what was your position?

18       A.   Branch manager.

19       Q.   Branch manager.     And as branch manager,    what

20 did you do?

21       A.   Do you want full --

22       Q.   Let me ask you maybe an easier question because

23 I   see you're like I did everything.        What were your

24 general job duties and responsibilities?

25       A.   I    originated loans.     I built a team.   I made




                     U.S. LEGAL SUPPORT - DALLAS, TEXAS
                                214-741-6001
               Tonya Parks et al v. Allifiated Bank et al
     DEPOSITION OF:Joshua Campbell                        3/11/2016
                                                                                   Page 24


 1 sure that we were in compliance.

 2        Q.        With what?

 3        A.        With the proper procedures.                    It was my

 4 responsibility to train and educate,                           hire a crew.       I   did

 5 payroll.             I   did the TP.        I met with clients.         I   did

 6 rtark.eting.              I    fixed problems.       I   created a culture.           Let

 7 rte clarify that,                 I   created a good culture.         I made phone

 8 calls.       I       responded to clients.               I   took. applications.           I

 9 assessed credit reports.                     I   determined whether or not

10 people were ready to fully apply for a loan,                           and if they

11 did,    then I           would hand that off to one of our team

12   ~embers.           They all had specific roles as well.                   I

13 dissolved or solved -- you know,                         dissolved conflict.           I

14 taught classes.                   I   worked late.       That was very common.

15        Q.        How late?

16        A.        I       slept at the office a lot.

17        Q.        It sounds like you and me might be alike in

18 some ways.

19        A.        I       do what needs to be done in order to help our

20 clients.

21        Q.        And that would include long hours,                   whatever i t

22 took?

23        A.        Whatever i t took.

24        Q.        When you stayed at the office overnight,                       were

25 you working?




                                 U.S. LEGAL SUPPORT - DALLAS, TEXAS
                                            214-741-6001
               Tonya Parks et al v. Allifiated Bank et al
     DEPOSITION OF:Joshua Campbell                        3/11/2016
                                                                      Page 25

 1        A.   That was just one time.

 2        Q.   Okay.     Did you frequently work late?

 3        A.   Yes,    frequently worked late.

 4        Q.   Sometimes after midnight?

 5        A.   Yeah.

 6        Q.   Was that a yes?

 7        A.   That's a yes.

 8        Q.   That's an emphatic yes?

 9        A.   That is an emphatic yes,         yes.

10        Q.   So working after midnight was not unusual

11 because you were

12        A.   Because all of the things that I            mentioned

13 before I    would deal with during the day and get pulled

14 into a bunch of different directions.                So therefore,       I

15 still had to do my part,          too.

16        Q.   And you're preaching to the choir on that one

17 as a    small businessman myself.          So that would often take

18 you into 1 o'clock,       2 o'clock,      3 o'clock,    4 o'clock in

19 the morning?

20        A.   Yeah,    you can lose track of time.

21        Q.   That's a yes?

22                     MR. HANSEN:     Objection;      form.

23                     THE WITNESS:     I   wasn't sure that

24        Q.   (BY MR.    BERENT)     You said yeah.       I   was   just

25 for the record,       was your answer a yes?




                      U.S. LEGAL SUPPORT -    DALLAS, TEXAS
                                 214-741-6001
               Tanya Parks et al v. Allifiated Bank et al
     DEPOSITION OF:Joshua Campbell                        3/11/2016
                                                                      Page 26

 1       A.     Can you rephrase the question then?

 2       Q.     Yes,     of course.       I frequently have -- like,

 3 today,     I'm taking depositions today,           and I have a ton of

 4 other      job duties and responsibilities,          including doing

 5 things like payroll,            administrative stuff,    paying bills,

 6 pnd that's going to take me into the wee hours of the

 7 morning today.          And you're explaining that that's

 8 something you would typically do.

 9       A.     That is yes.

10                       MR.    TURZINSKI:    Objection; form.

11       Q.      (BY MR.       BERENT)    Okay.   And that could

12 sometimes take you until 1 o'clock,               2 o'clock,    3 o'clock

13 in the morning?

14       A.     Yes.

15       Q.      Okay.     And when you were hired,       were you given

16 a laptop or anything by Affiliated Bank?

17       A.      Yes.

18       Q.     And did you do your work on a laptop that was

19 given to you by Affiliated Bank?

20       A.     Yes.

21       Q.     Were you able to work from home when you worked

22 with Affiliated Bank?

23       A.      If need be,       yes.

24       Q.     And if you were working super late,           did you

25 often do some of that work from home?




                        U.S. LEGAL SUPPORT - DALLAS, TEXAS
                                   214-741-6001
               Tonya Parks et al v. Allifiated Bank et al
     DEPOSITION OF:Joshua Campbell                        3/11/2016
                                                                 Page 27

 1       A.    No.

2        Q.    You would stay at the office?

 3       A.    I    would often stay at the office until we moved

 4 closer to the office.           Once we were closer to the

 5 office,    then I would maybe take some of those extra

 6 chores home.

 7       Q.     Fair enough.       And approximately when did you

 8 move closer to the office -- or,           you know what,   strike

 9 that.      Let me ask a better question.

10                        In September of 2014J    were you living

11 closer to the office?

12       A.     Yes.

13       Q.    And for approximately how long had you been

14 living closer to the office?

15       A.     Approximately six months.

16       Q.     Prior to September of 2014?

17       A.     Yes.

18       Q.     Okay.       And what was the address where you

19 lived?

20       A.     I   don't recall the temporary apartment address,

21 but our other address is 744 Sparrow Lane,             Coppell,

22 Texas.

23       Q.     7   --

24       A.     75019.

25       Q.     And when you said you were living closer to the




                         U.S. LEGAL SUPPORT - DALLAS, TEXAS
                                    214-741-6001
APPENDIX 23B
                                                                                                                            FILE I
                                                                                                             4/21/2016 5:10:30 p~
                                                                                                                JOHN F. WARREI
                                                                                                                  COUNTY CLERI
                                                                                                                 DALLAS COUNT




!'JI
""'.·                                         CAUSE NO. CC-15-04540-C

         TONY A PARKS and PARKS REALTY                       §          IN THE COUNTY COURT
         FIRM, LLC                                           §
                                                             §
         v.                                                  §                 AT LAW N0.3
                                                             §
         JOSHUA CAMPBELL, ET. AL.                            §         DALLASCOUNTY,TEXAS

                   PLAINTIFFS' MOTION FOR NEW TRIAL AND ALTERNATIVE
                 MOTION TO VACATE, MODIFY, CORRECT OR REFORM JUDGMENT

                 Plaintiffs Tanya Parks and Parks Realty Firm, LLC ("Plaintiffs") file this Motion for New

        Trial and Alternative Motion to Vacate, Modify, Correct or Reform Judgment (collectively the

        "Motion" except where otherwise indicated) and would respectfully show the Court as follows:

        I.       The Judgment

                 The Judgment in issue is the "Order on Defendant Joshua Campbell's Motion to Dismiss"

        that was signed by the Honorable Sally Montgomery on March 24, 2016, attached hereto as Exhibit

        A-1 (the "Judgment"). Because this Motion is filed within thirty days of the Judgment, it is timely

        filed.

        II.      Motion for New Trial Should be Granted

                 Plaintiffs' Motion for New Trial is filed in accordance with Rule 329b ofthe Texas Rules

        of Civil Procedure. The following are the bases upon which Plaintiffs rely in support of their

        Motion for New Trial:

                 A. Plaintiffs presented clear and specific evidence supporting a prima facie case
                    respecting all elements of their causes of action against Joshua Campbell

                 Defendant Joshua Campbell ("Defendant") filed a Motion to Dismiss pursuant to the Texas

        Citizens Participation Act, found in Chapter 27 of the TEXAS CIVIL PRACTICE & REMEDIES CODE.

        See TEX. CIV. PRAC. & REM. CODE §27.001, et seq. (the "TCPA" and the "Statute").




i)      Motion for New Trial and Alternative Motion to Vacate, Modify, Correct or Reform Judgment   IJPage
                 To defeat a Motion to Dismiss brought under the Statute, a non-movant must come forward

     with "dear and specific" evidence to establish a prima facie case supporting the elements of their

     causes of action.        Plaintiffs respectfully submit that Defendant's Motion to Dismiss was

     improperly granted because Plaintiffs met their statutory burden of proof.

                        1. Legal Standard

                 A Motion to Dismiss brought under the Statute requires "clear and specific" evidence. The

     words "clear and specific" are not defined in the Statute. The case most on point and which

     provides the greatest guidance on this issue is In re Steven Lipsky, a relatively recent Texas

     Supreme Court decision. In Re: Steven Lipsky, No. 13-0928, Texas Sup.; 2015 Tex. LEXIS

     350)("Lipsky").

                 In Lipsky, the parties disagreed about the type of evidence that could be considered under

     the "clear and specific evidence" standard set forth in the TCPA. The movant argued that the

()   "clear and specific evidence" language "elevates the evidentiary standard," requiring a party to

     produce irrefutable direct evidence as to each element of its claim. The non-movant contended that

     "circumstantial evidence and rational inferences" may be considered by the court in determining

     whether "clear and specific evidence exists" and that the "TCPA's prima-facie-case requirement

     does not impose a higher or unique evidentiary standard."

                 In short, the Texas Supreme Court held that:

                 (a) The TCPA does not impose an elevated evidentiary standard;

           (b) Circumstantial evidence and inferences may be used by a trial court to determine
     whether a non-movant has satisfied its burden; and

                 (c) The TCPA does not impose a higher burden ofproofthan that required ofthe plaintiff
     at trial.




i)   Motion for New Trial and Alternative Motion to Vacate, Modify, Correct or Reform Judgment    21Page
        In so holding, the Lipsky Court reasoned as follows:

    •   Some courts, focusing on the requirement of"clear and specific evidence," have interpreted
        the Statute to require a heightened evidentiary standard, unaided by inferences.

    •   Other courts, focusing on the prima-facie-case language, have concluded that the Statute
        permits the court to draw rational inferences from circumstantial evidence when
        determining whether the plaintiff has met its threshold factual burden.

    •   The Statute does not define "clear and specific evidence"

    •   "Clear and specific evidence" is not a recognized evidentiary standard. Although it sounds
        similar to "clear and convincing evidence," the phrases are not legally synonymous.

    •   The common law has developed several distinct evidentiary standards, but none of these
        standards categorically rejects the use of circumstantial evidence.

    •   All evidentiary standards, including clear and convincing evidence, recognize the
        relevance of circumstantial evidence.

    •   Circumstantial evidence can, of course, be vague, indefinite, or inconclusive, but it is not
        so by definition. Rather, it is simply indirect evidence that creates an inference to establish
        a central fact.

    •   Circumstantial evidence may be used to prove one's case-in-chief or to defeat a motion for
        directed verdict, and so it would be odd to deny its use here to defeat a preliminary motion
        to dismiss under the TCPA.

    •   That the Statute (TCPA) should create a greater obstacle for the plaintiff to get into the
        courthouse than to win its case seems nonsensical. See Carreras v. Marroquin, 339 S.W.3d
        68, 73 (Tex. 20 11) (noting that we "interpret statutes to avoid an absurd result").

    •   The Statute, however, requires not only "clear and specific evidence" but also a "prima
        facie case." In contrast to "clear and specific evidence," a "prima facie case" has a
        traditional legal meaning. It refers to ... the "minimum quantum of evidence necessary to
        support a rational inference that the allegation of fact is true" (citations omitted).

    •   The TCPA's direction that a claim should not be dismissed "if the party bringing the legal
        action establishes by clear and specific evidence a prima facie case for each essential
        element of the claim in question" thus describes the clarity and detail required to avoid
        dismissal. TEX. CIV. PRAC. & REM. CODE§ 27.005(c) (emphasis added).

    •   In a defamation case that implicates the TCPA, pleadings and evidence that establishes the
        facts of when, where, and what was said, the defamatory nature ofthe statements, and how
        they damaged the plaintiff should be sufficient to resist a TCPA motion to dismiss.

    •   Though the TCPA initially demands more information about the underlying claim, the
        Statute does not impose an elevated evidentiary standard or reject circumstantial evidence.



Motion for New Trial and Alternative Motion to Vacate, Modify, Correct or Reform Judgment    3IPage
          •   In short, the TCPA does not impose a higher burden of proof than that required of the
              plaintiff at trial. "We accordingly disapprove those cases that interpret the TCPA to require
              direct evidence of each essential element of the underlying claim to avoid dismissal."

                      2. Evidence: Both Direct and Circumstantial

              In support of their contention that they met their burden of proof, necessitating that the

      Motion to Dismiss be denied, Plaintiffs rely on, direct to the Court to, and incorporate herein by

      reference, all pleadings, Affidavits and evidence on file with the Court. Specifically, and without

      limitation, Plaintiffs rely upon their most recently filed Petition in this case, as well as the following

      evidence attached to their Response to the Defendant's Motion to Dismiss:

                           •   Affidavit ofTonya Parks with exhibits;

                           •   Affidavit ofTiffany Martin with exhibits;

                           •   Affidavit of Chris Ovalles;

                           •   Affidavit of Jennie Ross;

                           •   Deposition of Katherine Campbell;

                           •   Pertinent excerpts from the Deposition of Joshua Campbell with pertinent

                               exhibits; and

                           •   Affidavit of Jason M. Berent with its attachment.

              Plaintiffs also rely upon Plaintiffs' separately filed instrument identifying the Key

      Components of Defendant Joshua Campbell's Deposition Testimony, as well as the Affidavits of

      Joshua and Katherine Campbell that were attached to Defendant's Motion to Dismiss. Plaintiffs

      also ask the Court to take judicial notice of its entire file, including the transcript of the hearings

      conducted on Defendant's Motion to Dismiss, all of which is incorporated herein by reference.

              The evidence presented to the Court provided both direct and circumstantial evidence from

      which inferences could be drawn that satisfied Plaintiffs' burden of proof. The Statute does not



·")   Motion for New Trial and Alternative Motion to Vacate, ModifY, Correct or R~form Judgment       4!Page
     impose a heightened evidentiary standard and/or a higher burden of proof than that which is

     required of a plaintiff at trial.

             It is undisputed that Defendant Joshua Campbell made the Defamatory Internet Post on the

     Rip Off Report website. It is undisputed that he made the post as a "Concerned buyer," which he

     is not. It is undisputed that, because he was falsely posing as a "Concerned buyer," none of the

     facts he stated in the Defamatory Internet Post could be true. Moreover, even ifMr. Campbell was

     a "buyer" in this transaction - which he was not -the factual allegations are nevertheless untrue

     and are defamatory per se. This is borne out in (among other places) the Affidavit ofTonya Parks,

     who recites the actual facts of the transaction and the conduct of Joshua Campbell. This Affidavit,

     as well as Plaintiffs' live pleading, at the very least create an inference and circumstantial proof of

     "clear and specific evidence" supporting Plaintiffs' claims.

             Additional supporting evidence is found in the Affidavits of the prospective buyers,

(I   Christopher Ovalles and Tiffany Martin. These Affidavits reflect that Joshua Campbell made

     errors respecting the handling of the loan process and made misrepresentations regarding same.

     This was particularly noted by the Court during the May 22, 2016 hearing (on pages 47and 48 of

     the transcript). The Court stated that Tiffany Martin's testimony reflected that the Campbells

     "basically said she was pre-approved for a loan. And when it came about, they couldn't do that.

     They were not pre-approved. They all of a sudden needed more cash reserves and everything else.

     And it wasn't because his credit was downgraded. It dealt with deposit money and everything else.

     So it sounds like maybe the Campbells were saying they were preapproved and [Plaintiffs' clients-

     the prospective buyers] weren't really [preapproved] for a home ... Now if that's the case, then the

     Campbells set in motion this whole problem with Mrs. Parks."




     Motion for New Trial and Alternative Motion to Vacate, Modify, Correct or Reform Judgment    SIP age
~
'J            As evidenced in the Key Components of Joshua Campbell's Deposition Testimony, on file

      with the Court, as well as in the deposition itself, also on file, Joshua Campbell conceded that

      multiple components of his Affidavit (attached to his Motion to Dismiss) were inaccurate and/or

      beyond the scope of his knowledge. This is in addition to the fact he is a twice convicted felon

      who could not state in the preamble to his Affidavit that he "has never been convicted of a felony."

              In his deposition, Joshua Campbell actually testified under oath that "it is okay to lie." In

      addition to being caught in lie after lie throughout his Affidavit, Joshua Campbell testified that

      part of his personal ethics and morals is that lying is acceptable. This provides additional evidence

      that the statements in the Defamatory Internet Post were malicious lies aimed to damage the

      Plaintiffs.

              Issues of proximate cause and damages do not appear to have been of concern in relation

      to the Court's determination of the Motion to Dismiss. The Court focused its inquiry on the nature

      of the statements in the Defamatory Internet Post- primarily as to whether they were statements

      of fact or opinion, and whether the statements were protected free speech. That said, issues of

      proximate cause and damages are well established in the Affidavit of Tanya Parks. Issues of

      damages are similarly well established in the Affidavit ofTonya Parks and the Affidavit of Jennie

      Ross. Plaintiffs met, and exceeded, their burden of proof respecting the elements of proximate

      cause and damages as to all oftheir causes of action.

              Because the direct and circumstantial evidence from which the Court may draw inferences

      supports the conclusion that Plaintiffs met their burden establishing a prima facie case by clear and

      specific evidence: (I) the Judgment should be set aside, rescinded, voided and/or otherwise

      vacated; (2) this Motion for New Trial should be granted; and (3) Plaintiffs should be given a new

      trial and all other relief to which they may be entitled.

 .
 ).   Motion for New Trial and Alternative Motion to Vacate, Modify, Correct or Reform Judgment   61Page
             B. Affiliated Bank should not have been dismissed

             The Judgment dismisses Affiliated Bank from the case. Plaintiffs respectfully submit that

     this dismissal was in error and that Plaintiffs are entitled to a new trial, at the very least, as to

     Affiliated Bank.

             It is notable that Affiliated Bank did not have any motion pending, dispositive or otherwise,

     at the time the Judgment was signed. Counsel for Affiliated Bank simply stood up during the

     middle of the hearing on Defendant Campbell's Motion to Dismiss and suggested that any ruling

     on the Motion to Dismiss as to Defendant Campbell, should essentially "flow through" and inure

     to the Bank's benefit. Affiliated Bank provided no legal authority for this proposition. There was

     no motion on file by the Bank, no notice of any hearing and objection was made by Plaintiffs'

     counsel to the entire issue (Page 85 of the hearing transcript).

             Plaintiffs alleged separate causes of action against Affiliated Bank, including negligent

(~   hiring, training and supervision. On pages 85-86 of the hearing transcript, the Court noted that

     "summary judgment would be granted in two seconds" as to issues of the Bank's alleged

     negligence. The Court is correct that the issues respecting the Bank are properly addressed by

     summary judgment. Such a motion may very well be granted, but Affiliated Bank was not entitled

     to dismissal based on the Court's disposition of a totally different motion filed by a totally different

     party (i.e., Defendant Campbell's Motion to Dismiss).

             Plaintiffs respectfully request that, at the very least: (l) the Judgment should be set aside,

     rescinded, voided and/or otherwise vacated with respect to Affiliated Bank; (2) that this Motion

     for New Trial should be granted at least as to Affiliated Bank; and (3) Plaintiffs should be given a

     new trial and all other relief to which they may be entitled with respect to Affiliated Bank.




')   Motion for New Trial and Alternative Motion to Vacate, Modify, Correct or Reform Judgment     71Page
!~           C. Attorneys' fees should not have been awarded

             The Judgment awards both the Campbells and Affiliated Bank attorneys' fees that are

     imposed against the Plaintiffs. Attorneys' fees were not properly proven up. On page 84 of the

     hearing transcript, counsel for Affiliated Bank raised the issue of attorneys' fees. The Court asked,

     on the same page, "What does the bank think their fee is going to be?" Counsel for Affiliated

     Bank then provided an "estimate" of its fees. Also on page 84, counsel for the Campbells stated

     the Campbells' fees were "somewhere in the neighborhood of about 60 to $65,000."

             Neither lawyer was sworn in, neither lawyer took the witness stand, neither lawyer laid a

     proper foundation by elucidating the factors upon which they would be qualified to render an

     opinion regarding reasonable and necessary attorneys' fees, neither lawyer presented any invoice

     or fee statement, and (among other things) neither lawyer identified the types of services rendered,

     the amount of time spent on various tasks and/or any of the other usual and customary facts that
()   are provided when attorneys' fees are proven up.

             On page 87 of the hearing transcript, Plaintiffs' counsel contended that the fees sought by

     Defendants were "outrageous." The Court responded "Well, we're not doing that hearing today.

     I would have to hear where they came up with their hours and what their rate was, even though I

     have some clue to the rate. So that's simply what they're saying they're going to be asking for,

     and it never hurts to know what someone's going to be asking for ... Then you'll know what they're

     going to be asking for. Doesn't mean that they've proved it up."

             No hearing on attorneys' fees ever occurred. Plaintiffs had no opportunity to cross-

     examine the sponsoring witnesses respecting the issue of fees claimed. On March 24, 2016, the

     day the Judgment was signed, two Affidavits were filed in an effot1 to prove up attorneys' fees.

     Christopher Hansen, counsel for the Campbell Defendants, filed an Affidavit respecting attorneys'



:)   Motion for New Trial and Alternative Motion to Vacate, Modify, Correct or Reform Judgment   81Page
     fees on March 24, 2016 at 11:42 am. John Browning, counsel for Affiliated Bank, filed a

     substantively similar Affidavit on the same day, March 24, 2016, at 4:55 pm. It is uncertain at

     what time of the day the Judgment was signed, but it is plain that no hearing occurred on the issue

     of attorneys' fees and Plaintiffs were deprived of the opportunity to even provide a controverting

     Affidavit. A controverting Affidavit is attached to this Motion and incorporated herein.

             Plaintiffs respectfully request that, at the very least: (I) the Judgment should be set aside,

     rescinded, voided and/or otherwise vacated with respect to all attorneys' fees awarded to the

     Defendants; (2) that this Motion for New Trial should be granted at least with regard to the issue

     of attorneys' fees; and (3) Plaintiffs should be given a new trial and all other reliefto which they

     may be entitled with respect to the issue of attorneys' fees.

     III.    Alternative Motion to Vacate, Modify, Correct or Reform Judgment Should Be
             Granted

()           Plaintiffs' Alternative Motion to Vacate, Modify, Correct or Reform Judgment is filed in

     accordance with Rule 329b of the Texas Rules of Civil Procedure. It is filed within thirty days of

     the Court's Judgment and is therefore timely filed. The following are the bases upon which

     Plaintiffs rely in support of their Alternative Motion to Vacate, Modify, Correct or Reform

     Judgment:

             A. Affiliated Bank should not have been dismissed

             The Judgment dismisses Affiliated Bank from the case. Plaintiffs respectfully submit that

     this dismissal was in error and that Plaintiffs are entitled to a new trial, at the very least, as to

     Affiliated Bank.

             It is notable that Affiliated Bank did not have any motion pending, dispositive or otherwise,

     at the time the Judgment was signed. Counsel for Affiliated Bank simply stood up during the

     middle of the hearing on Defendant Campbell's Motion to Dismiss and suggested that any ruling

                .. -
     Motion for New Trial and Alternative Motion to Vacate, Modify, Correct or Reform Judgment   9IPage
       on the Motion to Dismiss as to Defendant Campbell, should essentially "flow through" and inure

       to the Bank's benefit. Affiliated Bank provided no legal authority for this proposition. There was

       no motion on file by the Bank, no notice of any hearing and objection was made by Plaintiffs'

       counsel to the entire issue (Page 85 of the hearing transcript).

               Plaintiffs alleged separate causes of action against Affiliated Bank, including negligent

       hiring, training and supervision. On pages 85-86 of the hearing transcript, the Court noted that

       "summary judgment would be granted in two seconds" as to issues of the Bank's alleged

       negligence. The Court is correct that the issues respecting the Bank are properly addressed by

       summary judgment. Such a motion may very well be granted, but Affiliated Bank was not entitled

       to dismissal based on the Court's disposition of a totally different motion filed by a totally different

       party (i.e., Defendant Campbell's Motion to Dismiss).

               Plaintiffs respectfully request that the Judgment should be vacated, modified, corrected

       and/or reformed: (l) to rescind the dismissal of Affiliated Bank from this case; (2) to reinstate

       Affiliated Bank as a party to this case; (3) to rescind the award of attorneys' fees to Affiliated Bank

       (and its affiliates); and (4) Plaintiffs should be awarded all other relief to which they may be

       entitled with respect to this issue.

               B. Attorneys' fees should not have been awarded

               The Judgment awards both the Campbells and Affiliated Bank attorneys' fees that are

       imposed against the Plaintiffs. Attorneys' fees were not properly proven up. On page 84 of the

       hearing transcript, counsel for Affiliated Bank raised the issue of attorneys' fees. The Court asked,

       on the same page, "What does the bank think their fee is going to be?" Counsel for Affiliated

       Bank then provided an "estimate" of its fees. Also on page 84, counsel for the Campbells stated

       the Campbells' fees were "somewhere in the neighborhood of about 60 to $65,000."


\)-t
'-
                          .   ·~.




       Motion for New Trial and Alternative Motion to Vacate, ModifY, Correct or Reform Judgment    IOIPage
                     Neither lawyer was sworn in, neither lawyer took the witness stand, neither lawyer laid a

             proper foundation by elucidating the factors upon which they would be qualified to render an

             opinion regarding reasonable and necessary attorneys' fees, neither lawyer presented any invoice

             or fee statement, and (among other things) neither lawyer identified the types of services rendered,

             the amount of time spent on various tasks and/or any of the other usual and customary facts that

             are provided when attorneys' fees are proven up.

                     On page 87 of the hearing transcript, Plaintiffs' counsel contended that the fees sought by

             Defendants were "outrageous." The Court responded "Well, we're not doing that hearing today.

             I would have to hear where they came up with their hours and what their rate was, even though I

             have some clue to the rate. So that's simply what they're saying they're going to be asking for,

             and it never hurts to know what someone's going to be asking for ... Then you'll know what they're

             going to be asking for. Doesn't mean that they've proved it up."

                     No hearing on attorneys' fees ever occurred. Plaintiffs had no opportunity to cross-

             examine the sponsoring witnesses respecting the issue of fees claimed. On March 24, 2016, the

             day the Judgment was signed, two Affidavits were filed in an effort to prove up attorneys' fees.

             Christopher Hansen, counsel for the Campbell Defendants, filed an Affidavit respecting attorneys'

             fees on March 24, 2016 at 11 :42 am. John Browning, counsel for Affiliated Bank, filed a

             substantively similar Affidavit on the same day, March 24, 2016, at 4:55 pm. It is uncertain at

             what time of the day the Judgment was signed, but it is plain that no hearing occurred on the issue

             of attorneys' fees and Plaintiffs were deprived of the opportunity to even provide a controverting

             Affidavit. A controverting Affidavit is attached to this Motion and incorporated herein.

                     Plaintiffs respectfully request that the Judgment should be vacated, modified, corrected

             and/or reformed: (1) to rescind all attorneys' fees awarded to Affiliated Bank (and its affiliates);


!).··,
·.   ·.. '   Motion for New Trial and Alternative Motion to Vacate, Modify, Correct or Reform Judgment   lljPage
••
i"'··   (2) to rescind all attorneys' fees awarded to the Campbell Defendants; and (3) Plaintiffs should be

        awarded all other reliefto which they may be entitled with respect to this issue.

                C. Attorneys' fees and costs should be awarded to Plaintiffs for that which was
                   expended to identify the person who made the Defamatory Internet Post after
                   Defendant Joshua Campbell dishonestly denied that he was the culprit

                During the course of the hearing on the Motion to Dismiss, the Court noted a desire to learn

        more about the costs and attorneys' fees Plaintiffs incurred in connection with having to track

        down the person who made the Defamatory Internet Posting on the Rip Off Report.

                Because Defendant Josh Campbell lied to Mrs. Parks and claimed he did not make the post

        when initially confronted, Plaintiffs had to file a "John Doe" lawsuit, similar to a Rule 202

        proceeding, to obtain the IP address of the person who made the post. The case was filed in the

        2191h District Court of Collin County. Plaintiffs hired attorney Chase Garrett to handle that matter

        and paid over $10,000 in costs and fees. Ex. A-2.

                The "John Doe" lawsuit resulted in identifying an IP address that linked the posting as

        having originated from a computer at the home of Joshua and Katherine Campbell. The Court

        expressed its disgust over Defendant Joshua Campbell lying about having made the post on pages

        77, 81 and 82 of the hearing transcript:

                Page 77:

                THE COURT: "I do not like it when someone will not admit they did something. I did not
                like the fact that Mr. Campbell did not say he did this and lied to the bank.

                Pages 81-82:

                THE COURT: I'm going to tell y'all this. We haven't addressed this, but we're going to
                talk about the fact she had to do that [file the "John Doe" lawsuit] to find out who it is that
                did that [made the Rip Off Report post] because nobody should be so cowardly they can't
                admit what they've done .. . So we'll talk about that. That's going to be discussed. And it's
                going to be- who was the attorney on that? ... Well, he's got expenses, and he's got to bill.
                I would be curious to know what they [attorneys' fees and expenses] are."



        Motion for New Trial and Alternative Motion to Vacate, Modify, Correct or Reform Judgment   121 Page
                Unfortunately, no discussion was had and the issue ofthe attorneys' fees Plaintiffs incurred

        in connection with having to file the "John Doe" lawsuit was not considered.

                Plaintiffs respectfully request that the Judgment should be vacated, modified, corrected

        and/or reformed to award Plaintiffs their reasonable and necessary costs and attorneys' fees

        incurred in connection with having to file the "John Doe" lawsuit in Collin County to pursue the

        IP address from which the Defamatory Internet Post was made because the perpetrator, Joshua

        Campbell, lied and said it was not him. Plaintiffs should be awarded all other relief to which they

        may be entitled with respect to this issue.

                WHEREFORE, PREMISES CONSIDERED, Plaintiffs pray that the Court grant Plaintiffs'

        Motion for New Trial, either in whole or in part, and give Plaintiffs a New Trial in this case. In

        the alternative, Plaintiffs pray that the Court grant their Alternative Motion to Vacate, Modify,

        Correct or Reform Judgment, either in whole or in part, and vacate, modify, correct and/or reform

()      the Judgment in the manner requested herein. Plaintiffs also request and pray for all other relief

        to which they may be entitled, including costs and reasonable and necessary attorneys' fees.

                                                           Respectfully submitted,




                                                           JASON M. BERENT
                                                           Texas Bar No. 24027I43
                                                           BERENT LAW FIRM, PLLC
                                                           5600 Tennyson Parkway, Suite 310
                                                           Plano, Texas 75024
                                                           (214) 692-5800 (Phone)
                                                           (214) 692-5806 (Fax)
                                                           jberent@berentlawfirm.com
                                                           COUNSEL FOR PLAINTIFFS




~ ..)   Motion for New Trial and Alternative Motion to Vacate, ModifY, Correct or Reform Judgment   13IPage
                                    CERTIFICATE OF CONFERENCE

           I certify that a conference was conducted with counsel for all parties regarding the merits
    ofthis Motion. Counsel for all Defendants have advised that they oppose all ofthe relief sought in
    this Motion. This Motion is therefore presented to the Court for consideration.




                                                      Jason M. Berent


                                        CERTIFICATE OF SERVICE

           I certify that on April 21, 2016, a true and correct copy of this instrument was served upon
    counsel for all Defendants via electronic service in accordance with the Texas Rules of Civil
    Procedure.




                                                       Jason M. Berent




)   Motion for New Trial and Alternative Motion to Vacate, Modify, Correct or Reform Judgment   141Page
                                              EXHIBIT "A"

                                 AFFIDAVIT OF JASON M. BERENT

     STATE OF TEXAS                §
                                   §
     COUNTY OF DALLAS              §


            BEFORE ME, the undersigned authority, personally appeared Jason M. Berent, who, being
     by me duly sworn, deposed as follows:
        1. "My name is Jason M. Berent. I am over 21 years of age, of sound mind, have never been
           convicted of a felony or other crime, and am fully competent and able to testify to all matters
           attested to herein. I have personal knowledge of the facts stated herein and they are all true
           and correct.

        2. I am an attorney licensed to practice law in the State of Texas and have been duly licensed
           since 2000. I am a graduate ofthe Georgetown University School of Foreign Service and
           earned my law degree from the University of Texas.

        3. I am the owner and managing member of the Berent Law Firm, PLLC (the "Firm"). The
           Firm and I are lead counsel representing the Plaintiffs in this litigation. I have extensive
           experience in civil litigation including matters of this type and I've practiced law in Dallas
           County since obtaining my license in 2000.

        4. As the lead counsel representing the Plaintiffs this matter, I am familiar with the number
           of hours spent and the amount charge per hour by the Firm on this matter. I am familiar
           with the nature of this case and what work has been performed. I am familiar with the
           standards relating to what constitutes a reasonable and necessary fee as set forth in the
           Texas Disciplinary Rules of Professional Conduct, as well as that which has been espoused
           by the Texas Supreme Court. I am also familiar with fees charged in Dallas County, Texas
           for legal services rendered in matters similar to those rendered in this cause. I am qualified
           to give and have an opinion as to what a reasonable fee would be for this matter. The hourly
           rate charged by the Firm for my professional legal services in this matter is $250 per hour.
           This rate is very reasonable given my education, background, skill and experience, as well
           as the caliber of attorneys representing the Defendants.

        5. The Firm was retained in 2015 to review and analyze the underlying facts and to
           subsequently file this lawsuit. The work on this case involved meeting with Mrs. Parks on
           multiple occasions, preparing pleadings, preparing discovery, analyzing client documents,
           analyzing documents produced by Defendants, communicating with opposing counsel,
           communicating with Mrs. Parks on the telephone and in writing, preparing for and taking
           depositions, speaking and meeting with witnesses, responding to Mr. Campbell's Motion
           to Dismiss, coordinating the execution of Affidavits in support of the Response to the


_)
(-,      Motion to Dismiss, preparing for and attending the hearing on the Motion to Dismiss, and
         (without limitation) preparing the Motion to which this Affidavit is attached.

      6. In performing this work, the attorneys' fees incurred by the Firm $30,562.50. This figure
         includes amounts billed and paid, and amounts billed but not yet paid up to and through
         the date of the hearing on the Motion to Dismiss. Fees have also been incurred relative to
         matters subsequent to the signing of the Judgment, including the motion to which this
         affidavit is attached, but have not yet been billed or paid.

      7. Considering the amount in controversy, the nature of the suit, and the fees charged by other
         attorneys in Dallas County for similar services, the time and labor required, the skill
         required, the difficulty of the issues, the preclusion of other employment, the customary
         fee charged in such a case, the time limits imposed by the clients, the complexity of the
         issues, the experience, reputations and abilities of the attorneys, the nature and length of
         the professional relationship with the clients, it is my opinion that the blank in fees incurred
         and charged to date in this matter are very reasonable, and the services performed were
         necessary.

      8. I have reviewed the affidavit of Christopher P. Hansen that was filed at II :42 am March
         24, 2016. In his affidavit, Mr. Hanson seeks to prove up the attorneys' fees relative to the
         representation of Mr. and Mrs. Campbell. Mr. Hanson testifies that the Hermes Firm
         generated $62,297.50 in attorneys' fees. Mr. Hansen and I are both billing at the same rate
         in this case, $250 per hour.
(t    9. Mr. Hansen and I have fundamentally dealt with the same issues in this case, that being the
         Motion to Dismiss. That said, the fees of the Hermes Firm are double those of the Berent
         Law Firm, PLLC. It is my opinion that the fees sought by the Campbell Defendants, as set
         forth in Mr. Hansen's Affidavit, are not reasonable nor necessary. It is my opinion that the
         fees sought are in excess of what a reasonable and necessary fee would be for the services
         rendered to date for the Campbells in a case of this nature. It is my opinion that the fees of
         the Hermes Firm should be commensurate with the fees incurred by the Plaintiffs.

      10. I have also reviewed the Affidavit of attorney John Browning, the attorney for the
          Affiliated Bank Defendants (the "Bank"). Mr. Browning's Affidavit was filed on March,
          24, 2016 at 4:55pm. In his Affidavit, Mr. Browning claims that the Bank's attorneys' fees
          total $29,876.40. It is my opinion that the fees sought by the Bank are in excess of what is
          reasonable and necessary given their role in the case from its inception to current. After
          Defendant Joshua Campbell filed a Motion to Dismiss, the Bank had far fewer services to
          render relative to the other parties in the case. It would certainly be reasonable and
          necessary for the Bank's counsel to communicate with the client, to communicate with
          other counsel in the case, to monitor pleadings filed by other parties, and to attend the two
          depositions and hearing in this case. Given the foregoing, it is my opinion that a reasonable
          and necessary fee for the services rendered by the Bank in this matter should not exceed
          $10,000.




)
r'}   11. Attached to my Affidavit as Exhibit A-2 is a true and correct copy of the invoices for
          professional legal services and expenses Plaintiffs received from the law firm Albin, Yates,
          Balius & Roach (the "Roach Firm"). The total amount of costs and fees that were both
          incurred and paid by Plaintiffs is $10,458.16.

      12. Plaintiffs retained the Roach Firm to file a "John Doe" lawsuit on their behalfto determine
          the computer from which the Rip Off Report post was made. Among other things, a
          subpoena was issued to an out-of-state third-party to ascertain the IP address for the
          computer in issue. The "John Doe," filed in the 2191h District Court of Collin County,
          Texas, was successful in that the IP address received pursuant to the legal action traced to
          the computer at the home of Joshua and Katherine Campbell.

      13. Plaintiffs had to file the "John Doe" lawsuit because the Defendant Joshua Campbell lied
          to Mrs. Parks when she confronted him about the post. He categorically denied making
          the post. Plaintiffs would not have incurred the costs and fees with the Roach Firm if Joshua
          Campbell had been honest and admitted his actions.

      14. It is my professional opinion that costs and fees associated with the Roach Firm's
          representation of the Plaintiffs for the services they rendered were both reasonable and
          necessary in Collin County under the applicable standards promulgated by the Texas
          Disciplinary Rules of Professional Conduct and the Texas Supreme Court.

      15. The facts stated in the Motion to which this Affidavit is attached are true and correct and
(J        within my personal knowledge."




               UIDA MLAWTON
             ...., 10 • 12371111
             Mr COMIIIIon E_.
                 Julll25, 2017




)
.,
~

                                        CAUSE NO.      CC~ 15~04540-C


      TONY A PARKS and                                  §                   IN THE COUNTY COURT
      PARKS REALTY FIRM, LLC                            §
                                                        §
             PlaintiffS,                                §
                                                        §
      v.                                                §
                                                        §                                   AT LAW N0.3
      AFFILIATED BANK;                                  §
      AFFILIATED BANK FSB;                              §
      AFFILIATED BANK FSB, INC.                         §
      BANCAFFILIATED, INC.;                             §
      JOSHUA CAMPBELL and                               §
      KATHERINE CAMPBELL                                §
                                                        §
             Defendants                                 §                 DALLAS COUNTY, TEXAS

            ORDER ON DEFENDANT JOSHUA CAMPBELL'S MOTION TO DISMISS


            Came on to be heard Defendant Joshua Campbell's Motion to Dismiss Under the Texas

     Citizens' Participation Act. After considering Defendant Joshua Campbell's Motion to Dismiss

     this suit under the Citizens' Participation Act (the "Motion to Dismiss"), the response of Plaintiffs

     Ton~arks    and Parks Realty Firm, LLC ("Plaintiffs"), the pleadings, and the competent evidence

     properly before the Court, the Court finds that Defendant's Motion to Dismiss has merit and should

     in all things be GRANTED.

            It is therefore ORDERED, AD.JUDGED, AND DECREED that:

            I.      all claims and causes of action against Defendant Joshua Campbell are dismissed

     with prejudice to there-filing of the same;

            2.      all claims and causes of action against Defendant Affiliated Bank are dismissed

     with prejudice to there-filing of the same;




                                                                                      CC -16-04640-C
)                                                                                     COOP
                                                                                      UIIOER - DISMISSAL. WIIH PREJUDICE
                                                                                      1041186


                                                                                     I!Ii                     II Ill
       3.      Defendant Joshua Campbell is awarded $62,297.50 from Plaintiffs Ton~arks and

Parks Realty Firm, LLC, jointly and severally, in court costs, reasonable attorney's fees, and other

expenses incurred in defending against the legal action as justice and equity require; and

       3.      Defendant Affiliated Bank is awarded $29,876.40 from Plaintiffs       Tony~arks   and

Parks Realty Firm, LLC, jointly and severally, in court costs, reasonable attorney's fees, and other

expenses incurred in defending against the legal action as justice and equity require.

       The Court notes that Plaintiffs entered a non-suit of Defendant Katherine Campbell on and

effective Monday, March 21, 20 If, and that Plaintiffs entered a non-suit of Defendants Affiliated

Bank FSB, Affiliated Bank FSB, Inc., and Bancaffiliated Inc. before and effective before the

hearing on the Motion to Dismiss on March 22, 201& Accordingly, this Order disposes of claims

and causes of action and all parties before the Court and is final and appealable.


SIGNED ON THIS      .J!i_ day of ?Jlttu(_          ,2016
APPENDIX 24
                                                      /   I




                                                                          May IS. 2018




Open Records Division
Office llfthe Comptrolkrofthe Curn::ncy{OCC)
Headquarters
400 7th Street SW
Washington, DC 20219


In   Rdcrcn~..:   To: l'h..: Fr..:•.:dum of lntlmnati('ll Ad. 5l.S.C. 552

Subject vlattt.'r: R(,.·quc-,t tl.1r lnwstig.ation R..:l:ord.". Aniliated Bank. 2o26 \\. Plea ... :mt Ridge Rd.
Arlington. TX 76015-4526, no known Texas Taxpayer lD

Subject Jurisdiction: Suspicious Activity, Conspicuous Unlawful Business Practices. Corrupting the
Court fix the advantage of Affiliate Garry Graham to avoid the due process ofthe Court. Abuse ofthe
Te:>.a~ Ci•rlllllercial Ge!H:.·ral Liability cc,t ln-.urance Policy ··cJuty to defend .. crimini!lly orchestrated by
Chubb~ Insurance Cumpany Michael MPage 2). Request for criminal Investigations

The Open Records Law states that you may charge for ''the actual necessary and direct cost of locating
records, if this exceeds $50, and for photocopies. The Texas Department of Justice advises that copying
fees under the Open Records Law should be around 15 cents per page and that anything in excess of25
cents may be suspect.

The Texas Public Information Act require that you "promptly produce" the requested record unless;
within 10 days you have sought an Attorney General's opinion. Ifyou expect a significant delay in
responding to this request, please contact me in writing with information about when I might expect
copies or the ability to inspect the requested records.

1). Upon information and belief Affiliated Bank by and through Garry Graham and Grey McCarty
Facilitated one of the greatest fraud in the history ofthe Texas Legislature. The involvement included
Texas Grey Abbott and Rick Perry who also appointed Justice Elizabeth Lang Miers and Justice Robert
N. Fillmore. Also in reading the book The Texas Miracle by John Marshall but the icing on the cake to
the reason why the court would facilitate such a heinous act of conspiracy to keep Affiliated Bank Garry
Graham from being subjected to the procedures of the court.

2). Per affidavit of David Gregg Senior Vice President of Affiliated Bank being duly sworn and under
oath states that Affiliated Bank FSB a mutual Federal saving bank cease transacting business on May 25,
2001. Per Franchise Tax Account Status as of: 11114/2016 show Taxpayer ID Number 32044597618 have
not been set-up

3). Conversation with Mr. Hub Thompson Assistant Deputy Comptroller of the (OCC) Office of the
Comptroller of the Currency 9003 Airport Freeway Suite 275 North Richland Hills, TX 76180 have no
records of Affiliated Bank FSB nor do he have the time to furnish me with a Tax ID number for Affiliated
Bank or Mr. Hub Thompson is refusing to provide me with what I am requesting because of a conflict of
interest. My position Mr. Thompson is aiding and abetting the subject jurisdiction putting the public at
risk.

4). Bennie R. Gibson has visit Affiliated Bank on several occasions and found this bank without bank
customers and normal day by day customer activity. When questioned, very suspicious response by
employees. Per conversation with Mr. Hub Thompson he agreed on the suspicious.

5). Bennie R. Gibson opinion on the intentional acts perpetrated by the actors in this request. Their act is
very appalling and sloppy. The "conflict of interest" is very recognizable.

6) Per recorded conversation with Garry Graham. Mr. Graham states that Affiliated is not regulated by
occ.
Requested Records:

All investigation that transpired through the unlawful practices of Affiliated Bank Garry Graham through
the years 2001-2018.

lf you are not the records custodian for this information, please forward this request to the appropriate
person. Also, please let know ifl can clarify or refine this request.

Thank you for time and consideration.
 Page 3). Request for Criminal Investigations



  Sincerely
                                 /l
    /;:'             /'J    //
    ..<             { __.   !/
    l_.ptv}V!A ;&~
~BENNIE R. GIBSON
 7200 Old Mill Run
 Fort Worth TX 76133
 (817) 989-2006 office
 (817) 688-0652 Cell




 Page(3
  cc:

  affinitygibsongroupejustice.us

 Lanier, Hightower, and Barclay